Exhibit 10.1

Execution Version

 

 

 

 

 

CREDIT AGREEMENT

 

Dated as of July 1, 2019 among

VICTORY CAPITAL HOLDINGS, INC.,

as Borrower,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

 

BARCLAYS BANK PLC,

as Administrative Agent, Swingline Lender and an Issuing Bank,

 

BARCLAYS BANK PLC, RBC CAPITAL MARKETS*

and

BMO CAPITAL MARKETS CORP.,

as Joint Term Lead Arrangers and Joint Term Bookrunners,

 

BARCLAYS BANK PLC, RBC CAPITAL MARKETS,*

BMO CAPITAL MARKETS CORP., KEYBANK NATIONAL ASSOCIATION, JPMORGAN CHASE BANK,
N.A., BOFA SECURITIES, INC.

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Revolving Lead Arrangers and Joint Revolving Bookrunners, and

BARCLAYS BANK PLC,

as Syndication Agent

 

* RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.

 








Table of Contents

 

 

 

 

 

 

Page

ARTICLE 1

DEFINITIONS


1

Section 1.01.

Defined Terms


1

Section 1.02.

Classification of Loans and Borrowings


65

Section 1.03.

Terms Generally


65

Section 1.04.

Accounting Terms; GAAP


66

Section 1.05.

Effectuation of Transactions


67

Section 1.06.

Timing of Payment or Performance


67

Section 1.07.

Times of Day


67

Section 1.08.

Cashless Rollovers


67

Section 1.09.

Certain Calculations and Tests


68

Section 1.10.

Divisions


69

Section 1.11.

Successor LIBO Rate Index


69

ARTICLE 2

THE CREDITS


70

Section 2.01.

Commitments


70

Section 2.02.

Loans and Borrowings


70

Section 2.03.

Requests for Borrowings


71

Section 2.04.

Swingline Loans


72

Section 2.05.

Letters of Credit


74

Section 2.06.

[Reserved]


79

Section 2.07.

Funding of Borrowings


79

Section 2.08.

Type; Interest Elections


80

Section 2.09.

Termination and Reduction of Commitments


81

Section 2.10.

Repayment of Loans; Evidence of Debt


81

Section 2.11.

Prepayment of Loans


83

Section 2.12.

Fees


89

Section 2.13.

Interest


90

Section 2.14.

Alternate Rate of Interest


91

Section 2.15.

Increased Costs


91

Section 2.16.

Break Funding Payments


93

Section 2.17.

Taxes


93

Section 2.18.

Payments Generally; Allocation of Proceeds; Sharing of Payments


97

Section 2.19.

Mitigation Obligations; Replacement of Lenders


98

Section 2.20.

Illegality


100

Section 2.21.

Defaulting Lenders


100

 

 

 



i




Table of Contents

(Cont.)

 

 

 

Page

 

 

Page

Section 2.22.

Incremental Credit Extensions


103

Section 2.23.

Extensions of Loans and Revolving Credit Commitments


107

Section 2.24.

Inability to Determine Rates


110

ARTICLE 3

REPRESENTATIONS AND WARRANTIES


111

Section 3.01.

Organization; Powers


111

Section 3.02.

Authorization; Enforceability


111

Section 3.03.

Governmental Approvals; No Conflicts


111

Section 3.04.

Financial Condition; No Material Adverse Effect


111

Section 3.05.

Properties


112

Section 3.06.

Litigation and Environmental Matters


112

Section 3.07.

Compliance with Laws


112

Section 3.08.

Investment Company Status


113

Section 3.09.

Taxes


113

Section 3.10.

ERISA


113

Section 3.11.

Disclosure


113

Section 3.12.

Solvency


114

Section 3.13.

Capitalization and Subsidiaries


114

Section 3.14.

Security Interest in Collateral


114

Section 3.15.

Labor Disputes


114

Section 3.16.

Federal Reserve Regulations


114

Section 3.17.

Senior Indebtedness


114

Section 3.18.

Use of Proceeds


114

Section 3.19.

OFAC; PATRIOT ACT and FCPA


114

Section 3.20.

Certain Regulatory Matters.


115

ARTICLE 4

CONDITIONS


116

Section 4.01.

Closing Date


116

Section 4.02.

Each Credit Extension


119

ARTICLE 5

AFFIRMATIVE COVENANTS


120

Section 5.01.

Financial Statements and Other Reports


120

Section 5.02.

Existence


123

Section 5.03.

Payment of Taxes.


124

Section 5.04.

Maintenance of Properties


124

Section 5.05.

Insurance


124

Section 5.06.

Inspections


124

 

 

 



ii




Table of Contents

(Cont.)

 

 

 

 

 

 

Page

Section 5.07.

Maintenance of Book and Records


125

Section 5.08.

Compliance with Laws


125

Section 5.09.

Designation of Subsidiaries


125

Section 5.10.

Use of Proceeds


126

Section 5.11.

Covenant to Guarantee Obligations and Give Security


126

Section 5.12.

Maintenance of Ratings


128

Section 5.13.

Further Assurances


128

ARTICLE 6

NEGATIVE COVENANTS


129

Section 6.01.

Indebtedness


129

Section 6.02.

Liens


134

Section 6.03.

[Reserved]


138

Section 6.04.

Restricted Payments; Restricted Debt Payments


138

Section 6.05.

Burdensome Agreements


142

Section 6.06.

[Reserved]


144

Section 6.07.

Fundamental Changes; Disposition of Assets


144

Section 6.08.

Sale and Lease-Back Transactions


148

Section 6.09.

Transactions with Affiliates


148

Section 6.10.

Lines of Business


150

Section 6.11.

Amendments or Waivers of Organizational Documents


150

Section 6.12.

Amendments of or Waivers with Respect to Restricted Debt


150

Section 6.13.

Fiscal Year


150

Section 6.14.

Financial Covenant


150

ARTICLE 7

EVENTS OF DEFAULT


151

Section 7.01.

Events of Default


151

ARTICLE 8

THE ADMINISTRATIVE AGENT


155

Section 8.01.

General Agency Provisions


155

Section 8.02.

Certain ERISA Matters


162

ARTICLE 9

MISCELLANEOUS


164

Section 9.01.

Notices


164

Section 9.02.

Waivers; Amendments


166

Section 9.03.

Expenses; Indemnity


172

Section 9.04.

Waiver of Claim.


174

Section 9.05.

Successors and Assigns


174

Section 9.06.

Survival


182

 

 

 



iii




Table of Contents (Cont.)

 

 

 

 

 

 

Page

Section 9.07.

Counterparts; Integration; Effectiveness


182

Section 9.08.

Severability


183

Section 9.09.

Right of Setoff


183

Section 9.10.

Governing Law; Jurisdiction; Consent to Service of Process


183

Section 9.11.

Waiver of Jury Trial


184

Section 9.12.

Headings


184

Section 9.13.

Confidentiality


184

Section 9.14.

No Fiduciary Duty


186

Section 9.15.

Several Obligations


186

Section 9.16.

USA PATRIOT Act


186

Section 9.17.

Disclosure of Agent Conflicts


186

Section 9.18.

Appointment for Perfection


186

Section 9.19.

Interest Rate Limitation


187

Section 9.20.

Conflicts


187

Section 9.21.

Release of Loan Guarantors


187

Section 9.22.

Judgment Currency


187

Section 9.23.

Acknowledgement and Consent to Bail-In of EEA Financial Institution


188

Section 9.24.

Acknowledgement Regarding Any Supported QFC


188

 

 

 



iv




 

 

 

 

 

 

 

 

 

SCHEDULES:

 

 

 

 

 

 

 

 

Schedule 1.01(a)

–

Commitment Schedule

Schedule 1.01(b)

–

Dutch Auction

Schedule 1.01(c)

–

Mortgages

Schedule 1.01(d)

–

Existing Investments

Schedule 1.01(f)

 

Broker-Dealer Subsidiaries

Schedule 1.01(g)

–

Introducing Broker Subsidiaries

Schedule 3.05(a)

–

Fee Owned Real Estate Assets

Schedule 3.13

–

Subsidiaries

Schedule 3.20

–

Certain Regulatory Matters

Schedule 5.09

–

Unrestricted Subsidiaries

Schedule 6.01(i)

–

Existing Indebtedness

Schedule 6.02(l)

–

Existing Liens

Schedule 6.07(bb)

–

Certain Dispositions

Schedule 6.09(e)

–

Existing Transactions with Affiliates

Schedule 9.01

–

Borrower’s Website Address for Electronic Delivery

 

EXHIBITS:

 

 

Exhibit A-1

–

Form of Assignment and Assumption

Exhibit A-2

–

Form of Affiliated Lender Assignment and Assumption

Exhibit B

–

Form of Borrowing Request

Exhibit C

–

Form of Compliance Certificate

Exhibit D

–

Form of Interest Election Request

Exhibit E

–

Form of Perfection Certificate

Exhibit F

–

Form of Perfection Certificate Supplement

Exhibit G

–

Form of Promissory Note

Exhibit H

–

Form of Pledge and Security Agreement

Exhibit I

–

Form of Guaranty Agreement

Exhibit J-1

–

Form of Patent Security Agreement

Exhibit J-2

–

Form of Trademark Security Agreement

Exhibit J-3

–

Form of Copyright Security Agreement

Exhibit K

–

Form of Letter of Credit Request

Exhibit L-1

–

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit L-2

–

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit L-3

–

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

 

 

 

Exhibit L-4

–

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

 

 

 

Exhibit M

–

Form of Solvency Certificate

Exhibit N

–

Form of Prepayment Notice

 

 



 




CREDIT AGREEMENT

 

CREDIT AGREEMENT, dated as of July 1, 2019 (this “Agreement”), by and among
Victory
Capital Holdings, Inc., a Delaware corporation (the “Borrower”), the Lenders from time to time party hereto
and Barclays Bank PLC (“Barclays”), as administrative agent and collateral agent
for the Secured Parties
(in such capacities, together with its successors and assigns in such capacities, the “Administrative Agent”),
a Swingline Lender and an Issuing Bank.

 

RECITALS

 

WHEREAS, pursuant to the terms and conditions of the Stock Purchase Agreement,
dated as of November 6, 2018 (including the exhibits and schedules thereto, the
“Acquisition Agreement”), by and among the Borrower, USAA Investment
Corporation, a Delaware corporation, and, solely for the express
purposes set therein, USAA Capital Corporation, a Delaware corporation, on the Closing Date the Borrower
will acquire (the “Acquisition”) 100% of the outstanding equity interests of
each of USAA Asset Management Company, a Delaware corporation (“USAA Adviser”),
and USAA Transfer Agency Company, a Delaware corporation (“USAA Transfer Agent”
and, together with USAA Adviser, the “Targets”) from the current equity-holders
thereof (the “Sellers”);

 

WHEREAS, in connection therewith, the Borrower has requested that the Lenders extend credit to
the Borrower in the form of (a) Initial Term Loans made on the Closing Date in
an aggregate principal amount of up to $1,100,000,000, the proceeds of which
shall be used to finance all or a portion of the Transactions, and (b) Revolving
Credit Commitments in an aggregate principal amount of $100,000,000, the
proceeds of which shall be used to finance the working capital needs and other
general corporate purposes of the Borrower and the Restricted Subsidiaries;

 

WHEREAS, in order to facilitate the Acquisition, the Borrower has requested that
the Lenders
authorize and ratify the Administrative Agent’s actions to enter into the escrow arrangements contemplated
by the Escrow Agreement prior to the Closing Date; and

 

WHEREAS, the Lenders are willing to extend credit to the Borrower as so requested, subject to the
terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE 1DEFINITIONS

 

Section 1.01. Defined Terms. As used in this Agreement (including the preamble
and the recitals above), the following terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

 

“ABR Borrowing” means any Borrowing at the Alternate Base Rate.

 

“ABR Loan” means a Loan that bears interest with reference to the Alternate Base
Rate.

 

“ABR Revolving Borrowing” means any Borrowing of Revolving Loans at the
Alternate Base

Rate.

 



 




“ABR Revolving Loan” means a Revolving Loan that bears interest with reference to the Alternate
Base Rate.

 

“Acceptable Compliance Certificate” has the meaning assigned to such term in the
definition of Applicable Rate.

 

“Acceptable Intercreditor Agreement” means an intercreditor agreement the terms
of which are reasonably satisfactory to the Administrative Agent, the Required
Lenders and the Borrower.

 

“ACH” means automated clearing house transfers.

 

“Acquisition” has the meaning assigned to such term in the recitals to this
Agreement.

 

“Acquisition Agreement” has the meaning assigned to such term in the recitals to
this Agreement.

 

“Additional Agreement” has the meaning assigned to such term in Article 8.

 

“Additional Commitment” means any commitment hereunder added pursuant to
Sections 2.22,  2.23 or 9.02(c).

 

“Additional Lender” has the meaning assigned to such term in Section 2.22(b).

 

“Additional Loans” means any Additional Revolving Loans and any Additional Term
Loans.

 

“Additional Revolving Credit Commitments” means any revolving credit commitment
added pursuant to Sections 2.22,  2.23 or 9.02(c)(ii).

 

“Additional Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate Outstanding Amount at such time of all Additional Revolving
Loans of such Lender, plus the aggregate Outstanding Amount at such time of such
Lender’s LC Exposure and Swingline Exposure attributable to its Additional
Revolving Credit Commitment.

 

“Additional Revolving Lender” means any Lender with an Additional Revolving
Credit Commitment or any Additional Revolving Credit Exposure.

 

“Additional Revolving Loans” means any revolving loan added hereunder pursuant to Section 2.22,
 2.23 or 9.02(c)(ii).

 

“Additional Term Lender” means any Lender with an Additional Term Loan
Commitment or an outstanding Additional Term Loan.

 

“Additional Term Loan Commitment” means
any  term  commitment  added  pursuant  to Sections 2.22,  2.23 or 9.02(c)(i).

 

“Additional Term Loans” means any term loan added pursuant to Section 2.22,
 2.23 or 9.02(c)(i).

 

“Administrative Agent” has the meaning assigned to such term in the preamble to this Agreement.

 

“Administrative Questionnaire” has the meaning assigned to such term in Section
2.22(d).

 

“Advisers Act” means the Investment Advisers Act of 1940.

 



2




“Affiliate” means, as applied to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, that
Person. No Person shall be an “Affiliate” of the
Borrower or any Subsidiary thereof solely because it is an unrelated portfolio company of any Sponsor and
none of the Agents, any Lender (other than any Affiliated Lender or any Debt
Fund Affiliate) or any of their respective Affiliates shall be considered an
Affiliate of the Borrower or any Subsidiary thereof.

 

“Affiliated Lender” means any Non-Debt Fund Affiliate, the Borrower or any
Subsidiary.

 

“Affiliated Lender Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Affiliated Lender (with the consent of any party whose
consent is required by Section 9.05) and accepted by the Administrative Agent in
the form of Exhibit A-2 or any other form (including
electronic documentation generated by use of an electronic platform) approved by the Administrative Agent
and the Borrower.

 

“Affiliated Lender Cap” has the meaning assigned to such term in Section
9.05(g)(iv).

 

“Agents” means, collectively, the Administrative Agent, the Lead Arrangers and
the Syndication

Agent.

 

“Agreement” has the meaning assigned to such term in the preamble to this Credit
Agreement.

 

“Agreement Currency” has the meaning assigned to such term in Section 9.22.

 

“Alternate Base Rate” means, for any day, a fluctuating rate per annum equal to
the highest of

(a) the Federal Funds Effective Rate, plus ½ of 1.00%, (b) the Prime Rate in
effect on such day and (c) LIBO Rate for a one month Interest Period as
determined on such day, plus 1.00%; provided that if the Prime Rate, Federal
Funds Effective Rate or 1-month LIBO Rate is less than 0.00%, then such rate
shall deemed to be 0.00%.

 

“Applicable Percentage” means, (a) with respect to any Term Lender of any Class,
a percentage
equal to a fraction the numerator of which is the aggregate outstanding principal amount of the Term Loans
and unused Additional Term Loan Commitments of such Term Lender under the
applicable Class and the denominator of which is the aggregate outstanding
principal amount of the Term Loans and unused Term
Commitments of all Term Lenders under the applicable Class and (b) with respect to any Revolving Lender
of any Class, the percentage of the aggregate amount of the Revolving Credit
Commitments of such Class represented by such Lender’s Revolving Credit
Commitment of such Class; provided that for purposes of
Section 2.21 and otherwise herein, when there is a Defaulting Lender, such Defaulting Lender’s Revolving
Credit Commitment shall be disregarded for any relevant calculation. In the case of clause (b), in the event
that the Revolving Credit Commitments of any Class have expired or been
terminated, the Applicable
Percentage of any Revolving Lender of such Class shall be determined on the basis of the Revolving Credit
Exposure of such Revolving Lender attributable to its Revolving Credit Commitment of such Class, giving
effect to any assignment thereof.

 

“Applicable Period” has the meaning assigned to such term in the definition of
Applicable Rate.

 

“Applicable Rate” means, for any day: (a) with respect to any Initial Term Loan (i) that is an ABR
Loan, 2.25% per annum or (ii) that is a LIBO Rate Loan, 3.25% per annum; (b)
with respect to any Initial Revolving Loan, that is an ABR Loan or a LIBO Rate
Loan, the percentage per annum as set forth in the pricing grid below for the
appropriate Level; provided,  however, that until the delivery of the financial
statements and related Compliance Certificate for the first full Fiscal Quarter ending after the Closing Date
pursuant to Section 5.01, the Applicable Rate shall be the rate set forth in “Level 1” of the pricing grid

 



3




below; and (c) with respect to any Extended Term Loan or other Additional Term Loan of any Class or any
Extended Revolving Loan or other Additional Revolving Loan of any Class, the
rate or rates per annum specified in the applicable Refinancing Amendment,
Incremental Facility Amendment or Extension Amendment.

 

 

 

 

 

Level

First Lien Leverage Ratio

Applicable Rate for Initial Revolving Loans (ABR Rate Loans)

Applicable Rate for Initial Revolving Loans (LIBO Rate Loans)

1

Greater than 2.50:1.00

2.25%

3.25%

2

Less than or equal to 2.50:1.00 but greater than 2.00:1.00

2.00%

3.00%

3

Less than or equal to 2.00:1.00

1.75%

2.75%

 

The Applicable Rate shall be re-determined quarterly on the first day
immediately following the date of delivery to the Administrative Agent of a
Compliance Certificate containing a reasonably detailed calculation of the First
Lien Leverage Ratio pursuant to Section 5.01 (an “Acceptable
Compliance Certificate”); provided that, if an Acceptable Compliance Certificate
is not delivered to the Administrative
Agent pursuant to Section 5.01, without constituting a waiver of any Default or Event of Default arising as
a result thereof, then (i) the rate set forth in “Level 1” shall apply as of the
first day after the date on which a Compliance Certificate was required to have
been delivered but was not delivered and shall continue to so apply through but
not including the date on which an Acceptable Compliance Certificate is
delivered (and from and after delivery of such Acceptable Compliance
Certificate, the pricing level shall be determined based on the First Lien
Leverage Ratio set forth therein); provided,  further, that, in the event
that any calculation of the First Lien Leverage Ratio previously delivered pursuant to Section 5.01 is at any
time restated or otherwise revised or the information set forth therein
otherwise proves to be false or incorrect such that the Applicable Rate would
have been higher than was otherwise in effect during any period (an “Applicable
Period”), then, without constituting a waiver of any Default or Event of Default
arising as a result thereof, (i) the rate set forth in “Level 1” shall apply as
of the first day after the date on
which a Compliance Certificate was required to have been delivered and shall continue to so apply through
but not including the date on which a corrected Acceptable Compliance Certificate is delivered and (ii) the
Borrower shall, within five (5) Business Days of written demand thereof by the Administrative Agent, pay
to the Administrative Agent (for the benefit of the Lenders in accordance with this Agreement) the accrued
additional interest with respect to such Loans owing as a result of such
increased Applicable Rate for such Applicable Period.

 

“Applicable Revolving Credit Percentage” means, with respect to any Revolving
Lender at any
time, the percentage of the Total Revolving Credit Commitment at such time represented by such Revolving
Lender’s Revolving Credit Commitments at such time; provided that for purposes
of Section 2.21 and otherwise herein, when there is a Defaulting Lender, any
such Defaulting Lender’s Revolving Credit Commitment shall be disregarded in the
relevant calculations. In the event that (x) the Revolving Credit
Commitments of any Class have expired or been terminated in accordance with the terms hereof (other than
pursuant to Article 7), the Applicable Revolving Credit Percentage shall be
recalculated without giving
effect to the Revolving Credit Commitments of such Class or (y) the Revolving Credit Commitments of all
Classes have terminated (or the Revolving Credit Commitments of any Class have
terminated pursuant to Article 7), the Applicable Revolving Credit Percentage
shall be determined based upon the Revolving Credit Commitments (or the
Revolving Credit Commitments of such Class) most recently in effect, giving
effect to any assignments thereof.

 

“Approved Fund” means, with respect to any Lender, any Person (other than a natural person) that
is engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar

 



4




extensions of credit in the ordinary course of its activities and is
administered, advised or managed by (a)
such Lender, (b) any Affiliate of such Lender or (c) any entity or any Affiliate of any entity that administers,
advises or manages such Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a Lender and
an assignee (with the consent of any party whose consent is required by Section
9.05), and accepted by the Administrative Agent in substantially the form of
Exhibit A-1 or any other form (including electronic documentation generated by
use of an electronic platform) approved by the Administrative Agent and the
Borrower.

 

“Available Amount” means, at any time, an amount equal to, without duplication:

 

(a)



the sum of:

 

(i) the greater of $137,500,000 and 33.0% of Consolidated Adjusted EBITDA for
the most recently ended Test Period; plus

 

(ii) 50.0% of Consolidated Net Income, which amount shall not be less than zero,
for the period from the first day of the Fiscal Quarter during which the Closing
Date occurred to and including the last day of the most recently ended Fiscal
Quarter prior to such date for which consolidated financial statements of the
Borrower are internally available (this clause (ii), the “Builder Basket”); plus

 

(iii) the amount of any capital contributions or other proceeds of any issuance
of Qualified Capital Stock of the Borrower (other than any amount (x)
constituting a Cure Amount, capital contributions used to incur Indebtedness
pursuant to Section 6.01(r) or proceeds of an issuance of Disqualified Capital
Stock, (y) received from the Borrower or any Restricted Subsidiary or (z)
consisting of the proceeds of any loan or advance made
pursuant to clause (h)(ii) of the definition of Permitted Investment) received as Cash equity
by the Borrower or any Restricted Subsidiary, plus the fair market value, as determined by
the Borrower in good faith, of Cash Equivalents, marketable securities or other
property
received by the Borrower or any Restricted Subsidiary as a capital contribution or in return
for any issuance of Capital Stock of the Borrower (other than any amount (x)
constituting
a Cure Amount, capital contributions used to incur Indebtedness pursuant to Section 6.01(r)
or proceeds of any issuance of Disqualified Capital Stock or (y) received from
the
Borrower or any Restricted Subsidiary), in each case, during the period from and including
the day immediately following the Closing Date through and including such
time; plus

 

(iv) the aggregate principal amount of any Indebtedness or Disqualified Capital
Stock, in each case, of the Borrower or any Restricted Subsidiary issued after
the Closing Date (other than Indebtedness or such Disqualified Capital Stock
issued to the Borrower or any Restricted Subsidiary), which has been converted
into or exchanged for
Capital Stock of the Borrower, any Restricted Subsidiary or any Parent Company that does
not constitute Disqualified Capital Stock, together with the fair market value
of any Cash
Equivalents and the fair market value (as determined by the Borrower in good faith) of any
property or assets received by the Borrower or such Restricted Subsidiary upon
such exchange or conversion, in each case, during the period from and including
the day immediately following the Closing Date through and including such
time; plus

 

(v) the net proceeds received by the Borrower or any Restricted Subsidiary
during the period from and including the day immediately following the Closing Date

 



5




through and including such time in connection with the Disposition to any Person
(other
than the Borrower or any Restricted Subsidiary) of any Investment made pursuant to clause

(r) of the definition of Permitted Investment (in an amount not to exceed the
original amount of such Investment made in reliance on the Available Amount);
plus

 

(vi)
to the extent not already reflected as a return of capital with respect to such
Investment for purposes of determining the amount of such Investment, the
proceeds received by the Borrower or any Restricted Subsidiary during the period
from and
including the day immediately following the Closing Date through and including such time
in connection with cash returns, cash profits, cash distributions and similar
cash amounts, including cash principal repayments of loans, in each case
received in respect of any
Investment made after the Closing Date pursuant to clause (r) of the definition of Permitted
Investment (in an amount not to exceed the original amount of such Investment
made in reliance on the Available Amount); plus

 

(vii) to the extent that such Investment was made pursuant to clause (r) of the
definition of Permitted Investment and to the extent not already reflected as a
return of capital with respect to such Investment for purposes of determining
the amount of such Investment, an amount equal to the sum of (A) the amount of
any Investment by the
Borrower or any Restricted Subsidiary in any third party or any Unrestricted Subsidiary (in
an amount not to exceed the original amount of such Investment made pursuant to
clause

(r) of the definition of Permitted Investment) that has been re-designated as a
Restricted
Subsidiary or has been merged, consolidated or amalgamated with or into, or is liquidated,
wound up or dissolved into, the Borrower or any Restricted Subsidiary and (B)
the fair market value (as determined by the Borrower in good faith) of the
assets of any Unrestricted Subsidiary that have been transferred, conveyed or
otherwise distributed (in an amount not to exceed the original amount of the
Investment in such Unrestricted Subsidiary made pursuant to clause (r) of the
definition of Permitted Investment) to the
Borrower or any Restricted Subsidiary, in each case, during the period from and including
the day immediately following the Closing Date through and including such
time; plus

 

(viii) to the extent not otherwise applied to prepay Term Loans of Lenders that
have not declined their Applicable Percentage of the applicable prepayment, the amount of
any Declined Proceeds; plus

 

(ix) to the extent not otherwise included in clause (a)(ii) above, the aggregate
amount of any cash dividend or other cash distribution received by the Borrower
or any Restricted Subsidiary from any Unrestricted Subsidiary after the Closing
Date (in an amount not to exceed the amount of the initial Investment in such
Unrestricted Subsidiary made in reliance on the Available Amount); minus

 

(b)an amount equal to the sum of (i) Restricted Payments made  pursuant  to
Section 6.04(a)(iii),  plus (ii) Restricted Debt Payments made pursuant to
Section 6.04(b)(vi), plus

(iii) Investments made pursuant to clause (r) of the definition of Permitted Investment, in each case,
after the Closing Date and prior to such time or contemporaneously therewith.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the

 



6




implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule.

 

“Banking Services” means each and any of the following bank services: commercial
credit cards,
stored value cards, purchasing cards, treasury management services, netting services, overdraft protections,
check drawing services, automated payment services (including depository,
overdraft, controlled disbursement, ACH transactions, return items and
interstate depository network services), employee credit
card programs, cash pooling services, operational foreign exchange management, current account facilities
and any arrangements or services similar to any of the foregoing or otherwise in
connection with Cash management and Deposit Accounts.

 

“Banking Services Obligations” means any and all obligations of any Loan Party, whether absolute
or contingent and however and whenever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor) (a) under any arrangement that is in effect
on the Closing Date between any Loan Party and a counterparty that is (or is an Affiliate of) any Lender or
Agent as of the Closing Date or (b) under any arrangement that is entered into
after the Closing Date by any Loan Party with any counterparty that is (or is an
Affiliate of) any Lender or Agent at the time such
arrangement is entered into, in each case in connection with Banking Services that have been designated to
the Administrative Agent in writing by the Borrower as being Banking Services
Obligations for the purposes of the Loan Documents, it being understood that
each counterparty thereto shall be deemed (A) to appoint the Administrative
Agent as its agent under the applicable Loan Documents and (B) to agree to be
bound by the provisions of Article 8,  Section 9.03 and Section 9.10 and any
Acceptable Intercreditor Agreement as if it were a Lender.

 

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.).

 

“Barclays” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation, which
certification shall be substantially similar in form and substance to the form
of Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

 

“Board” means the Board of Governors of the Federal Reserve System of the U.S.

 

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Borrower Tax Refund Receivable” means a receivable of the Borrower in respect
of a refund of

U.S. federal income taxes for the taxable year ended December 31, 2013.

 

“Borrowing” means any Loans of the same Type and Class made, converted or
continued on the same date and, in the case of LIBO Rate Loans, as to which a
single Interest Period is in effect.

 



7




“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with
Section 2.03 and substantially in the form attached hereto as Exhibit B or such other form that is reasonably
acceptable to the Administrative Agent and the Borrower (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent).

 

“Broker-Dealer Licenses and Memberships” means (a) the memberships of each
Broker-Dealer Subsidiary with FINRA and (b) the licenses with Governmental
Authorities of each Broker-Dealer Subsidiary, in each case, to the extent
necessary and material to the normal conduct of the business of the applicable
Broker-Dealer Subsidiary as a Registered Broker-Dealer or Introducing Broker, as
applicable.

 

“Broker-Dealer Registrations” means the registrations of each Broker-Dealer
Subsidiary with the SEC and all other Governmental Authorities which require
registration and have jurisdiction over such Broker-Dealer Subsidiary, in each
case, to the extent necessary and material to the normal conduct of the business
of the applicable Broker-Dealer Subsidiary as a Registered Broker-Dealer or
Introducing Broker, as applicable.

 

“Broker-Dealer Subsidiary” means (a) the Restricted Subsidiaries of the Borrower
listed on Schedule 1.01(f) and any other Restricted Subsidiary of the Borrower
that becomes a broker-dealer registered under the Exchange Act or associated
persons thereof, as defined therein (a “Registered Broker-
Dealer”), after the Closing Date and (b) the Restricted Subsidiaries listed on Schedule 1.01(g) and any other
Restricted Subsidiary that is an introducing broker (“Introducing Broker”) that is required to register under
the Commodity Exchange Act after the Closing Date.

 

“Builder Basket” has the meaning assigned to such term in clause (a)(ii) of the
definition of “Available Amount.”

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close
and, if the applicable Business Day relates to notices, determinations, fundings
or payments in connection with the LIBO Rate or any LIBO
Rate Loans, a day on which dealings in Dollar deposits are also carried on in the London interbank market.

 

“Capital Expenditures” means, with respect to the Borrower and the Restricted Subsidiaries for any
period, the aggregate amount, without duplication, of (x) all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capital Leases) that would, in accordance
with GAAP, be included as additions to property, plant and equipment, (y) other
capital expenditures of such Person for such period (whether paid in cash or
accrued as liabilities and including in all events all amounts expended or
capitalized under Capital Leases) that are reported in the Borrower’s
consolidated statement of cash flows for such period and (z) other capital
expenditures of such
Person for such period (whether paid in cash or accrued as liabilities and including in all events all amounts
expended or capitalized under Capital Leases).

 

“Capital Lease” means, as applied to any Person, any lease of any property (whether real, personal
or mixed) by that Person as lessee that, in conformity with GAAP, is or should be accounted for as a capital
lease on the balance sheet of such Person.

 

“Capital Stock” means any and all shares, interests, participations, preferred
equity certificates, convertible preferred equity certificates or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests (whether general or limited), and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the foregoing, but excluding for the
avoidance of doubt any Indebtedness convertible into or exchangeable for any of
the foregoing.

 



8




“Captive Insurance Subsidiary” means any Restricted Subsidiary that is subject
to regulation as an insurance company (or any Restricted Subsidiary thereof).

 

“Cash” means money, currency or a credit balance in any Deposit Account, in each case determined
in accordance with GAAP.

 

“Cash Equivalents” means, as at any date of determination, (a) readily marketable securities

(i) issued or directly and unconditionally guaranteed or insured as to interest
and principal by the U.S. government or (ii) issued by any agency or
instrumentality of the U.S. the obligations of which are backed by the full
faith and credit of the U.S., in each case maturing within one year after such
date and, in each case, repurchase agreements and reverse repurchase agreements
relating thereto; (b) readily marketable
direct obligations issued by any state of the U.S. or any political subdivision of any such state or any public
instrumentality thereof or by any foreign government, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-2
from S&P or at least P-2 from Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized statistical rating agency) and, in each case, repurchase
agreements and
reverse repurchase agreements relating thereto; (c) commercial paper maturing no more than one year from
the date of creation thereof and having, at the time of the acquisition thereof,
a rating of at least A-2 from S&P or at least P-2 from Moody’s (or, if at any
time neither S&P nor Moody’s shall be rating such
obligations, an equivalent rating from another nationally recognized statistical rating agency); (d) deposits,
money market deposits, time deposit accounts, certificates of deposit or
bankers’ acceptances (or similar
instruments) maturing within one year after such date and issued or accepted by any Lender or by any bank
organized under, or authorized to operate as a bank under, the laws of the U.S.,
any state thereof or the District of Columbia or any political subdivision
thereof or any foreign bank or its branches or agencies
and that has capital and surplus of not less than $100,000,000 and, in each case, repurchase agreements and
reverse repurchase agreements relating thereto; (e) securities with maturities of six months or less from the
date of acquisition backed by standby letters of credit issued by any commercial
bank having capital and surplus of not less than $100,000,000; (f) shares of any
investment fund that has (i) substantially all of its assets invested in the
types of investments referred to in clauses (a) through (e) above, (ii) net
assets of not less than $250,000,000 and (iii) a rating of at least A-2 from S&P
or at least P-2 from Moody’s (or, if at any time either S&P or Moody’s are not
rating such fund, an equivalent rating from another nationally recognized
statistical rating agency); and (g) solely with respect to any Captive Insurance
Subsidiary, any
investment that such Captive Insurance Subsidiary is not prohibited to make in accordance with applicable
law. The term “Cash Equivalents” shall also include (x) Investments of the type
and maturity described in clauses (a) through (g) above in foreign obligors,
which Investments or obligors (or the parent companies thereof) have the ratings
described in such clauses or equivalent ratings from comparable foreign rating
agencies and (y) other short-term Investments utilized by Foreign Subsidiaries
in accordance with normal
investment practices for cash management in Investments analogous to the Investments described in clauses

(a)



through (g) above or in the foregoing clause (x).

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

“CFTC” means the Commodity Futures Trading Commission.

 

“Change in Law” means (a) the adoption or taking effect of any law, rule, regulation or treaty after
the Closing Date, (b) any change in any law, rule, regulation or treaty or in the administration, interpretation
or application thereof by any Governmental Authority after the Closing Date or
(c) the making or issuance of any request, rule, guideline or directive (whether
or not having the force of law) of any Governmental Authority made or issued
after the Closing Date; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder or
issued in connection therewith or in implementation

 



9




thereof and (y) all requests, rules, guidelines, requirements or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or U.S. or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
described in clauses (a), (b) and (c) above, be deemed to be a Change in Law, regardless of the date enacted,
adopted, issued or implemented.

 

“Change of Control” means the acquisition by any Person or group (within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Exchange Act), including any group acting for the purpose of acquiring,
holding or disposing of Securities (within the meaning of Rule 13d-5(b)(1) under
the Exchange Act, but excluding any employee benefit plan or Person acting as
the trustee, agent or other fiduciary or
administrator therefor), other than one or more Permitted Holders, of Capital Stock representing more than
the greater of (x) 35.0% of the total voting power of all of the outstanding
voting Capital Stock of the Borrower and (y) the percentage of the total voting
power of all of the outstanding voting Capital Stock of the Borrower owned,
directly or indirectly, beneficially by the Permitted Holders, unless, in the
case of each of clauses (x) and (y) above, one or more Permitted Holders has, at
such time, the right or the ability, by voting power, contract or otherwise, to
elect or designate for election at least a majority of the board of
directors (or comparable governing body or managers) of the Borrower. Notwithstanding the foregoing, the
right to acquire voting Capital Stock (so long as such Person does not have the
right to direct the voting of the Capital Stock subject to such right) or any
veto power in connection with the acquisition or disposition of voting Capital
Stock will not cause a party to be a beneficial owner.

 

“Charge” means any charge, loss, expense, cost, accrual or reserve of any kind.

 

“Charged Amounts” has the meaning assigned to such term in Section 9.19.

 

“Class”, when used with respect to (a) any Loan or Borrowing, refers to whether such Loan, or the
Loans comprising such Borrowing, are Initial Term Loans, Additional Term Loans of any series established
as a separate “Class” pursuant to Section 2.22,  2.23 or 9.02(c)(i), Initial
Revolving Loans or Additional
Revolving Loans of any series established as a separate “Class” pursuant to Section 2.22, 2.23 or 9.02(c)(ii),

(b) any Commitment, refers to whether such Commitment is an Initial Term Loan
Commitment, an
Additional Term Loan Commitment of any series established as a separate “Class” pursuant to Section 2.21
or 9.02(c), an Initial Revolving Credit Commitment, an Additional Revolving
Credit Commitment of any series established as a separate “Class” pursuant to
Section 2.21 or 9.02(c)(ii), (c) any Lender, refers to whether such Lender has a
Loan or Commitment of a particular Class and (d) any Revolving Credit Exposure,
refers to whether such Revolving Credit Exposure is attributable to a Revolving
Credit Commitment of a particular Class.

 

“Closing Date” means the date on which (a) the Escrow Funding Date shall have occurred, and (b)
the Escrow Release Conditions shall have been met, which date shall have
occurred on July 1, 2019.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means any and all property of any Loan Party subject to a Lien
under any Collateral Document and any and all other property of any Loan Party,
now existing or hereafter acquired, that is or becomes subject to a Lien
pursuant to any Collateral Document to secure the Secured Obligations. For the
avoidance of doubt, in no event shall “Collateral” include any Excluded Asset.

 

“Collateral and Guarantee Requirement” means, at any time, subject to (x) the
applicable limitations set forth in this Agreement or any other Loan Document,
(y) the time periods (and extensions thereof) set forth in Section 5.11 and (z)
the terms of any Acceptable Intercreditor Agreement, the requirement that:

 



10




(a) the Administrative Agent shall have received (A) a joinder to the Loan
Guaranty
in substantially the form attached as an exhibit thereto, (B) a supplement to the Security Agreement
in substantially the form attached as an exhibit thereto, (C) if the respective
Restricted Subsidiary required to comply with the requirements set forth in this
definition pursuant to Section 5.11 owns

U.S. registrations of or U.S. applications to register Patents, Trademarks
(excluding any intent-to- use applications for the registration of any
Trademarks or similar applications) or Copyrights that
constitute Collateral, an Intellectual Property Security Agreement in substantially the form attached
as Exhibit J-1,  Exhibit J-2 or Exhibit J-3, as applicable, (D) a completed
Perfection Certificate (or, with respect to information provided after the
Closing Date, a completed Perfection Certificate
Supplement) and (E) Uniform Commercial Code financing statements in appropriate form for filing
in such jurisdictions as the Administrative Agent may reasonably request;

 

(b) the Administrative Agent shall have received with respect to any Material
Real Estate Assets, a Mortgage and any necessary UCC fixture filing in respect
thereof, in each case together with, to the extent customary and appropriate (as
reasonably determined by the Administrative Agent and the Borrower):

 

(i) evidence that (A) counterparts of such Mortgage have been duly executed,
acknowledged and delivered and such Mortgage and any corresponding UCC or equivalent
fixture filing are in form suitable for filing or recording in all filing or
recording offices that the Administrative Agent may deem reasonably necessary in
order to create a valid and subsisting Lien on such Material Real Estate Asset
in favor of the Administrative Agent for the benefit of the Secured Parties, (B)
such Mortgage and any corresponding UCC or equivalent fixture filings have been
duly recorded or filed, as applicable, and (C)
all filing and recording taxes and fees have been paid or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent;

 

(ii)
one or more fully paid policies of title insurance (the “Mortgage Policies”) in
an amount reasonably acceptable to the Administrative Agent (not to exceed the
fair market value of the Material Real Estate Asset covered thereby (as
determined by the Borrower in good faith)) issued by a nationally recognized
title insurance company in the applicable jurisdiction that is reasonably
acceptable to the Administrative Agent, insuring the relevant Mortgage as having
created a valid subsisting Lien on the real property described therein with the
ranking or the priority which it is expressed to have in such Mortgage, subject
only to Permitted Liens, together with such endorsements, coinsurance
and reinsurance as the Administrative Agent may reasonably request to the extent the same
are available in the applicable jurisdiction;

 

(iii) customary legal opinions of local counsel for the relevant Loan Party in
the jurisdiction in which such Material Real Estate Asset is located, and if
applicable, in
the jurisdiction of formation of the relevant Loan Party, in each case as the Administrative
Agent may reasonably request, with respect to the enforceability of the relevant Mortgage;
and

 

(iv) surveys and appraisals (if required under the Financial Institutions Reform
Recovery and Enforcement Act of 1989, as amended) and “Life-of-Loan” flood
certifications under Regulation H (to the extent applicable, together with
evidence of
federal flood insurance for any such Flood Hazard Property located in a flood hazard area);
provided that the Administrative Agent may in its reasonable discretion accept
any such existing certificate, appraisal or survey so long as such existing
certificate or appraisal satisfies any applicable local law requirements.

 



11




“Collateral Documents” means, collectively, (i) the Security Agreement, (ii)
each Mortgage, (iii)
each Intellectual Property Security Agreement, (iv) any supplement to any of the foregoing delivered to the
Administrative Agent pursuant to the definition of “Collateral and Guarantee
Requirement” and (v) each of the other instruments and documents pursuant to
which any Loan Party grants a Lien on any Collateral as security for payment of
the Secured Obligations.

 

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by the Borrower or any of its Subsidiaries in
the ordinary course of business of such Person.

 

“Commercial Tort Claim” has the meaning set forth in Article 9 of the UCC.

 

“Commitment” means, with respect to each Lender, such Lender’s Initial Term Loan Commitment,
Initial Revolving Credit Commitment and Additional Commitment, as applicable, in effect as of such time.

 

“Commitment Fee Rate” means, for any day: (a) with respect to the Initial
Revolving Credit
Commitments, the rate per annum as set forth in the pricing grid below for the appropriate Level; provided,
 however, that until the delivery of the financial statements and related
Compliance Certificate for the first full Fiscal Quarter ending after the
Closing Date pursuant to Section 5.01, the Commitment Fee Rate shall be the rate
set forth in “Level 1” of the pricing grid below; and (b) with respect to
Additional Revolving Credit Commitments of any Class, the rate or rates per
annum specified in the applicable Refinancing Amendment, Incremental Facility
Amendment or Extension Amendment.

 

Level

First Lien Leverage Ratio

Commitment Fee Rate

1

Greater than 2.50:1.00

0.50%

2

Less than or equal to 2.50:1.00 but greater than 2.00:1.00

0.375%

3

Less than or equal to 2.00:1.00

0.25%

 

The Commitment Fee Rate shall be re-determined quarterly on the first day immediately following the date
of delivery to the Administrative Agent of a Compliance Certificate containing a
reasonably detailed, certified calculation of the First Lien Leverage Ratio
pursuant to Section 5.01;  provided that, if such certification is not provided
in accordance with Section 5.01, without constituting a waiver of any Default
or Event of Default arising as a result thereof, then (i) the pricing set forth in “Level 1” shall apply as of the
first day after the date on which a Compliance Certificate was required to have
been delivered but was not delivered, and shall continue to so apply through but
not including the date on which such Compliance Certificate is so delivered (and
therefrom, the pricing level shall be based off of the reasonably detailed
calculations of the First Lien Leverage Ratio certified by the Borrower in such
Compliance Certificate);
provided, further, that, in the event that the certified calculation of the First Lien Leverage Ratio previously
delivered pursuant to Section 5.01 is at any time restated or otherwise revised
or the information set forth in such certification otherwise proves to be false
or incorrect such that the Commitment Fee Rate would have been higher than was
otherwise in effect during any Applicable Period, then, without constituting a
waiver of any Default or Event of Default arising as a result thereof, (i) the pricing level set forth in “Level
1” shall apply as of the first day after which such Compliance Certificate was
required to have been delivered pursuant to Section 5.01 and shall continue to
so apply through but not including the date on which the correct certified
calculation of the First Lien Leverage Ratio for such Applicable Period in a

 



12




Compliance Certificate is so delivered and (ii) the Borrower shall, within five (5) Business Days of written
demand thereof by the Administrative Agent, pay to the Administrative Agent (for
the benefit of the Lenders in accordance with this Agreement) the accrued
additional interest with respect to such Loans owing as a result of such
increased Commitment Fee Rate for such Applicable Period.

 

“Commitment Schedule” means the Schedule attached hereto as Schedule 1.01(a)
reflecting the Commitments in effect on the Closing Date.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Company” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Company Competitor” means any Person that is a direct competitor of the
Borrower or any of its Subsidiaries.

 

“Competitor Debt Fund Affiliate” means, with respect to any Company Competitor or any Affiliate
thereof, any debt fund, investment vehicle, regulated bank entity or unregulated
lending entity that is (i)
engaged in making, purchasing, holding or otherwise investing in commercial loans and similar extensions
of credit in the ordinary course of business and (ii) managed, sponsored or
advised by any person that is Controlling, Controlled by or under common Control
with the relevant Company Competitor or Affiliate thereof, but only to the
extent that no personnel involved with the investment in the relevant Company
Competitor makes (or has the right to make or participate with others in making)
investment decisions on
behalf of, or otherwise cause the direction of the investment policies of, such debt fund, investment vehicle,
regulated bank entity or unregulated entity with respect to decisions involving
any investment in debt of the Borrower or any of its Subsidiaries.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

 

“Compliance Date” means the last day of any applicable Fiscal Quarter (commencing with the first
full Fiscal Quarter ending after the Closing Date) if as of such date the
aggregate Outstanding Amount of
the Revolving Credit Exposure (excluding (i) for the first four full Fiscal Quarters ending after the Closing
Date, any Revolving Loans funded on the Closing Date to fund any original issue
discount or upfront fees
implemented pursuant to the “market flex” provisions of the Fee Letter, (ii) any Letters of Credit under the
Initial Revolving Facility, any Incremental Revolving Facility and any Replacement Revolving Facility that
have been cash collateralized or otherwise backstopped in an amount equal to at least 103.0% of the Stated
Amount thereof (minus any amount then on deposit in any cash collateral account established for the benefit
of the relevant Issuing Bank) or otherwise cash collateralized in a manner
reasonably satisfactory to the relevant Issuing Bank and (iii) non-cash
collateralized or backstopped Letters of Credit in an aggregate outstanding
amount not exceeding $2,500,000) exceeds an amount equal to 35.0% of the Total
Revolving Credit Commitment.

 

“Confidential Information” has the meaning assigned to such term in Section
9.13.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Adjusted EBITDA” means, with respect to any Person on a
consolidated basis for any period, the sum of:

 

(a)



Consolidated Net Income for such period; plus

 



13




(b) to the extent not otherwise included in the determination of Consolidated
Net Income for such period, the amount of any proceeds of any business
interruption insurance policy in an amount representing the earnings for such
period that such proceeds are intended to replace
(whether or not then received so long as such Person in good faith expects to receive such proceeds
within the next four Fiscal Quarters (it being understood that to the extent
such proceeds are not actually received within such period, to the extent
previously added back to Consolidated Net Income in determining Consolidated
Adjusted EBITDA for a prior Fiscal Quarter such reimbursement amounts so added
back but not so received shall be deducted in calculating Consolidated Adjusted
EBITDA for the Fiscal Quarter immediately following such four Fiscal Quarter
period)); plus

 

(c) without duplication, those amounts which, in the determination of
Consolidated Net Income for such period, have been deducted for:

 

(i)



Consolidated Interest Expense;

 

(ii) Taxes paid and any provision for Taxes, including income, capital, U.S.
federal, state, local, foreign, franchise and similar Taxes, property Taxes,
foreign withholding Taxes and foreign unreimbursed value added Taxes (including
penalties and interest related to any such Tax or arising from any Tax
examination, and including pursuant to any Tax sharing arrangement) for such
period and, without duplication, the amount of any Restricted Payments made by
such Person to any direct or indirect parent
entity that is a consolidated tax filer with such Person and the Restricted Subsidiaries made
for the purpose of funding the payment of any such Taxes of such parent entity to the extent
attributable to such Person and the Restricted Subsidiaries paid or declared in
respect of such period;

 

(iii) to the extent deducted in the calculation of Consolidated Net Income, any
earn-out obligation expense incurred in connection with any Permitted
Investment, any Restricted Payment made in compliance with Section 6.04(a) or
any Investment consummated prior to the Closing Date, which is paid or accrued
during such period;

 

(iv) (A) depreciation, (B) amortization (including amortization of goodwill,
software and other intangible assets), (C) impairment Charges (including any bad
debt expense) relating to goodwill and other assets and (D) any asset write-off
or write-down;

 

(v) any non-cash Charge, including any Charge from Investments recorded
using the equity method and, if applicable, the excess of rent expense over actual cash rent
paid during such period due to the use of straight line rent for GAAP purposes
(provided
that to the extent that any such non-cash Charge represents an accrual of or reserve for any
potential cash item in any future period, (A) such Person may elect not to add
back such non-cash Charge in the current period and (B) to the extent such
Person elects to add back such non-cash Charge, the cash payment in respect
thereof in such future period shall be subtracted from Consolidated Adjusted
EBITDA to such extent);

 

(vi) any non-cash compensation Charge and/or any other non-cash Charge
arising from the granting of any stock option or similar arrangement (including any profits
interest), the granting of any stock appreciation right and/or similar arrangement (including
any repricing, amendment, modification, substitution or change of any such stock
option, stock appreciation right, profits interest or similar arrangement);

 



14




(vii) (A) Transaction Costs, (B) Charges incurred in connection with the
consummation of any issuance or offering of Capital Stock (including any Public Offering),
any Investment, any Disposition, any recapitalization, any merger, consolidation
or amalgamation, any option buyout or any incurrence, repayment, refinancing,
amendment or modification of Indebtedness (including any amortization or
write-off of debt issuance or deferred financing costs, premiums and prepayment
penalties), any non-compete agreement or any transaction similar to any of the
foregoing (in each case, including any transaction proposed and not
consummated), whether or not permitted under this
Agreement, (C) the amount of any Charge that is reimbursed or reimbursable by third party
pursuant to indemnification or expense reimbursement provisions or similar agreements or
insurance; provided that in respect of any Charge that is added back in reliance on clause

(C) above, the relevant Person in good faith expects to receive reimbursement
for such Charge within the next four Fiscal Quarters (it being understood that
to the extent any reimbursement amount is not actually received within such
Fiscal Quarters, to the extent previously added back to Consolidated Net Income
in determining Consolidated Adjusted EBITDA for a prior Fiscal Quarter, such
reimbursement amount so added back but not so received shall be deducted in
calculating Consolidated Adjusted EBITDA for the Fiscal Quarter immediately
following such four Fiscal Quarter period pursuant to clause (i)(i) below) and
(D) Public Company Costs;

 

(viii) without duplication of any amount referred to in clause (b) above, the
amount of (A) any Charge to the extent that a corresponding amount is received in cash by
such Person from a Person other than such Person or any Restricted Subsidiary of
such Person under any agreement providing for reimbursement of such Charge or
(B) any Charge with respect to any
liability or casualty event, business interruption or any product recall, (i) so
long as such Person has submitted in good faith, and reasonably expects to
receive payment in connection with, a claim for reimbursement of such amounts
under its
relevant insurance policy (with a deduction pursuant to clause (i)(ii) below in the applicable
future period for any amount so added back to the extent not so reimbursed within the next
four Fiscal Quarters) or (ii) without duplication of amounts included in a prior period under
clause (B)(i) above, to the extent such Charge is covered by insurance proceeds
received in cash during such period (it being understood that if the amount
received in cash under any such agreement in any period exceeds the amount of
Charge paid during such period such excess amounts received may be carried
forward and applied against any Charge in any future period);

 

(ix) the amount of any management, monitoring, consulting, transaction and
advisory fees and expenses and indemnification payments under any management,
monitoring, consulting, transaction, advisory or similar agreement, in each
case, to the extent permitted under this Agreement;

 

(x) any Charge attributable to the undertaking or implementation of
restructurings (including any Tax restructurings), new initiatives, business
optimization activities, cost savings initiatives, cost rationalization
programs, operating expense
reductions or synergies or similar initiatives or programs (including in connection with any
integration or transition, any curtailment, any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses, any
facility opening or pre-opening, any facility realignment, any inventory
optimization program or any curtailment), any business optimization Charge
(including lean and 5S implementation), any Charge relating to the closure or
consolidation of any facility
(including but not limited to severance, rent termination costs, moving costs and legal

 



15




costs), any systems implementation Charge, any severance Charge, any Charge
relating to entry into a new market, any Charge relating to any strategic
initiative, any consulting Charge, any signing Charge, any retention or
completion bonus, any expansion or relocation Charge, any Charge associated with
any modification to any pension and post- retirement employee benefit plan, any
software development Charge, any Charge associated with new systems design, any
implementation Charge, any project startup Charge, any Charge in connection with
new operations, any Charge relating to a new contract, any consulting Charge or
any corporate development Charge; and

 

(xi) the amount of any Charge incurred or accrued in connection with any single
or one-time event, including (A) in connection with the Transactions or any
acquisition consummated after the Closing Date (including legal, accounting and
other professional fees and expenses incurred in connection with acquisitions
and other similar Investments made prior to the Closing Date), (B) in connection
with the closing, consolidation or reconfiguration of any facility during such
period and (C) one-time consulting costs; plus

 

(d) the amount of any Charge or deduction associated with the Borrower or any
Restricted Subsidiary that is attributable to any non-controlling interest or
minority interest of any third party; plus

 

(e) to the extent not included in Consolidated Net Income for such period, cash
actually received (or any netting arrangement resulting in reduced cash
expenditures) during such period in respect of a previous non-cash gain so long
as the non-cash gain relating to the relevant cash receipt or netting
arrangement was deducted in the calculation of Consolidated Adjusted EBITDA
pursuant to clause (f) below for any previous period and not added back or was
realized in a period prior to the Closing Date; plus

 

(f) without duplication of any Charges added back pursuant to clause (c) of this
definition, the amount of (i) pro forma “run rate” cost savings, operating
expense reductions,
operational improvements and synergies (net of actual amounts realized) related to the Transactions
that are reasonably identifiable, factually supportable and projected by such Person in good faith to
result from actions that have been taken or with respect to which substantial
steps have been taken or are expected to be taken (in the good faith
determination of such Person) and realized within 24 months after the Closing
Date and (ii) pro forma “run rate” cost savings, operating expense reductions,
operational improvements and synergies (net of actual amounts realized) related
to
acquisitions and other Investments, Dispositions and other specified transactions (including, for the
avoidance of doubt, acquisitions occurring prior to the Closing Date),
restructurings, cost savings initiatives and other similar initiatives that are
reasonably identifiable, factually supportable and projected by such Person in
good faith to result from actions that have been taken or with respect to which
substantial steps have been taken or are expected to be taken (in the good faith
determination of such Person) and realized within 24 months after such
acquisition or other
Investment, Disposition or other specified transaction, restructuring, cost savings initiative or other
initiative; minus

 

(g)
any amount of any non-cash income or non-cash gain that has been included in the
determination of Consolidated Net Income for such period, all as determined in
accordance with GAAP (provided that if any such non-cash income or non-cash gain
represents an accrual or
deferred income in respect of potential cash items in any future period, such Person may determine
not to deduct the relevant non-cash gain or income in the then-current
period); minus

 



16




(h) the amount of any cash payment made during such period in respect of any
non- cash accrual, reserve or other non-cash Charge that is accounted for in a
prior period which was added to Consolidated Net Income to determine
Consolidated Adjusted EBITDA for such prior
period and which does not otherwise reduce Consolidated Net Income for the current period; minus

 

(i)



to the extent such amounts increase Consolidated Net Income:

 

(i) the amount added back to Consolidated Adjusted EBITDA pursuant to clause
(c)(vii)(C) above (as described in such clause) to the extent such reimbursement
amounts were not received within the time period required by such clause; and

 

(ii) the amount added back to Consolidated Adjusted EBITDA pursuant to clause
(c)(viii)(B) above (as described in such clause) to the extent such business
interruption insurance proceeds were not received within the time period
required by such clause.

 

“Consolidated First Lien Debt” means, as to any Person at any date of determination, the aggregate
principal amount of Consolidated Total Debt outstanding on such date that is secured by a first priority Lien
on the Collateral.

 

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum of

(a)



consolidated total interest expense of such Person and the Restricted
Subsidiaries for such period, whether paid or accrued and whether or not
capitalized (including (and without duplication), amortization of any debt
issuance cost or original issue discount, any premium paid to obtain payment,
financial
assurance or similar bonds, any interest capitalized during construction, any non-cash interest payment, the
interest component of any deferred payment obligation, the interest component of
any payment under any Capital Lease (regardless of whether accounted for as
interest expense under GAAP), any commission, discount or other fee or charge
owed with respect to any letter of credit or bankers’ acceptance, any fee or
expense paid to the Administrative Agent in connection with its services
hereunder, any other bank, administrative agency (or trustee) or financing fee
and any cost associated with any surety bond in connection with financing
activities (whether amortized or immediately expensed)) plus (b) any cash
dividend paid or payable in respect of Disqualified Capital Stock during such
period other than to such Person or any Loan Party, plus (or, in the case of
gains, minus) (c) any gains, losses or obligations arising from any Hedge
Agreement or other derivative financial instrument issued by such Person for the
benefit of such Person or its Subsidiaries, in each case determined on a
consolidated basis for such period. For purposes of this definition, interest in
respect of any Capital Lease shall be deemed to accrue at an interest rate
reasonably determined by such Person to be the rate of interest implicit in such
Capital Lease in accordance with GAAP.

 

“Consolidated Net Income” means, in respect of any period and as determined for
any Person (the
“Subject Person”) on a consolidated basis, an amount equal to the net income (loss) of such Subject Person
and its Subsidiaries, determined in accordance with GAAP, but excluding,
without duplication:

 

(a) (i) the income of any Person (other than a Restricted Subsidiary of the
Subject Person) in which any other Person (other than the Subject Person or any
of the Restricted
Subsidiaries) has a joint interest, except to the extent of the amount of dividends or distributions or
other payments (including any ordinary course dividend, distribution or other
payment) paid in
cash (or to the extent converted into cash) to the Subject Person or any of the Restricted Subsidiaries
by such Person during such period, (ii) the loss of any Person (other than a
Restricted Subsidiary of the Subject Person) in which any other Person (other
than the Subject Person or any of the Restricted Subsidiaries) has a joint
interest, other than to the extent that the Subject Person or any

 



17




of the Restricted Subsidiaries has contributed cash or Cash Equivalents to such
Person in respect of such loss during such period or (iii) the income or loss of
any Unrestricted Subsidiary,

 

(b) any gain or Charge as a result of, or in connection with, any asset
Disposition or abandonment outside the ordinary course of business (including
asset retirement costs),

 

(c) (i) any gain or Charge from (A) any extraordinary item or (B) any
non-recurring or unusual items or (ii) any Charge associated with or payment of
any actual or prospective legal settlement, fine, judgment or order,

 

(d)
any net gain or Charge with respect to (i) any disposed, abandoned, divested and/or
discontinued asset, property or operation (other than, at the option of such
Subject Person, any asset, property or operation pending the disposal,
abandonment, divestiture and/or termination thereof), (ii) any disposal,
abandonment, divestiture and/or discontinuation of any asset, property or
operation (other than, at the option of such Subject Person, relating to assets
or properties held for sale or pending the divestiture or termination thereof)
or (iii) any facility that has been closed during such period,

 

(e) any net loss (less all fees and expenses or charges related thereto)
attributable to
the early extinguishment of Indebtedness (and the termination of any associated Hedge Agreement
or other derivative instruments),

 

(f) (i) any Charge incurred as a result of, in connection with or pursuant to
any
management equity plan, profits interest or stock option plan or any other management or employee
benefit plan or agreement, pension plan, any stock subscription or shareholder
agreement or any
distributor equity plan or agreement (including any Charge resulting from a deferred compensation
arrangement or contingent transaction payment), (ii) any Charge for such period
relating to payments made to option holders of any direct or indirect parent
entity in connection with, or as a result of, any distributions being made to
its equityholders or its direct or indirect parent entities, which payments are
being made to compensate such option holders as though they were equityholders
as of the date of, and entitled to share in, such distribution and (iii) any
Charge incurred in connection with the rollover, acceleration or payout of
Capital Stock held by
management of any direct or indirect parent entity of the Subject Person, the Subject Person or any
Restricted Subsidiary of the Subject Person, in the case of clause (ii) or this clause (iii), to the extent
that any such cash Charge is funded with net cash proceeds contributed to the
Subject Person as a capital contribution or as a result of the sale or issuance
of Qualified Capital Stock of the Subject Person that are Not Otherwise Applied,

 

(g) any Charge that is established, adjusted or incurred, as applicable, (i)
within 12
months after the Closing Date that is required to be established, adjusted or incurred, as applicable,
as a result of the Transactions in accordance with GAAP or (ii) as a result of
the adoption or
modification of accounting principles or policies in accordance with GAAP, on a cumulative basis,

 

(h) (A) the effects of adjustments (including the effects of such adjustments
pushed down to the Borrower or a Restricted Subsidiary) in the consolidated
financial statements of the Borrower pursuant to GAAP (including in the
inventory, property and equipment, leases, rights, fee arrangements, software,
goodwill, intangible assets, in-process research and development, deferred
revenue, advanced billings and debt line items thereof), resulting from the
application of
recapitalization accounting or the acquisition method of accounting, as the case may be, in relation
to the Transactions or any consummated acquisition or other Investment or the
amortization or
write-off of any amounts thereof, net of Taxes, and (B) the cumulative effect of changes in

 



18




accounting principles or policies made in such period in accordance with GAAP
which affect Consolidated Net Income,

 

(i) any write-off or amortization made in such period of any deferred financing
cost or premium paid or other Charge incurred directly in connection with any
early extinguishment of Indebtedness,

 

(j) solely for purposes of calculating Excess Cash Flow, the income or loss of
(i) any
Person accrued prior to the date on which such Person becomes a Restricted Subsidiary or is merged
into or consolidated with the Borrower or any Restricted Subsidiary or the date
that such other Person’s assets are acquired by the Borrower or any Restricted
Subsidiary and (ii) any of such Person’s Restricted Subsidiaries (other than
Loan Parties) to the extent that the declaration or payment of dividends or
similar distributions by such Restricted Subsidiaries of that income is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to such Subsidiary,

 

(k)
(i) any realized or unrealized net gain or loss in respect of (x) any obligation under
any Hedge Agreement as determined in accordance with GAAP or (y) any other
derivative instrument pursuant to, in the case of this clause (y), Financial
Accounting Standards Board’s Accounting Standards Codification No.
815-Derivatives and Hedging and (ii) any realized or unrealized net foreign
currency translation or transaction gain or loss impacting net income (including
any currency re-measurement of Indebtedness and any net gain or loss resulting
from Hedge Agreements for currency exchange risk associated with the above or
any other currency related risk), and

 

(l)



any income or Charge from Investments recorded using the equity method.

 

There shall be included in Consolidated Net Income, without duplication, the
amount of any cash tax benefits related to the tax amortization of intangible
assets in the applicable period.

 

“Consolidated Secured Debt” means, as to any Person at any date of
determination, the aggregate principal amount of Consolidated Total Debt
outstanding on such date that is secured by a Lien on the Collateral.

 

“Consolidated Total Assets” means, at any date, all amounts that would, in conformity with GAAP,
be set forth opposite the caption “total assets” (or any like caption) on a
consolidated balance sheet of the applicable Person at such date.

 

“Consolidated Total Debt” means, as to any Person at any date of determination,
the aggregate principal amount of all third party debt for borrowed money and
the outstanding principal balance of all Indebtedness of such Person represented
by notes, bonds, debentures and similar instruments, Capital
Leases and purchase money Indebtedness (excluding, for the avoidance of doubt, undrawn letters of credit);
provided that “Consolidated Total Debt” shall be calculated (i) net of the Unrestricted Cash Amount (to the
extent the Unrestricted Cash Amount is greater than zero) and (ii) excluding any
obligation, liability or
indebtedness of such Person if, upon or prior to the maturity thereof, such Person has irrevocably deposited
with the proper Person in trust or escrow the necessary funds (or evidences of
indebtedness) for the payment, redemption or satisfaction of such obligation,
liability or indebtedness, and thereafter such funds and evidences of such
obligation, liability or indebtedness or other security so deposited are not
included in the calculation of the Unrestricted Cash Amount.

 



19




“Consolidated Working Capital” means, as at any date of determination, the
excess of Current Assets over Current Liabilities.

 

“Contractual Obligation” means, as applied to any Person, any indenture,
mortgage, deed of trust, contract, undertaking, agreement or other instrument to
which that Person is a party or by which it or any of its properties is bound or
to which it or any of its properties is subject.

 

“Control” means the possession, directly or indirectly, of the power to direct or cause the direction
of the management or policies of a Person, whether through the ability to exercise voting power, by contract
or otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

 

“Copyright” means the following: (a) all copyrights, rights and interests in
copyrights, works protectable by copyright whether published or unpublished,
copyright registrations and copyright applications; (b) all renewals of any of
the foregoing; and (c) all rights corresponding to any of the foregoing.

 

“Credit Extension” means each of (i) the making of a Revolving Loan or (ii) the
issuance, amendment, modification, renewal or extension of any Letter of Credit
(other than any such amendment, modification, renewal or extension that does not
increase the Stated Amount of the relevant Letter of Credit).

 

“Credit Facilities” means the Revolving Facility and the Term Facility.

 

“Cure Amount” has the meaning assigned to such term in Section 6.14(b).

 

“Cure Period” has the meaning assigned to such term in Section 6.14(b).

 

“Cure Right” has the meaning assigned to such term in Section 6.14(b).

 

“Current Assets” means, at any date, all assets of the Borrower and the
Restricted Subsidiaries which under GAAP would be classified as current assets
(excluding any (i) Cash or Cash Equivalents (including Cash and Cash Equivalents
held on deposit for third parties by the Borrower or any Restricted
Subsidiary), (ii) permitted loans to third parties, (iii) deferred bank fees and derivative financial instruments
related to Indebtedness, (iv) the current portion of current and deferred Taxes
and (v) management fees receivables).

 

“Current Liabilities” means, at any date, all liabilities of the Borrower and
the Restricted Subsidiaries which under GAAP would be classified as current
liabilities, other than (i) current maturities of long term debt, (ii)
outstanding revolving loans and letter of credit exposure, (iii) accruals of
Consolidated Interest Expense (excluding Consolidated Interest Expense that is
due and unpaid),

(iv) obligations in respect of derivative financial instruments related to Indebtedness, (v) the current portion
of current and deferred Taxes, (vi) liabilities in respect of unpaid earnouts,
(vii) accruals relating to restructuring reserves, (viii) liabilities in respect
of funds of third parties on deposit with the Borrower or any Restricted
Subsidiary, (ix) management fees payables, (x) the current portion of any
Capital Lease obligation, (xi) the current portion of any other long term
liability for borrowed money, (xii) any liabilities
that are not Indebtedness and will not be settled in cash or Cash Equivalents during the next succeeding 12-
month period after such date, (xiii) the effects from applying purchase
accounting, (xiv) any accrued professional liability risks, (xv) restricted
marketable securities and (xvi) the current portion of deferred revenue.

 



20




“Debt Fund Affiliate” means any Affiliate of any Sponsor (other than a natural
Person) that is a bona fide debt fund or investment vehicle (in each case with
one or more bona fide investors to whom its
managers owe fiduciary duties independent of their fiduciary duties to such Sponsor) primarily engaged in,
or advises funds or other investment vehicles that are engaged in, making, purchasing, holding or otherwise
investing in commercial loans, bonds and similar extensions of credit or securities in the ordinary course of
its activities and for which the personnel making the primary investment
decisions are not personnel primarily engaged in making investment decisions in
respect of any equity fund which has a direct or
indirect equity investment in the Borrower or the Restricted Subsidiaries (“Equity Personnel”) or personnel
controlled by such Equity Personnel.

 

“Debtor Relief Laws” means the Bankruptcy Code of the U.S., and all other
liquidation, conservatorship, bankruptcy, general assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws of the U.S. or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Declined Proceeds” has the meaning assigned to such term in Section
2.11(b)(vi).

 

“Default” means any event or condition which, upon notice, lapse of time or
both, would become an Event of Default.

 

“Defaulting Lender” means, subject to Section 2.21(f), any Lender that has (a)
defaulted in its
payment obligations under this Agreement, including to make a Loan within two Business Days of the date
required to be made by it hereunder or to fund its participation in a Letter of
Credit or Swingline Loan required to be funded by it hereunder within two
Business Days of the date such obligation arose or such Loan, Letter of Credit
was required to be made or funded unless such Lender, acting in good
faith, notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied,

(b)
notified the Administrative Agent, the Swingline Lender or any Issuing Bank or the Borrower in writing
that it does not intend to satisfy any such obligation or has made a public
statement to that effect (unless
such writing or public statement (x) is made by such Lender acting in good faith, (y) relates to such Lender’s
obligation to fund a Loan hereunder and (z) states that such position is based
on such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) has not been satisfied), (c)
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under agreements in which it commits
to extend credit generally, (d)
failed, within two Business Days after the request of the Administrative Agent or the Borrower, to confirm
in writing that it will comply with the terms of this Agreement relating to its obligations to fund prospective
Loans and participations in then outstanding Letters of Credit and Swingline
Loans; provided that such Lender shall cease to be a Defaulting Lender pursuant
to this clause (d) upon receipt of such written confirmation by the
Administrative Agent, (e) become (or any parent company thereof has become)
insolvent or been determined by any Governmental Authority having regulatory authority over such Person
or its assets, to be insolvent, or the assets or management of which has been taken over by any Governmental
Authority or (f) (i) become (or any parent company thereof has become) the subject of (A) a bankruptcy or
insolvency proceeding or (B) a Bail-In Action, (ii) has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
custodian, appointed for it, or (iii) has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in, any such proceeding
or appointment, unless in the case of any Lender subject to this clause (f), the
Borrower and the Administrative Agent have each determined that such Lender
intends, and has all approvals required to enable it (in form and substance
satisfactory to each of the Borrower and the Administrative Agent), to continue
to perform its obligations as a Lender

 



21




hereunder; provided that no Lender shall be deemed to be a Defaulting Lender
solely by virtue of (I) the ownership or acquisition of any Capital Stock in
such Lender or its parent by any Governmental Authority
or (II) in the case of any Lender or parent company which is a solvent Person, the precautionary appointment
of an administrator, guardian, custodian or other similar official by a
Governmental Authority under or based on the law of the country
where such Person is subject to home jurisdiction supervision if applicable
Requirements of Law require that such appointment not be made public; provided
that such ownership interest or action does not result in or provide such Lender
with immunity from the jurisdiction of courts within the U.S. or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contract or agreement to which such Lender is a party. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (f) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.21(f)) upon delivery of written notice
of such determination to the Borrower, the Swingline Lender, each Issuing Bank
and each Lender.

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization,
excluding, for the avoidance of doubt, any investment property (within the
meaning of the UCC) or any account evidenced by an instrument (within the
meaning of the UCC).

 

“Derivative Transaction” means (a) any interest-rate transaction, including any
interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap, collar or floor), and any other instrument linked to interest
rates that gives rise to similar credit risks (including when-issued securities
and forward deposits accepted), (b) any exchange-rate transaction, including any
cross-currency interest- rate swap, any forward foreign-exchange contract, any
currency option, and any other instrument linked to exchange rates that gives
rise to similar credit risks, (c) any equity derivative transaction, including
any
equity-linked swap, any equity-linked option, any forward equity-linked contract, and any other instrument
linked to equities that gives rise to similar credit risk and (d) any commodity
(including precious metal) derivative transaction, including any
commodity-linked swap, any commodity-linked option, any forward
commodity-linked contract, and any other instrument linked to commodities that gives rise to similar credit
risks; provided that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees, members of management, managers or consultants of the Borrower or its
Subsidiaries shall constitute a Derivative Transaction.

 

“Designated Non-Cash Consideration” means the fair market value (as determined by the Borrower
in good faith) of non-Cash consideration received by the Borrower or any
Restricted Subsidiary in connection with any Disposition pursuant to Section
6.07(h) that is designated as Designated Non-Cash Consideration pursuant to a
certificate of a Responsible Officer of the Borrower, setting forth the basis of
such valuation (which amount will be reduced by the amount of Cash or Cash
Equivalents received in connection with a subsequent sale or conversion of such
Designated Non-Cash Consideration to Cash or Cash Equivalents). A particular
item of Designated Non-Cash Consideration will no longer be considered
to be outstanding when and to the extent it has been paid, redeemed or otherwise retired or sold or otherwise
Disposed of in compliance with Section 6.07.

 

“Disposition” or “Dispose” means the sale, lease, sublease, or other disposition
of any property of any Person.

 

“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event,

(a)



matures (excluding any maturity as the result of an optional redemption by the
issuer thereof) or is
mandatorily redeemable (other than for Qualified Capital Stock), pursuant to a sinking fund obligation or

 



22




otherwise, or is redeemable at the option of the holder thereof (other than for
Qualified Capital Stock), in
whole or in part, on or prior to 91 days following the Latest Maturity Date at the time such Capital Stock is
issued (it being understood that if any such redemption is in part, only such part coming into effect prior to
91 days following the Latest Maturity Date shall constitute Disqualified Capital
Stock), (b) is or becomes
convertible into or exchangeable (unless at the sole option of the issuer thereof) for (i) debt securities or (ii)
any Capital Stock that would constitute Disqualified Capital Stock, in each case
at any time on or prior to 91 days following the Latest Maturity Date at the
time such Capital Stock is issued, (c) contains any
mandatory repurchase obligation, in whole or in part, which may come into effect prior to 91 days following
the Latest Maturity Date at the time such Capital Stock is issued (it being
understood that if any such repurchase obligation is in part, only such part
coming into effect prior to 91 days following the Latest Maturity Date shall
constitute Disqualified Capital Stock) or (d) provides for the scheduled
payments of dividends in Cash on or prior to 91 days following the Latest
Maturity Date at the time such Capital Stock is issued; provided that any
Capital Stock that would not constitute Disqualified Capital Stock but for
provisions thereof giving holders thereof (or the holders of any security into or for which such Capital Stock
is convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Capital Stock upon the occurrence of any change of
control, Public Offering or any Disposition occurring prior to 91 days following
the Latest Maturity Date at the time such Capital Stock is issued shall not
constitute Disqualified Capital Stock if such Capital Stock provides that the
issuer thereof will not redeem any such Capital Stock pursuant to such
provisions prior to the Termination Date.

 

Notwithstanding the preceding sentence, (A) if such Capital Stock is issued
pursuant to any plan for the benefit of directors, officers, employees, members
of management, managers or consultants or by
any such plan to such directors, officers, employees, members of management, managers or consultants, in
each case in the ordinary course of business of the Borrower or any Restricted
Subsidiary, such Capital Stock shall not constitute Disqualified Capital Stock
solely because it may be required to be repurchased by the issuer thereof in
order to satisfy applicable statutory or regulatory obligations, and (B) no
Capital Stock held by any future, present or former employee, director, officer,
manager, member of management or consultant (or their respective Affiliates or
Immediate Family Members) of the Borrower (or any Parent Company or any
Subsidiary) shall be considered Disqualified Capital Stock because such stock is
redeemable or subject to repurchase pursuant to any management equity
subscription agreement, stock option, stock appreciation right or other stock
award agreement, stock ownership plan, put agreement, stockholder agreement or
similar agreement that may be in effect from time to time.

 

“Disqualified Institution” means (a) any bank, financial institution or other institutional lender that
is identified by name on or prior to November 6, 2018 in a written notice to the Lead Arrangers and (b) any
Company Competitor or any Affiliate thereof that is identified by name prior to
November 6, 2019 in a written notice to the Lead Arrangers and (c) any Affiliate
of any Person described in clauses (a) or (b) that is clearly identifiable as an
Affiliate solely on the basis of its name (it being understood and agreed
that no Debt Fund Affiliate or Competitor Debt Fund Affiliate may be designated
as a Disqualified Institution);
provided that no written notice delivered pursuant to clauses (b) or (c) shall apply retroactively to disqualify
any Person that has previously acquired an assignment or participation or
allocation in any Credit Facility, subject to the provisions of Section 9.05(f).
Notwithstanding the foregoing, each Loan Party and the Lenders acknowledge and
agree that the Administrative Agent shall not have any responsibility or
obligation to determine, inquire into or monitor whether any Lender, Participant
or potential Lender or Participant is a Disqualified Institution or to inquire
into, monitor or enforce the compliance with the provisions hereof related to
Disqualified Institutions, and the Administrative Agent shall have no liability
with respect to any assignment or participation made to a Disqualified
Institution (provided that any such
assignment or participation shall be subject to the terms of Section 9.05(c) or (f), as applicable) or disclosure
of Confidential Information to any Disqualified Institution.

 

“Disqualified Person” has the meaning assigned to such term in Section
9.05(f)(ii).

 



23




“Disregarded Domestic Person” means any Domestic Subsidiary (i) substantially
all the assets of which consist of the equity or debt of one or more Foreign
Subsidiaries that is a CFC or (ii) that is treated
as a disregarded entity or partnership for U.S. federal income tax purposes and that holds no material assets
other than equity of one or more CFCs.

 

“Dollars” or “$” refers to lawful money of the U.S.

 

“Domestic Subsidiary” means any Restricted Subsidiary that is incorporated or
organized under the laws of the U.S., any state thereof or the District of
Columbia.

 

“Dutch Auction” has the meaning assigned to such term on Schedule 1.01(b).

 

“ECF Prepayment Amount” has the meaning assigned to such term in Section
2.11(b)(i).

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of
an institution described in clauses (a) or (b) of this definition and is subject to consolidated supervision with
its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Yield” means, as to any Indebtedness, the effective yield applicable
thereto calculated by the Administrative Agent in consultation with the Borrower
in a manner consistent with generally accepted financial practices, taking into
account (a) interest rate margins, (b) interest rate floors (subject to
the proviso set forth below), (c) any amendment to the relevant interest rate margins and interest rate floors
prior to the applicable date of determination and (d) original issue discount
and upfront or similar fees (based on an assumed four-year average life to
maturity or lesser remaining average life to maturity), but excluding (i) any
arrangement, commitment, structuring, underwriting, ticking, unused line fees or
amendment fees (regardless of whether any such fees are paid to or shared in
whole or in part with any lender) and (ii) any other fee that is not payable to
all relevant lenders ratably; provided,  however, that (A) to the extent that
the LIBO Rate (with an Interest Period of three months) or Alternate Base Rate
(without giving effect to any floor specified in the definition thereof) is less
than any floor applicable to loans in respect to which the Effective Yield is
being calculated on the date on which the Effective Yield is determined, the
amount of the resulting difference will be deemed added to the interest rate
margin
applicable to the relevant Indebtedness for purposes of calculating the Effective Yield and (B) to the extent
that the LIBO Rate (for a period of three months) or Alternate Base Rate (without giving effect to any floor
specified in the definition thereof) is greater than any applicable floor on the
date on which the Effective Yield is determined, the floor will be disregarded
in calculating the Effective Yield.

 

“Eligible Assignee” means (a) any Lender, (b) any commercial bank, insurance
company, finance company, financial institution, any fund that invests in loans
or any other “accredited investor” (as defined in Regulation D of the Securities
Act), (c) any Affiliate of any Lender, (d) any Approved Fund of any Lender and
(e) to the extent permitted under Section 9.05(g), any Affiliated Lender or any
Debt Fund
Affiliate; provided that in any event, “Eligible Assignee” shall not include (i) any natural person or any

 



24




entity owned and operated for the primary benefit of a natural person, (ii) any
Disqualified Institution or

(iii) except as permitted under Section 9.05(g), the Borrower or any of its
Affiliates.

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (a) pursuant to or in connection with any actual or
alleged violation of any Environmental Law or actual or alleged Environmental Liability; (b) in connection
with any Hazardous Material or any actual or alleged Hazardous Materials
Activity; or (c) in connection with any actual or alleged damage, injury, threat
or harm to natural resources, the environment or human health and safety as a
result of exposure to Hazardous Materials.

 

“Environmental Laws” means any and all applicable Requirements of Law and
Governmental Authorizations relating to (a) environmental matters, including
those relating to any Hazardous Materials
Activity or (b) the generation, use, storage, transportation or disposal of or exposure to Hazardous Materials.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) any Hazardous Material Activities,
(c) exposure to any Hazardous Materials, or (d) any contract pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

“Equity Personnel” has the meaning assigned to such term in the definition of
“Debt Fund Affiliate”.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of which that Person is a member,

(b)



any trade or business (whether or not incorporated) which is a member of a group of trades or businesses
under common control within the meaning of Section 414(c) of the Code of which that Person is a member,
and (c) solely for purpose of ERISA Section 302 and Code Section 412, any affiliated service group within
the meaning of Code Section 414(m), of which that Person is a member.

 

“ERISA Event” means (a) a “reportable event” (as defined in Section 4043 of ERISA) with respect
to a Pension Plan (unless notice has been waived under applicable regulations);
(b) a withdrawal by any Loan Party or any ERISA Affiliate of a Loan Party from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations at any facility of any Loan Party or any ERISA Affiliate of a Loan Party as described
in Section 4062(e) of ERISA; (c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
of a Loan Party from a Multiemployer Plan resulting in the imposition of Withdrawal Liability on any Loan
Party or any ERISA Affiliate of a Loan Party or notification that a Multiemployer Plan is “insolvent” within
the meaning of Section 4245 of ERISA or in “endangered” or “critical” status
within the meaning of
Section 432 of the Code or Section 305 of ERISA; (d) the filing of a notice of intent to terminate a Pension
Plan under Section 4041(c) of ERISA, the treatment of a Pension Plan amendment
as a termination under
Section 4041(c) of ERISA, the commencement of proceedings by the PBGC to terminate a Pension Plan or
the receipt by any Loan Party or any ERISA Affiliate of a Loan Party of notice
of the treatment of a Multiemployer Plan amendment as a termination under
Section 4041A of ERISA or of notice of the commencement of proceedings by the
PBGC to terminate a Multiemployer Plan; (e) the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(f) the imposition of
any liability under Title IV of ERISA, other than PBGC premiums payable but not delinquent under ERISA
Section 4007, upon any Loan Party or ERISA Affiliate of any Loan Party, in
connection with the

 



25




termination of any Pension Plan; (g) with respect to a Pension Plan, the failure
to satisfy the minimum
funding standard of Section 412 or 430 of the Code or Section 302 or 303 of ERISA, whether or not waived;

(h)



a failure by Loan Party or any ERISA Affiliate of a Loan Party to make a
required contribution to a Multiemployer Plan; or (i) the imposition of a Lien
with respect to a Pension Plan pursuant to Section 303(k) of ERISA.

 

“Escrow Account” means a segregated account, under the control of the Escrow Agent that includes
only the Escrow Amount, free from all Liens.

 

“Escrow Agent” means Barclays, solely in its capacity as escrow agent under the
Escrow Agreement.

 

“Escrow Agreement” means that certain Escrow Account Terms and Conditions, dated
as of June
28, 2019, among the Borrower, the Administrative Agent and the Escrow Agent, as amended, supplemented
or modified from time to time.

 

“Escrow Amount” has the meaning assigned to such term in the Escrow Agreement.

 

“Escrow Funding Conditions” means the conditions set forth in Section 4.01
(other than Sections
4.01(j), (k) and (l)), which, in each case, shall be determined as if the provisions of this Agreement were in
full force and in effect on the Escrow Funding Date.

 

“Escrow Funding Date” shall mean the date of funding of the Escrow Amount into
the Escrow Account upon the satisfaction (or waiver in accordance with Section
9.02) of the Escrow Funding Conditions, which date shall have occurred on June
28, 2019.

 

“Escrow Release Conditions” means the delivery by the Administrative Agent of
the Payment Instruction (as defined in the Escrow Agreement) to the Escrow Agent
on the Escrow Funding Date directing the Escrow Agent to release the funds from
the Escrow Account.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” has the meaning assigned to such term in Article 7.

 

“Excess Cash Flow” means, for any Excess Cash Flow Period, any amount (if
positive) equal to:

 

(a)



Consolidated Net Income for such Excess Cash Flow Period; plus

 

(b) (i) an amount equal to the amount of all non-cash Charges to the extent
deducted in calculating Consolidated Net Income for such period, including any
Charge from Investments
recorded using the equity method but excluding any such non-cash Charges representing an accrual
or reserve for potential cash items in any future period and excluding
amortization of a prepaid cash item that was paid in a prior period and (ii) an
amount equal to the amount of all cash gains for such period to the extent
excluded from Consolidated Net Income pursuant to clauses (b),  (c) or (k) of
the definition thereof; plus

 

(c) cash receipts in respect of Hedge Agreements to the extent not included in
such Consolidated Net Income; plus

 



26




(d)
the decrease, if any, in Consolidated Working Capital from the first day to the last
day of such Excess Cash Flow Period, but excluding any such decrease in
Consolidated Working Capital arising from (i) the acquisition or Disposition of
any Person by the Borrower or any Restricted Subsidiary, (ii) the
reclassification during such period of current assets to long term assets and
current liabilities to long term liabilities, (iii) the application of purchase
or recapitalization accounting, (iv) the effect of any fluctuation in the amount
of accrued and contingent obligations under any Hedge Agreement or (v) changes
to Consolidated Working Capital resulting from non-cash charges and credits to
Current Assets and Current Liabilities (including derivatives and deferred
income tax); minus

 

(e) (i) an amount equal to the amount of all non-cash credits to the extent
included in calculating Consolidated Net Income for such period (but excluding
any non-cash credits to the extent representing the reversal of an accrual or
reserve described in clause (b)(i) above) and (ii) an amount equal to the amount
of all cash Charges for such period to the extent excluded from Consolidated Net
Income pursuant to the definition thereof; minus

 

(f) the amount, if any, which, in the determination of Consolidated Net Income
for such Excess Cash Flow Period, has been included in respect of gains from any
Disposition of the Borrower or any Restricted Subsidiary and any casualty or
condemnation, taking or similar event to the extent the same is utilized to
prepay Loans pursuant to Section 2.11(b)(ii); minus

 

(g)



cash payments actually made in respect of the following (without duplication):

 

(i) any Permitted Investment (other than Permitted Investments in (A) Cash and
Cash Equivalents or (B) the Borrower or any Restricted Subsidiary) or any
Restricted Payment permitted by Section 6.04 (solely to the extent not paid to
the Borrower or a Restricted Subsidiary) and in each case actually made in cash
during such Excess Cash
Flow Period or, at the option of the Borrower, in the case of any Excess Cash Flow Period,
committed to be made prior to the date the Borrower is required to make a
payment of Excess Cash Flow in respect of such Excess Cash Flow Period, (A)
except to the extent the relevant Permitted Investment or Restricted Payment is
financed with long term Indebtedness (other than revolving Indebtedness) and (B)
without duplication of any amounts deducted from Excess Cash Flow for a prior
Excess Cash Flow Period;

 

(ii) Capital Expenditures and acquisitions of IP Rights made in cash during such
Excess Cash Flow Period or, at the option of the Borrower, in the case of
any Excess Cash Flow Period, made prior to the date the Borrower is required to
make a payment of Excess Cash Flow in respect of such Excess Cash Flow Period,
(A) except to the extent
financed with long term Indebtedness (other than revolving Indebtedness) and (B) without
duplication of any amounts deducted from Excess Cash Flow for a prior Excess Cash Flow
Period;

 

(iii) any long-term liability (other than Indebtedness), excluding the current
portion of any such liability of the Borrower or any Restricted Subsidiary;

 

(iv) the aggregate amount of expenditures actually made by the Borrower and the
Restricted Subsidiaries during such Fiscal Year (including any expenditure for
the payment of financing fees) to the extent that such expenditures are not
expensed; minus

 

(h) (i) the aggregate principal amount of all optional prepayments of
Indebtedness (other than any optional prepayment of (A) Indebtedness that is
deducted from the amount of any

 



27




Excess Cash Flow payment in accordance with Section 2.11(b)(i) or (B) revolving
Indebtedness except to the extent any related commitment is permanently reduced
in connection with such repayment), (ii) the aggregate principal amount of all
mandatory prepayments or scheduled repayments of Indebtedness during such Excess
Cash Flow Period and (iii) the amount of any
premium, make-whole or penalty payment actually paid in cash by the Borrower or any Restricted
Subsidiary that is required to be made in connection with any prepayment of Indebtedness, in each
case, except to the extent the relevant payment is financed with long term Indebtedness (other than
revolving Indebtedness); minus

 

(i) the amount of cash Taxes paid or Tax reserves set aside or payable (without
duplication) in such period, to the extent they exceed the amount of tax expense
deducted in determining Consolidated Net Income for such period (other than any
such cash Taxes paid or reserves set aside with respect to estimated Tax
obligations deducted pursuant to clause (k) in any prior period); minus

 

(j) the increase, if any, in Consolidated Working Capital from the first day to
the last day of such Excess Cash Flow Period, but excluding any such increase in
Consolidated Working Capital arising from (i) the acquisition or Disposition of
any Person by the Borrower or any Restricted Subsidiary, (ii) the
reclassification during such period of current assets to long term assets and
current liabilities to long term liabilities, (iii) the application of purchase
or recapitalization accounting, (iv) the effect of any fluctuation in the amount
of accrued and contingent obligations under any Hedge Agreement and (v) changes
to Consolidated Working Capital resulting from non-cash charges and credits to
Current Assets and Current Liabilities (including derivatives and deferred
income tax); minus

 

(k) the amount of any Tax obligation of the Borrower or any Restricted
Subsidiary that is estimated in good faith by the Borrower as due and payable
(but is not currently due and
payable) by the Borrower or any Restricted Subsidiary as a result of the repatriation of any dividend
or similar distribution of net income of any Foreign Subsidiary to the Borrower
or any Restricted
Subsidiary that the Borrower in good faith expects to repatriate within 12 months of the end of such
period; minus

 

(l) without duplication of amounts deducted from Excess Cash Flow in respect of
a
prior period, at the option of the Borrower, the aggregate amount (i) required to be paid in Cash by
the Borrower or the Restricted Subsidiaries pursuant to binding contracts
entered into prior to or during such period relating to Capital Expenditures and
acquisitions of IP Rights, Permitted Investments or Restricted Payments
described in clause (g) above or (ii) otherwise committed to be made in
connection with Capital Expenditures or acquisitions of IP Rights or Permitted
Investments or Restricted Payments (other than Restricted Payments in the form
of dividends and other distributions constituting a return on capital (as
opposed to such distributions made to fund
selling, general and administrative expenses, taxes and similar items) to the Investors) described in
clause (g) above (clauses (l)(i) and (l)(ii), the “Scheduled Consideration”)
(other than Permitted Investments in (A) Cash and Cash Equivalents or (B) the
Borrower or any Restricted Subsidiary) to be consummated or made during the
period of four consecutive Fiscal Quarters of the Borrower following the end of
such period (except, in each case, to the extent financed with long-term
Indebtedness (other than revolving Indebtedness)); provided that to the extent the aggregate amount
actually utilized to finance such Capital Expenditures or acquisitions of IP
Rights, Permitted Investments or Restricted Payments during such subsequent
period of four consecutive Fiscal Quarters is less than the Scheduled
Consideration, the amount of the resulting shortfall shall be added to the
calculation of Excess Cash Flow at the end of such subsequent period of four
consecutive Fiscal Quarters; minus

 



28




(m) cash payments made during such Excess Cash Flow Period for any liability the
accrual of which in a prior Excess Cash Flow Period did not reduce Consolidated Net Income (and
so increased Excess Cash Flow in such prior period) (provided that there was no
other deduction to Consolidated Net Income or Excess Cash Flow related to such
payment), except to the extent financed with long-term Indebtedness (other than
revolving Indebtedness); minus

 

(n) cash expenditures made in respect of any Hedge Agreement during such
period to the extent (i) not otherwise deducted in the calculation of
Consolidated Net Income and (ii) not financed with long-term Indebtedness (other
than revolving Indebtedness); minus

 

(o) amounts paid in Cash (except to the extent financed with long-term
Indebtedness
(other than revolving Indebtedness)) during such period on account of (i) items that were accounted
for as non-Cash reductions of Consolidated Net Income in a prior period and (ii)
reserves or amounts established in purchase accounting to the extent such
reserves or amounts are added back to, or not deducted from, Consolidated
Net Income.

 

“Excess Cash Flow Period” means each Fiscal Year, commencing with the Fiscal
Year ending on December 31, 2020.

 

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations of the SEC promulgated thereunder.

 

“Excluded Assets” means each of the following:

 

(a) (i) any asset to the extent that the Administrative Agent may not validly
possess a security interest therein under applicable Requirements of Law
(including rules and regulations of any Governmental Authority), (ii) any asset
the grant or perfection of a security interest in which is prohibited or
restricted under applicable Requirements of Law (including any requirement to
obtain the consent, approval, license or authorization of any Governmental Authority) (unless such
consent, approval, license or authorization has been obtained), in each case
except to the extent such prohibition or restriction is ineffective under the
applicable UCC or other applicable Requirements of Law, (iii) leases, contracts,
agreements, licenses, franchises and permits to the
extent the grant of a security interest therein is prohibited or restricted by
applicable Requirements of Law or by the terms thereof (including any
requirement to obtain the consent, approval, license
or authorization of any third party (unless such consent, approval, license or authorization has been
obtained)), in each case except to the extent such prohibition or restriction is
ineffective under the applicable UCC or other applicable Requirements of Law, or
(iv) equipment and assets that are subject to a Lien securing a purchase money
or Capital Lease obligation permitted under this Agreement (not including assets
subject to Liens securing Indebtedness permitted by Section 6.01(q)(iii)), if
the underlying contract or other agreement prohibits or restricts the creation
of any other Lien on such equipment (including any requirement to obtain the
consent of a third party) (unless such consent has been obtained) or the
granting of a Lien on such assets would trigger the termination (or a right of
termination) of any such purchase money or Capital Lease pursuant to any “change
of control” or similar provision in favor of any third party or the ability for
any third party to amend any rights, benefits or obligations of the Loan Parties
in respect of those assets,
except to the extent such prohibition or restriction is ineffective under the applicable UCC or other
applicable Requirements of Law; it being understood that any proceeds or
receivables arising out
of any asset described in this clause (a) shall not constitute Excluded Assets pursuant to this clause

(a)



to the extent the assignment of such proceeds or receivables is expressly deemed effective under
the UCC or other applicable Requirements of Law notwithstanding the relevant
prohibition, violation or termination right,

 



29




(b) the Capital Stock of any (i) Captive Insurance Subsidiary, (ii) Unrestricted
Subsidiary, (iii) not-for-profit Subsidiary or (iv) special purpose entity used
for any securitization facility,

 

(c) any intent-to-use application for the registration of any Trademark or
similar application under applicable federal law, provided that upon the filing
and acceptance by the U.S.
Patent and Trademark Office of a “Statement of Use”, “Amendment to Allege Use” or similar filing
with respect thereto or circumstances otherwise change so that the interests of a Loan Party in such
Trademark application(s) is no longer on an “intent-to-use” basis, such
Trademark application(s) shall automatically and without further action by the
parties be considered Collateral and subject to the security interest granted by
such Loan Party hereunder,

 

(d) (i) any leasehold Real Estate Asset and (ii)
any owned Real Estate Asset that is not a Material Real Estate Asset,

 

(e)



any interest in any partnership, joint venture or non-Wholly-Owned Subsidiary

(i)



which cannot be pledged without the consent of one or more third parties other
than the Borrower or any of its Wholly-Owned Restricted Subsidiaries (after
giving effect to Sections 9- 406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable Requirement of Law) (except to the extent such consent has
been obtained) or (ii) the pledge of which could give rise to a “right of first refusal”, a “right of first
offer” or a similar right that may be exercised by any third party other than
the Borrower or any of its Wholly-Owned Restricted Subsidiaries,

 

(f)



any Margin Stock,

 

(g)
the Capital Stock of (i) any Foreign Subsidiary and (ii) any Disregarded Domestic
Person, other than 65.0% of the issued and outstanding voting Capital Stock and
100.0% of the issued and outstanding non-voting Capital Stock of any such Person
that is a first-tier Foreign Subsidiary or Disregarded Domestic Person,

 

(h)
Commercial Tort Claims with a value (as estimated in good faith by the Borrower)
of less than $5,000,000,

 

(i) Instruments (i) under which the only relevant obligors are Loan Parties and
(ii) with an outstanding balance of less than $7,500,000,

 

(j)
any Cash or Cash Equivalents comprised of (i) funds used or to be used for payroll
and payroll Taxes and other employee benefit payments to or for the benefit of
the employees of the Borrower or any Restricted Subsidiary, (ii) funds used or
to be used to pay any Taxes required
to be collected, remitted or withheld (including U.S. federal and state withholding Taxes (including
the employer’s share thereof)) and (iii) any other funds which any Loan Party
holds as an escrow or fiduciary for the benefit of any third Person,

 

(k) any asset or Collateral to the extent the cost, burden, difficulty or
consequence of obtaining or perfecting a security interest therein outweighs the
benefit of the security afforded thereby as reasonably determined by the
Borrower and the Administrative Agent, and

 

(l) any asset the grant or perfection of a security interest in which would
result in a material and adverse tax consequence as reasonably determined by the
Borrower and notified in writing to the Administrative Agent.

 



30




“Excluded Subsidiary” means:

 

(a)



any Unrestricted Subsidiary,

 

(b)



any Subsidiary that is not a Wholly-Owned Subsidiary,

 

(c)



any Immaterial Subsidiary,

 

(d) any Subsidiary (i) that is prohibited or restricted by Requirement of Law or
any Contractual Obligation (limited, in the case of a Contractual Obligation, to
such Contractual Obligations in place on the Closing Date or on the date such
Person becomes a Restricted
Subsidiary and that was not incurred in contemplation thereof) from providing a Loan Guaranty,

(ii) that would require a governmental consent, approval, license or
authorization (including any regulatory consent, approval, license or
authorization) in order to provide a Loan Guaranty (other than any such consent,
approval, license or authorization that has been obtained) or (iii) if the
provision of a Loan Guaranty by such Subsidiary would result in material adverse tax consequences
as reasonably determined by the Borrower,

 

(e)



any not-for-profit Subsidiary,

 

(f)



any Captive Insurance Subsidiary,

 

(g) any special purpose entity used for any permitted securitization or
receivables facility or financing,

 

(h)



any Foreign Subsidiary,

 

(i)



any Disregarded Domestic Person,

 

(j) any Domestic Subsidiary that is a direct or indirect Subsidiary of a CFC or
a Disregarded Domestic Person,

 

(k) without limiting clause (d) of this definition, any Subsidiary acquired by
the Borrower or any Restricted Subsidiary that, at the time of the relevant
acquisition, is an obligor in respect of assumed Indebtedness that is permitted
pursuant to Section 6.01(q) to the extent (as for so long as) the documentation
governing such Indebtedness prohibits such Subsidiary from providing a Loan
Guaranty; provided that such prohibition was not incurred or amended in
contemplation of such acquisition,

 

(l)



any Broker-Dealer Subsidiary,

 

(m)
any Subsidiary that is a trust company organized pursuant to the laws of the United
States, any state or any other jurisdiction therein,

 

(n)
any Subsidiary that is an investment company under the Investment Company Act
of 1940,

 

(o)



any Investment Vehicle,

 

(p) any other Subsidiary with respect to which, in the reasonable judgment of
the Administrative Agent and the Borrower, the burden or cost of providing a
Loan Guaranty outweighs the benefits afforded thereby, and

 



31




(q) for the avoidance of doubt, any Investment Manager Subsidiary shall not be
an Excluded Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Loan Guarantor, any Swap
Obligation if,
and to the extent that, all or a portion of the Loan Guaranty of such Loan Guarantor of, or the grant by such
Loan Guarantor of a security interest to secure, such Swap Obligation (or any Loan Guaranty thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the Loan Guaranty of such Loan Guarantor or the grant of such security interest
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Loan Guaranty or security interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
Issuing Bank, or any other recipient of any payment to be made by or on account
of any obligation of any Loan Party hereunder, (a) Taxes (i) imposed on (or
measured by) net income (however denominated) or franchise
Taxes, in each case, imposed by the jurisdiction under the Requirements of Law under which such recipient
is organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located or (ii) that are Other
Connection Taxes, (b) any branch profits Taxes imposed by the U.S. or any
similar tax imposed by any other jurisdiction described in clause a(i) or (ii),
(c) any U.S. federal withholding Tax that is imposed on amounts payable to the
relevant recipient pursuant to a law in effect at the time the relevant
recipient becomes a party to this Agreement or acquires an interest in any
Commitment (or designates a new lending office), except (i) pursuant to an
assignment or designation of a new lending office under Section 2.19(b) and (ii)
to the extent that the relevant recipient was entitled, immediately before
designation of a new lending office (or, in the case of an assignment, to the
extent the assignor was entitled immediately before assignment), to receive
additional amounts from any Loan Party with respect to such withholding Tax
pursuant to Section 2.17, (d) any Tax imposed as a result of a failure by the
relevant recipient to comply with Section 2.17(f) and (e) any U.S. federal
withholding Tax imposed pursuant to FATCA.

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
February 12, 2018 by and among the Borrower, the lenders from time to time party
thereto and Royal Bank of Canada, as administrative agent.

 

“Extended Revolving Credit
Commitment”  has  the  meaning  assigned  to  such  term  in 
Section 2.23(a)(i).

 

“Extended Revolving Loans” has the meaning assigned to such term in Section
2.23(a)(i).

 

“Extended Term Loans” has the meaning assigned to such term in Section
2.23(a)(ii).

 

“Extension” has the meaning assigned to such term in Section 2.23(a).

 

“Extension Amendment” means an amendment to this Agreement that is reasonably satisfactory to
the Administrative Agent (for purposes of giving effect to Section 2.23) and the Borrower executed by each
of (a) the Loan Parties, (b) the Administrative Agent and (c) each Lender that
has accepted the applicable Extension Offer pursuant hereto and in accordance
with Section 2.23.

 

“Extension Offer” has the meaning assigned to such term in Section 2.23(a).

 



32




“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this Agreement (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply
with), any current or future regulations, official guidance or interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any intergovernmental
agreements (or related legislation or official administrative rules)
implementing any of the foregoing.

 

“FCPA” has the meaning assigned to such term in Section 3.19(c).

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the Federal Reserve Bank
of New York based on such day’s federal funds transactions by depository
institutions (as determined in such manner as the Federal Reserve Bank of New
York shall set forth on its public website from time to
time) and published on the next succeeding Business Day by the Federal Reserve Bank of New York as the
federal funds effective rate; provided, that if the Federal Funds Effective Rate for any day is less than zero,
the Federal Funds Effective Rate for such day will be deemed to be zero.

 

“Fee Letter” means that certain fee letter dated as of November 6, 2018 between the Borrower and
the Lead Arrangers (as amended by that certain Joinder Agreement to Project
Eagle/Patriot Commitment Letter, dated as of November 30, 2018 between the
Borrower and the Lead Arrangers and as further amended by that certain Amended
and Restated Joinder Agreement to Project Eagle/Patriot Commitment Letter, dated
as of December 3, 2018 between the Borrower and the Lead Arrangers).

 

“FINRA” means the Financial Industry Regulatory Authority or any other
self-regulatory body which succeeds to the functions of the Financial Industry
Regulatory Authority.

 

“First Lien Leverage Ratio” means the ratio, as of any date of determination, of
(a) Consolidated First Lien Debt as of the last day of the Test Period then most
recently ended to (b) Consolidated Adjusted EBITDA for the Test Period then most
recently ended, in each case, of the Borrower and the Restricted Subsidiaries on
a consolidated basis.

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant
to any Collateral Document, that, subject to any Acceptable Intercreditor Agreement, such Lien is senior in
priority to any other Lien to which such Collateral is subject, other than any
Permitted Lien.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Borrower ending December 31 of each
calendar year.

 

“Fixed Amounts” has the meaning assigned to such term in Section 1.09(d).

 

“Fixed Incremental Amount” means (a) the greater of $415,000,000 and 100.0% of
Consolidated Adjusted EBITDA for the most recently ended Test Period minus (b)
the aggregate outstanding principal amount of all Incremental Facilities and
Incremental Equivalent Debt incurred or issued in reliance on the Fixed
Incremental Amount.

 

“Flood Hazard Property” means any parcel of any Material Real Estate Asset subject to a Mortgage
located in the U.S. in an area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards.

 

“Foreign Benefit Event” means with respect to any Foreign Pension Plan, (a) the
failure of any such Foreign Pension Plan or any trust thereunder intended to
qualify for tax exempt status under any
Requirements of Law, (b) the existence of unfunded liabilities in excess of the amount permitted under any

 



33




Requirements of Law, (c) the failure to make the required contributions or
payments under any Requirements of Law on or before the due date for such
contributions or payments, (d) the receipt of a notice by a Governmental
Authority relating to its intention to terminate any such Foreign Pension Plan
or to appoint a trustee or similar official to administer any such Foreign
Pension Plan, or alleging the
insolvency of any such Foreign Pension Plan, (e) the incurrence of any liability on account of the complete
or partial termination of such Foreign Pension Plan or the complete or partial
withdrawal of any participating employer therein, or (f) the occurrence of any
transaction that is prohibited under any Requirements of Law and that could
reasonably be expected to result in the incurrence of any liability by any Loan
Party, or the imposition on any Loan Party of any fine, excise tax or penalty
resulting from any
noncompliance with any Requirement of Law, in the case of the acts, omissions, and occurrences described
in clauses (a) through (f) above, only to the extent that such acts, omissions or occurrences could reasonably
be expected to result in a Material Adverse Effect.

 

“Foreign Lender” means any Lender or Issuing Bank that is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code.

 

“Foreign Pension Plan” means any defined benefit pension plan or other similar
program established or maintained outside the United States by any Loan Party
for employees of any Loan Party residing outside the United States, which fund
or other similar program provides, or results in, retirement income, a deferral
of income in contemplation of retirement or payments to be made upon termination
of employment, and which plan is not subject to ERISA or the Code.

 

“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.

 

“GAAP” means generally accepted accounting principles in the U.S. in effect and applicable to the
accounting period in respect of which reference to GAAP is made.

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, taxing, regulatory or
administrative power or functions of or pertaining to any government or any
court, in each case whether
associated with a state or locality of the U.S., the U.S., or a foreign government (including any supranational
bodies such as the European Union or the European Central Bank).

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

“Granting Lender” has the meaning assigned to such term in Section 9.05(e).

 

“Growth Available Incremental Amount” has the meaning assigned to such term in
the definition of “Incremental Cap.”

 

“Guarantee” of or by any Person (the “Guarantor”) means any obligation, contingent or otherwise,
of the Guarantor guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other monetary obligation of any other Person (the “Primary
Obligor”) in any manner and including any
obligation of the Guarantor (a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other monetary obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof, (b)
to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other monetary obligation of the
payment
thereof, (c) to maintain working capital, equity capital or any other financial statement condition or liquidity
of the Primary Obligor so as to enable the Primary Obligor to pay such Indebtedness or other monetary

 



34




obligation, (d) as an account party in respect of any letter of credit or letter
of guaranty issued to support such Indebtedness or monetary obligation, (e)
entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part) or (f) secured by any Lien on any assets of such Guarantor
securing any Indebtedness or other monetary obligation of any other Person,
whether or not such Indebtedness or monetary other obligation is assumed by such
Guarantor (or
any right, contingent or otherwise, of any holder of such Indebtedness or other monetary obligation to obtain
any such Lien); provided that the term “Guarantee” shall not include endorsements for collection or deposit
in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition, Disposition or other transaction permitted under this Agreement
(other than such obligations with respect to Indebtedness). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

 

“Hazardous Materials” means any chemical, material, substance or waste, or any
constituent
thereof that is defined, listed or regulated as hazardous, toxic, a pollutant or a contaminant under applicable
Environmental Law.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or
occurrence involving any Hazardous Material, including the storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Material, and any corrective action or
response action with respect to any of the foregoing.

 

“Hedge Agreement” means any agreement with respect to any Derivative Transaction between any
Loan Party or any Restricted Subsidiary and any other Person.

 

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedge Agreement.

 

“Immaterial Subsidiary” means, as of any date, any Restricted Subsidiary
designated by the Borrower pursuant to written notice provided to the
Administrative Agent as an “Immaterial Subsidiary”; provided that no Borrower
may be designated as an Immaterial Subsidiary; provided,  further, that (a) the
gross assets of any Immaterial Subsidiary (after eliminating any intercompany obligations) shall not exceed
5.0% of Consolidated Total Assets of the Borrower and the Restricted Subsidiaries, and (b) the contribution
to Consolidated Adjusted EBITDA of any Immaterial Subsidiary shall not exceed 5.0% of the Consolidated
Adjusted EBITDA of the Borrower and the Restricted Subsidiaries, in each case,
as of the last day of the most recently ended Test Period; and provided,
 further, that, if (i) the combined gross assets (after eliminating any
intercompany obligations) of all Immaterial Subsidiaries exceeds 5.0% of
Consolidated Total Assets of the Borrower and the Restricted Subsidiaries or
(ii) the contribution to Consolidated Adjusted EBITDA of all Immaterial
Subsidiaries exceeds 5.0% of Consolidated Adjusted EBITDA of the Borrower and
the Restricted Subsidiaries, in each case, as of the last day of the most
recently ended Test Period, the Borrower shall designate one or more of such
Subsidiaries as non-Immaterial Subsidiaries pursuant to written notice provided
to the Administrative Agent, such, after giving effect thereto, (x) the
combined gross assets (after eliminating any intercompany obligations) of all Immaterial Subsidiaries does
not exceed 5.0% of Consolidated Total Assets of the Borrower and the Restricted
Subsidiaries and (y) the contribution to Consolidated Adjusted EBITDA of all
Immaterial Subsidiaries does not exceed 5.0% of Consolidated Adjusted EBITDA of
the Borrower and the Restricted Subsidiaries, in each case, as of the last day
of the most recently ended Test Period.

 



35




“Immediate Family Member” means, with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, domestic partner, former
domestic partner, sibling, mother-in-law, father-in-law, son-in-law
and daughter- in-law (including adoptive relationships), any trust, partnership
or other bona fide estate-planning vehicle
the only beneficiaries of which are any of the foregoing individuals, such individual’s estate (or an executor
or administrator acting on its behalf), heirs or legatees or any private
foundation or fund that is controlled by any of the foregoing individuals or any
donor-advised fund of which any such individual is the donor.

 

“Incremental Cap” means:

 

(a)



the Fixed Incremental Amount; plus

 

(b)
(1) the amount of (A) any optional prepayment of any (x) Term Loan in accordance
with Section 2.11(a), (y) Incremental Equivalent Debt (to the extent originally
incurred using the
Fixed Incremental Amount) or (z) Refinancing Indebtedness or (B) any permanent reduction of any
Revolving Credit Commitment and (2) the cash amount paid in respect of any
reduction in any Term Loan (other than any Incremental Term Facility incurred
pursuant to clause (c) below) resulting from assignments to (and purchases by)
the Borrower or any Restricted Subsidiary, in each case so long as such optional
prepayment or assignment and purchase, as the case may be,
was not funded with the proceeds of any Refinancing Indebtedness or other long-term Indebtedness
(other than revolving Indebtedness) or with proceeds constituting a Cure Amount
(such amount, the “Growth Available Incremental Amount”); plus

 

(c)
an unlimited amount so long as, in the case of this clause (c), after giving effect to
the relevant Incremental Facility, (i) if the relevant Incremental Facility is
unsecured or secured solely by assets that do not constitute Collateral, the
Total Leverage Ratio, calculated on a Pro Forma Basis for the most recently
ended Test Period (including the application of the proceeds
thereof (without “netting” the cash proceeds of the applicable Incremental Facility) and, in the case
of any Incremental Commitment, assuming a full drawing of such Incremental Commitment) does
not exceed, at the election of the Borrower, (A) 4.50:1.00 or (B) if the relevant Incremental Facility
is incurred in connection with any Permitted Acquisition or other permitted
Investment, the Total
Leverage Ratio immediately prior to such Permitted Acquisition or other permitted Investment, (ii)
if the relevant Incremental Facility is secured by Liens on the Collateral that are junior to the Liens
on the Collateral securing the Term Facility, the Secured Leverage Ratio, calculated on a Pro Forma
Basis for the most recently ended Test Period (including the application of the
proceeds thereof (without “netting” the cash proceeds of the applicable
Incremental Facility) and, in the case of any Incremental Commitment, assuming a
full drawing of such Incremental Commitment) does not exceed, at the election of
the Borrower, (A) 4.50:1.00 or (B) if the relevant Incremental Facility is
incurred in connection with any Permitted Acquisition or other permitted
Investment, the Secured
Leverage Ratio immediately prior to such Permitted Acquisition or other permitted Investment, and

(iii)



if the relevant Incremental Facility is secured by Liens on the Collateral that
are pari passu with the Liens on the Collateral securing the Term Facility, the
First Lien Leverage Ratio,
calculated on a Pro Forma Basis for the most recently ended Test Period (including the application
of the proceeds thereof (without “netting” the cash proceeds of the applicable Incremental Facility)
and, in the case of any Incremental Commitment, assuming a full drawing of such
Incremental
Commitment) does not exceed, at the election of the Borrower, (A) 2.65:1.00 or (B) if the relevant
Incremental Facility is incurred in connection with any Permitted Acquisition or
other permitted
Investment, the First Lien Leverage Ratio immediately prior to such Permitted Acquisition or other
permitted Investment;

 



36




provided that (x) (I) the Borrower may elect to use amounts under clause (c) above (to the extent compliant
therewith) prior to utilization of amounts under clauses (a) or (b) above; provided that, if the Borrower does
not make such election, the Borrower will be deemed to have elected to use
clause (c) above first and (II)
Incremental Facilities and/or Incremental Equivalent Debt may be incurred simultaneously under clauses

(a)
through (c) above, and proceeds from any such incurrence may be utilized in a single transaction by first
calculating the incurrence under clause (c) above and then calculating the
incurrence under clauses (a) and/or (b) above specifying the amount so requested
under each such clause and (y) the Borrower may re- designate any Incremental
Facility or Incremental Equivalent Debt originally designated as incurred under
clauses (a) and/or (b) above as having been incurred under clause (c) above so
long as, at the time of such re-designation, the Borrower would be permitted to
incur under clause (c) above the aggregate principal amount of such Incremental
Facility or Incremental Equivalent Debt being so re-designated (for purposes of
clarity, with any such re-designation having the effect of increasing the
Borrower’s ability to incur indebtedness under clauses (a) and/or (b) above as
of the date of such re-designation by the amount of the Incremental Facility or
Incremental Equivalent Debt so re-designated); provided,  further, that, unless
the Borrower elects otherwise, any Incremental Facility or Incremental
Equivalent Debt originally designated as incurred under clauses (a) and/or (b)
above shall be automatically reclassified as having been incurred under clause
(c) above if the Total Leverage Ratio, Secured Leverage Ratio or First Lien
Leverage Ratio, as applicable, test under clause (c) above is satisfied at any
time after the incurrence of such Incremental Facility or Incremental Equivalent
Debt.

 

“Incremental Commitment” means any commitment made by a lender to provide all or any portion
of any Incremental Facility or Incremental Loan.

 

“Incremental Equivalent Debt” means Indebtedness in the form of secured or
unsecured notes or loans or junior secured or unsecured notes or loans or
commitments in respect of any of the foregoing issued, incurred or implemented
in lieu of loans which would otherwise be permitted to be incurred under an
Incremental Facility; provided that:

 

(a) the aggregate outstanding principal amount thereof shall not exceed the
Incremental Cap;

 

(b) on the date that such notes or loans or commitments are issued, incurred or
implemented, the representations and warranties of the Loan Parties set forth in this Agreement and
the other Loan Documents shall be true and correct in all material respects on
and as of such date with the same effect as though such representations and
warranties had been made on and as of such date; provided that to the extent
that any representation and warranty specifically refers to an earlier date, it
shall be true and correct in all material respects as of such earlier date;
provided, further, that representations and warranties that are qualified by
“material”, “material adverse effect” or a similar term shall be true and
correct in all respects;

 

(c)
no Event of Default under Sections 7.01(a), 7.01(f) or 7.01(g) exists or would exist
immediately after giving effect to such notes or loans and, except as otherwise agreed by the lenders
or holders providing such notes or loans in connection with an acquisition or
other Investment permitted under this Agreement, no other Event of Default
exists or would exist immediately after giving effect to such notes or loans;

 

(d)
the Weighted Average Life to Maturity applicable to any such Indebtedness in the
form of notes or term loans is no shorter than the Weighted Average Life to
Maturity of the then-
existing Term Loans; provided that this requirement shall not apply to Incremental Equivalent Debt
in the form of one-year bridge loans that are convertible or exchangeable into other instruments

 



37




meeting the requirements set forth in this definition (but for the avoidance of
doubt, excluding any loans, securities or other debt which are exchanged for or
otherwise replace such bridge loans);

 

(e) the final maturity date with respect to such notes or loans is no earlier
than the Latest Term Loan Maturity Date on the date of the issuance or
incurrence, as applicable, thereof; provided that this requirement shall not
apply to Incremental Equivalent Debt in the form of one- year bridge loans that
are convertible or exchangeable into other instruments meeting the requirements
set forth in this definition (but for the avoidance of doubt, excluding any
loans, securities or other debt which are exchanged for or otherwise replace
such bridge loans);

 

(f) in the case of any such Indebtedness incurred in the form of term loans that
are pari passu with the Initial Term Loans with respect to security (other than
any such Indebtedness that constitutes MFN Adjustment Excluded Indebtedness),
the Effective Yield applicable thereto (as determined on the date of initial
incurrence thereof) will not be more than 0.50% per annum higher than the
Effective Yield in respect of the Initial Term Loans (as determined on such
date) unless the Effective Yield with respect to the Initial Term Loans is
adjusted to be equal to such Effective Yield applicable to such Indebtedness,
minus, 0.50% per annum;

 

(g)
(i) any such notes or loans must rank pari passu with or junior to the Term Facility
in right of payment and may rank pari passu with or junior to the Term Facility
with respect to security or may be unsecured and (ii) to the extent such notes
or loans are ranked pari passu with the Term Facility with respect to security
or are subordinated to the Term Facility in right of payment or security, they
shall be subject to an Acceptable Intercreditor Agreement;

 

(h) no such Indebtedness may be (x) guaranteed by any Person which is not a Loan
Party or (y) secured by any assets other than the Collateral; and

 

(i)
notwithstanding anything to the contrary in this definition or in any other provision
of any Loan Document, if the proceeds of any Incremental Equivalent Debt are
intended to be applied to finance an acquisition or other Investment that is
permitted under this Agreement, the conditions to entering into and availability
of such Incremental Equivalent Debt (including applicability of customary
“SunGard” or other “certain funds” conditionality but without in any way
limiting the other applicable conditions to Incremental Equivalent Debt
specified in this Agreement), and the timing of satisfaction or waiver of any
such conditions (as between being
satisfied or waived upon execution of an amendment evidencing such Incremental Equivalent Debt
or upon the making of any notes or loans thereunder), shall be as agreed to
among the Borrower and the lenders in respect of such Incremental Equivalent
Debt; provided that no Event of Default under Sections 7.01(a),  7.01(f) or
7.01(g) exists or would exist immediately after giving effect to such
Incremental Equivalent Debt.

 

“Incremental Facilities” has the meaning assigned to such term in Section
2.22(a).

 

“Incremental Facility Amendment” means an amendment to this Agreement that is
reasonably satisfactory to the Administrative Agent (solely for purposes of
giving effect to Section 2.22) and the Borrower executed by each of (a) the Loan
Parties, (b) the Administrative Agent and (c) each Lender that agrees to provide
all or any portion of the Incremental Facility being incurred pursuant thereto
and in accordance with Section 2.22.

 

“Incremental Loans” has the meaning assigned to such term in Section 2.22(a).

 



38




“Incremental Revolving Commitment” means any commitment made by a lender to
provide all or any portion of any Incremental Revolving Facility.

 

“Incremental Revolving Facility” has the meaning assigned to such term in
Section 2.22(a).

 

“Incremental Revolving Facility Lender” means, with respect to any Incremental
Revolving Facility, each Revolving Lender providing any portion of such
Incremental Revolving Facility.

 

“Incremental Revolving Loans” has the meaning assigned to such term in Section
2.22(a).

 

“Incremental Term Facility” has the meaning assigned to such term in Section
2.22(a).

 

“Incremental Term Loans” has the meaning assigned to such term in Section
2.22(a).

 

“Incurrence-Based Amounts” has the meaning assigned to such term in Section
1.09(d).

 

“Indebtedness” as applied to any Person means, without duplication:

 

(a)



all indebtedness for borrowed money;

 

(b)
that portion of obligations with respect to Capital Leases to the extent recorded (or
required to be recorded) as a liability on a balance sheet (excluding the
footnotes thereto) of such Person prepared in accordance with GAAP;

 

(c) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments to the extent the same would appear as a liability on a
balance sheet (excluding the footnotes thereto) of such Person prepared in
accordance with GAAP;

 

(d) any obligation of such Person owed for all or any part of the deferred
purchase price of property or services (excluding (i) any earn-out obligation or
purchase price adjustment
until such obligation (A) becomes a liability on the statement of financial position or balance sheet
(excluding the footnotes thereto) of such Person in accordance with GAAP and (B)
has not been
paid within sixty (60) days after becoming due and payable, (ii) any such obligations incurred under
ERISA, (iii) accrued expenses and trade accounts payable in the ordinary course
of business (including on an inter-company basis) and (iv) liabilities
associated with customer prepayments and deposits), which purchase price is (A)
due more than six months from the date of incurrence of the obligation in
respect thereof or (B) evidenced by a note or similar written instrument;

 

(e)
all Indebtedness of others secured by any Lien on any asset owned or held by such
Person regardless of whether the Indebtedness secured thereby has been assumed
by such Person or is non-recourse to the credit of such Person;

 

(f) the face amount of any letter of credit issued for the account of such
Person or as to which such Person is otherwise liable for reimbursement
of drawings;

 

(g)



the Guarantee by such Person of the Indebtedness of another;

 

(h)



all obligations of such Person in respect of any Disqualified Capital Stock; and

 

(i) all net obligations of such Person under any Hedge Agreement, whether or not
entered into for hedging or speculative purposes;

 



39




provided that (i) in no event shall obligations under any Derivative Transaction
be deemed “Indebtedness” for any calculation of the Total Leverage Ratio, the
Secured Leverage Ratio, the First Lien Leverage Ratio or any other financial
ratio under this Agreement and (ii) the amount of Indebtedness of any Person for
purposes of clause (e) shall be deemed to be equal to the lesser of (A) the aggregate unpaid amount of such
Indebtedness and (B) the fair market value of the property encumbered thereby as
determined by such Person in good faith.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any third person (including any partnership in which such Person
is a general partner and any unincorporated joint venture in which such Person
is a joint venturer) to the extent such Person would be liable therefor under
applicable Requirements of Law or any agreement or instrument by virtue of such
Person’s ownership interest in such Person, (A) except to the extent the terms
of such Indebtedness provide that such Person is
not liable therefor and (B) only to the extent the relevant Indebtedness is of the type that would be included
in the calculation of Consolidated Total Debt; provided that notwithstanding anything herein to the contrary,
the term “Indebtedness” shall not include, and shall be calculated without giving effect to, (x) the effects of
Accounting Standards Codification Topic 815 and related interpretations to the
extent such effects would otherwise increase or decrease an amount of
Indebtedness for any purpose hereunder as a result of accounting for any
embedded derivatives created by the terms of such Indebtedness (it being
understood that any such amounts that would have constituted Indebtedness
hereunder but for the application of this proviso shall not be deemed an
incurrence of Indebtedness hereunder) and (y) the effects of Statement of
Financial Accounting Standards No. 133 and related interpretations to the extent
such effects would
otherwise increase or decrease an amount of Indebtedness for any purpose under this Agreement as a result
of accounting for any embedded derivative created by the terms of such
Indebtedness (it being understood that any such amounts that would have
constituted Indebtedness under this Agreement but for the
application of this sentence shall not be deemed to be an incurrence of Indebtedness under this Agreement).
For the avoidance of doubt, Indebtedness shall exclude ordinary course
intercompany payables among the Borrower and the Restricted Subsidiaries.

 

“Indemnified Taxes” means Taxes, other than Excluded Taxes or Other Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Information” has the meaning set forth in Section 3.11(a).

 

“Information Materials” means the Confidential Information Memorandum dated May
21, 2019 relating to the Borrower and its Subsidiaries and the Transactions.

 

“Initial Revolving Credit Commitment” means, with respect to each Lender, the
commitment of
such Lender to make Initial Revolving Loans (and acquire participations in Letters of Credit and Swingline
Loans) hereunder as set forth on the Commitment Schedule, or in the Assignment and Assumption pursuant
to which such Lender assumed its Initial Revolving Credit Commitment, as applicable, as the same may be

(a) reduced from time to time pursuant to Section 2.09 or 2.19, (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.05 or (c) increased pursuant to Section

9.23.



The aggregate amount of the Initial Revolving Credit Commitments as of the Closing Date is

$100,000,000.

 

“Initial Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate
Outstanding Amount at such time of all Initial Revolving Loans of such Lender, plus the aggregate amount

 



40




at such time of such Lender’s LC Exposure and Swingline Exposure, in each case,
attributable to its Initial Revolving Credit Commitment.

 

“Initial Revolving Credit Maturity Date” means the date that is five years after
the Closing Date.

 

“Initial Revolving Facility” means the Initial Revolving Credit Commitments and
the Initial Revolving Loans and other extensions of credit thereunder.

 

“Initial Revolving Lender” means any Lender with an Initial Revolving Credit Commitment or any
Initial Revolving Credit Exposure.

 

“Initial Revolving Loan” means any revolving loan made by the Initial Revolving
Lenders to the Borrower pursuant to Section 2.01(a)(ii).

 

“Initial Term Lender” means any Lender with an Initial Term Loan Commitment or an outstanding
Initial Term Loan.

 

“Initial Term Loan Commitment” means, with respect to each Term Lender, the
commitment of
such Term Lender to make Initial Term Loans under this Agreement in an aggregate amount not to exceed
the amount set forth opposite such Term Lender’s name on the Commitment Schedule
(or the Assignment and Assumption pursuant to which such Term Lender became a
Lender), as the same may be (a) reduced from time to time pursuant to Section
2.09 and (b) reduced or increased from time to time pursuant to (i)
assignments by or to such Term Lender pursuant to Section 9.05 or (ii) increased from time to time pursuant
to Section 2.22 or Section 2.23. The aggregate amount of the Initial Term Loan
Commitments as of the Closing Date is $1,100,000,000.

 

“Initial Term Loans” means the term loans made by the Initial Term Lenders to
the Borrower pursuant to Section 2.01(a)(i) on the Closing Date.

 

“Intellectual Property Security Agreement” means any agreement executed on or after the Closing
Date confirming or effecting the grant of any Lien on IP Rights owned by any
Loan Party to the Administrative Agent, for the benefit of the Secured Parties,
in accordance with this Agreement, including a Patent Security Agreement
substantially in the form of Exhibit J-1, a Trademark Security Agreement
substantially in the form of Exhibit J-2 and a Copyright Security Agreement
substantially in the form of Exhibit J-3.

 

“Interest Election Request” means a request by the Borrower in the form of
Exhibit D or another form reasonably acceptable to the Administrative Agent to
convert or continue a Borrowing in accordance with Section 2.08.

 

“Interest Payment Date” means, (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December (commencing with the
last Business Day of September, 2019) and
the Initial Revolving Credit Maturity Date or the maturity date applicable to such Loan and (b) with respect
to any LIBO Rate Loan, the last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a LIBO Rate Borrowing with an Interest Period of
more than three months’ duration, each day that would have been an Interest
Payment Date had successive Interest Periods of three months’ duration been
applicable to such Borrowing.

 

“Interest Period” means with respect to any LIBO Rate Borrowing, the period
commencing on the
date of such Borrowing and ending on the numerically corresponding day in the calendar month that is one,
two, three or six months (or, to the extent consented to by all affected
Lenders, twelve months or a shorter

 



41




period) thereafter, as the Borrower may elect; provided that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

 

“Interpolated Rate” means, in relation to the LIBO Rate, the rate which results
from interpolating on a linear basis between:

 

(a) the applicable LIBO Rate for the longest period (for which that LIBO Rate is
available) which is less than the Interest Period of that Loan; and

 

(b) the applicable LIBO Rate for the shortest period (for which that LIBO Rate
is available) which exceeds the Interest Period of that Loan, each as of
approximately 11:00 a.m. (London, England time) two (2) Business Days prior to
the commencement of such Interest Period of that Loan.

 

“Introducing Broker” has the meaning assigned to such term in the definition of
the term “Broker- Dealer Subsidiary.”

 

“Investment” means (a) any purchase or other acquisition by the Borrower or any
Restricted Subsidiary of any of the Securities of any other Person (other than
any Loan Party), (b) the acquisition by purchase or otherwise (other than any
purchase or other acquisition of inventory, materials, supplies or equipment in
the ordinary course of business) of all or a substantial portion of the
business, property or
fixed assets of any other Person or any division or line of business or other business unit of any other Person
and (c) any loan, advance or capital contribution by the Borrower or any Restricted Subsidiary to any other
Person. Subject to Section 5.09, the amount of any Investment shall be the original cost of such Investment,
plus the cost of any addition thereto that otherwise constitutes an Investment,
without any adjustments for increases or decreases in value, or write-ups,
write-downs or write-offs with respect thereto, less any cash
repayments thereof and returns thereon (whether as a principal payment, distribution, dividend, redemption
or sale but not in excess of the amount of the relevant initial Investment) and
other than any such amount that increases the Available Amount.

 

“Investment Company Act” means the Investment Company Act of 1940 and the rules
and regulations thereunder

 

“Investment Manager Subsidiary” means each Subsidiary that is duly registered,
licensed or qualified as an investment adviser under the Advisers Act.

 

“Investment Vehicle” means (a) a separate account, investment strategy, fund or
vehicle for collective investing (in whatever form of organization, including a
corporation, limited liability company, partnership, association, trust or other
entity, including each separate portfolio or series of any of the foregoing, and
including any entity investing in collateralized loan obligations or
collateralized debt obligations) that is managed directly or indirectly by the
Borrower or any Restricted Subsidiary, (b) any separate account, investment
strategy, fund or vehicle for collective investing that, upon the making of an
Investment therein or upon the acquisition of the related management rights with respect thereto, would be
an Investment Vehicle pursuant to clause (a) above, and (c) any entity created for the sole purpose of

 



42




receiving funds to be invested in a separate account, investment strategy, fund
or vehicle for collective investing that constitutes an Investment Vehicle
pursuant to clauses (a) or (b) above.

 

“Investors” means, collectively, the Sponsors and the Management Investors.

 

“IP Rights” has the meaning assigned to such term in Section 3.05(c).

 

“IRS” means the U.S. Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be acceptable to the
applicable Issuing Bank and in effect at the time of issuance of such Letter of
Credit).

 

“Issuing Bank” means, as the context may require, (a) each of Barclays, Royal
Bank of Canada, Bank of Montreal, KeyBank National Association, JPMorgan Chase
Bank, N.A., Bank of America, N.A.
and Morgan Stanley Senior Funding, Inc. and (b) any other Revolving Lender that is appointed as an Issuing
Bank in accordance with Section 2.05(i) hereof. Each Issuing Bank may, in its
discretion, arrange for one
or more Letters of Credit to be issued by any Affiliate of such Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.

 

“Judgment Currency” has the meaning assigned to such term in Section 9.22.

 

“Junior Indebtedness” means any Indebtedness (other than Indebtedness among the
Borrower
and/or its Subsidiaries) of the Borrower or any Restricted Subsidiary that is expressly subordinated in right
of payment to the Obligations with an individual outstanding principal amount in
excess of the Threshold Amount.

 

“Junior Lien Indebtedness” means any Indebtedness that is secured by a security
interest on the Collateral (other than Indebtedness among the Borrower and/or
its Subsidiaries) that is expressly junior or
subordinated to the Lien securing the Obligations with an individual outstanding principal amount in excess
of the Threshold Amount.

 

“Latest Maturity Date” means, as of any date of determination, the latest
maturity or expiration date applicable to any Loan or commitment hereunder at
such time, including the latest maturity or
expiration date of any Term Loan, Term Commitment, Revolving Loan or Revolving Credit Commitment.

 

“Latest Revolving Credit Maturity Date” means, as of any date of determination, the latest maturity
or expiration date applicable to any Revolving Loan or Revolving Credit
Commitment hereunder at such time.

 

“Latest Term Loan Maturity Date” means, as of any date of determination, the
latest maturity or expiration date applicable to any Term Loan or Term
Commitment hereunder at such time.

 

“LC Collateral Account” has the meaning assigned to such term in
Section 2.05(j).

 

“LC Commitment” means (a) with respect to Barclays, $2,000,000, (b) with respect to Royal Bank
of Canada, $2,000,000, (c) with respect to Bank of Montreal, $2,000,000, (d)
with respect to KeyBank National Association, $2,000,000, (e) with respect to
JPMorgan Chase Bank, N.A., $1,000,000, (f) with
respect to Bank of America, N.A., $500,000, (g) with respect to Morgan Stanley Senior Funding, Inc.,

 



43




$500,000, and (h) with respect to any other Issuing Bank, an amount, not greater
than the Letter of Credit Sublimit, agreed to by such Issuing Bank.

 

“LC Disbursement” means a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of all outstanding
Letters of Credit at such time and (b) the aggregate principal amount of all LC Disbursements that have not
yet been reimbursed by or on behalf of the Borrower at such time. The LC
Exposure of any Revolving Lender at any time shall equal its Applicable
Percentage of the aggregate LC Exposure at such time. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the International Standby Practices (ISP98), such Letter of Credit
shall be deemed to be “outstanding” in the amount so
remaining available to be drawn. Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the Stated Amount of such Letter of Credit in effect
at such time; provided that
with respect to any Letter of Credit that, by its terms or the terms of any document related thereto, provides
for one or more automatic increases in the stated amount thereof, the amount of
such Letter of Credit shall
be deemed to be the maximum stated amount of such Letter of Credit after giving effect to all such increases,
whether or not such maximum stated amount is in effect at such time.

 

“Lead Arrangers” means, collectively, the Term Lead Arrangers and Revolving Lead
Arrangers.

 

“Legal Reservations” means the application of relevant Debtor Relief Laws,
general principles of equity or principles of good faith and fair dealing.

 

“Lenders” means the Term Lenders, the Revolving Lenders, any Additional Lender,
any lender with an Additional Commitment or an outstanding Additional Loan and
any other Person that becomes a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” shall include the Swingline Lender and the Issuing Banks.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Letter of Credit Reimbursement Loan” has the meaning assigned to such term in
Section 2.05(e).

 

“Letter-of-Credit Right” has the meaning set forth in Article 9 of the UCC.

 

“Letter of Credit Sublimit” means $10,000,000, subject to increase in accordance
with Section 2.22

hereof.

 

“LIBO Rate” means for any Interest Period as to any LIBO Rate Loan, (i) the rate
per annum determined by the Administrative Agent to be the offered rate which
appears on the page of the Reuters Screen which displays the London interbank
offered rate administered by ICE Benchmark Administration Limited (such page
currently being the LIBOR01 page) for deposits (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period in Dollars,
determined as of approximately
11:00 a.m. (London, England time), two Business Days prior to the commencement of such Interest Period,
or (ii) in the event the rate referenced in the preceding clause (i) does not appear on such page or service or
if such page or service shall cease to be available, the rate determined by the
Administrative Agent to be
the offered rate on such other page or other service which displays the LIBO Rate for deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such Interest Period in Dollars, determined
as of approximately 11:00 a.m. (London, England time) two Business Days prior to
the commencement of

 



44




such Interest Period; provided that if LIBO Rates are quoted under either of the preceding clauses (i) or (ii),
but there is no such quotation for the Interest Period elected, the LIBO Rate shall be equal to the Interpolated
Rate; and provided,  further, that if any such rate determined pursuant to the
preceding clauses (i) or (ii) is less than zero, the LIBO Rate will be deemed to
be zero.

 

“LIBO Rate Borrowing” means any Borrowing at the LIBO Rate.

 

“LIBO Rate Loan” means a Loan that bears interest with reference to the LIBO
Rate.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capital Lease having substantially the same economic effect as
any of the foregoing), in each case, in the
nature of security; provided that in no event shall an operating lease in and of itself be deemed to constitute
a Lien.

 

“Loan Documents” means this Agreement, any Promissory Note, each Loan Guaranty,
the Collateral Documents, each Refinancing Amendment, each Incremental Facility
Amendment, each Extension Amendment and any other document or instrument
designated by the Borrower and the Administrative Agent as a “Loan Document.”
Any reference in this Agreement or any other Loan Document to a Loan Document
shall include all appendices, exhibits or schedules thereto.

 

“Loan Guarantor” means (x) on the Closing Date, each Subsidiary of the Borrower
that is not an
Excluded Subsidiary on the Closing Date and (y) thereafter, each Subsidiary of the Borrower that is not an
Excluded Subsidiary and that becomes a guarantor of the Secured Obligations pursuant to the terms of this
Agreement, in each case, until such time as the relevant Subsidiary is released
from its obligations under the Loan Guaranty in accordance with the terms and
provisions hereof.

 

“Loan Guaranty” means (a) the Guaranty Agreement, substantially in the form of
Exhibit I, executed by each Loan Party thereto and the Administrative Agent for
the benefit of the Secured Parties
and (b) each other guaranty agreement executed by any Person pursuant to Section 5.11 in substantially the
form attached as Exhibit I or another form that is otherwise reasonably
satisfactory to the Administrative Agent and the Borrower.

 

“Loan Parties” means the Borrower and each Loan Guarantor.

 

“Loans” means any Initial Term Loan, any Additional Term Loan, any Revolving
Loan, any Additional Revolving Loan or any Swingline Loan.

 

“Management Investors” means the directors, officers and employees of the
Borrower, any Restricted Subsidiary or any Parent Company who are (directly or
indirectly through one or more Investment Vehicles) investors in the Borrower,
any Restricted Subsidiary or any Parent Company.

 

“Margin Stock” has the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, financial condition or results of operations, in each case, of the
Borrower and the Restricted Subsidiaries, taken as a
whole, (ii) the rights and remedies (taken as a whole) of the Administrative Agent or the Lenders under the
applicable Loan Documents or (iii) the ability of the Loan Parties (taken as a
whole) to perform their payment obligations under the Loan Documents.

 



45




“Material Debt Instrument” means any physical instrument evidencing any
Indebtedness for borrowed money which is required to be pledged and delivered to
the Administrative Agent (or its bailee) pursuant to the Security Agreement.

 

“Material Real Estate Asset” means (a) on the Closing Date, the Loan Parties’
fee-owned Real
Estate Assets located in the United States and listed on Schedule 1.01(c) and (b) any fee-owned Real Estate
Asset located in the United States and acquired by the Loan Parties after the
Closing Date having a fair market value (as determined by the Borrower in good
faith after taking into account any liabilities with respect thereto that impact
such fair market value) in excess of $10,000,000 as of the date of acquisition
thereof.

 

“Maturity Date” means (a) with respect to the Initial Revolving Facility, the
Initial Revolving Credit Maturity Date, (b) with respect to the Initial Term
Loans, the Term Loan Maturity Date, (c) with
respect to any Replacement Term Loans or Replacement Revolving Facility, the final maturity date for such
Replacement Term Loans or Replacement Revolving Facility, as the case may be, as
set forth in the
applicable Refinancing Amendment, (d) with respect to any Incremental Facility, the final maturity date set
forth in the applicable Incremental Facility Amendment, and (e) with respect to
any Extended Revolving Credit Commitment or Extended Term Loans, the final
maturity date set forth in the applicable Extension Amendment.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.19.

 

“MFN Adjustment Excluded Indebtedness” means Incremental Term Loans or
Incremental Equivalent Debt that are customary bridge loans and/or term A loans.

 

“Minimum Extension Condition” has the meaning assigned to such term in Section
2.23(b).

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor by merger or
consolidation to its business.

 

“Mortgage” means any mortgage, deed of trust, deed to secure debt, trust deed or
other agreement which conveys or evidences a Lien in favor of the Administrative
Agent, for the benefit of the Administrative Agent and the relevant Secured
Parties, on any Material Real Estate Asset constituting Collateral.

 

“Mortgage Policies” has the meaning assigned to such term in the definition of
“Collateral and Guarantee Requirement”.

 

“Multiemployer Plan” means any Benefit Plan which is a “multiemployer plan” as
defined in
Section 3(37) of ERISA, that is subject to the provisions of Title IV of ERISA, and in respect of which any
Loan Party or any ERISA Affiliate of a Loan Party, makes or is obligated to make
contributions, or with respect to which any Loan Party or any ERISA Affiliate of
a Loan Party has any obligation or liability.

 

“Net Insurance/Condemnation Proceeds” means an amount equal to: (a) any Cash
payments or
proceeds (including Cash Equivalents) received by the Borrower or any Restricted Subsidiary (i) under any
casualty insurance policy in respect of a covered loss thereunder of any assets
of the Borrower or any Restricted Subsidiary or (ii) as a result of the taking
of any assets of the Borrower or any of the Restricted Subsidiaries by any
Person pursuant to the power of eminent domain, condemnation or otherwise, or
pursuant to a sale of any such assets to a purchaser with such power under threat of such a taking, minus

(b)



(i) any actual out-of-pocket costs and expenses incurred by the Borrower or any
Restricted Subsidiary
in connection with the adjustment, settlement or collection of any claims of the Borrower or the relevant

 



46




Restricted Subsidiary in respect thereof, (ii) payment of the outstanding
principal amount of, premium or penalty, if any, and interest and other amounts
on any Indebtedness (other than the Secured Obligations,
Indebtedness under any Credit Facility and any Indebtedness secured by a Lien on the Collateral that is pari
passu with or expressly subordinated to the Lien on the Collateral securing the Secured Obligations) that is
secured by a Lien on the assets in question and that is required to be repaid or
otherwise comes due or would be in default under the terms thereof as a result
of such loss, taking or sale, (iii) in the case of a
taking, the reasonable out-of-pocket costs of putting any affected property in a safe and secure position,

(iv)
any selling costs and out-of-pocket expenses (including reasonable broker’s fees or commissions, legal
fees, accountants’ fees, investment banking fees, survey costs, title insurance premiums, and related search
and recording charges, deed or mortgage recording taxes, other customary
expenses and brokerage, consultant and other customary fees actually incurred in
connection therewith and transfer and similar Taxes and the Borrower’s good
faith estimate of income Taxes paid or payable (including, without duplication,
pursuant to Tax sharing arrangements or any Tax distribution)) in connection
with any sale or taking of such assets as described in clause (a) of this
definition, (v) any amounts provided as a reserve in accordance with GAAP
against any liabilities under any indemnification obligation or purchase price
adjustments associated with any sale or taking of such assets as referred to in
clause (a) of this definition
(provided that to the extent and at the time any such amounts are released from such reserve, such amounts
shall constitute Net Insurance/Condemnation Proceeds) and (vi) in the case of
any covered loss or taking from any non-Wholly-Owned Subsidiary, the pro rata
portion thereof (calculated without regard to this clause (vi)) attributable to
any minority interest and not available for distribution to or for the account
of the Borrower or a Wholly-Owned Subsidiary as a result thereof.

 

“Net Proceeds” means (a) with respect to any Disposition (including any
Prepayment Asset Sale), the Cash proceeds (including Cash Equivalents and Cash
proceeds subsequently received (as and when received) in respect of non-cash
consideration initially received), net of (i) selling costs and out-of-pocket
expenses (including reasonable broker’s fees or commissions, legal fees,
accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, deed or mortgage recording
taxes, other customary expenses and brokerage, consultant and other customary
fees actually incurred in connection therewith and transfer and similar Taxes
and the Borrower’s good faith estimate of income Taxes paid or payable
(including, without duplication, pursuant to Tax sharing arrangements or any Tax
distributions) in connection with such Disposition), (ii) amounts provided as a
reserve in accordance with GAAP against any liabilities under any
indemnification obligation or purchase price adjustment associated with such
Disposition (provided that to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Proceeds), (iii)
the principal
amount, premium or penalty, if any, interest and other amounts on any Indebtedness (other than the Secured
Obligations and any other Indebtedness secured by a Lien that is pari passu with
or expressly junior or subordinated to the Lien on the Collateral securing the
Secured Obligations) which is secured by the asset sold in such Disposition and
which is required to be repaid or otherwise comes due or would be in default and
is repaid (other than any such Indebtedness that is assumed by the purchaser of
such asset), (iv) Cash escrows (until released from escrow to the Borrower or
any Restricted Subsidiary) from the sale price for
such Disposition and (v) in the case of any Disposition by any non-Wholly-Owned Subsidiary, the pro rata
portion of the Net Proceeds thereof (calculated without regard to this clause (v)) attributable to any minority
interest and not available for distribution to or for the account of the
Borrower or a Wholly-Owned
Subsidiary as a result thereof; and (b) with respect to any issuance or incurrence of Indebtedness or Capital
Stock, the Cash proceeds thereof, net of all Taxes and fees, commissions, costs, underwriting discounts and
other fees and expenses incurred in connection therewith.

 

“Non-Consenting Lender” has the meaning assigned to such term in Section
2.19(b).

 

“Non-Debt Fund Affiliate” means each Sponsor and each Affiliate of such Sponsor (other than any
Affiliate of such Sponsor that is a Debt Fund Affiliate).

 



47




“Non-Public Information” means material non-public information (within the
meaning of United States federal securities laws) with respect to the Borrower
or the Restricted Subsidiaries or any of their respective Securities.

 

“Not Otherwise Applied” means, with respect to the any proceeds of any
transaction or event, that such proceeds were not (a) required to be applied to
repay the Loans pursuant to Section 2.11(b), or (b) previously (or concurrently)
applied in determining the permissibility of a transaction under the Loan
Documents where such permissibility was (or may have been) contingent on the
receipt or availability of
such proceeds (including with respect to the making of any Investments, Restricted Payments or Restricted
Debt Payments).

 

“Notice of Intent to Cure” has the meaning assigned to such term in Section
6.14(b).

 

“Obligations” means all unpaid principal of and accrued and unpaid interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans, all LC Exposure, all accrued
and unpaid fees and all expenses, reimbursements, indemnities and all other
advances to, debts, liabilities and obligations of any Loan Party to the Lenders
or to any Lender, the Administrative Agent, any Issuing
Bank or any indemnified party arising under the Loan Documents in respect of any Loan or Letter of Credit,
whether direct or indirect (including those acquired by assumption), absolute, contingent, due or to become
due, now existing or hereafter arising.

 

“OFAC” has the meaning assigned to such term in Section 3.19(a).

 

“Organizational Documents” means (a) with respect to any corporation, its certificate or articles of
incorporation or organization and its by-laws, (b) with respect to any limited
partnership, its certificate of
limited partnership and its partnership agreement, (c) with respect to any general partnership, its partnership
agreement, (d) with respect to any limited liability company, its articles of
organization or certificate of formation, and its operating agreement, and (e)
with respect to any other form of entity, such other organizational documents
required by local Requirements of Law or customary under such jurisdiction to
document the formation and governance principles of such type of entity. In the
event that any term or condition of this Agreement or any other Loan Document
requires any Organizational Document to be certified by a secretary of state or
similar governmental official, the reference to any such “Organizational
Document” shall only be to a document of a type customarily certified by such
governmental official.

 

“Other Applicable Indebtedness” has the meaning assigned to such term in Section
2.11(b)(i).

 

“Other Connection Taxes” means, with respect to any Lender, any Issuing Bank or
the Administrative Agent, Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising solely from such recipient having
executed, delivered, become a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to, or enforced any Loan Document, or sold or assigned an interest in
any Loan or Loan Document).

 

“Other Taxes” means any and all present or future stamp, court or documentary
Taxes or any intangible, recording, filing or similar Taxes from any payment
made hereunder or from the execution, delivery, performance, registration or
enforcement of, from the receipt or perfection of a security interest
under or otherwise with respect to, any Loan Document, but not including Other Connection Taxes imposed
with respect to an assignment (other than an assignment made pursuant to Section
2.19(b)), or for the avoidance of doubt, any Excluded Taxes.

 



48




“Outstanding Amount” means (a) with respect to any Term Loan or Revolving Loan
on any date, the aggregate outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of such Term Loan or
Revolving Loan, as the case may be, occurring on such date, (b) with
respect to any Letter of Credit, the aggregate amount available to be drawn under such Letter of Credit and

(c)



with respect to any LC Disbursement on any date, the amount of the aggregate
outstanding amount of such LC Disbursement on such date after giving effect to
any disbursements with respect to any Letter of Credit occurring on such date
and any other changes in the aggregate amount of such LC Disbursement as of such
date, including as a result of any reimbursements by the Borrower of such
unreimbursed LC Disbursement.

 

“Parent Company” means any Person of which the Borrower is a direct or indirect Wholly-Owned
Subsidiary.

 

“Participant” has the meaning assigned to such term in Section 9.05(c).

 

“Participant Register” has the meaning assigned to such term in Section 9.05(c).

 

“Patent” means the following: (a) any and all patents and patent applications;
(b) all inventions described and claimed therein; (c) all reissues, divisions,
continuations, renewals, extensions and continuations in part thereof; and (d)
all rights corresponding to any of the foregoing.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Pension Plan” means any Benefit Plan (other than a Multiemployer Plan) subject
to Title IV of
ERISA, Section 302 of ERISA or Section 412 of the Code, in which any Loan Party or any ERISA Affiliate
of a Loan Party maintains or contributes to or has an obligation to contribute to or otherwise has any liability
or obligation.

 

“Perfection Certificate” means a certificate substantially in the form of
Exhibit E.

 

“Perfection Certificate Supplement” means a supplement to the Perfection
Certificate substantially in the form of Exhibit F.

 

“Perfection Requirements” means, with respect to Collateral, the filing of
appropriate financing
statements with the office of the Secretary of State of the state of organization of each Loan Party, the filing
of appropriate assignments or notices with the U.S. Patent and Trademark Office
and the U.S. Copyright Office, as applicable, the proper recording or filing, as
applicable, of Mortgages and fixture filings with
respect to any Material Real Estate Asset constituting Collateral, in each case in favor of the Administrative
Agent for the benefit of the Secured Parties and the delivery to the
Administrative Agent of any stock certificate or promissory note, together with
instruments of transfer executed in blank, in each case, to the extent required
by the applicable Loan Documents.

 

“Permitted Acquisition” means any acquisition made by the Borrower or any Restricted Subsidiary,
whether by purchase, merger, amalgamation or otherwise, of all or substantially
all of the assets of, or any business line, unit or division or product line
(including research and development and related assets in respect of any
product) of, any Person or of a majority of the outstanding Capital Stock of any
Person who is engaged in a Similar Business (and, in any event, including any
Investment in (x) any Restricted
Subsidiary the effect of which is to increase the Borrower’s or any Restricted Subsidiary’s equity ownership
in such Restricted Subsidiary or (y) any joint venture constituting a Subsidiary for the purpose of increasing
the Borrower’s or such Restricted Subsidiary’s ownership interest in such joint
venture); provided that (I)

 



49




immediately after giving effect thereto, no Event of Default has occurred and is
continuing, and (II) the total consideration paid (directly or indirectly) by
Persons that are Loan Parties for (a) the Capital Stock of any Person that does
not become a Loan Party or (b) in the case of an asset acquisition, assets that
are not
acquired by any Loan Party, when taken together with the total consideration for all such Persons and assets
so acquired after the Closing Date, shall not exceed (together with any
Investments in a non-Loan Party pursuant  to  clause  (b)(iii)
 of  the  definition  of  Permitted  Investment)  the  sum  of  (i)  the  greater
 of

$145,000,000 and 35.0% of Consolidated Adjusted EBITDA for the most recently
ended Test Period plus

(ii) amounts otherwise available to be invested in a Restricted Subsidiary that
is not a Loan Party under Section 6.04(a);  provided that the limitation
described in this proviso shall not apply to any acquisition to the extent (A)
any such consideration is financed with the proceeds of sales of the Qualified
Capital Stock
of, or common equity capital contributions to, the Borrower or any Restricted Subsidiary or (B) the Person
so acquired (or the Person owning the assets so acquired) becomes a Loan
Guarantor even though such
Person owns Capital Stock in Persons that are not otherwise required to become Loan Guarantors, if, in the
case of this clause (B), at least 60.0% of the Consolidated Adjusted EBITDA of
the Person(s) acquired in such acquisition (or the Persons owning the assets so
acquired) (for this purpose and for the component
definitions used in the definition of “Consolidated Adjusted EBITDA”, determined on a consolidated basis
for such Person(s) and the Restricted Subsidiaries) is generated by Person(s)
that will become Loan
Guarantors (i.e., disregarding any Consolidated Adjusted EBITDA generated by Restricted Subsidiaries of
such Persons that are not (or will not become) Loan Guarantors).

 

“Permitted Holders” means (a) the Investors and (b) any Person with which one or
more Investors form a “group” (within the meaning of Section 14(d) of the
Exchange Act) so long as, in the case of this clause (b), the relevant Investors
beneficially own more than 50% of the relevant voting stock beneficially owned
by the group.

 

“Permitted Investment” means the following:

 

(a)



Investments in Cash and Investments that were Cash Equivalents at the time made;

 

(b)



(i) Investments existing on the Closing Date in the Borrower or in
any Subsidiary,

(ii) Investments made after the Closing Date among the Borrower or one or more
Restricted Subsidiaries that are Loan Parties, (iii) Investments made after the
Closing Date by any Loan Party in any Restricted Subsidiary that is not a Loan
Party in an aggregate outstanding amount not to exceed (together with any
Permitted Acquisition of a non-Loan Party pursuant to clause (b)(i) of the
definition of “Permitted Investment”) the greater of $145,000,000 and 35.0% of
Consolidated Adjusted EBITDA for the most recently ended Test Period, (iv)
Investments made by any Restricted Subsidiary that is not a Loan Party in
any Loan Party or any other Restricted Subsidiary that is not a Loan Party and (v) Investments made by any
Loan Party or any Restricted Subsidiary that is not a Loan Party in the form of any contribution or Disposition
of the Capital Stock of any Person that is not a Loan Party, in each case, to
the extent not prohibited by Section 6.07;

 

(c)



Investments (i) constituting deposits, prepayments or other credits to suppliers,

(ii)



made in connection with obtaining, maintaining or renewing client and customer
contracts or (iii) in the
form of advances made to distributors, suppliers, licensors and licensees, in each case, in the ordinary course
of business or, in the case of this clause (iii), to the extent necessary to
maintain the ordinary course of supplies to the Borrower or any
Restricted Subsidiary;

 

(a) Investments in Similar Businesses in an aggregate outstanding amount not to
exceed the greater of $25,000,000 and 6.0% of Consolidated Adjusted EBITDA for the most recently ended
Test Period;

 



50




(b) (i) Permitted Acquisitions and (ii) Investments in Restricted Subsidiaries
that are not Loan Parties in amounts required to permit such Restricted
Subsidiaries to consummate Permitted Acquisitions;

 

(c) Investments (i) existing on, or contractually committed to or contemplated
as of,
the Closing Date and, in the case of any such Investment with an outstanding amount in excess of $2,500,000,
described on Schedule 1.01(d) and (ii) any modification, replacement, renewal or
extension of any
Investment described in clause (i) above so long as no such modification, renewal or extension increases the
amount of such Investment except by the terms thereof or as otherwise permitted
by this definition;

 

(d)



Investments received in lieu of Cash in connection with any Disposition permitted

by Section 6.07;

 

(e) loans or advances to present or former employees, directors, members of
management, officers, managers or consultants or independent contractors (or
their respective Immediate Family Members) of the Borrower, any Restricted
Subsidiary or any Parent Company or any joint venture
to the extent permitted by Requirements of Law, in connection with such Person’s purchase of Capital Stock
of the Borrower, any Restricted Subsidiary or any Parent Company, either (i) in
an aggregate principal
amount at any one time outstanding not to exceed greater of $37,500,000 and 9.0% of Consolidated Adjusted
EBITDA for the most recently ended Test Period or (ii) so long as the proceeds
of such loan or advance are substantially contemporaneously contributed to the
Borrower for the purchase of such Capital Stock;

 

(f) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business;

 

(g) Investments consisting of (or resulting from) Indebtedness permitted under
Section 6.01 (other than Indebtedness permitted under Sections 6.01(b) and (h)), Permitted Liens, Restricted
Payments permitted under Section 6.04 (other than Sections 6.04(a)(i)(F) and
6.04(a)(ix)), Restricted Debt Payments permitted by Section 6.04(b) and mergers,
consolidations, amalgamations, liquidations, windings up, dissolutions or
Dispositions permitted by Section 6.07 (other than Section 6.07(a) (if made in
reliance on subclause (ii)(y) of the proviso thereto), Section 6.07(b) (if made
in reliance on clause (ii) therein), Section 6.07(c)(ii) (if made in reliance on
clause (B) therein) and Section 6.07(g));

 

(h) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers;

 

(i) Investments (including debt obligations and Capital Stock) received (i) in
connection with the bankruptcy or reorganization of any Person, (ii) in
settlement of delinquent obligations of, or other disputes with, customers,
suppliers and other account debtors arising in the ordinary course of business,
(iii) upon foreclosure with respect to any secured Investment or other transfer
of title with respect to any secured Investment or (iv) as a result of the
settlement, compromise, resolution of litigation, arbitration or other disputes;

 

(j) (i) loans and advances of payroll payments or other compensation to present
or former employees, directors, members of management, officers, managers or
consultants of any Parent Company (to the extent such payments or other
compensation relate to services provided to such Parent Company or its
Subsidiaries (but excluding, for the avoidance of doubt, the portion of any such
amount, if any, attributable to the ownership or operations of any Subsidiary of
any Parent Company other than the Borrower and its Subsidiaries)) in the
ordinary course of business and (ii) any advance to any current or former
employee, officer, director, member of management, manager, consultant or
independent contractor

 



51




of the Borrower, any Restricted Subsidiary, or any Parent Company for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business;

 

(k) Investments to the extent that payment therefor is made solely with Capital
Stock of any Parent Company or Qualified Capital Stock of the Borrower or any
Restricted Subsidiary, in each case, to the extent not resulting in a Change
of Control;

 

(l) (i) Investments of any Restricted Subsidiary acquired after the Closing
Date, or of
any Person acquired by, or merged into or consolidated or amalgamated with, the Borrower or any Restricted
Subsidiary after the Closing Date, in each case as part of an Investment otherwise permitted by this definition
or otherwise under Section 6.04(a) to the extent that such Investments were not made in contemplation of or
in connection with such acquisition, merger, amalgamation or consolidation and
were in existence on the date of the relevant acquisition, merger, amalgamation
or consolidation and (ii) any modification, replacement, renewal or extension of
any Investment permitted under the foregoing clause (o)(i) so long as no such
modification, replacement, renewal or extension thereof increases the amount of
such Investment except as otherwise permitted by this definition;

 

(m)



Investments made in connection with the Transactions;

 

(n) Investments made after the Closing Date by the Borrower or any Restricted
Subsidiary in an aggregate amount at any time outstanding not to exceed:

 

(i) the greater of $41,500,000 and 10.0% of Consolidated Adjusted EBITDA for the
most recently ended Test Period, plus

 

(ii) in the event that (A) the Borrower or any Restricted Subsidiary makes any
Investment after the Closing Date in any Person that is not a Restricted
Subsidiary and (B) such Person subsequently becomes a Restricted Subsidiary, an
amount equal to 100.0% of the fair market value of such Investment as of the
date on which such Person becomes a Restricted Subsidiary;

 

(o) so long as, immediately prior to and immediately after giving effect
thereto, no Event of Default has occurred and is continuing, Investments made
after the Closing Date by the Borrower or any Restricted Subsidiary in an
aggregate outstanding amount not to exceed the portion, if any, of the Available
Amount on such date that the Borrower elects to apply to this clause (r);

 

(p) to the extent not constituting Indebtedness, (i) Guarantees of leases or of
other
obligations not constituting Indebtedness and (ii) Guarantees of the lease obligations of suppliers, customers,
franchisees and licensees of the Borrower or the Restricted Subsidiaries, in each case, in the ordinary course
of business;

 

(q) Investments in any Person in amounts and for purposes for which Restricted
Payments to such Person are permitted under Section 6.04(a);  provided that any
Investment made as
provided above in lieu of any such Restricted Payment shall constitute utilization (to the extent of the amount
of such Investment) of the applicable Restricted Payment basket under
Section 6.04(a);

 

(r) Investments made by any Restricted Subsidiary that is not a Loan Party with
the proceeds received by such Restricted Subsidiary from an Investment made by
any Loan Party in such Restricted Subsidiary pursuant to this definition (other
than Investments made pursuant to clause (e)(ii) of this definition);

 



52




(s) Investments in Subsidiaries in connection with internal reorganizations or
restructurings and activities related to tax planning; provided that, after
giving effect to any such reorganization, restructuring or activity, neither the
Loan Guaranty, taken as a whole, nor the value of the Collateral, taken as a
whole, is materially impaired and the Collateral and Guarantee Requirement
remains satisfied;

 

(t)



Investments under any Derivative Transaction of the type permitted under Section

6.01(s);

 

(u)
Investments in joint ventures in an aggregate outstanding amount not to exceed the
greater of $41,500,000 and 10.0% of Consolidated Adjusted EBITDA for the most
recently ended Test Period;

 

(v) Investments made in joint ventures as required by, or made pursuant to,
buy/sell arrangements between the joint venture parties set forth in joint
venture agreements and similar binding arrangements;

 

(w) unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent that the same are permitted to remain unfunded under
applicable Requirements of Law;

 

(aa)   Investments in the Borrower, any Subsidiary or any joint venture in
connection   with intercompany cash management arrangements and related activities in the ordinary course of business;

 

(bb)   Investments consisting of the licensing or contribution of IP Rights
pursuant to   joint marketing arrangements with other Persons or in the ordinary
course of business;

 

(cc)Seed Capital Investments in an aggregate amount not to exceed the greater of

$82,500,000 and 20.0% of Consolidated Adjusted EBITDA for the most recently
ended Test Period;

 

(dd) Investments in any Restricted Subsidiary that is a Broker-Dealer Subsidiary
to the extent necessary for such Restricted Subsidiary to be in compliance with
its net capital requirements under any Requirements of Law;

 

(ee) Investments for (i) utilities, security deposits, leases and similar
prepaid expenses incurred in the ordinary course of business and (ii) trade
accounts created, or prepaid expenses accrued, in the ordinary course of
business; and

 

(ff)  so long as immediately  prior to and immediately  after giving effect
thereto, no  Event of Default has occurred and is continuing, other Investments
so long as, immediately after giving effect thereto, the First Lien Leverage
Ratio is no greater than 2.65:1.00, determined on a Pro Forma Basis for the most
recently ended Test Period.

 

“Permitted Liens” means Liens permitted pursuant to Section 6.02.

 

“Person” means any natural person, firm, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or any other entity.

 

“Platform” has the meaning assigned to such term in Section 5.01.

 

“Prepayment Asset Sale” means any Disposition outside of the ordinary course of
business by the Borrower or any Restricted Subsidiary made pursuant to Sections
6.07(h),  6.07(q) (but solely to the extent

 



53




the related acquisition was financed with Term Loans, it being expressly
understood and agreed that the Net Proceeds of any such Disposition shall be
deemed to be Net Proceeds of a Prepayment Asset Sale in the same proportion as
the related acquisition was financed by such Term Loans (i.e., if 30.0% of the
purchase price for such acquisition was financed with Term Loans, 30.0% of the
Net Proceeds of such Disposition shall be deemed to be the proceeds of a
Prepayment Asset Sale)), 6.07(x),  6.07(aa),  6.07(bb) or 6.08.

 

“Prepayment Notice” means a notice by the Borrower of a prepayment in accordance
with Section

2.11



and in substantially the form attached hereto as Exhibit N or such other form
that is reasonably acceptable to the Administrative Agent and the Borrower.

 

“Primary Obligor” has the meaning assigned to such term in the definition of
“Guarantee”.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal as the “Prime Rate”
in the U.S. or, if The Wall Street Journal ceases to quote such rate, the
highest per annum interest rate
published by the Federal Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).

 

“Pro Forma Basis” or “pro forma effect” means, with respect to any determination
of the Total Leverage Ratio, the Secured Leverage Ratio, the First Lien Leverage
Ratio, Consolidated Adjusted EBITDA or Consolidated Total Assets (including
component definitions thereof) that each Subject Transaction shall be deemed to
have occurred as of the first day of the applicable Test Period (or, in the
case of Consolidated Total Assets, as of the last day of such Test Period) with respect to any test or covenant
for which such calculation is being made and that:

 

(a)
(i) in the case of (A) any Disposition of all or substantially all of the Capital Stock
of any Restricted Subsidiary or any division or product line of the Borrower or
any Restricted
Subsidiary or (B) any designation of a Restricted Subsidiary as an Unrestricted Subsidiary, income
statement items (whether positive or negative) attributable to the property or Person subject to such
Subject Transaction, shall be excluded as of the first day of the applicable Test Period with respect
to any test or covenant for which the relevant determination is being made and
(ii) in the case of
any Permitted Acquisition, Investment or designation of an Unrestricted Subsidiary as a Restricted
Subsidiary described in the definition of the term “Subject Transaction”, income
statement items (whether positive or negative) attributable to the property or
Person subject to such Subject Transaction shall be included as of the first day
of the applicable Test Period with respect to any test or covenant for which the
relevant determination is being made; provided that any pro forma adjustment
described in this clause (a) may be applied to any such test or covenant solely
to the extent that such adjustment is consistent with the definition of
“Consolidated Adjusted EBITDA”,

 

(b) any retirement or repayment of Indebtedness in connection therewith shall be
deemed to have occurred as of the first day of the applicable Test Period with respect to any test or
covenant for which the relevant determination is being made,

 

(c) any Indebtedness incurred by the Borrower or any Restricted Subsidiary in
connection therewith shall be deemed to have occurred as of the first day of the
applicable Test Period with respect to any test or covenant for which the
relevant determination is being made; provided that, (x) if such Indebtedness
has a floating or formula rate, such Indebtedness shall have an implied rate of
interest for the applicable Test Period for purposes of this definition
determined
by utilizing the rate that is or would be in effect with respect to such Indebtedness at the relevant

 



54




date of determination (taking into account any interest hedging arrangements
applicable to such Indebtedness), (y) interest on any obligation with respect to
any Capital Lease shall be deemed to accrue at an interest rate determined in
good faith by a Responsible Officer of the Borrower to be the rate of interest
implicit in such obligation in accordance with GAAP and (z) interest on any
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime
or similar rate, a Eurocurrency interbank offered rate or other rate shall be determined to have been
based upon the rate actually chosen by the Borrower or, if no such rate is chosen, the rate that would
otherwise apply, and

 

(d) the acquisition of any assets included in calculating Consolidated Total
Assets, whether pursuant to any Subject Transaction or any Person becoming a
Subsidiary or merging, amalgamating or consolidating with or into the Borrower
or any of its Subsidiaries, or the Disposition of any assets included in
calculating Consolidated Total Assets described in the definition of “Subject
Transaction” shall be deemed to have occurred as of the last day of the
applicable Test Period with respect to any test or covenant for which such
calculation is being made.

 

Notwithstanding anything to the contrary set forth in the immediately preceding paragraph, for the
avoidance of doubt, when calculating the First Lien Leverage Ratio for purposes
of Section 6.14(a) (other
than for the purpose of determining pro forma compliance with Section 6.14(a) as a condition to taking any
action under this Agreement), the events described in the immediately preceding
paragraph that occurred subsequent to the end of the applicable Test Period
shall not be given pro forma effect.

 

“Projections” means the financial projections of the Borrower and its
Subsidiaries included in the Information Materials (or a supplement thereto).

 

“Promissory Note” means a promissory note of the Borrower payable to any Lender or its registered
assigns, in substantially the form of Exhibit G, evidencing the aggregate
outstanding principal amount of Loans of the Borrower to such Lender resulting
from the Loans made by such Lender.

 

“PTE” means a prohibited transaction class exemption issued by the U.S. Department of Labor, as
any such exemption may be amended from time to time.

 

“Public Company Costs” means Charges associated with, or in anticipation of, or
preparation for, compliance with the requirements of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith and
Charges relating to compliance with the provisions of the Securities Act and the
Exchange Act (and, in each case, similar Requirements of Law under other
jurisdictions), or the rules of national securities exchange companies with
listed equity or debt securities, in each case as applicable to companies with
equity or debt securities held by the public, including such Requirements of Law
and rules relating to directors’, managers’ or employees’ compensation, fees and
expense reimbursement, and including Charges relating to investor relations,
shareholder meetings and reports to shareholders or debtholders, directors’ and
officers’ insurance and other executive costs, related legal and other
professional fees (including auditors’ and accountants’ fees), listing fees,
filing fees and other costs and/or expenses associated with being a
public company.

 

“Public Lenders” means Lenders that do not wish to receive Non-Public
Information with respect to the Borrower and each of its Affiliates,
Subsidiaries or Securities.

 

“Public Offering” means the issuance and sale by the Borrower or any Parent
Company of its common Capital Stock in any underwritten primary public offering
(other than a public offering pursuant to a registration statement on Form S-8)
pursuant to an effective registration statement filed with the SEC

 



55




in accordance with the Securities Act (whether alone or in connection with a
secondary public offering) pursuant to which the net Cash proceeds are received
by or contributed to the Borrower.

 

“Qualified Capital Stock” of any Person means any Capital Stock of such Person
that is not Disqualified Capital Stock.

 

“Real Estate Asset” means, at any time of determination, all right, title and
interest (fee, leasehold or otherwise) of any Loan Party in and to real property
(including, but not limited to, land, improvements and fixtures thereon).

 

“Refinancing Amendment” means an amendment to this Agreement that is reasonably satisfactory
to the Administrative Agent and the Borrower executed by (a) each of the Loan
Parties, (b) the Administrative Agent and (c) each Lender that agrees to provide
all or any portion of the Replacement Term Loans or the Replacement Revolving
Facility, as applicable, being incurred pursuant thereto and in accordance with
Section 9.02(c).

 

“Refinancing Credit Facilities Indebtedness” means Refinancing Indebtedness
incurred in respect of Indebtedness permitted under Section 6.01(a).

 

“Refinancing Indebtedness” has the meaning assigned to such term in Section
6.01(p).

 

“Refunding Capital Stock” has the meaning assigned to such term in Section
6.04(a)(viii).

 

“Register” has the meaning assigned to such term in Section 9.05(b)(iv).

 

“Registered Broker-Dealer” has the meaning assigned to such term in the
definition of the term “Broker-Dealer Subsidiaries.”

 

“Regulation H” means Regulation H of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Rejection Notice” has the meaning assigned to such term in Section 2.11(b)(vi).

 

“Related Funds” means with respect to any Lender that is an Approved Fund, any
other Approved
Fund that is managed by the same investment advisor as such Lender or by an Affiliate of such investment
advisor.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, managers, officers, trustees,
employees, partners, agents, advisors and other representatives of such Person
and such Person’s Affiliates.

 



56




“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment.

 

“Replaced Revolving Facility” has the meaning assigned to such term in Section
9.02(c)(ii).

 

“Replaced Term Loans” has the meaning assigned to such term in Section
9.02(c)(i).

 

“Replacement Revolving Facility” has the meaning assigned to such term in
Section 9.02(c)(ii).

 

“Replacement Term Loans” has the meaning assigned to such term in Section
9.02(c)(i).

 

“Representative” has the meaning assigned to such term in Section 9.13.

 

“Repricing Transaction” means each of (a) the refinancing of all or a portion of
the Initial Term
Loans with the proceeds of any secured term loans (including any Replacement Term Loans) incurred by any
Loan Party or any of their respective Subsidiaries having an Effective Yield (as
determined on the date of initial incurrence thereof) that is less than the
Effective Yield (as determined on such date) applicable to the
Initial Term Loans so refinanced and (b) any amendment, waiver or other modification oforto this Agreement
that has the effect of reducing the Effective Yield applicable to the Initial
Term Loans; provided that the primary purpose of such refinancing or amendment,
waiver or other modification was to reduce the Effective Yield applicable to the
Initial Term Loans; and provided,  further, that in no event shall any such
refinancing or amendment, waiver or other modification in connection with a
Change of Control, Public Offering or Transformative Acquisition constitute a
Repricing Transaction. Any determination by the Administrative Agent of the
Effective Yield for purposes of the definition shall be conclusive and binding
on all Lenders, and the Administrative Agent shall have no liability to any
Person with respect to such determination absent bad faith, gross negligence or
willful misconduct of the Administrative Agent.

 

“Required Excess Cash Flow Percentage” means, as of any date of determination,
(a) if the First Lien Leverage Ratio is greater than 2.15:1.00, 50.0%, (b) if
the First Lien Leverage Ratio is less than or equal to 2.15:1.00 and greater
than 1.65:1.00, 25.0%, and (c) if the First Lien Leverage Ratio is less than or
equal to 1.65:1.00, 0%; it being understood and agreed that, for purposes of
this definition as it applies to the determination of the amount of Excess Cash
Flow that is required to be applied to prepay the Term Loans under Section
2.11(b)(i) for any Excess Cash Flow Period, the First Lien Leverage Ratio shall
be calculated as of the scheduled date of, and giving pro forma effect to, such
prepayment.

 

“Required Lenders” means, at any time, Lenders having Loans and unused
Commitments representing more than 50.0% of the sum of the total Loans and such
unused Commitments at such time. The Loans and unused Commitments of any
Defaulting Lender shall be disregarding in determining Required Lenders at any
time.

 

“Required Prepayment Percentage” means, as of any date of determination, (a) if
the First Lien Leverage Ratio is greater than 2.15:1.00, 100.0%, (b) if the
First Lien Leverage Ratio is less than or equal
to 2.15:1.00 and greater than 1.65:1.00, 50.0%, and (c) if the First Lien Leverage Ratio is less than or equal
to 1.65:1.00, 0%; it being understood and agreed that, for purposes of this
definition as it applies to the determination of the amount of Net Proceeds in
respect of any Prepayment Asset Sale or Net Insurance/Condemnation Proceeds that
is required to be applied to prepay the Term  Loans  under  Section 2.11(b)(ii)
at any time, the First Lien Leverage Ratio shall be calculated as of the
scheduled date of, and giving pro forma effect to, such prepayment.

 



57




“Required Revolving Lenders” means, at any time, Lenders having Revolving Credit
Exposure representing more than 50.0% of the sum of the total Revolving Credit
Exposure at such time. The Revolving Credit Exposure of any Defaulting Lender
shall be disregarding in determining Required Revolving Lenders at any time.

 

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all
federal, state, local, foreign, national, multinational or international laws, statutes, codes, treaties, standards,
rules and regulations, guidelines, ordinances, orders, judgments, writs,
injunctions, decrees (including
administrative or judicial precedents or authorities) and the interpretation or administration thereof by, and
other determinations, directives, requirements or requests of any Governmental
Authority, in each case whether or not having the force of law and that are
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

 

“Responsible Officer” of any Person means the chief executive officer, the
president, the chief financial officer, the treasurer, any assistant treasurer,
any executive vice president, any senior vice
president, any vice president or the chief operating officer of such Person and any other individual or similar
official thereof responsible for the administration of the obligations of such
Person in respect of this
Agreement, and, as to any document delivered on the Closing Date, shall include any secretary or assistant
secretary or any other individual or similar official thereof with substantially
equivalent responsibilities of a Loan Party and, solely for purposes of notices
given pursuant to Article 2, any other officer of the
applicable Loan Party so designated by any of the foregoing officers in a notice to the Administrative Agent.
Any document delivered hereunder that is signed by a Responsible Officer of any
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership or other action on
the part of such Loan Party, and such Responsible Officer shall be conclusively presumed to have acted on
behalf of such Loan Party.

 

“Responsible Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of a
Responsible Officer of the Borrower that such financial statements fairly
present, in all material respects, in accordance with GAAP, the consolidated
financial condition of the Borrower and its Subsidiaries as at the dates
indicated and its consolidated income and cash flows for the periods indicated,
subject to changes resulting from audit and normal year-end adjustments and the
absence of footnotes.

 

“Restricted Debt” means (a) any unsecured Indebtedness, (b) any Junior Lien
Indebtedness or (c) any Junior Indebtedness.

 

“Restricted Debt Payment” has the meaning set forth in Section 6.04(b).

 

“Restricted Foreign Subsidiary Amount” has the meaning set forth in Section
2.11(b)(v)(A).

 

“Restricted Investment” means any Investment other than a Permitted Investment.

 

“Restricted Joint Venture Amount” has the meaning set forth in Section
2.11(b)(v)(B).

 

“Restricted Payment” means (a) any dividend or other distribution on account of any shares of any
class of the Capital Stock of the Borrower or any Restricted Subsidiary, except
a dividend payable solely in shares of Qualified Capital Stock to the holders of
such class, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value of any shares of any class of the
Capital Stock of the Borrower or any Restricted Subsidiary, (c) any payment made
to retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares of any class of the Capital

 



58




Stock of the Borrower or any Restricted Subsidiary now or hereafter outstanding
and (d) any Restricted Investment.

 

“Restricted Subsidiary” means, as to any Person, any direct or indirect
Subsidiary of such Person
other than any Unrestricted Subsidiary. Unless otherwise specified, “Restricted Subsidiary” shall mean any
Restricted Subsidiary of the Borrower.

 

“Restricted Tax Amount” has the meaning set forth in Section 2.11(b)(v)(C).

 

“Revolving Borrowing” means any Borrowing of Revolving Loans.

 

“Revolving Credit Commitment” means any Initial Revolving Credit Commitment and
any Additional Revolving Credit Commitment.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
aggregate Outstanding Amount at such time of such Lender’s Initial Revolving
Credit Exposure and Additional Revolving Credit Exposure.

 

“Revolving Facility” means the Initial Revolving Facility, any Incremental Revolving Facility, any
facility governing Extended Revolving Credit Commitments or Extended Revolving
Loans and any Replacement Revolving Facility hereunder.

 

“Revolving Lead Arrangers” means, collectively, Barclays, RBC Capital Markets,
BMO Capital Markets Corp., KeyBank National Association, JPMorgan Chase Bank,
N.A., BofA Securities, Inc. and Morgan Stanley Senior Funding, Inc., in their
respective capacities as joint lead arrangers and joint bookrunners in respect
of the Revolving Facility.

 

“Revolving Lender” means any Initial Revolving Lender and any Additional
Revolving Lender.

 

“Revolving Loans” means any Initial Revolving Loans and any Additional Revolving
Loans.

 

“S&P” means Standard & Poor’s Financial Services LLC, a Subsidiary of S&P Global
Inc., or any successor by merger or consolidation to its business.

 

“Sale and Lease-Back Transaction” has the meaning assigned to such term in
Section 6.08.

 

“Scheduled Consideration” has the meaning assigned to such term in the
definition of “Excess Cash

Flow”.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.

 

“Secured Hedging Obligations” means all Hedging Obligations (other than any
Excluded Swap
Obligations) under each Hedge Agreement that (a) is in effect on the Closing Date between any Loan Party
and a counterparty that is a Lender or an Agent or any Affiliate of a Lender or
an Agent as of the Closing Date or (b) is entered into after the Closing Date
between any Loan Party and any counterparty that is (or is an Affiliate of) any
Lender or any Agent at the time such Hedge Agreement is entered into, for which
such Loan Party agrees to provide security and in each case that has been
designated to the Administrative Agent in writing by the Borrower as being a
Secured Hedging Obligation for purposes of the Loan Documents, it being
understood that each counterparty thereto shall be deemed (A) to appoint the

 



59




Administrative Agent as its agent under the applicable Loan Documents and (B) to
agree to be bound by the provisions of Article 8,  Sections 9.03 and Section
9.10 as if it were a Lender.

 

“Secured Leverage Ratio” means the ratio, as of any date of determination, of
(a) Consolidated Secured Debt as of the last day of the Test Period then most
recently ended to (b) Consolidated Adjusted EBITDA for the Test Period then most
recently ended, in each case, of the Borrower and the Restricted Subsidiaries on
a consolidated basis.

 

“Secured Obligations” means all Obligations, together with (a) all Banking
Services Obligations and (b) all Secured Hedging Obligations.

 

“Secured Parties” means (i) the Lenders and the Issuing Banks, (ii) the
Administrative Agent, (iii)
each counterparty to a Hedge Agreement with a Loan Party the obligations under which constitute Secured
Hedging Obligations, (iv) each provider of Banking Services to any Loan Party the obligations under which
constitute Banking Services Obligations, (v) the Lead Arrangers and (vi) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document.

 

“Securities” means any stock, shares, units, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing; provided that “Securities” shall not
include any earn-out agreement or obligation or any employee bonus or other
incentive compensation plan or agreement.

 

“Securities Act” means the Securities Act of 1933 and the rules and regulations
of the SEC promulgated thereunder.

 

“Security Agreement” means the Pledge and Security Agreement, substantially in
the form of Exhibit H, among the Loan Parties and the Administrative Agent for
the benefit of the Secured Parties.

 

“Seed Capital Investment” means any “seed” or “early stage” investment in, or segregating of funds
in, an Investment Vehicle in which the Borrower or one or more of the Restricted Subsidiaries has invested
or is segregating capital for the purpose of establishing or maintaining an investment record in order to offer
one or more products or investment strategies to third-party investors.

 

“Sellers” has the meaning assigned to such term in the recitals to this
Agreement.

 

“Similar Business” means any Person the majority of the revenues of which are
derived from a business that would be permitted by Section 6.10 if the
references to  “Restricted  Subsidiaries”  in Section 6.10 were read to refer to
such Person.

 

“Solvent” means that (a) the fair value of the assets of the Borrower and its
Subsidiaries, on a consolidated basis, exceeds their debts and liabilities,
subordinated, contingent or otherwise, on a consolidated basis, (b) the present
fair saleable value of the property of the Borrower and its Subsidiaries, on a
consolidated basis, is greater than the amount that will be required to pay the
probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, on a consolidated basis, as
such debts and other liabilities become absolute and matured in the
ordinary course,

(c) the Borrower and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities,
subordinated, contingent or otherwise, on a consolidated basis, as such liabilities become absolute and

 



60




matured in the ordinary course and (d) the Borrower and its Subsidiaries, on a
consolidated basis, are not engaged in, and are not about to engage in, business
for which they have unreasonably small capital. For
purposes hereof, (i) the amount of any contingent liability at any time shall be computed as the amount that,
in light of all of the facts and circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standards No. 5) and (ii) it is assumed
that the indebtedness and other obligations incurred on the Closing Date will
come due on their respective maturities.

 

“SPC” has the meaning assigned to such term in Section 9.05(e).

 

“Specified Acquisition Agreement Representations” means the representations made
by or with respect to the Targets and their respective Subsidiaries in the
Acquisition Agreement as are material to the
interests of the Lenders (but only to the extent that the Borrower or its Affiliates have the right (taking into
account any cure provisions) not to consummate the Acquisition, or to terminate
their obligations (or otherwise do not have an obligation to close), under the
Acquisition Agreement, as a result of a failure of such representations in the
Acquisition Agreement to be true and correct).

 

“Specified Representations” means the representations and warranties set forth
in Section 3.01 (relating to organizational existence and organizational power
and authority of the Loan Parties to enter into the Loan Documents), Section
3.02,  Section 3.03(b)(i),  Section 3.08,  Section 3.12,  Section 3.14,
 Section 3.16, Section 3.18 and Sections 3.19(a)(ii), (b) (as it relates to the USA PATRIOT Act) and (c)(ii).

 

“Sponsors” means Crestview Partners II, L.P., Reverence Capital Partners and
their respective Affiliates.

 

“Stated Amount” means, with respect to any Letter of Credit, at any time, the
maximum amount available to be drawn thereunder, in each case determined (x) as
if any future automatic increases in the
maximum available amount provided for in any such Letter of Credit had in fact occurred at such time and

(y) without regard to whether any conditions to drawing could then be met but
after giving effect to all previous drawings made thereunder.

 

“Subject Loans” has the meaning assigned to such term in Section 2.11(b)(ii).

 

“Subject Proceeds” has the meaning assigned to such term in Section 2.11(b)(ii).

 

“Subject Transaction” means, with respect to any Test Period, (a) the
Transactions, (b) any Permitted Acquisition or any other acquisition or similar
Investment, whether by purchase, merger, amalgamation or otherwise, of all or
substantially all of the assets of, or any business line, unit or division
of, any Person or of a majority of the outstanding Capital Stock of any Person (and, in any event, including
any Investment in (x) any Restricted Subsidiary the effect of which is to
increase the Borrower’s or any Restricted Subsidiary’s respective equity
ownership in such Restricted Subsidiary or (y) any joint venture for the purpose
of increasing the Borrower’s or any Restricted Subsidiary’s respective ownership
interest in such joint venture), in each case that is permitted by this
Agreement, (c) any Disposition of all or substantially all of the assets or
Capital Stock of any Subsidiary (or any business unit, line of business or
division of the Borrower or a Restricted Subsidiary) not prohibited by this
Agreement, (d) the designation of a Restricted Subsidiary as an Unrestricted
Subsidiary or an Unrestricted Subsidiary as a Restricted Subsidiary in
accordance with Section 5.09 hereof or (e) any incurrence or repayment of
Indebtedness or
other event, that by the terms of the Loan Documents requires pro forma compliance with a test or covenant
hereunder or requires such test or covenant to be calculated on a Pro
Forma Basis.

 



61




“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
(whether or not existing as at the date hereof) of which more than 50% of the
total voting power of stock or other ownership interests entitled (without
regard to the occurrence of any contingency) to vote in the election of the
Person or Persons (whether directors, trustees or other Persons performing
similar functions) having the power to direct or cause the direction of the
management and policies thereof is at the time owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of such
Person or a combination thereof; provided that in determining the percentage of
ownership interests of any Person controlled by another Person, no ownership
interests in the nature of a “qualifying share” of the former Person shall be
deemed to be
outstanding; provided, further, that no Investment Vehicle shall be deemed hereunder to be a Subsidiary of
the Borrower or any Subsidiary thereof. Unless otherwise specified, “Subsidiary” shall mean any Subsidiary
of the Borrower.

 

“Successor Borrower” has the meaning assigned to such term in Section 6.07(a).

 

“Swap Obligations” means, with respect to any Loan Party, any obligation to pay or perform under
any agreement, contract or transaction that constitutes a “swap” within the
meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swingline Borrowing” means any Borrowing of Swingline Loans.

 

“Swingline Exposure” means, with respect to any Swingline Lender at any time,
the aggregate Outstanding Amount at such time of all Swingline Loans of such
Lender. The Swingline Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the aggregate Swingline Exposure at such time.

 

“Swingline Lender” means Barclays, in its capacity as lender of Swingline Loans
hereunder, and any other Revolving Lender approved by the Borrower and the
Administrative Agent that agrees to act as the “Swingline Lender” hereunder;
provided that Swingline Loans made by no more than one Swingline Lender may be
outstanding at any time.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Swingline Loan Commitment” means the obligation of a Swingline Lender to make
Swingline Loans and of each Lender having a Revolving Credit Commitment to
participate in Swingline Loans pursuant to Section 2.04(c).

 

“Swingline Sublimit” means $20,000,000.

 

“Syndication Agent” means Barclays, in its capacity as syndication agent.

 

“Target Refinancing” has the meaning assigned to such term in Section 4.01(l).

 

“Targets” has the meaning assigned to such term in the recitals to this
Agreement.

 

“Tax Group” has the meaning assigned to such term in Section 6.04(a)(i)(B).

 

“Taxes” means any and all present and future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 



62




“Term Borrowing” means any Borrowing of Term Loans.

 

“Term Commitment” means any Initial Term Loan Commitment and any Additional Term
Loan Commitment.

 

“Term Facility” means the Term Loans provided to or for the benefit of the
Borrower pursuant to the terms of this Agreement.

 

“Term Lead Arrangers” means, collectively, Barclays, RBC Capital Markets and BMO
Capital Markets Corp., in their respective capacities as joint lead arrangers
and joint bookrunners in respect of the Term Facility.

 

“Term Lender” means any Initial Term Lender and any Additional Term Lender.

 

“Term Loan” means the Initial Term Loans and, if applicable, any Additional Term
Loans.

 

“Term Loan Installment Date” has the meaning assigned to such term in Section
2.10(a).

 

“Term Loan Maturity Date” means the date that is seven years after the
Closing Date.

 

“Termination Date” has the meaning assigned to such term in the lead-in to
Article 5.

 

“Test Period” means, as of any date, (a) for purposes of determining actual compliance with Section 6.14(a),
the period of four consecutive Fiscal Quarters then most recently ended for
which financial statements under Section 5.01(a) or Section 5.01(b), as
applicable, have been delivered (or are required to
have been delivered) and (b) for any other purpose, the period of four consecutive Fiscal Quarters then most
recently ended for which financial statements of the type described in Section
5.01(a) or Section 5.01(b), as applicable, have been delivered (or are required
to have been delivered) or, if earlier, are internally available; it being
understood and agreed that prior to the first delivery of financial statements
of
Section 5.01(a), “Test Period” means the most recent period of four consecutive Fiscal Quarters in respect of which
financial statements for the Borrower are available.

 

“Threshold Amount” means, as of any date of termination, an amount equal to
$50,000,000.

 

“Total Leverage Ratio” means the ratio, as of any date of determination, of (a)
Consolidated Total
Debt outstanding as of the last day of the Test Period then most recently ended to (b) Consolidated Adjusted
EBITDA for the Test Period then most recently ended, in each case of the
Borrower and the Restricted Subsidiaries on a consolidated basis.

 

“Total Revolving Credit Commitment” means, at any time, the aggregate amount of the Revolving
Credit Commitments, as in effect at such time.

 

“Trademark” means the following: (a) all trademarks, service marks, common law
marks, trade names, trade dress, and logos, slogans and other indicia of origin
under the Requirements of Law of any jurisdiction in the world, and the
registrations and applications for registration thereof and the goodwill of
the business symbolized by the foregoing; (b) all renewals of the foregoing; and (c) all rights corresponding
to any of the foregoing.

 

“Transaction Costs” means fees, commissions, premiums, expenses and other
transaction costs (including original issue discount or upfront fees) payable or
otherwise borne by any Parent Company, the
Borrower or its Subsidiaries in connection with the Transactions and the transactions contemplated thereby.

 



63




“Transactions” means, collectively, (a) the execution, delivery and performance by the Loan Parties
of the Loan Documents to which they are a party and the Borrowing of Loans
hereunder on the Closing Date, (b) the Victory Refinancing, (c) the Target
Refinancing, (d) the Acquisition, (e) the escrow arrangement contemplated by the
Escrow Agreement, and (f) the payment of the Transaction Costs.

 

“Transformative Acquisition” means any acquisition by the Borrower or any Restricted Subsidiary
whether by purchase, merger or otherwise, of all or substantially all of the
assets of, or any business line,
unit or division of, any Person or of a majority of the outstanding Capital Stock of any Person that (i) is not
permitted by the terms of the Loan Documents immediately prior to the
consummation of such acquisition or (ii) if permitted by the terms of the Loan
Documents immediately prior to the consummation of such acquisition, the terms
of the Loan Documents would not provide the Borrower and the Restricted
Subsidiaries with adequate flexibility for the continuation or expansion of
their combined operations following such consummation, as determined by the
Borrower acting in good faith.

 

“Treasury Capital Stock” has the meaning assigned to such term in Section
6.04(a)(viii).

 

“Treasury Regulations” means the U.S. federal income tax regulations promulgated
under the

Code.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the rate of interest on
such Loan, or on the Loans comprising such Borrowing, is determined by reference
to the LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the creation or perfection of security interests.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in
accordance with the assumptions used for funding the Pension Plan pursuant to Section 412 of the Code for
the applicable plan year.

 

“Unrestricted Cash Amount” means, as to any Person on any date of determination,
the amount of

(a)



unrestricted Cash and Cash Equivalents of such Person whether or not held in a Deposit Account pledged
to secure the Secured Obligations (but excluding Cash and Cash Equivalents of
any Subsidiary the income of which is excluded under clause (a)(i) of the
definition of “Consolidated Net Income”) and (b) Cash and Cash Equivalents of
such Person that are restricted as a result of the Credit Facilities and any
other
Indebtedness permitted hereunder to be secured by a Lien on the Collateral along with the Credit Facilities.

 

“Unrestricted Subsidiary” means any Subsidiary that is listed on Schedule 5.09
or designated by the Borrower as an Unrestricted Subsidiary after the Closing
Date pursuant to Section 5.09 and any Subsidiary of any Unrestricted Subsidiary.

 

“U.S.” or “United States” means the United States of America.

 

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“USPTO” means the United States Patent and Trademark Office.

 



64




“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

“Victory Refinancing” has the meaning assigned to such term in Section 4.01(j).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required scheduled payments of principal,
including payment at final maturity, in respect thereof, by (ii) the number of
years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of such payment; by (b) the then
outstanding principal amount of such Indebtedness; provided that the effect of
any prepayment made in respect of such Indebtedness shall be disregarded in
making such calculation.

 

“Wholly-Owned Restricted Subsidiary” of any Person means a Restricted Subsidiary
of such Person that is a Wholly-Owned Subsidiary of such Person.

 

“Wholly-Owned Subsidiary” of any Person means a Subsidiary of such Person,
100.0% of the outstanding Capital Stock of which (other than directors’
qualifying shares or shares required by
Requirements of Law to be owned by a resident of the relevant jurisdiction) shall be owned by such Person
or by one or more Wholly-Owned Subsidiaries of such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Term
Loan”) or by Type (e.g., a “LIBO Rate Loan”) or
by Class and Type (e.g., a “LIBO Rate Term Loan”). Borrowings also may be classified and referred to by
Class (e.g., a “Term Borrowing”) or by Type (e.g., a “LIBO Rate Borrowing”) or
by Class and Type (e.g., a “LIBO Rate Term Borrowing”).

 

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein or in any Loan Document
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, amended and restated, supplemented or
otherwise modified or extended, replaced or
refinanced (subject to any restrictions or qualifications on such amendments, restatements, amendment and
restatements, supplements or modifications or extensions, replacements or refinancings set forth herein),

(b) any reference to any Requirement of Law in any Loan Document shall include
all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or interpreting such Requirement
of Law, (c) any reference herein or in any Loan Document to any Person shall be construed to include such
Person’s successors and permitted assigns, (d) the words “herein,” “hereof” and “hereunder,” and words of
similar import, when used in any Loan Document, shall be construed to refer to such Loan Document in its

 



65




entirety and not to any particular provision hereof, (e) all references herein
or in any Loan Document to Articles, Sections, clauses, paragraphs, Exhibits and
Schedules shall be construed to refer to Articles, Sections, clauses and
paragraphs of, and Exhibits and Schedules to, such Loan Document, (f) in the
computation of periods of time in any Loan Document from a specified date to a
later specified date, the
word “from” means “from and including”, the words “to” and “until” mean “to but excluding” and the word
“through” means “to and including”, (g) the words “asset” and “property”, when
used in any Loan Document, shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including Cash, securities, accounts and contract rights and (h) the
word “or” is not exclusive. For purposes of determining compliance at any time
with Sections 6.01,  6.02,  6.04,
 6.05, 6.07 and 6.09 or whether an Investment is a Permitted Investment, in the event that any Indebtedness,
Lien, Restricted Payment, Restricted Debt Payment, Investment, Disposition or
Affiliate transaction, as
applicable, meets the criteria of more than one of the categories of transactions or items permitted pursuant
to any clause of such Sections 6.01 (other than Sections 6.01(a),  (x) and (z)),
6.02 (other than Sections 6.02(a) and (t)), 6.04,  6.05,  6.07 and 6.09 or the
definition of Permitted Investment, the Borrower, in its sole discretion, may,
from time to time, classify or reclassify such transaction or item (or portion
thereof)
and will only be required to include the amount and type of such transaction (or portion thereof) in any one
category. It is understood and agreed that any Indebtedness, Lien, Restricted
Payment, Restricted Debt Payment, Investment, Disposition or Affiliate
transaction need not be permitted solely by reference to one category of
permitted Indebtedness, Lien, Restricted Payment, Restricted Debt Payment,
Investment, Disposition or Affiliate transaction under Sections 6.01,  6.02,
 6.04,  6.05,  6.07 or 6.09 or the definition of Permitted Investment,
respectively, but may instead be permitted in part under any combination thereof
(it being understood that compliance with each such section is separately
required). For purposes of any amount herein expressed as “the greater of” a
specified fixed amount and a percentage of Consolidated Adjusted EBITDA,
“Consolidated Adjusted EBITDA” shall be deemed to refer to Consolidated Adjusted
EBITDA of the Borrower and the Restricted Subsidiaries.

 

Section 1.04.Accounting Terms; GAAP.

 

(a) All financial statements to be delivered pursuant to this Agreement shall be
prepared in accordance with GAAP as in effect from time to time and, except as
otherwise expressly
provided herein, all terms of an accounting or financial nature that are used in calculating the Total Leverage
Ratio, the Secured Leverage Ratio, the First Lien Leverage Ratio, Consolidated
Adjusted EBITDA or Consolidated Total Assets shall be construed and interpreted
in accordance with GAAP, as in effect from time to time; provided that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change occurring after the date of delivery
of the financial statements described in Section 3.04(a) in GAAP or in the
application thereof on the
operation of such provision (or if the Administrative Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before such change becomes effective
until such notice have been withdrawn or such provision amended in accordance herewith; provided, further,
that if such an amendment is requested by the Borrower or the Required Lenders, then the Borrower and the
Administrative Agent shall negotiate in good faith to enter into an amendment of
the relevant affected provisions (without the payment of any amendment or
similar fee to any of the Agents or the Lenders) to preserve the original intent
thereof in light of such change in GAAP or the application thereof; provided,
further, that all terms of an accounting or financial nature used herein shall
be construed, and all
computations of amounts and ratios referred to herein shall be made without giving effect to (i) any election
under Accounting Standards Codification 825-10-25 (previously referred to as
Statement of Financial Accounting Standards 159) (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of the Borrower or
any Subsidiary at “fair value,” as defined therein and (ii) any treatment of Indebtedness in respect of

 



66




convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting
Standards Codification or Financial Accounting Standard having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.

 

(b) Notwithstanding anything to the contrary herein, but subject to Section 1.09
hereof, all financial ratios and tests (including the financial covenant in
Section 6.14(a), the Total Leverage Ratio, the Secured Leverage Ratio, the First
Lien Leverage Ratio and the amount of Consolidated Total
Assets and Consolidated Adjusted EBITDA) contained in this Agreement that are calculated with respect to
any Test Period during which any Subject Transaction occurs shall be calculated
with respect to such Test Period and such Subject Transaction on a Pro Forma
Basis. Further, if since the beginning of any such Test Period and on or prior
to the date of any required calculation of any financial ratio or test (x) any
Subject
Transaction has occurred or (y) any Person that subsequently became a Restricted Subsidiary or was merged,
amalgamated or consolidated with or into the Borrower or any Restricted
Subsidiary since the beginning of
such Test Period has consummated any Subject Transaction, then, in each case, any applicable financial ratio
or test shall be calculated on a Pro Forma Basis for such Test Period as if such
Subject Transaction had occurred at the beginning of the applicable Test Period
(or, in the case of Consolidated Total Assets, as of
the last day of such Test Period) (it being understood, for the avoidance of doubt, that solely for purposes of
calculating quarterly compliance with Section 6.14(a), the date of the required
calculation shall be the last day of the Test Period, and no Subject Transaction
occurring thereafter shall be taken into account).

 

(c) Notwithstanding anything to the contrary contained in paragraph (a) above or
in the definition of “Capital Lease,” all obligations of any Person that are or
would have been treated as operating leases for purposes of GAAP prior to the
issuance by the FASB on February 25, 2016 of an Accounting Standards Update (the
“ASU”) shall continue to be accounted for as operating leases for purposes of
all financial definitions and calculations for purpose of this Agreement
(whether or not such operating lease obligations were in effect on such date)
notwithstanding the fact that such obligations are required in accordance with
the ASU (on a prospective or retroactive basis or otherwise) to be treated as
Capital Leases in the financial statements.

 

Section 1.05. Effectuation of Transactions. Each of the representations and
warranties contained
in this Agreement (and all corresponding definitions) is made after giving effect to the Transactions, unless
the context otherwise requires.

 

Section 1.06. Timing of Payment or Performance. When payment of any obligation
or the performance of any covenant, duty or obligation is stated to be due or
required on a day which is not a Business Day, the date of such payment (other
than as described in the definition of “Interest Period” or as otherwise
expressly provided herein) or performance shall extend to the immediately
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.

 

Section 1.07. Times of Day. Unless otherwise specified herein, all references
herein to times of day shall be references to New York City time (daylight or
standard, as applicable).

 

Section 1.08. Cashless Rollovers. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans with Incremental Loans, Replacement Term Loans, Loans
in connection with any Replacement Revolving Facility, Extended Term Loans,
Extended Revolving Loans or loans incurred under a new credit facility, in each
case, to the extent such extension, replacement, renewal or refinancing is
effected by means of a “cashless roll” by such Lender, such
extension, replacement, renewal or refinancing shall be deemed to comply with any requirement hereunder

 



67




or any other Loan Document that such payment be made “in immediately available
funds”, “in Cash” or any other similar requirement.

 

Section 1.09.Certain Calculations and Tests.

 

(a)
Notwithstanding anything to the contrary herein, to the extent that the terms of this
Agreement require (x) compliance with any financial ratio or test (including Section 6.14(a) hereof, any First
Lien Leverage Ratio test, any Secured Leverage Ratio test, any Total Leverage
Ratio test, the amount of Consolidated Total Assets or the amount of
Consolidated Adjusted EBITDA or any cap expressed as a percentage of
Consolidated Adjusted EBITDA) or (y) the absence of a Default or Event of
Default (or any
type of Default or Event of Default but excluding any Event of Default under Sections 7.01(a), 7.01(f) (with
respect to the Borrower) or 7.01(g) (with respect to the Borrower)) as a
condition to:

 

(i) (A) the making of any Investment or (B) the consummation of any transaction
in connection with any Investment (including the assumption or incurrence of
Indebtedness or Liens in connection therewith), the determination of whether the relevant condition
is satisfied may be made, at the election of the Borrower, at the time of (or on
the basis of the financial statements for the most recently ended Test Period at
the time of) either (I) the execution of the definitive agreement with respect
to such Investment or (II) the consummation of such
Investment, in each case, after giving effect to the relevant Investment or other transaction and any
related Indebtedness or Liens on a Pro Forma Basis,

 

(ii) the making of any Restricted Payment, the determination of whether the
relevant condition is satisfied may be made, at the election of the Borrower, at
the time of (or on
the basis of the financial statements for the most recently ended Test Period at the time of) either

(I) the declaration of such Restricted Payment; provided that such Restricted Payment shall be made
within 60 days of such declaration or (II) the making of such Restricted
Payment, in each case, after giving effect to the relevant Restricted Payment on
a Pro Forma Basis, and

 

(iii) the making of any Restricted Debt Payment, the determination of whether
the relevant condition is satisfied may be made, at the election of the
Borrower, at the time of (or
on the basis of the financial statements for the most recently ended Test Period at the time of) either

(I) the delivery of an irrevocable notice of redemption or repayment or (II) the
making of such Restricted Debt Payment, in each case, after giving effect to the
relevant Restricted Debt Payment on a Pro Forma Basis.

 

(b)



Notwithstanding the foregoing, if the Borrower has made an election to test
at the

time of:

 

(i) the execution of the definitive agreement with respect to an Investment or
the consummation of any transaction in connection with any Investment, then, in
connection with
any subsequent calculation of any ratio or test on or following the relevant determination date, and
prior to the earlier of (x) the date on which such Investment is consummated or (y) the date that the
definitive agreement for such Investment is terminated or expires without
consummation of such Investment, any such ratio or test shall be calculated on
(A) a Pro Forma Basis assuming such Investment or any transactions in connection
therewith (including any incurrence of Indebtedness, Liens and the use of
proceeds thereof) has been consummated, and also on (B) a standalone basis
without giving effect to such Investment and any such transactions in
connection therewith;

 

(ii) the declaration of a Restricted Payment, then, in connection with any
subsequent calculation of any ratio or test on or following the relevant determination date, and prior

 



68




to the earlier of (x) the making of such Restricted Payment and (y) the date that is 60 days after the
declaration of such Restricted Payment, any such ratio or test shall be
calculated on a Pro Forma Basis assuming such Restricted Payment has been
consummated, and/or

 

(iii) the delivery of an irrevocable notice of redemption or repayment (which
may be conditional) in respect of a Restricted Debt Payment, then, in connection
with any
subsequent calculation of any ratio or test on or following the relevant determination date and prior
to the date on which such Restricted Debt Payment is made, any such ratio or test shall be calculated
on (A) a Pro Forma Basis assuming such Restricted Debt Payment has been consummated and also
on (B) standalone basis without giving effect to such Restricted Debt Payment.

 

(c) For purposes of determining the permissibility of any action, change,
transaction or event that requires a calculation of any financial ratio or test
(including Section 6.14(a), any First Lien Leverage Ratio test, any Secured
Leverage Ratio test, any Total Leverage Ratio test, the amount of Consolidated
Total Assets or the amount of Consolidated Adjusted EBITDA), such financial
ratio or test shall be calculated as set forth in clause (a) above (if
applicable), or at the time such action is taken, such change is made, such
transaction is consummated or such event occurs, as the case may be, and no
Default
or Event of Default shall be deemed to have occurred solely as a result of a change in such financial ratio or
test occurring after the relevant time set forth in clause (a) above (if
applicable) or the time such action is taken, such change is made, such
transaction is consummated or such event occurs, as the case may be.

 

(d)
Notwithstanding anything to the contrary herein, with respect to any Indebtedness,
Lien, Restricted Payment, Restricted Debt Payment, Investment, Disposition or
Affiliate transaction incurred, entered into or consummated, as applicable, in
reliance on a provision of this Agreement under a limitation or restrictive
covenant that does not require compliance with a financial ratio or test (any
such
amounts, the “Fixed Amounts”) substantially concurrently with any Indebtedness, Lien, Restricted Payment,
Restricted Debt Payment, Investment, Disposition or Affiliate transaction
incurred, entered into or
consummated in reliance on a provision of this Agreement in the same limitation or restrictive covenant that
requires compliance with any such financial ratio or test (including the financial covenant in Section 6.14(a),
the Total Leverage Ratio, the Secured Leverage Ratio, the First Lien Leverage
Ratio and the amount of
Consolidated Total Assets and Consolidated Adjusted EBITDA) (any such amounts, the “Incurrence-Based
Amounts”), it is understood and agreed that (i) the Incurrence-Based Amounts
shall first be calculated without giving effect to any Fixed Amounts being
relied upon for any portion of such incurrence or
transactions and (ii) thereafter, the incurrence of the portion of such amounts or other applicable transaction
to be entered into in reliance on any Fixed Amounts shall be calculated.

 

Section 1.10. Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws), (i) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (ii) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Capital
Stock at such time.

 

Section 1.11. Successor LIBO Rate Index. If at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 2.24 have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in Section 2.24 have not arisen but the supervisor for the administrator of the
LIBO Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Rate shall no longer be used for determining interest rates
for loans (or, after which, the LIBO Rate is no longer required to be
published), then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest to the LIBO Rate that gives

 



69




due consideration to the then prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable. Notwithstanding anything to the contrary in Section 9.02,
such amendment shall become effective without
any further action or consent of any other party to this Agreement so long as the Administrative Agent shall
not have received, within five (5) Business Days of the date notice of such
alternate rate of interest is provided to the Lenders, a written notice from the
Required Lenders stating that such Required Lenders object to such amendment;
provided that, if such alternate rate of interest shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

 

ARTICLE 2THE CREDITS

 

Section 2.01.Commitments.

 

(a) Subject to the terms and conditions set forth herein, (i) each Initial Term
Lender
severally, and not jointly, agrees to make Initial Term Loans to the Borrower on the Closing Date, in Dollars,
in a principal amount not to exceed its Initial Term Loan Commitment, and (ii)
each Revolving Lender
severally, and not jointly, agrees to make Revolving Loans to the Borrower, in Dollars, at any time and from
time to time on and after the Closing Date, and until the earlier of the Initial Revolving Credit Maturity Date
and the termination of the Initial Revolving Credit Commitment of such Initial
Revolving Lender in accordance with the terms hereof; provided that, after
giving effect to any Borrowing of Initial Revolving Loans, the Outstanding
Amount of such Lender’s Initial Revolving Credit Exposure shall not exceed such
Lender’s Initial Revolving Credit Commitment. Within the foregoing limits and
subject to the terms, conditions and limitations set forth herein, Initial
Revolving Loans may be borrowed, paid, repaid and reborrowed. Amounts paid or
prepaid in respect of the Initial Term Loans may not be reborrowed.

 

(b) Subject to the terms and conditions of this Agreement and any applicable
Refinancing Amendment, Extension Amendment or Incremental Facility Amendment,
each Additional Lender with an Additional Commitment of a given Class, severally
and not jointly, agrees to make Additional Loans of such Class to the Borrower,
which Loans shall not exceed for any such Additional Lender at the time of any
incurrence thereof the Additional Commitment of such Class of such Additional
Lender as set forth in the applicable Refinancing Amendment, Extension Amendment or Incremental Facility
Amendment.

 

Section 2.02.Loans and Borrowings.

 

(a) Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class.

 

(b) Subject to Section 2.01 and Section 2.14, each Borrowing shall be comprised
entirely of ABR Loans or LIBO Rate Loans as the Borrower may request in
accordance herewith; provided that each Swingline Loan shall be an ABR Loan.
Each Lender at its option may make any LIBO Rate Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that (i)
any exercise of such option shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement, (ii) such LIBO Rate Loan shall be deemed to have been made and held by
such Lender, and the obligation of the Borrower to repay such LIBO Rate Loan shall nevertheless be to such
Lender for the account of such domestic or foreign branch or Affiliate of such Lender and (iii) in exercising
such option, such Lender shall use reasonable efforts to minimize increased
costs to the Borrower resulting
therefrom (which obligation of such Lender shall not require it to take, or refrain from taking, actions that it
determines would result in increased costs for which it will not be compensated hereunder or that it otherwise

 



70




determines would be disadvantageous to it and in the event of such request for costs for which compensation
is provided under this Agreement, the provisions of Section 2.15 shall apply); provided, further, that no such
domestic or foreign branch or Affiliate of such Lender shall be entitled to any greater indemnification under
Section 2.17 with respect to such LIBO Rate Loan than that to which the
applicable Lender was entitled on the date on which such Loan was made (except
in connection with any indemnification entitlement arising as a result of a
Change in Law after the date on which such Loan was made).

 

(c)
At the commencement of each Interest Period for any LIBO Rate Borrowing, such
LIBO Rate Borrowing shall comprise an aggregate principal amount that is an integral multiple of $500,000
and not less than $1,000,000. Except in the case of any Swingline Loan, each ABR
Borrowing when made shall be in a minimum principal amount of $500,000; provided
that an ABR Revolving Borrowing may be made in a lesser aggregate amount that is
(x) equal to the entire aggregate unused Revolving Credit Commitments or (y)
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e). Borrowings of more than one Type and Class may be outstanding at the same time; provided
that there shall not at any time be more than a total of 7 different Interest
Periods in effect for LIBO Rate Borrowings at any time outstanding (or such
greater number of different Interest Periods as the Administrative Agent may
agree from time to time).

 

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not, nor shall it be entitled to, request, or elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date applicable to the relevant Loans.

 

Section 2.03. Requests for Borrowings. Each Term Borrowing, each Revolving
Borrowing, each
conversion of Term Loans or Revolving Loans from one Type to the other, and each continuation of LIBO
Rate Loans shall be made upon irrevocable notice by the Borrower to the Administrative Agent. Each such
notice must be in the form of a written Borrowing Request, appropriately
completed and signed by a Responsible Officer of the Borrower and must be
received by the Administrative Agent (by hand delivery, fax or other electronic
transmission (including “.pdf” or “.tif”)) not later than (i) 12:00 p.m.
three Business
Days prior to the requested day of any Borrowing, conversion or continuation of LIBO Rate Loans (or one
Business Day in the case of any Borrowing of LIBO Rate Loans to be made on the
Closing Date) and (ii) except in the case of any Swingline Loan, 10:00 a.m. on
the Business Day of the requested date of any Borrowing of ABR Loans (or, in
each case, such later time as is acceptable to the Administrative Agent)
(provided that with respect to any notice requesting a Revolving Borrowing
pursuant to this clause (ii) that is not received prior to 10:00 a.m. on the
Business Day prior to the requested date of such Revolving Borrowing, the
aggregate principal amount of such Revolving Borrowing shall not exceed
$10,000,000); provided,  however, that if the Borrower wishes to request LIBO
Rate Loans having an Interest Period of other than one, two, three or six months
in duration as provided in the definition of “Interest Period,” (A)
the applicable notice from the Borrower must be received by the Administrative Agent not later than 12:00

d.m.



four Business Days prior to the requested date of the relevant Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the appropriate Lenders of such request and determine whether the
requested Interest Period is available to them and (B) not later than 12:00 p.m.
three Business Days before the requested date of the relevant Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
whether or not the requested Interest Period is available to the appropriate
Lenders. Each written notice with respect to a Borrowing by the Borrower
pursuant to this Section 2.03 shall be delivered to the Administrative Agent in
the form of a written Borrowing Request,
appropriately completed and signed by a Responsible Officer of the Borrower. Each such written Borrowing
Request shall specify the following information in compliance with Section 2.02:

 

(i)



the Class of such Borrowing;

 

(ii)



the aggregate amount of the requested Borrowing;

 



71




(iii)



the date of such Borrowing, which shall be a Business Day;

 

(iv)



whether such Borrowing is to be an ABR Borrowing or a LIBO Rate

Borrowing;

 

(v) in the case of a LIBO Rate Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(vi) the location and number of the Borrower’s account or any other designated
account(s) to which funds are to be disbursed.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested LIBO Rate Borrowing, then the
Borrower shall be deemed to have
selected an Interest Period of one month’s duration. The Administrative Agent
shall advise each Lender of the details and amount of any Loan to be made as
part of the relevant requested Borrowing (x) in the case of any ABR Borrowing,
on the same Business Day of receipt of a Borrowing Request in accordance with
this Section 2.03 or (y) in the case of any LIBO Rate Borrowing, no later than
one Business Day following receipt of a Borrowing Request in accordance with
this Section 2.03.

 

Section 2.04.Swingline Loans.

 

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower, in Dollars, at any time and from
time to time on and after the Closing Date, and until the earlier of the Initial
Revolving Credit Maturity Date and the termination of the
Swingline Loan Commitment in accordance with the terms hereof; provided that no Swingline Loan may be
advanced unless, after giving effect to any Borrowing of Swingline Loans, (i)
the Swingline Exposure shall not exceed the Swingline Sublimit, (ii) the
aggregate Revolving Credit Exposure shall not exceed the
aggregate Revolving Credit Commitments and (iii) the aggregate amount of the Additional Revolving Credit
Exposure attributable to any Class of Additional Revolving Credit Commitments
does not exceed the aggregate amount of the Additional Revolving Credit
Commitments of such Class. For the avoidance of doubt, except for the purpose of
calculating the Commitment Fee Rate, any advance of Swingline Loans shall reduce
the availability under the Revolving Credit Commitment on a dollar-for-dollar
basis. Each Swingline Loan shall be in a minimum principal amount of not less
than $100,000 or such lesser amount as
may be agreed by the Swingline Lender; provided that a Swingline Loan may be made in a lesser aggregate
amount that is (x) equal to the entire aggregate unused Revolving Credit
Commitments or (y) required to
finance the reimbursement of an LC Disbursement as contemplated by Section 2.05(e). Within the foregoing
limits and subject to the terms, conditions and limitations set forth herein,
Swingline Loans may be
borrowed, paid, repaid and reborrowed. Each Swingline Loan shall be subject to all the terms and conditions
applicable to other Revolving Loans except that all payments thereon (including
interest) shall be payable to the Swingline Lender solely for its own account.

 

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request in writing not later than 2:00 p.m. on the day of the
proposed Swingline Loan. Each such notice shall be irrevocable and shall be in a
form of written Borrowing Request, appropriately completed
and signed by a Responsible Officer of the Borrower and must be received by the Administrative Agent (by
hand delivery, fax or other electronic transmission (including “.pdf” or
“.tif”)) not later than 2:00 p.m. on the day of the proposed Swingline
Borrowing. Each such written Borrowing Request shall specify the following
information in compliance with Section 2.02: (i) the Class of such Borrowing,
(ii) the aggregate
amount of the requested Borrowing; (iii) the date of such Borrowing, which shall be a Business Day; (iv)

 



72




that such Borrowing is to be an ABR Borrowing; and (v) the location and number of the Borrower’s account
or any other designated account(s) to which funds are to be disbursed. The
Administrative Agent will
promptly advise the Swingline Lender of any such notice received from the Borrower. The Swingline Lender
shall make each Swingline Loan available to the Borrower pursuant to
instructions previously agreed upon
between the Swingline Lender and the Borrower by 4:00 p.m. on the requested date of such Swingline Loan.
Each Revolving Lender acknowledges and agrees that in making any Swingline Loan, the Swingline Lender
shall be entitled to rely, and shall not incur any liability for relying, upon
the representations and warranties of the Borrower deemed made pursuant to
Section 4.02.

 

(c) The Swingline Lender may, by written notice given to the Administrative
Agent not later than 1:00 p.m. on any Business Day, require the Revolving
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding, and the Revolving Lenders shall be obligated to
purchase participations in any Swingline Loan on a pro rata basis based on their
Applicable Percentage of Initial Revolving Credit Commitments. Such notice shall
specify the aggregate amount of Swingline Loans in which Revolving Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Revolving Lender, specifying in such notice such
Lender’s Applicable Revolving Credit Percentage of such Swingline Loan or Loans. Each Revolving Lender
hereby absolutely and unconditionally agrees to pay, upon receipt of notice as
provided above, to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s Applicable Revolving Credit
Percentage of such Swingline Loan or Loans. Each Revolving Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Revolving Credit
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Revolving Lender shall
comply with its obligations under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders pursuant to this paragraph), and the Administrative Agent
shall promptly remit to the Swingline Lender the amounts so received by it from
the Revolving Lenders. The Administrative Agent shall promptly notify the
Borrower of any participations in any Swingline Loans acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loans shall be
made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or other party on
behalf of the Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender of the proceeds
of a sale of participations therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof. Notwithstanding anything herein to the contrary, (1) such
obligations of such Swingline Lender to make Swingline Loans hereunder
(but not to purchase and fund risk participations in Swingline Loans pursuant to Section 2.04(c)) are subject
to the condition that such Swingline Lender had not received prior notice from the Borrower or the Required
Lenders that any of the conditions under Section 4.02 to the making of the applicable Swingline Loans were
not satisfied and (2) the Swingline Lender shall not be obligated to make any
Swingline Loans (i) if it has elected not to do so after the occurrence and
during the continuation of a Default or Event of Default, (ii) it does not in
good faith believe that all conditions under Section 4.02 to the making of such
Swingline Loan
have been satisfied or waived by the Required Lenders or (iii) if any of the Revolving Lenders is a Defaulting
Lender but, in the case of this clause (iii) only to the extent that (A) the Defaulting Lender’s participation in
such Swingline Loan may not be reallocated pursuant to Section 2.21(d)(i) or (B)
other arrangements reasonably satisfactory to it and Borrower (including
pursuant to Section 2.21(d)(ii)) to eliminate the
Swingline Lender’s risk with respect to the Defaulting Lender’s participation in such Swingline Loan

 



73




(including cash collateralization by the Borrower of such Defaulting Lender’s
pro rata share of the outstanding Swingline Loans) have not been entered into.

 

Section 2.05.Letters of Credit.

 

(a)
General. Subject to the terms and conditions set forth herein, (i) each Issuing Bank
agrees, in each case in reliance upon the agreements of the other Revolving
Lenders set forth in this Section 2.05, (A) from time to time on any Business
Day during the period from the Closing Date to the thirtieth day prior to the
Latest Revolving Credit Maturity Date, upon the request of the Borrower, to
issue Letters of Credit (provided that no Issuing Bank shall be required to
issue Commercial Letters of Credit without its consent) issued for the account
of the Borrower or any Restricted Subsidiary (provided that the Borrower will be
the applicant and that each Letter of Credit shall be issued by a single Issuing
Bank
determined by the Borrower to the extent possible such that the Stated Amount of all Letters of Credit issued
by an Issuing Bank does not exceed such Issuing Bank’s LC Commitment) and to
amend or renew Letters of Credit previously issued by it, in accordance with
Section 2.05(b), and (B) to honor drafts under the
Letters of Credit, and (ii) the Revolving Lenders severally agree to participate in the Letters of Credit issued
pursuant to Section 2.05(d).

 

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of any Letter of Credit, the Borrower shall deliver to the
applicable Issuing Bank and
the Administrative Agent, at least three Business Days in advance of the requested date of issuance (or such
shorter period as is acceptable to the applicable Issuing Bank), a request to
issue a Letter of Credit, which
shall specify that it is being issued under this Agreement, in the form of Exhibit K. To request an amendment,
extension or renewal of an outstanding Letter of Credit, (other than any
automatic extension of a Letter of Credit permitted under Section 2.05(c)) the
Borrower shall submit such a request to the applicable Issuing Bank (with a copy
to the Administrative Agent) at least three Business Days in advance of the
requested date of amendment, extension or renewal (or such shorter period as is
acceptable to the applicable Issuing Bank), identifying the Letter of Credit to
be amended, extended or renewed, and specifying the proposed date (which shall
be a Business Day) and other details of the amendment, extension or renewal;
provided, that, any request for extension or renewal shall not exceed twelve
(12) months and in no event shall extend
beyond the dates set forth in Section 2.05(c). If requested by the applicable Issuing Bank in connection with
any request for any Letter of Credit, the Borrower also shall submit a letter of
credit application on such Issuing Bank’s standard form. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the
applicable Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. No Letter of Credit, letter of
credit application or other document entered into by the Borrower with any
Issuing Bank relating to any Letter of Credit shall contain any representations
or warranties, covenants or events of default not set forth in this Agreement
(and to the extent inconsistent herewith shall be rendered null and void (or
reformed automatically without further action by any Person to conform to the
terms of this Agreement)), and all representations and warranties, covenants and
events of default set forth therein shall contain standards, qualifications,
thresholds and exceptions for materiality or otherwise consistent with those set
forth in this Agreement (and, to the extent inconsistent herewith, shall be
deemed to automatically incorporate the
applicable standards, qualifications, thresholds and exceptions set forth herein without action by any Person).
No Letter of Credit may be issued, amended, extended or renewed unless (and on the issuance, amendment,
extension or renewal of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
extension, or renewal (i) the LC Exposure does not exceed the Letter of Credit
Sublimit, (ii) the aggregate Stated Amount of all Letters of Credit issued by an
Issuing
Bank does not exceed such Issuing Bank’s LC Commitment and (iii) (A) the aggregate amount of the Initial
Revolving Credit Exposure shall not exceed the aggregate amount of the Initial
Revolving Credit
Commitments then in effect, (B) the aggregate amount of the Additional Revolving Credit Exposure

 



74




attributable to any Class of Additional Revolving Credit Commitments does not
exceed the aggregate
amount of the Additional Revolving Credit Commitments of such Class then in effect and (C) if such Letter
of Credit has a term extending beyond any Maturity Date applicable to the
Revolving Credit Commitments of any Class, the aggregate amount of the LC
Exposure attributable to Letters of Credit expiring after such Maturity Date
does not exceed the aggregate amount of the Revolving Credit Commitments then in
effect that are scheduled to remain in effect after such Maturity Date. Promptly
after the delivery of any Letter of Credit or any amendment to a Letter of
Credit to the beneficiary thereof, the applicable Issuing Bank will also deliver
to the Borrower and the Administrative Agent (if so requested by the
Administrative Agent) a true and complete copy of such Letter of Credit or
amendment. Upon receipt of such Letter of Credit or
amendment, the Administrative Agent shall notify the Revolving Lenders, in writing, of such Letter of Credit
or amendment, and if so requested by a Revolving Lender, the Administrative
Agent will provide such Revolving Lender with copies of such Letter of Credit or
amendment. Not later than the third Business Day following the last day of each
month (or at such other intervals as the Administrative Agent and the
applicable Issuing Bank shall agree), each Issuing Bank shall provide to the Administrative Agent a schedule
of all outstanding Letters of Credit issued by such Issuing Bank, in form and
substance reasonably satisfactory to the Administrative Agent, showing the date
of issuance, the account party, the original face amount (if any), the
expiration date and the reference number, in each case, of each such Letter of
Credit,
and showing the aggregate amount (if any) payable by the Borrower to such Issuing Bank during such month.

 

(c) Expiration Date. No Letter of Credit shall expire later than the earlier of
(A) the
date that is one year (or, in the case of documentary letters of credit, 180 days) after the date of the issuance
of such Letter of Credit and (B) the date that is five Business Days prior to
the Latest Revolving Credit Maturity Date; provided that, any Letter of Credit
may provide for the automatic extension thereof for any
number of additional periods of up to one year in duration (which additional periods shall in no event extend
beyond the date referred to in the preceding clause (B) unless 103.0% of the
Stated Amount thereof (minus
any amount then on deposit in any Cash collateral account established for the benefit of the relevant Issuing
Bank) is Cash collateralized or backstopped on or before the date that such
Letter of Credit is extended beyond the date referred to in clause (B) above
pursuant to arrangements reasonably satisfactory to the relevant Issuing Bank on
or prior to the date that is 5 Business Days prior to the Latest Revolving
Credit Maturity Date).

 

(d) Participations. By the issuance of any Letter of Credit (or an amendment to
any Letter of Credit increasing the amount thereof) and without any further
action on the part of the applicable
Issuing Bank or the Revolving Lenders, the applicable Issuing Bank hereby grants to each Revolving Lender,
and each Revolving Lender hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Revolving Lender’s Applicable Revolving Credit Percentage of the aggregate amount available
to be drawn under such Letter of Credit. In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the applicable Issuing Bank, such Lender’s Applicable
Percentage of each LC Disbursement made by such
Issuing Bank and not reimbursed by the Borrower on the date due as provided in paragraph (e) of this Section
2.05, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or Event of
Default or reduction or termination of the Revolving
Credit Commitments, and that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

 

(e)



Reimbursement.

 



75




(i) If the applicable Issuing Bank makes any LC Disbursement in respect of a
Letter of Credit, the Borrower shall reimburse such LC Disbursement by paying to
the Administrative Agent an amount equal to such LC Disbursement not later than
3:00 p.m. one Business Day immediately following the date on which the Borrower
receives notice of such LC
Disbursement under paragraph (g) of this Section 2.05; provided that the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with Section
2.03 that such payment be financed with an ABR Revolving Borrowing in an
equivalent amount (any such Revolving Borrowing in clauses (x) or (y), a “Letter
of Credit Reimbursement Loan”) and, to the extent so financed, the obligation of
the Borrower to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing. If the Borrower fails to make such payment
when due, the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Revolving Lender’s Applicable Revolving Credit Percentage
thereof. Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent its Applicable Revolving Credit Percentage of
the payment then due from the Borrower, in the same manner as provided in
Section 2.07 with respect to Loans made by such Revolving Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Revolving
Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Revolving Lenders. Promptly
following receipt by the Administrative Agent of any payment from
the Borrower pursuant to this paragraph, the Administrative Agent shall distribute such payment to
the applicable Issuing Bank or, to the extent that Revolving Lenders have made payments pursuant
to this paragraph to reimburse such Issuing Bank, then to such Revolving Lenders and such Issuing
Bank as their interests may appear.

 

(ii) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the applicable Issuing Bank any amount required to be paid by
such
Revolving Lender pursuant to the foregoing provisions of this Section 2.05(e) by the time specified
therein, such Issuing Bank shall be entitled to recover from such Revolving Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such
Issuing Bank at a rate per annum equal to the greater of (A) the Administrative Agent’s customary
rate for interbank advances in Dollars (or, if greater, the Federal Funds
Effective Rate) from time
to time in effect and (B) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation. A certificate of the applicable
Issuing Bank submitted to any Revolving Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (ii) shall be
conclusive absent manifest error.

 

(f) Obligations Absolute. The obligation of the Borrower to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.05 shall be
absolute, unconditional and irrevocable and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein, (ii) any draft or other document presented under any
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the applicable Issuing Bank under any Letter of Credit against
presentation of a draft or other document that does not comply with the terms of such Letter of Credit or (iv)
any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but
for the provisions of this Section 2.05, constitute a legal or equitable discharge of, or provide a right of setoff
against, the obligations of the Borrower hereunder. Neither the Administrative Agent, the Revolving Lenders
nor any Issuing Bank, nor any of their respective Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any
draft, notice

 



76




or other communication under or relating to any Letter of Credit (including any
document required to make
a drawing thereunder), any error in interpretation of technical terms or any consequence arising from causes
beyond the control of such Issuing Bank; provided that the foregoing shall not
be construed to excuse such
Issuing Bank from liability to the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the extent permitted by applicable
law) suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence, bad faith or willful
misconduct on the part of the applicable Issuing Bank (as finally determined by
a court of competent jurisdiction), such Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of any Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment
upon such documents without responsibility for further investigation, regardless of any notice or information
to the contrary, or refuse to accept and make payment upon such documents if
such documents are not in strict compliance with the terms of such Letter
of Credit.

 

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of
Credit. Such Issuing Bank shall promptly notify the Administrative Agent and the Borrower by written notice
upon any LC Disbursement thereunder; provided that no failure to give or delay
in giving such notice shall
relieve the Borrower of its obligation to reimburse such Issuing Bank and the Revolving Lenders with respect
to any such LC Disbursement.

 

(h) Interim Interest. If any Issuing Bank makes any LC Disbursement, unless the
Borrower reimburses such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Borrower reimburses such LC Disbursement (or the date on which
such LC Disbursement is reimbursed with the proceeds of a Loan, as applicable),
at the rate per annum then applicable to Initial Revolving Loans that are ABR
Loans (or, to the extent of the participation in such LC Disbursement by any
Revolving Lender of another Class, the rate per annum then applicable to the
Revolving Loans of such other Class); provided that if the Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section 2.05, then Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by
any Revolving Lender pursuant to paragraph (e) of this Section 2.05 to reimburse
such Issuing Bank shall be for the account of such Revolving Lender to the
extent of such payment and shall be payable on the date on which the Borrower is required to reimburse the
applicable LC Disbursement in full (and, thereafter, on demand).

 

(i)



Replacement or Resignation of an Issuing Bank or Designation of New Issuing

Banks.

 

(i) Any Issuing Bank may be replaced with the consent of the Administrative
Agent (not to be unreasonably withheld, conditioned or delayed) at any time by
written agreement
among the Borrower, the Administrative Agent and the successor Issuing Bank. The Administrative
Agent shall notify the Revolving Lenders of any such replacement of an Issuing
Bank. At the time any such replacement becomes effective, the Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b)(ii). From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the rights and obligations
of the replaced Issuing Bank under this Agreement with respect to Letters of
Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed to refer to such

 



77




successor or to any previous Issuing Bank, or to such successor and all previous
Issuing Banks, as
the context shall require. After the replacement of any Issuing Bank hereunder, the replaced Issuing
Bank shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit. The Borrower may, at any time and from time
to time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld, conditioned or delayed) and the relevant Revolving
Lender, designate one or more additional Revolving Lenders to act as an Issuing
Bank under the terms of
this Agreement. Any Revolving Lender designated as an Issuing Bank pursuant to this paragraph (i)
who agrees in writing to such designation shall be deemed to be an “Issuing
Bank” (in addition to
being a Revolving Lender) in respect of Letters of Credit issued or to be issued by such Revolving
Lender, and, with respect to such Letters of Credit, such term shall thereafter
apply to the other Issuing Bank and such Revolving Lender.

 

(ii) Notwithstanding anything to the contrary contained herein, each Issuing
Bank may, upon thirty days’ (or if such Issuing Bank is also acting as the
Administrative Agent
and such resignation is submitted concurrently with such Person’s resignation as the Administrative
Agent pursuant to Article 8, upon ten days’ prior written notice) prior written
notice to the
Borrower, each other Issuing Bank and the Lenders, resign as Issuing Bank, which resignation shall
be effective as of the date referenced in such notice (but in no event less than
thirty days after the delivery of such written notice); it being understood that
in the event of any such resignation, any Letter of Credit then outstanding
shall remain outstanding (irrespective of whether any amounts have been drawn at
such time). In the event of any such resignation as an Issuing Bank, the
Borrower shall be entitled to appoint any Revolving Lender that accepts such
appointment in writing as successor Issuing Bank. Upon the acceptance of any
appointment as Issuing Bank hereunder, the successor Issuing Bank shall
thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Issuing Bank, and the retiring Issuing Bank shall
be discharged from its duties and obligations in such capacity hereunder.

 

(j)



Cash Collateralization.

 

(i) If any Event of Default exists and the Loans have been declared due and
payable in accordance with Article 7 hereof, then on the Business Day on which
the Borrower receives notice from the Administrative Agent at the direction of
the Required Revolving Lenders
demanding the deposit of Cash collateral pursuant to this paragraph (j), the Borrower shall deposit,
in an interest-bearing account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders (the “LC
Collateral Account”), an amount in Cash equal to 103.0% of the Stated Amount of
any outstanding Letters of Credit as of such date (minus the amount then on
deposit in the LC Collateral Account); provided that the obligation to deposit
such Cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default described in Section 7.01(f)
or 7.01(g).

 

(ii) Any such deposit under clause (i) above shall be held by the
Administrative Agent as Collateral for the payment and performance of the Secured Obligations in
accordance with the provisions of this paragraph (j). The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account, and the
Borrower hereby grants the Administrative Agent, for the benefit of the Revolving Lenders and the
Issuing Banks, a First Priority security interest in the LC Collateral Account.
Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such account shall be applied
by the Administrative Agent to reimburse the applicable Issuing Bank for LC Disbursements for

 



78




which it has not been reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of the Required Revolving Lenders) be applied to satisfy other Secured
Obligations. If the Borrower is required to provide an amount of Cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount
(together with all interest and other earnings with respect thereto, to the
extent not applied as aforesaid) shall be returned to the Borrower promptly but
in no event later than three Business Days after such Event of Default has been
cured or waived.

 

(k) Governing Law; Applicability of ISP. Unless otherwise expressly agreed by
the
Issuing Bank and the Borrower when a Letter of Credit is issued, each Letter of Credit shall be governed by,
and shall be construed in accordance with the rules of the ISP, and as to
matters not governed by the ISP,
the laws of the State of New York. Notwithstanding the foregoing, or anything else in this Agreement or the
other Loan Documents to the contrary, the Issuing Bank shall not be responsible
to the Borrower for, and the Issuing Bank’s rights and remedies against the
Borrower solely in its capacity as an Issuing Bank shall not be impaired by, any
action or inaction of the Issuing Bank required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the applicable law or any order of a
jurisdiction where the Issuing Bank or the beneficiary is located, the practice
stated in the ISP, as applicable, or in the decisions, opinions, practice
statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance and Trade - International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law
or practice.

 

Section 2.06.[Reserved].

 

Section 2.07.Funding of Borrowings.

 

(a) Each Lender shall make each Loan to be made by it hereunder not later than
(i) 12:00 p.m., in the case of LIBO Rate Loans and (ii) 3:00 p.m., in the case
of ABR Loans, in each case on the Business Day specified in the applicable
Borrowing Request by wire transfer of immediately available funds to the account
of the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders in an amount equal to such Lender’s respective Applicable
Percentage. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to the
account designated in the relevant Borrowing Request or as otherwise directed by
the Borrower; provided that Letter of Credit Reimbursement Loans shall be
remitted by the Administrative Agent to the applicable Issuing Bank.

 

(b) Unless the Administrative Agent has received notice from any Lender that
such Lender will not make available to the Administrative Agent such Lender’s
share of any Borrowing prior to
the proposed date of such Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section 2.07 and may, in reliance upon
such assumption, make available to the Borrower a corresponding amount. In such
event, if any Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative Agent forthwith on demand
(without duplication) such corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of (A) the rate of interest per annum at which overnight deposits in
Dollars, would be offered for such day by the Administrative Agent in the
applicable offshore interbank market for Dollars (or, if greater, the Federal
Funds Effective Rate) and (B) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable to Loans comprising such

 



79




Borrowing at such time. If such Lender pays such amount to the Administrative
Agent, then such amount
shall constitute such Lender’s Loan included in such Borrowing and the obligation of the Borrower to repay
the Administrative Agent such corresponding amount pursuant to this Section
2.07(b) shall cease. If the
Borrower pays such amount to the Administrative Agent, the amount so paid shall constitute a repayment of
such Borrowing by such amount. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights
which the Administrative Agent or the Borrower or any other Loan Party may have
against any Lender as a result of any default by such Lender hereunder.

 

Section 2.08.Type; Interest Elections.

 

(a)
Each Borrowing shall initially be of the Type specified in the applicable Borrowing
Request and, in the case of any LIBO Rate Borrowing, shall have an initial
Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert any Borrowing to a Borrowing of a
different Type or to continue such Borrowing and, in the case of a LIBO Rate Borrowing, may elect Interest
Periods therefor, all as provided in this Section 2.08. The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders based upon their Applicable
Percentages and the Loans comprising each such portion shall be considered a
separate Borrowing.

 

(b) To make an election pursuant to this Section 2.08, the Borrower shall
deliver an Interest Election Request, appropriately completed and signed by a
Responsible Officer of the Borrower to the Administrative Agent.

 

(c) Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof, the portions thereof to
be allocated to each resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a LIBO Rate
Borrowing; and

 

(iv) if the resulting Borrowing is a LIBO Rate Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a LIBO Rate Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

 

(e)
If the Borrower fails to deliver a timely Interest Election Request with respect to a
LIBO Rate Borrowing prior to the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, such Borrowing shall be converted at the end of such Interest Period to an ABR

 



80




Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a LIBO Rate Borrowing and (ii) unless repaid, each LIBO Rate
Borrowing shall be converted to an ABR Borrowing at the end of the then-current
Interest Period applicable thereto and provided that no such notice shall be
required in the case of an Event of Default under Section 7.01(f) or Section
7.01(g).

 

Section 2.09.Termination and Reduction of Commitments.

 

(a) Unless previously terminated, (i) the Initial Term Loan Commitments shall
automatically terminate upon the making of the Initial Term Loans on the Closing
Date, (ii) the Initial
Revolving Credit Commitments shall automatically terminate on the Initial Revolving Credit Maturity Date,

(iii)
the Additional Term Loan Commitments of any Class shall automatically terminate upon the making of
the Additional Term Loans of such Class and, if any such Additional Term Loan
Commitment is not drawn on the date that such Additional Term Loan Commitment is
required to be drawn pursuant to the applicable
Refinancing Amendment, Extension Amendment or Incremental Facility Amendment, the undrawn amount
thereof shall automatically terminate and (iv) the Additional Revolving Credit
Commitments of any Class shall automatically terminate on the Maturity Date
specified therefor in the applicable Refinancing Amendment, Extension Amendment
or Incremental Facility Amendment.

 

(b) Upon delivery of the notice required by Section 2.09(c), the Borrower may at
any time terminate or from time to time reduce, the Revolving Credit Commitments
of any Class; provided that

(i)



each reduction of the Revolving Credit Commitments of any Class shall be in an amount that is an integral
multiple of $500,000 and (ii) the Borrower shall not terminate or reduce the Revolving Credit Commitments
of any Class if, after giving effect to any concurrent prepayment of Revolving
Loans, the aggregate amount of the Revolving Credit Exposures attributable to
the Revolving Credit Commitments of such Class would exceed the aggregate amount
of Revolving Credit Commitments of such Class; provided that, after the
establishment of any Additional Revolving Credit Commitments, any such
termination or reduction of the
Revolving Credit Commitments of any Class shall be subject to the provisions set forth in Section 2.22, 2.23
or 9.02, as applicable.

 

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce any Revolving Credit Commitment under paragraph (b) of this
Section 2.09 in writing at least three Business Days prior to the effective date
of such termination or reduction (or such later date to which the Administrative
Agent may agree), specifying such election and the effective date thereof.
Promptly following receipt of any notice, the Administrative Agent shall advise
the Revolving Lenders of each
applicable Class of the contents thereof. Each notice delivered by the Borrower pursuant to this Section 2.09
shall be irrevocable; provided that any such notice may state that it is
conditioned upon the effectiveness of other transactions, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of any Revolving Credit Commitment pursuant to this
Section 2.09(c) shall be permanent. Upon any reduction of any Revolving Credit
Commitment, the Revolving Credit Commitment of each Revolving Lender of the
relevant Class shall be reduced by such Revolving Lender’s Applicable Percentage
of such reduction amount.

 

Section 2.10.Repayment of Loans; Evidence of Debt.

 

(a) (i) The Borrower hereby unconditionally
promises  to  repay  the  outstanding  principal amount of the Initial Term
Loans to the Administrative Agent for the accounts of the Initial Term Lenders:

 



81




(A)



on the last Business Day of each March, June, September and December
(commencing with the last Business Day of the first Fiscal Quarter ending after the Closing
Date) prior to the Term Loan Maturity Date (each such date being referred to as
a “Term Loan Installment Date”) in a principal amount equal to 0.25% of the
original principal amount of such Initial Term Loans on a pro rata basis to the
Initial Term Lenders (as such
payments may be (x) reduced from time to time as a result of the application of prepayments
in accordance with Section 2.11 and/or repurchases in accordance with Section 9.05(g) or

(y) increased as a result of any increase in the
amount of the Initial Term Loans pursuant to Section 2.22(a)); and

 

(B)



on the Term Loan Maturity Date, in an amount equal to the remainder of the
principal amount of the Initial Term Loans outstanding on such date, together in
each case with accrued and unpaid interest on the principal amount to be paid to
but excluding the date of such payment.

 

(ii) The Borrower shall repay the Additional Term Loans of any Class in such
scheduled amortization installments and on such date or dates as shall be
specified therefor in the applicable Refinancing Amendment, Incremental Facility
Amendment or Extension Amendment (as such payments may be reduced from time to
time as a result of the application of prepayments in accordance with Section
2.11 or repurchases in accordance with Section 9.05(g)).

 

(iii) Prior to any repayment of Term Loans of any Class under this Section
2.10(a), the Borrower may select the Term Borrowing or Borrowings of the
applicable Class to be repaid by notifying the Administrative Agent in writing
of such selection (A) in the case of a repayment of any LIBO Rate Borrowing, not
later than 12:00 p.m. three Business Days before the scheduled date of repayment
and (B) in the case of a repayment of an ABR Borrowing, not later than 10:00
a.m. on the scheduled date of repayment (or, in the case of clauses (A) and (B),
such later time as to which the Administrative Agent may agree); provided that
in the absence of such notice by the Borrower, any such repayment shall be
applied, first, to the ABR Borrowings of the
Term Loans of such Class, if any, and, second, to the LIBO Rate Borrowings of the Term Loans of
such Class (and, as among any such LIBO Rate Borrowings, in the direct order of
the shortest remaining Interest Periods applicable thereto). Each repayment of
any Term Borrowing pursuant
to this Section 2.10(a) shall be applied ratably to the Term Loans included in such Term Borrowing.

 

(b)
(i) The Borrower hereby unconditionally promises to pay (A) to the Administrative
Agent for the account of each Initial Revolving Lender the then-unpaid principal
amount of the Initial Revolving Loans of such Lender on the Initial Revolving
Credit Maturity Date, (B) to the Administrative Agent for the account of each
Additional Revolving Lender the then-unpaid principal amount of each Additional
Revolving Loan of such Additional Revolving Lender on the Maturity Date
applicable thereto and (C) to the Administrative Agent for the account of the
Swingline Lender and any applicable Revolving
Lenders, all Swingline Loans and all other amounts owed hereunder with respect to the Swingline Loans on
the earlier of (x) the date which is ten (10) Business Days after the incurrence
thereof and (y) the date of termination of the Revolving Credit Commitments.

 

(ii) On the Maturity Date applicable to the Revolving Credit Commitments of any
Class, the Borrower shall (A) cancel and return outstanding Letters of Credit
(or alternatively, with respect to each outstanding Letter of Credit, furnish to
the Administrative Agent) a Cash deposit (or if reasonably satisfactory to the
relevant Issuing Bank, a “backstop” letter of credit) equal to 103.0% of the
Stated Amount thereof (minus any amount then on deposit in any Cash collateral
account established for the benefit of the relevant Issuing Bank) as of such
date, in each
case to the extent necessary so that, after giving effect thereto, the aggregate amount of the

 



82




Revolving Credit Exposure attributable to the Revolving Credit Commitments of
any other Class
shall not exceed the Revolving Credit Commitments of such other Class then in effect and (B) make
payment in full in Cash of all accrued and unpaid fees and all reimbursable
expenses and other Obligations with respect to the Revolving Facility of the
applicable Class then due, together with accrued and unpaid interest (if
any) thereon.

 

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

(d) The Administrative Agent shall maintain accounts in which it shall record
(i) the
amount of each Loan made hereunder, the Class and Type thereof and the Interest Period (if any) applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders or the Issuing Banks and each Lender’s or Issuing Bank’s share
thereof.

 

(e) The entries made in the accounts maintained pursuant to paragraphs (c) or
(d) of this Section 2.10 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein (absent manifest error); provided
that the failure of any Lender or the Administrative Agent to
maintain such accounts or any manifest error therein shall not in any manner affect the obligation of each of
the Borrower to repay the Loans in accordance with the terms of this Agreement;
provided,  further, that in the event of any inconsistency between the accounts
maintained by the Administrative Agent pursuant to paragraph (d) of this Section
2.10 and any Lender’s records, the accounts of the Administrative Agent shall
govern.

 

(f) Any Lender may request that any Loan made by it be evidenced by a Promissory
Note. In such event, the Borrower shall prepare, execute and deliver a
Promissory Note to such Lender payable to such Lender and its registered
assigns; it being understood and agreed that such Lender (or its applicable
assign) shall be required to return such Promissory Note to the Borrower in
accordance with Section 9.05(b)(iii) and upon the occurrence of the Termination
Date (or as promptly thereafter as
practicable). If any Lender loses the original copy of its Promissory Note, it shall execute an affidavit of loss
containing an indemnification provision reasonably satisfactory to the Borrower.

 

Section 2.11. Prepayment of Loans.

 

(a)



Optional Prepayments.

 

(i) Upon prior notice in accordance with paragraph (a)(iii) of this Section
2.11, the Borrower shall have the right at any time and from time to time to prepay any Borrowing
of Term Loans of any Class in whole or in part without premium or penalty (but
subject (A) in the case of Borrowings of Initial Term Loans only, to Section
2.12(e) and (B) to Section 2.16). Each such prepayment shall be paid to the
Lenders in accordance with their respective Applicable Percentages of the
relevant Class.

 

(ii) Upon prior notice in accordance with paragraph (a)(iii) of this Section
2.11, the Borrower shall have the right at any time and from time to time to prepay any Borrowing
of Revolving Loans of any Class, in whole or in part without premium or penalty
(but subject to Section 2.16); provided that after the establishment of any
Additional Revolving Credit
Commitment, any such prepayment of any Borrowing of Revolving Loans of any Class shall be

 



83




subject to the provisions set forth in Section 2.22, 2.23 or 9.02, as applicable. Each such prepayment
shall be paid to the Revolving Lenders in accordance with their respective
Applicable Percentages of the relevant Class.

 

(iii) The Borrower shall notify the Administrative Agent in writing of any
prepayment under this Section 2.11(a). Each such notice must be in the form of a
written
Prepayment Notice, appropriately completed and signed by a Responsible Officer of the Borrower
and must be received by the Administrative Agent (by hand delivery, fax or other
electronic
transmission, including “.pdf” or “.tif”) not later than (A) in the case of prepayment of a LIBO Rate
Borrowing, not later than 12:00 p.m. three Business Days before the date of
prepayment or (B) in the case of prepayment of an ABR Borrowing, not later than
12:00 p.m. on the day of prepayment (or, in the case of clauses (A) and (B),
such later time as to which the Administrative Agent may
agree). Each such Prepayment Notice shall be irrevocable (except as set forth in the proviso to this
sentence) and shall specify the prepayment date and the principal amount of each
Borrowing or
portion thereof to be prepaid; provided that any Prepayment Notice delivered by the Borrower may
be conditioned upon the effectiveness of other transactions, in which case such Prepayment Notice
may be revoked by the Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Promptly following receipt of any such Prepayment
Notice relating to any Borrowing, the Administrative Agent shall advise the
applicable Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an amount at least equal
to the amount that would be permitted in the case of a Borrowing of the same
Type and Class as provided in Section 2.02(c), or such lesser amount that is
then outstanding with respect to such
Borrowing being repaid (and in increments of $500,000 in excess thereof or such lesser incremental
amount that is then outstanding with respect to such Borrowing being repaid). Each prepayment of
Term Loans shall be applied to the Class of Term Loans specified in the
applicable Prepayment Notice, and each prepayment of Term Loans of such Class
made pursuant to this Section 2.11(a) shall be applied against the remaining
scheduled installments of principal due in respect of the Term Loans of such
Class in the manner specified by the Borrower or, in the absence of any such
specification on or prior to the date of the relevant optional prepayment, in direct order of maturity.

 

(b)



Mandatory Prepayments.

 

(i) No later than the fifth Business Day after the date on which the financial
statements with respect to each Fiscal Year are required to be delivered pursuant to Section 5.01(b),
commencing with the Fiscal Year ending December 31, 2020, the Borrower shall
prepay the outstanding principal amount of Term Loans then subject to ratable
prepayment requirements in accordance with clause (vii) of this Section 2.11(b)
below in an aggregate principal amount (the “ECF Prepayment Amount”) equal to
(A) the Required Excess Cash Flow Percentage of Excess Cash Flow of the Borrower
and the Restricted Subsidiaries for the Fiscal Year then ended, minus, without
duplication of amounts reducing Excess Cash Flow, (B) at the option of the
Borrower, the aggregate principal amount of (x) any Term Loans (excluding any
Incremental Term Loans that are not secured by the Collateral) and any Revolving
Loans (to the extent accompanied by a
permanent reduction in the Revolving Credit Commitment) (excluding any Incremental Revolving
Loans that are not secured by the Collateral on a first lien basis), and (y) the amount of any reduction
in the outstanding amount of any Term Loans resulting from any assignment made to the Borrower
or any of its Subsidiaries made in accordance with Section 9.05(g) of this Agreement (including in
connection with any Dutch Auction) prior to the date of prepayment pursuant to
this Section 2.11(b)(i), in the case of this clause (y), based upon the actual
amount of cash paid in connection with the relevant assignment, in each case,
excluding any such optional prepayments (I) made during such Fiscal Year that
reduced the amount required to be prepaid pursuant to this Section 2.11(b)(i) in
the prior Fiscal Year (in the case of any prepayment of revolving Indebtedness,
to the

 



84




extent accompanied by a permanent reduction in the relevant commitment, and (II)
in the case of all such prepayments, solely to the extent that such prepayments
were not financed with the proceeds of other Indebtedness (other than revolving
Indebtedness) of the Borrower or the Restricted Subsidiaries or proceeds
constituting a Cure Amount); provided that any such Excess
Cash Flow prepayment shall be required only to the extent the amount of such prepayment exceeds

$5,000,000; provided,  further, that if at the time that any such prepayment
would be required, the
Borrower or any Restricted Subsidiary is required to prepay, repay or repurchase (or offer to prepay,
repay or repurchase) any other Indebtedness that is secured on a pari passu
basis with the Obligations pursuant to the terms of the documentation governing
such Indebtedness with any
portion of the ECF Prepayment Amount (such Indebtedness required to be so repaid or repurchased
(or offered to be repaid or repurchased), the “Other Applicable Indebtedness”),
then the relevant Person may apply the ECF Prepayment Amount on a pro rata basis
to the prepayment of the Term Loans and to the repurchase, prepayment or
repayment of the Other Applicable Indebtedness (determined on the basis of the
aggregate outstanding principal amount of the Term Loans and the
Other Applicable Indebtedness (or accreted amount if such Other Applicable Indebtedness is issued
with original issue discount) at such time; it being understood that (1) the
portion of the ECF Prepayment Amount allocated to the Other Applicable
Indebtedness shall not exceed the amount of the ECF Prepayment Amount required
to be allocated to the Other Applicable Indebtedness pursuant to the terms
thereof, and the remaining amount, if any, of the ECF Prepayment Amount shall be
allocated to the Term Loans in accordance with the terms hereof), and the amount
of the prepayment of the Term Loans that would have otherwise been required
pursuant to this Section 2.11(b)(i) shall be reduced accordingly and (2) to the
extent the holders of the Other Applicable Indebtedness decline to have such
Indebtedness prepaid or repurchased, the declined amount shall promptly (and in
any event within ten Business Days after the date of such rejection) be
applied to prepay the Term Loans in accordance with the terms hereof.

 

(ii) No later than the fifth Business Day following the receipt of Net Proceeds
in respect of any Prepayment Asset Sale or Net Insurance/Condemnation Proceeds,
in each case,
in excess of (x) $7,000,000 in a single transaction or series of related transactions or (y)

$30,000,000 in the aggregate for all such transactions after the Closing Date,
the Borrower shall apply an amount equal to the Required Prepayment Percentage
of the Net Proceeds or Net Insurance/Condemnation Proceeds received with respect
thereto in excess of such thresholds (collectively, the “Subject Proceeds”) to
prepay the outstanding principal amount of Term Loans then subject to ratable
prepayment requirements (the “Subject Loans”) in accordance with clause

(vii)



below; provided that (A) if prior to the date any such prepayment is required to
be made, the Borrower notifies the Administrative Agent of its intention to
reinvest the Subject Proceeds in assets used or useful in the business (other
than Cash or Cash Equivalents) of the Borrower or any Restricted Subsidiary,
then so long as no Event of Default then exists, the Borrower shall not be
required to make a mandatory prepayment under this clause (ii) in respect of the
Subject Proceeds to the extent (x) the Subject Proceeds are so reinvested within
365 days following receipt thereof,
or (y) the Borrower or any Restricted Subsidiary has committed to so reinvest the Subject Proceeds
during such 365-day period and the Subject Proceeds are so reinvested within 180
days after the expiration of such 365-day period; it being understood that if
the Subject Proceeds have not been so reinvested prior to the expiration of the
applicable period, the Borrower shall promptly prepay
the outstanding principal amount of the Subject Loans with the Subject Proceeds not so reinvested
as set forth above (without regard to the immediately preceding proviso) and (B)
if, at the time that any such prepayment would be required hereunder, the
Borrower or any Restricted Subsidiary is required to prepay, repay or repurchase
(or offer to prepay, repay or repurchase) any Other Applicable Indebtedness with
any portion of the Subject Proceeds, then the relevant Person may apply the
Subject Proceeds on a pro rata basis to the prepayment of the Subject Loans and
to the
repurchase, prepayment or repayment of the Other Applicable Indebtedness (determined on the

 



85




basis of the aggregate outstanding principal amount of the Subject Loans and the Other Applicable
Indebtedness (or accreted amount if such Other Applicable Indebtedness is issued
with original issue discount) at such time; it being understood that (1) the
portion of the Subject Proceeds
allocated to the Other Applicable Indebtedness shall not exceed the amount of the Subject Proceeds
required to be allocated to the Other Applicable Indebtedness pursuant to the terms thereof, and the
remaining amount, if any, of the Subject Proceeds shall be allocated to the
Subject Loans in accordance with the terms hereof), and the amount of the
prepayment of the Subject Loans that would have otherwise been required pursuant
to this Section 2.11(b)(ii) shall be reduced accordingly and (2) to the extent
the holders of the Other Applicable Indebtedness decline to have such
Indebtedness prepaid or repurchased, the declined amount shall promptly (and in
any event within ten Business Days after the date of such rejection) be applied
to prepay the Subject Loans in accordance with the terms hereof.

 

(iii) In the event that the Borrower or any Restricted Subsidiary (x) receives
Net Proceeds from the issuance or incurrence of (A) Indebtedness by the Borrower
or any
Restricted Subsidiary that is not permitted under Section 6.01, (B) Indebtedness that constitutes (I)
Refinancing Indebtedness incurred to refinance all or a portion of the Term
Loans pursuant to Section 6.01(p), (II) Incremental Loans incurred to refinance
all or a portion of the Term Loans pursuant to Section 2.22 or (III) Replacement
Term Loans incurred to refinance all or any portion of the Term Loans in
accordance with the requirements of Section 9.02(c), the Borrower shall,
substantially simultaneously with (and in any event not later than the next
succeeding Business Day) the receipt of such Net Proceeds by the Borrower or
such Restricted Subsidiary, as the case
may be, apply an amount equal to 100.0% of such Net Proceeds to prepay the outstanding principal
amount of the relevant Term Loans in accordance with clause (vii) below or (y)
obtains a Replacement Revolving Facility, the Borrower shall comply with
Section 9.02(c)(ii)(I);

 

(iv)



[Reserved].

 

(v)



Notwithstanding anything in this Section 2.11(b) to the contrary:

 

(A) if the Borrower determines in good faith that the repatriation to the
Borrower of any amount of the relevant Excess Cash Flow generated by any Foreign
Subsidiary, the Net Proceeds of the relevant Prepayment Asset Sale consummated
by any
Foreign Subsidiary or the relevant Net Insurance/Condemnation Proceeds received by any
Foreign Subsidiary, as the case may be, that would otherwise be required to be
paid pursuant to Sections 2.11(b)(i) or (ii) above would be prohibited under any
Requirement
of Law or conflict with the fiduciary duties of such Foreign Subsidiary’s directors, or result
in, or would reasonably be expected to result in, a material risk of personal or
criminal liability for any officer, director, employee, manager, member of
management or consultant of such Foreign Subsidiary (such amount, a “Restricted
Foreign Subsidiary Amount”), the amount that the Borrower shall be required to
mandatorily prepay pursuant
to Sections 2.11(b)(i) or (ii) above, as applicable, shall be reduced by the Restricted Foreign
Subsidiary Amount; it being understood that if the repatriation of the relevant
affected Excess Cash Flow or Subject Proceeds, as the case may be, is permitted
under the
applicable Requirement of Law and, to the extent applicable, would no longer conflict with
the fiduciary duties of such director, or result in, or would reasonably be expected to result
in, a material risk of personal or criminal liability for the Persons described above, in either
case, within 365 days following the end of the applicable Excess Cash Flow
Period or the event giving rise to the relevant Subject Proceeds, the relevant
Foreign Subsidiary will to the extent then available promptly repatriate the
relevant Excess Cash Flow or Subject
Proceeds, as the case may be, and the repatriated Excess Cash Flow or Subject Proceeds,

 



86




as the case may be, will be applied promptly after such repatriation (net of additional Taxes
payable or reserved against as a result thereof) to the repayment of the Term Loans pursuant
to this Section 2.11(b) to the extent required herein (without regard to this
clause (v)(A)),

 

(B) if the Borrower determines in good faith that the distribution to the
Borrower of the relevant Excess Cash Flow generated by any joint venture or the
relevant Subject Proceeds received by any joint venture to prepay any amount of
such
Excess Cash Flow or Subject Proceeds that would otherwise be required to be paid pursuant
to Sections 2.11(b)(i) or (ii) above would be prohibited under the
Organizational Documents governing such joint venture (such amount, a
“Restricted Joint Venture Amount”), the amount that the Borrower shall be
required to mandatorily prepay pursuant to Sections 2.11(b)(i) or (ii) above, as
applicable, shall be reduced by the Restricted Joint Venture Amount; it being
understood that if the relevant prohibition ceases to exist within the 365-day
period following the end of the applicable Excess Cash Flow Period or the event
giving rise to the relevant Subject Proceeds, the relevant joint venture will
promptly
distribute to the Borrower to the extent then available the relevant Excess Cash Flow or the
relevant Subject Proceeds, as the case may be, and such Excess Cash Flow or
Subject Proceeds (net of additional Taxes payable or reserved against as a
result of such distribution) will be applied promptly after such distribution to
the repayment of the Term Loans pursuant to this Section 2.11(b) to the extent
required herein (without regard to this clause (v)(B)),

 

(C) if the Borrower determines in good faith that the repatriation to the
Borrower or any dividend or other distribution, as applicable, to the Borrower
of any
amounts required to mandatorily prepay the Term Loans pursuant to Sections 2.11(b)(i) or

(ii)



above would result in a material Tax liability (including any withholding Tax)
(such amount, a “Restricted Tax Amount”), the amount that the Borrower shall be
required to mandatorily prepay pursuant to Sections 2.11(b)(i) or (ii) above, as
applicable, shall be
reduced by the Restricted Tax Amount; provided that to the extent that within the 365-day
period following the event giving rise to the relevant Subject Proceeds or the
end of the applicable Excess Cash Flow Period, as the case may be, such
repatriation or dividend or other distribution, as applicable, of the relevant
Subject Proceeds or Excess Cash Flow to
the Borrower would no longer result in a material Tax liability, to the extent then available
the Subject Proceeds or Excess Cash Flow, as applicable, will be promptly
repatriated or paid as a dividend or otherwise distributed to the Borrower and
will be applied promptly thereafter (net of additional Taxes payable or reserved
against as a result of such repatriation, dividend or other distribution, as
applicable) to the repayment of the Term Loans pursuant to this Section 2.11(b)
to the extent required herein (without regard to this clause (v)(C));

 

(vi) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clause (i), (ii) or (iii) of this
Section 2.11(b) at least three (3) Business Days prior to the date of such
prepayment. Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment. The
Administrative Agent will promptly notify each applicable Lender of the contents
of any such notice from the Borrower and of such Lender’s Applicable Percentage
of the prepayment. Each Term Lender will have the right to decline all (but not
a portion) of its Applicable Percentage of such prepayment (such declined
amounts, the “Declined Proceeds”) by providing written notice (each, a
“Rejection Notice”) to the Administrative Agent and the Borrower no later than
12:00 p.m. two (2) Business Days after the date of such Lender’s
receipt of notice from the Administrative Agent regarding such prepayment (provided that if any

 



87




Lender fails to deliver a Rejection Notice to the Administrative Agent of its
election to decline receipt of its Applicable Percentage of any mandatory
prepayment of Term Loans within the time frame specified above, such failure
will be deemed to constitute an acceptance of such Lender’s Applicable
Percentage of the total amount of such mandatory prepayment); provided that (A)
in the event that any Term Lender elects to decline receipt of such Declined
Proceeds, the remaining amount thereof may be retained by the Borrower and (B)
for the avoidance of doubt, no Lender may reject any prepayment made under
Section 2.11(b)(iii) to the extent that such prepayment is made with the Net
Proceeds of (x) Refinancing Indebtedness incurred to refinance all or a portion
of the Term Loans pursuant to Section 6.01(p), (y) Incremental Loans incurred to
refinance all or a portion of the Term Loans pursuant to Section 2.22 or (z)
Replacement Term Loans incurred to refinance all or any portion of the Term
Loans in accordance with the requirements of Section 9.02(c).

 

(vii) Except as otherwise provided in any Refinancing Amendment, any Incremental
Facility Amendment or any Extension Amendment, each prepayment of Term Loans
pursuant to this Section 2.11(b) shall be applied ratably to each Class of Term
Loans then outstanding (provided that any prepayment of Term Loans with the Net
Proceeds of any
Refinancing Indebtedness, Incremental Term Facility or Replacement Term Loans shall be applied
to the applicable Class of Term Loans being refinanced or replaced). With respect to each Class of
Term Loans, all accepted prepayments under this Section 2.11(b) shall be applied
against the
remaining scheduled installments of principal due in respect of such Term Loans as directed by the
Borrower (or, in the absence of direction from the Borrower, to the remaining
scheduled amortization payments in respect of such Term Loans in direct order of
maturity), and each such prepayment shall be paid to the Term Lenders in
accordance with their respective Applicable Percentage of the applicable Class.
The amount of such mandatory prepayments shall be applied on a pro rata basis to
the then outstanding Term Loans being prepaid irrespective of whether such
outstanding Term Loans are ABR Loans or LIBO Rate Loans; provided that if no Lenders exercise
the right to waive a given mandatory prepayment of the Term Loans pursuant to Section 2.11(b)(vi),
then, with respect to such mandatory prepayment, the amount of such mandatory prepayment shall
be applied first to the then outstanding Term Loans that are ABR Loans and then
to the then outstanding Term Loans that are LIBO Rate Loans in a manner that
minimizes the amount of any payments required to be made by the Borrower
pursuant to Section 2.16.

 

(viii) (A) In the event that the Revolving Credit Exposure of any Class exceeds
100.0% of the amount of the Revolving Credit Commitment of such Class then in
effect, the Borrower shall, within five Business Days of receipt of notice from
the Administrative Agent, prepay the Revolving Loans or reduce LC Exposure in an
aggregate amount sufficient to reduce such Revolving Credit Exposure as of the
date of such payment to an amount not to exceed the Revolving Credit Commitment
of such Class then in effect by taking any of the following actions
as it shall determine at its sole discretion: (x) prepaying Revolving Loans or (y) with respect to any
excess LC Exposure, depositing Cash in a Cash collateral account established for the benefit of the
relevant Issuing Bank or “backstopping” or replacement of the relevant Letters
of Credit, in each case, in an amount equal to 103.0% of such excess LC Exposure
attributable to the Stated Amount of such Letters of Credit (minus any amount
then on deposit in any Cash collateral account established for the benefit of
the relevant Issuing Bank).

 

(B) Each prepayment of any Revolving Borrowing under this Section 2.11(b)(viii)
shall be paid to the Revolving Lenders in accordance with their respective
Applicable Percentages of the applicable Class.

 



88




(ix) Prepayments made under this Section 2.11(b) shall be (A) accompanied by
accrued interest as required by Section 2.13, (B) subject to Section 2.16 and
(C) in the case of prepayments of Initial Term Loans under clause (iii) above as
part of a Repricing Transaction, subject to Section 2.12(e), but shall otherwise
be without premium or penalty.

 

Section 2.12.Fees.

 

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each
Revolving Lender of any Class (other than any Defaulting Lender) a commitment fee, which shall accrue at
a rate equal to the Commitment Fee Rate applicable to the Revolving Credit Commitments of such Class on
the average daily amount of the unused Revolving Credit Commitment of such Class
of such Revolving
Lender during the period from and including the Closing Date to the date on which such Lender’s Revolving
Credit Commitment of such Class terminates. Accrued commitment fees shall be
payable in arrears on the last Business Day of each March, June, September and
December (commencing with the last Business Day of September, 2019) for the
quarterly period then ended, and on the date on which the Revolving Credit
Commitments of the applicable Class terminate. For purposes of calculating the
commitment fee only, the Revolving Credit Commitment of any Class of any
Revolving Lender shall be deemed to be used to the
extent of Revolving Loans of such Class of such Revolving Lender and the LC Exposure of such Revolving
Lender attributable to its Revolving Credit Commitment of such Class (and the Swingline Exposure of such
Lender shall be disregarded for such purpose).

 

(b) The Borrower agrees to pay (i) to the Administrative Agent, for the account
of
each Revolving Lender of any Class, a participation fee with respect to its participations in Letters of Credit,
which shall accrue at the Applicable Rate used to determine the interest rate
applicable to Revolving Loans
of such Class that are LIBO Rate Loans on the daily face amount of such Lender’s LC Exposure attributable
to its Revolving Credit Commitment of such Class (excluding any portion thereof
that is attributable to
unreimbursed LC Disbursements), during the period from and including the Closing Date to the earlier of

(A)



the later of the date on which such Revolving Lender’s Revolving Credit
Commitment of such Class terminates and the date on which such Revolving Lender
ceases to have any LC Exposure attributable to its Revolving Credit Commitment
of such Class and (B) the Termination Date, (ii) to each Issuing Bank, a
fronting fee, in respect of each Letter of Credit issued by such Issuing Bank
for the period from the date of
issuance of such Letter of Credit to the earlier of (A) the expiration date of such Letter of Credit, (B) the date
on which such Letter of Credit terminates or (C) the Termination Date, computed
at a rate equal to equal to
0.125% per annum or the rate agreed by such Issuing Bank and the Borrower, and (iii) to each Issuing Bank,
for its own account, such Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees shall accrue to but
excluding the last Business Day of each March, June, September and December and
be payable in arrears for the quarterly period then ended on the last Business
Day of each March, June, September and December (commencing, if applicable, with
the last Business Day of September, 2019); provided that all such fees shall be
payable on the date on which the Revolving Credit Commitments of the applicable
Class terminate, and any such fees accruing after the date on which the
Revolving Credit Commitments of the applicable Class terminate shall be payable
on demand. Any other fees payable to any
Issuing Bank pursuant to this paragraph shall be payable within thirty days after receipt of a written demand
(accompanied by reasonable back-up documentation) therefor.

 

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
the annual administration fee in the amounts and at the times set forth in the
Fee Letter.

 

(d)
Except as otherwise provided in the Fee Letter, all fees payable hereunder shall be
paid on the dates due, in Dollars and in immediately available funds, to the
Administrative Agent (or to the

 



89




applicable Issuing Bank, in the case of fees payable to any Issuing Bank). Fees
paid shall not be refundable under any circumstances except as otherwise
provided in the Fee Letter.

 

(e) In the event that, on or prior to the date that is six months following the
Closing Date, (A) any Initial Term Loans are refinanced in a Repricing
Transaction (including, for the avoidance of
doubt, any prepayment made pursuant to Section 2.11(b)(iii) that constitutes a Repricing Transaction), or

(B) any amendment, waiver or other modification of or to this Agreement is
effected that constitutes a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the applicable Initial
Term Lenders, (I) in the case of clause (A), a premium of 1.00% of the aggregate
principal amount of the Initial Term Loans so refinanced and (II) in the case of
clause (B), a fee equal to 1.00% of the aggregate principal amount of the
Initial Term Loans that are the subject of such Repricing Transaction
outstanding immediately prior to such Repricing Transaction. If, on or prior to
the date that is
six months following the Closing Date, all or any portion of the Initial Term Loans held by any Term Lender
are prepaid or assigned at the election of the Borrower pursuant to Section
2.19(b)(iv) as a result of such Term Lender being a Non-Consenting Lender in
respect of any amendment, waiver or modification of or to
this Agreement constituting a Repricing Transaction, the Borrower shall pay to such Term Lender a fee equal
to 1.00% of the aggregate principal amount of the Initial Term Loans held by
such Term Lender that are so prepaid or assigned (it being expressly understood
and agreed that such fee shall be paid in lieu of, and not in addition to, any
amounts that would be payable in respect of such Initial Term Loans pursuant to
the immediately preceding sentence). All such amounts payable pursuant to this
Section 2.12(e) shall be due and payable on the date of effectiveness of the
applicable Repricing Transaction.

 

(f) Unless otherwise indicated herein, all computations of fees shall be made on
the
basis of a 360-day year and shall be payable for the actual days elapsed (including the first day but excluding
the last day). Each determination by the Administrative Agent of a fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

Section 2.13.Interest.

 

(a) The Term Loans and Revolving Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

 

(b) The Term Loans and Revolving Loans comprising each LIBO Rate Borrowing shall
bear interest at the LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

 

(c) Notwithstanding the foregoing, if an Event of Default under Sections
7.01(a),
7.01(f) or 7.01(g) has occurred and is continuing, any principal of or interest on any Term Loan or Revolving
Loan, any LC Disbursement or any fee payable by the Borrower hereunder that is
not, in each case, paid or reimbursed when due, whether at stated maturity, upon
acceleration or otherwise, shall, to the extent of the relevant overdue amount,
bear interest, to the fullest extent permitted by applicable Requirements of
Law, after as well as before judgment, at a rate per annum equal to (i) in the
case of overdue principal or interest of any Term Loan, Revolving Loan or
unreimbursed LC Disbursement, 2.00% plus the rate otherwise
applicable to such Term Loan, Revolving Loan or LC Disbursement as provided in the preceding paragraphs
of this Section 2.13 or (ii) in the case of any other amount, 2.00% plus the rate applicable to Revolving Loans
that are ABR Loans as provided in paragraph (a) of this Section 2.13;  provided
that no amount shall accrue pursuant to this Section 2.13(c) on any overdue
amount payable to a Defaulting Lender during the period that such Lender is a
Defaulting Lender.

 

(d)
Accrued interest on each Term Loan or Revolving Loan shall be payable in arrears
on each Interest Payment Date for such Term Loan or Revolving Loan and (i) on the Maturity Date

 



90




applicable to such Loan and (ii) in the case of a Revolving Loan of any Class,
upon termination of the Revolving Credit Commitments of such Class; provided
that (A) in the event of any repayment or prepayment of any Term Loan or
Revolving Loan (other than any repayments or prepayments of an ABR Revolving
Loan of any Class that are not made in connection with the termination or
permanent reduction of the Revolving Credit Commitments of such Class), accrued
interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (B) in the event of any conversion
of any LIBO Rate Loan prior to the end of the current Interest Period therefor, accrued interest on such Term
Loan or Revolving Loan shall be payable on the effective date of
such conversion.

 

(e)
All interest hereunder shall be computed on the basis of a year of 360 days, except
that interest computed by reference to the Alternate Base Rate that is
determined by reference to the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error. Interest shall accrue on each Loan for the day
on which the Loan is made and shall not accrue on a Loan, or any portion
thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same day on which it is made shall
bear interest for one day.

 

Section 2.14.Alternate Rate of Interest. If at least two Business Days prior to the commencement
of any Interest Period for a LIBO Rate Borrowing:

 

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate for such Interest Period; or

 

(b) the Administrative Agent is advised by the Required Lenders that the LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;

 

then the Administrative Agent shall promptly give notice thereof to the Borrower
and the Lenders by telephone or facsimile as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, which the
Administrative Agent agrees promptly to do, (i) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a LIBO Rate Borrowing shall be ineffective and such Borrowing
shall be converted to an ABR Borrowing on the last day of the Interest Period
applicable thereto, and (ii) if any Borrowing Request requests a LIBO Rate
Borrowing, such Borrowing shall be made as an ABR Borrowing.

 

Section 2.15.Increased Costs.

 

(a)



If any Change in Law:

 

(i) imposes, modifies or deems applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or credit extended by, any
Lender (except any such reserve requirement reflected in the LIBO Rate) or
Issuing Bank;

 

(ii) subjects any Lender or Issuing Bank to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (e) of the
definition of Excluded Taxes, (C) Connection Income Taxes, and (D) Other Taxes)
on its loans, loan principal, letters of

 



91




credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii) imposes on any Lender or Issuing Bank or the London interbank market any
other condition (other than Taxes) affecting this Agreement or LIBO Rate Loans
made by any Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing is to increase the cost to the relevant Lender of making or maintaining
any LIBO Rate Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to
such Lender or Issuing Bank of participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank hereunder (whether of principal,
interest or otherwise) in respect of any LIBO Rate Loan or Letter of Credit in
an amount deemed by such
Lender or Issuing Bank to be material, then, within thirty days after the Borrower’s receipt of the certificate
contemplated by paragraph (c) of this Section 2.15, the Borrower will pay to
such Lender or Issuing Bank, as applicable, such additional amount or amounts as
will compensate such Lender or Issuing Bank, as
applicable, for such additional costs incurred or reduction suffered; provided that the Borrower shall not be
liable for such compensation (A) unless such Lender or Issuing Bank is generally
charging such amounts to similarly situated borrowers under comparable
syndicated credit facilities or (B) if (x) the relevant Change in Law occurs on
a date prior to the date such Lender becomes a party hereto or (y) such Lender
invokes Section 2.20.

 

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
liquidity or capital requirements has or would have the effect of reducing the rate of return on such Lender’s
or Issuing Bank’s capital or on the capital of such Lender’s or Issuing Bank’s
holding company, if any, as a consequence of this Agreement or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such Issuing Bank, to a level below that which such Lender
or such Issuing Bank or such Lender’s or such Issuing Bank’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or Issuing Bank’s policies and the policies of such Lender’s or such
Issuing Bank’s holding company with respect to capital adequacy or liquidity),
then
within thirty days of receipt by the Borrower of the certificate contemplated by paragraph (c) of this Section

2.15 the Borrower will pay to such Lender or such Issuing Bank, as applicable,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.

 

(c)
Any Lender or Issuing Bank requesting compensation under this Section 2.15 shall
be required to deliver a certificate to the Borrower that (i) sets forth the
amount or amounts necessary to compensate such Lender or Issuing Bank or the
holding company thereof, as applicable, as specified in paragraph (a) or (b) of
this Section 2.15 and (ii) sets forth, in reasonable detail, the manner in which
such amount or amounts were determined.

 

(d)
Failure or delay on the part of any Lender or Issuing Bank to demand compensation
pursuant to this Section 2.15 shall not constitute a waiver of such Lender’s or Issuing Bank’s right to demand
such compensation; provided,  however, that the Borrower shall not be required
to compensate a Lender or an Issuing Bank pursuant to this Section 2.15 for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or Issuing Bank notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or Issuing
Bank’s intention to claim compensation therefor; provided,  further, that if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

 



92




Section 2.16. Break Funding Payments. In the event of (a) the conversion or
prepayment of any
principal of any LIBO Rate Loan other than on the last day of an Interest Period applicable thereto (whether
voluntary, mandatory, automatic, by reason of acceleration or otherwise), (b) the failure to borrow, convert,
continue or prepay any LIBO Rate Loan on the date or in the amount specified in
any notice delivered pursuant hereto or (c) the assignment of any LIBO Rate Loan
of any Lender other than on the last day of
the Interest Period applicable thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense incurred by such Lender that is attributable to such event (other
than loss of profit). In the case of a LIBO Rate Loan,
the loss, cost or expense of any Lender shall be the amount reasonably determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the
interest rate which such Lender would bid were it to bid, at the commencement of such period, for deposits
in the applicable currency of a comparable amount and period from other banks in
the Eurodollar market; it being understood that such loss, cost or expense shall
in any case exclude any interest rate floor and all administrative, processing
or similar fees. Any Lender requesting compensation under this Section 2.16
shall be required to deliver a certificate to the Borrower that sets forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.16, the basis therefor and, in reasonable detail, the manner in which
such amount or amounts were determined, which certificate shall be conclusive
absent
manifest error. The Borrower shall pay such Lender the amount shown as due on any such certificate within
thirty days after receipt thereof.

 

Section 2.17.Taxes.

 

(a) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any Loan Document shall be made free and clear of and without withholding or deduction
for any Taxes, except as required by applicable Requirements of Law. If any applicable Requirement of Law
requires the withholding or deduction of any Tax from any such payment, then (i)
if such Tax is an Indemnified Tax or Other Tax, the amount payable shall be
increased as necessary so that after making all
required withholdings and deductions (including withholdings and deductions applicable to additional sums
payable under this Section 2.17) the Administrative Agent, each Lender and each
Issuing Bank (as applicable) receives an amount equal to the sum it would have
received had no such withholdings or
deductions been made, (ii) the relevant Loan Party shall be entitled to make such withholdings or deductions
and (iii) the relevant Loan Party shall timely pay the full amount withheld or
deducted to the relevant
Governmental Authority in accordance with applicable Requirements of Law. If at any time any Loan Party
is required by any applicable Requirement of Law to make any withholding or
deduction from any amount
payable hereunder or under any Loan Document, such Loan Party shall promptly notify the relevant Lender
or Issuing Bank and the Administrative Agent after any Responsible Officer’s receipt of written notice from
a Governmental Authority of the same.

 

(b) In addition, the Loan Parties shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Requirements of
Law, or at the option of the Administrative Agent timely reimburse it for any
Other Taxes paid by it.

 

(c) The Loan Parties shall jointly and severally indemnify the Administrative
Agent,
each Lender and each Issuing Bank, as applicable within thirty days after receipt of the certificate described
in the succeeding sentence, for the full amount of any Indemnified Taxes or Other Taxes payable or paid by,
or withheld or deducted from a payment to, the Administrative Agent, such Lender
or Issuing Bank, as
applicable (including Indemnified Taxes or Other Taxes imposed or asserted on or attributable to amounts

 



93




payable under this Section) and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
In connection with any request for reimbursement under this Section 2.17(c), the
relevant Lender, Issuing Bank or the Administrative Agent, as applicable, shall
deliver a schedule to the
Borrower setting forth, in reasonable detail, the basis and calculation of the amount of the relevant payment
or liability, which certificate shall be conclusive absent manifest error.

 

(d) Each Lender and each Issuing Bank shall severally indemnify the
Administrative Agent, within thirty days after demand therefor, for (i) any
Indemnified Taxes or Other Taxes (but only to
the extent that no Loan Party has already indemnified the Administrative Agent for such Indemnified Taxes
or Other Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s or Issuing Bank’s failure to
comply with the provisions of Section 9.05(c) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender or
Issuing Bank, in each case, that are payable or paid by the Administrative Agent
in connection with any Loan
Document and any reasonable expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to any Lender or Issuing Bank by
the Administrative Agent shall be conclusive absent manifest error. Each Lender
and Issuing Bank hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or Issuing
Bank under any Loan Document or otherwise payable by the Administrative Agent to any Lender or Issuing
Bank under any Loan Document or otherwise payable by the Administrative Agent to any Lender or Issuing
Bank from any other source against any amount due to the Administrative Agent
under this clause (d).

 

(e) As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 2.17, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment that is reasonably
satisfactory to the Administrative Agent.

 

(f)



Status of Lenders.

 

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Requirements of Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine
whether or not such Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the completion, execution
and submission of such documentation (other than such documentation set forth in
clauses (ii)(A), (ii)(B) and (ii)(D) below), shall not be required if in the
Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material unreimbursed cost
or expense or would materially prejudice the legal or commercial position of
such Lender.

 

(ii)



Without limiting the generality of the foregoing,

 

(A) each Lender that is not a Foreign Lender shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such Lender

 



94




becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), two executed
copies of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup withholding
tax;

 

(B) each Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign Lender becomes
a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable:

 

(1) in the case of any Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-
8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with
respect to any other applicable payments under any Loan Document, IRS Form W-
8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)



executed copies of IRS Form W-8ECI;

 

(3) in the case of any Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit L-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, or a “controlled foreign corporation” described
in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN or W-8BEN-E; or

 

(4) to the extent any Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W- 8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
L-2 or Exhibit L-4, IRS Form W-9, or other
certification documents from each beneficial owner, as applicable; provided that if
such Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit L-3 on behalf of each such direct or indirect partner;

 

(C) each Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign Lender becomes
a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of any other form prescribed by applicable Requirements of Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such
supplementary documentation as may be prescribed by applicable Requirements of Law to

 



95




permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

 

(D) if a payment made to any Lender under any Loan Document would be subject to
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by
applicable Requirements of Law and at such time or times reasonably requested by
the Borrower or
the Administrative Agent such documentation as is prescribed by applicable Requirements
of Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and
such additional documentation reasonably requested by the Borrower or the
Administrative
Agent as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold
from such payment. Solely for purposes of this paragraph (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall promptly
update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do so. For purposes of this Section 2.17(f),
the term “Lender” shall be deemed to include any Issuing Bank.

 

(g) If the Administrative Agent or any Lender or Issuing Bank receives a refund
of
any Indemnified Taxes or Other Taxes as to which it has been indemnified by any Loan Party or with respect
to which a Loan Party has paid additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the
Loan Party under this Section 2.17 with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of the
Administrative Agent, such Lender or
Issuing Bank, and without interest (other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the Borrower, upon the request of the
Administrative Agent, such Lender or Issuing Bank, as applicable, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or Issuing Bank in the event the
Administrative Agent, such Lender or Issuing Bank is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the
contrary in
this paragraph (g), in no event will the Administrative Agent, any Lender or Issuing Bank be required to pay
any amount to the Borrower under this clause (g) the payment of which would
place the Administrative
Agent, such Lender or Issuing Bank in a less favorable net after-Tax position than the Administrative Agent,
such Lender or Issuing Bank would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require the Administrative Agent, any Lender or any Issuing Bank to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to the relevant Loan Party or any other Person.

 

(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, any Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any
Loan Document.

 



96




Section 2.18.Payments Generally; Allocation of Proceeds; Sharing of Payments.

 

(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest or fees, reimbursements
of LC Disbursements, or of amounts payable under Section 2.15,  2.16 or 2.17, or
otherwise) no later than 3:00 p.m. on the date when due in immediately available
funds, without set-off or counterclaim. Any amounts received after such time
on any date may, in the discretion of the Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to
the Administrative Agent to the applicable account designated by the Administrative Agent to the Borrower,
except that payments pursuant to Sections 2.12, 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Person
or Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. Except as provided in Sections
2.19(b) and 2.20, each Borrowing, each payment or prepayment of principal of any
Borrowing, each payment of interest on the Loans of a given Class and each
conversion of any Borrowing to or continuation of any Borrowing as a Borrowing
of any Type (and of the same Class) shall be allocated pro rata among the
Lenders in accordance with their respective Applicable Percentages of the
applicable
Class. Each Lender agrees that in computing such Lender’s portion of any Borrowing to be made hereunder,
the Administrative Agent may, in its discretion, round each Lender’s percentage
of such Borrowing to the next higher or lower whole Dollar amount. Any payment
required to be made by the Administrative Agent hereunder shall be deemed to
have been made by the time required if the Administrative Agent shall, at or
before such time, have taken the necessary steps to make such payment in
accordance with the regulations
or operating procedures of the clearing or settlement system used by the Administrative Agent to make such
payment.

 

(b)
All proceeds of Collateral received by the Administrative Agent while an Event of
Default exists and all or any portion of the Loans that have been accelerated
hereunder pursuant to Section
7.01, shall, upon election by the Administrative Agent or at the direction of the Required Lenders, be applied,
first, to the payment of all costs and expenses then due incurred by the
Administrative Agent in connection with any collection, sale or realization on
Collateral or otherwise in connection with this Agreement, any
other Loan Document or any of the Secured Obligations, including all court costs and the fees and expenses
of agents and legal counsel, the repayment of all advances made by the
Administrative Agent hereunder or under any other Loan Document on behalf of any
Loan Party and any other costs or expenses incurred in connection with the
exercise of any right or remedy hereunder or under any other Loan Document,
second, on a pro rata basis, to pay any fees, indemnities or expense
reimbursements then due to the Administrative Agent (other than those covered in
clause first above) or to any Issuing Bank constituting Secured
Obligations, third, to pay interest, including any commission charges or fees with respect to letters of credit,
due and payable in respect of any Loans on a pro rata basis, fourth, on a pro
rata basis in accordance with the amounts of the other Secured Obligations
(other than contingent indemnification obligations for which no written claim
has yet been made) owed to the Secured Parties on the date of any such
distribution, to the
payment in full of the Secured Obligations (including, with respect to LC Exposure, an amount to be paid to
the Administrative Agent equal to 103.0% of the Stated Amount of any outstanding Letters of Credit (minus
the amount then on deposit in the LC Collateral Account) on such date, to be
held in the LC Collateral
Account as Cash collateral for such Obligations); provided that if any Letter of Credit expires undrawn, then
any Cash collateral held to secure the related LC Exposure shall be applied in
accordance with this Section 2.18(b), beginning with clause first above, fifth,
to, or at the direction of, the Borrower or as a court of competent jurisdiction
may otherwise direct.

 

(c) If any Lender obtains payment (whether voluntary, involuntary, through the
exercise of any right of set-off or otherwise) in respect of any principal of or
interest on any of its Loans of any Class or participations in LC Disbursements
held by it resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans of such Class and participations in LC Disbursements

 



97




and accrued interest thereon than the proportion received by any other Lender with Loans of such Class and
participations in LC Disbursements, then the Lender receiving such greater
proportion shall purchase (for
Cash at face value) participations in the Loans of such Class and sub-participations in LC Disbursements of
other Lenders of such Class at such time outstanding to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders of such
Class ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans of such Class and participations in
LC Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not
apply to (x) any payment made by the Borrower pursuant to and in accordance with the express terms of this
Agreement or (y) any payment obtained by any Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any permitted
assignee or participant, including any payment made or deemed made in connection
with Sections 2.22,  2.23 and 9.02(c). The Borrower consents to the foregoing
and agree, to the extent it may effectively do so under applicable Requirements
of Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights
of set-off and counterclaim with respect to such participation as fully as if such Lender were a direct creditor
of the Borrower in the amount of such participation. The Administrative Agent
will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this
Section 2.18(c) and will, in each case, notify the Lenders following any such purchases or repayments. Each
Lender that purchases a participation pursuant to this Section 2.18(c) shall from and after such purchase have
the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

(d) Unless the Administrative Agent has received notice from the Borrower prior
to the date on which any payment is due to the Administrative Agent for the
account of any Lender or any Issuing Bank hereunder that the Borrower will not
make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the applicable Lender or Issuing Bank the
amount due. In such event, if
the Borrower has not in fact made such payment, then each Lender or the applicable Issuing Bank severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or Issuing Bank with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the greater of the Federal
Funds
Effective Rate and a rate determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

 

(e) If any Lender fails to make any payment required to be made by it pursuant
to Section 2.07(b) or Section 2.18(d), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

Section 2.19.Mitigation Obligations; Replacement of Lenders.

 

(a)
If any Lender requests compensation under Section 2.15, or any Lender determines
it can no longer make or maintain LIBO Rate Loans pursuant to Section 2.20, or the Borrower is required to
pay any additional amount to or indemnify any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or its participation in any Letter of Credit affected
by such event, or to assign its rights and obligations hereunder to another of its offices, branches or affiliates,
if, in the reasonable judgment of such Lender, such designation or assignment (i) would eliminate or reduce

 



98




amounts payable pursuant to Section 2.15 or 2.17, as applicable, in the future
or mitigate the impact of Section 2.20, as the case may be, and (ii) would not
subject such Lender to any material unreimbursed out- of-pocket cost or expense
and would not otherwise be disadvantageous to such Lender in any material
respect. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b) If (i) any Lender requests compensation under Section 2.15, any Lender has
declined or is unable to designate, or assign to, a different lending office,
branch or affiliate pursuant to clause (a) above, (ii) the Borrower is required
to pay any additional amount to or indemnify any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, (iii) any
Lender is a Defaulting Lender or (iv) in connection with any proposed amendment,
waiver or consent requiring the
consent of “each Lender”, “each Revolving Lender” or “each Lender directly affected thereby” (or any other
Class or group of Lenders other than the Required Lenders or Required Revolving
Lenders) with respect to which Required Lender or Required Revolving Lender
consent (or the consent of Lenders holding loans or commitments of such Class or
lesser group representing more than 50.0% of the sum of the total loans and
unused commitments of such Class or lesser group at such time) has been obtained, as applicable, any Lender
is a non-consenting Lender (each such Lender, a “Non-Consenting Lender”), then
the Borrower may, upon notice to such Lender and the Administrative Agent, (x)
terminate the applicable Commitments of such
Lender, and repay all Obligations of the Borrower owing to such Lender relating to the applicable Loans and
participations held by such Lender as of such termination date (provided that,
if, after giving effect to such termination and repayment, the aggregate amount
of the Revolving Credit Exposure of any Class exceeds
the aggregate amount of the Revolving Credit Commitments of such Class then in effect, then the Borrower
shall, not later than the next Business Day, prepay one or more Revolving
Borrowings of the applicable Class (and, if no Revolving Borrowings of such
Class are outstanding, deposit Cash collateral in the LC
Collateral Account) in an amount necessary to eliminate such excess) or (y) replace such Lender by requiring
such Lender to assign and delegate (and such Lender shall be obligated to assign
and delegate), without recourse (in accordance with and subject to the
restrictions contained in Section 9.05), all of its interests, rights and
obligations under this Agreement to an Eligible Assignee that shall assume such
obligations
(which Eligible Assignee may be another Lender, if any Lender accepts such assignment); provided that (A)
such Lender has received payment of an amount equal to the outstanding principal amount of its Loans and,
if applicable, funded participations in LC Disbursements and/or Swingline Loans, in each case of such Class
of Loans or Commitments, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder with respect to such Class of Loans or
Commitments, (B) in the case of any assignment resulting
from a claim for compensation under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment would result in a reduction in such compensation or payments,
(C) in the case of any
assignment resulting from the inability or failure to designate, or assign to, a different lending office, branch
or affiliate, such assignment is to a Lender that can make or maintain LIBO Rate
Loans and (D) such assignment does not conflict with applicable Requirements of
Law. No Lender (other than a Defaulting
Lender) shall be required to make any such assignment and delegation, and the Borrower may not repay the
Obligations of such Lender or terminate its Commitments, if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation
cease to apply. Each Lender agrees that if it is replaced pursuant to this Section 2.19, it shall (x) execute and
deliver to the Administrative Agent an Assignment and Assumption to evidence such sale and purchase and
shall deliver to the Administrative Agent any Promissory Note (if the assigning
Lender’s Loans are
evidenced by one or more Promissory Notes) subject to such Assignment and Assumption (provided that the
failure of any Lender replaced pursuant to this Section 2.19 to execute an
Assignment and Assumption or deliver any such Promissory Note shall not render
such sale and purchase (and the corresponding assignment) invalid), such
assignment shall be recorded in the Register, any such Promissory Note shall be
deemed cancelled, and (y) in the case of any Non-Consenting Lender who is the
Lender of record for purposes of determining whether the applicable number of
Lenders have consented to the relevant amendment, waiver or consent, consent to
the relevant proposed amendment, waiver or consent prior to the

 



99




execution of such Assignment and Assumption. Each Lender hereby irrevocably appoints the Administrative
Agent (such appointment being coupled with an interest) as such Lender’s
attorney-in-fact, with full authority in the place and stead of such Lender and
in the name of such Lender, from time to time in the
Administrative Agent’s discretion, with prior written notice to such Lender, to take any action and to execute
any such Assignment and Assumption or other instrument that the Administrative
Agent may deem reasonably necessary to carry out the provisions of this
clause (b).

 

Section 2.20.   Illegality. If any Lender reasonably determines that any Change
in Law has made it unlawful, or that any Governmental Authority has asserted
after the Closing Date that it is unlawful, for such Lender or its applicable
lending office to make, maintain or fund Loans whose interest is determined by
reference to the LIBO Rate, or to determine or charge interest rates based upon
the LIBO Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or
sell, or to take deposits of Dollars in the applicable interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, (i) any obligation of such
Lender to make or continue LIBO Rate Loans or to convert ABR Loans to LIBO Rate
Loans shall be suspended and (ii) if such notice asserts the illegality of such
Lender making or maintaining ABR Loans the interest rate on which is
determined by reference to the LIBO Rate component of the Alternate Base Rate, the interest rate on which
ABR Loans of such Lender, shall, if necessary to avoid such illegality, be determined by the Administrative
Agent without reference to the LIBO Rate component of the Alternate Base Rate,
in each case until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist (which notice such Lender agrees to give promptly). Upon receipt of such
notice, (x) the Borrower shall, upon demand from the relevant Lender (with a
copy to the Administrative Agent), prepay or convert all of such Lender’s LIBO
Rate Loans to ABR Loans (the interest rate on which
ABR Loans of such Lender shall, if necessary to avoid such illegality, be determined by the Administrative
Agent without reference to the LIBO Rate component of the Alternate Base Rate)
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such LIBO Rate Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain such LIBO Rate Loans (in
which case the Borrower shall not be required to make payments pursuant to
Section 2.16 in connection with such payment) and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
LIBO Rate, the Administrative Agent shall during the period of such
suspension compute the Alternate Base Rate applicable to such Lender without reference to the LIBO Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the LIBO Rate. Upon any such prepayment or conversion,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted. Each Lender agrees to designate a different lending office if such designation will avoid the need
for such notice and will not, in the determination of such Lender, otherwise be
materially disadvantageous to such Lender.

 

Section 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
unless and until such time as such Lender is no longer a Defaulting Lender, to
the extent permitted by applicable law:

 

(a) Fees shall cease to accrue on the unfunded portion of any Commitment of such
Defaulting Lender pursuant to Section 2.12(a) and, subject to clause (d)(iv)
below, on the participation of such Defaulting Lender in Swingline Loans
pursuant to Section 2.04(c) and Letters of Credit pursuant to Section 2.12(b).

 

(b) The Commitments and the Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders, each affected Lender,
the Required Lenders, the
Required Revolving Lenders or such other number of Lenders as may be required hereby or under any other
Loan Document have taken or may take any action hereunder (including any consent to any waiver,

 



100




amendment or modification pursuant to Section 9.02); provided that any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender which affects such
Defaulting Lender disproportionately and adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

 

(c) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of any Defaulting Lender (whether voluntary
or mandatory, at
maturity, pursuant to Section 2.11, Section 2.15, Section 2.16, Section 2.17, Section 2.18, Article 7, Section

9.05 or otherwise, and including any amounts made available to the Administrative Agent by such Defaulting
Lender pursuant to Section 9.09), shall be applied at such time or times as may
be determined by the Administrative Agent and, where relevant, the Borrower as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Swingline Lender or any applicable Issuing
Bank hereunder; third, if so reasonably determined by the Administrative Agent
or reasonably requested by the Swingline Lender or any applicable Issuing Bank,
to be held as Cash collateral for future funding obligations of such Defaulting
Lender in respect of any participation in any Swingline Loan or Letter of
Credit; fourth, so long as no Default or Event of Default exists, as the Borrower may request, to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement; fifth, as the Administrative
Agent and the Borrower may elect, to be held in a deposit account and released
in order to satisfy obligations of such Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the non-Defaulting
Lenders, Swingline Lender or Issuing Banks as a result of any judgment of a
court of competent jurisdiction obtained by any non- Defaulting Lender, the
Swingline Lender or any Issuing Bank against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of competent jurisdiction obtained by
the Borrower against such Defaulting Lender as a result of such Defaulting Lender’s breach of its obligations
under this Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loan or LC
Exposure in respect of which such Defaulting Lender has not fully funded its appropriate share and (y) such
Loan or LC Exposure was made or created, as applicable, at a time when the conditions set forth in Sections

4.01 or 4.02, as applicable, were satisfied or waived, such payment shall be
applied solely to pay the Loans of, and LC Exposure owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or LC Exposure owed to, such Defaulting Lender until such time as all Loans and
LC Exposure are held by the Lenders pro rata in accordance with the Revolving
Credit Commitments after giving effect to Section 2.21(d). Any payments,
prepayments or other amounts paid or payable to any
Defaulting Lender that are applied (or held) to pay amounts owed by any Defaulting Lender or to post Cash
collateral pursuant to this Section 2.21(c) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

 

(d) If any Swingline Exposure and/or LC Exposure exists at the time any Lender
becomes a Defaulting Lender then:

 

(i) the Swingline Exposure and/or LC Exposure, as applicable, of such Defaulting
Lender shall be reallocated pro rata among the non-Defaulting Revolving Lenders
in accordance with their respective Applicable Revolving Credit Percentages but
only to the extent that (A) the sum of the Revolving Credit Exposures of all
non-Defaulting Lenders attributable to the Revolving Credit Commitments of any
Class does not exceed the total of the Revolving Credit
Commitments of all non-Defaulting Revolving Lenders of such Class and (B) the Revolving Credit
Exposure of any non-Defaulting Lender that is attributable to its Revolving Credit Commitment of
such Class does not exceed such non-Defaulting Lender’s Revolving Credit
Commitment of such Class;

 



101




(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any other right
or remedy available to it hereunder or under applicable Requirements of Law,
within three Business Days following
notice by the Administrative Agent, Cash collateralize 103.0% of (x) such Defaulting Lender’s LC
Exposure attributable to the Stated Amount of outstanding Letters of Credit
(after giving effect to any partial reallocation pursuant to paragraph (i) above
and any Cash collateral provided by such Defaulting Lender or pursuant to
Section 2.21(c)) or make other arrangements reasonably satisfactory to the
Administrative Agent and the applicable Issuing Bank with respect to such LC
Exposure (including, without limitation, requiring the Borrower to prepay such Letters of Credit in
the amount that eliminates such exposure) and obligations to fund participations in Letters of Credit
and/or (y) such Defaulting Lender’s Swingline Exposure (after giving effect to
any partial reallocation pursuant to paragraph (i) above and any Cash collateral
provided by such Defaulting Lender or pursuant to Section 2.21(c)) or make other
arrangements reasonably satisfactory to the Administrative Agent and to the
Swingline Lender with respect to such Swingline Exposure (including, without
limitation, requiring the Borrower to prepay such Swingline Loans in the amount
that eliminates such exposure) and obligations to fund participations in
Swingline Loans,
as applicable. Cash collateral (or the appropriate portion thereof) provided to reduce LC Exposure,
Swingline Exposure or other obligations shall be released promptly following (A)
the elimination of the applicable LC Exposure, Swingline Exposure or other
obligations giving rise thereto (including by the termination of the Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 2.19)) or (B) the Administrative Agent’s good
faith determination that there exists excess Cash collateral (including as a
result of any subsequent reallocation of LC Exposure or Swingline Exposure among
non-Defaulting Lenders described in clause (i) above);

 

(iii) if the Swingline Exposure and/or LC Exposure, as applicable, of the non-
Defaulting Lenders is reallocated pursuant to this Section 2.21(d), then the
fees payable to the
Revolving Lenders pursuant to Sections 2.12(a) and/or (b), as the case may be, shall be adjusted to
give effect to such reallocation; and

 

(iv) if any Defaulting Lender’s LC Exposure is not Cash collateralized, prepaid
or reallocated pursuant to this Section 2.21(d), then, without prejudice to any
rights or remedies of the applicable Issuing Bank or any Revolving Lender
hereunder, all letter of credit fees payable under Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the applicable
Issuing Bank until such Defaulting Lender’s LC Exposure is Cash collateralized
or reallocated.

 

(e)
So long as any Revolving Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, extend, create, incur, amend or increase any Letter of Credit
unless the entire Stated
Amount thereof will be covered by the Revolving Credit Commitments of the non-Defaulting Lenders, Cash
collateral provided pursuant to Section 2.21(c) or Cash collateral provided in
accordance with Section
2.21(d), and participating interests in any such or newly issued, extended or created Letter of Credit shall be
allocated among non-Defaulting Revolving Lenders in a manner consistent with Section 2.21(d)(i) (it being
understood that Defaulting Lenders shall not participate therein).

 

(f) In the event that the Administrative Agent, the Borrower, the Swingline
Lender
and each Issuing Bank agree that any Defaulting Lender is no longer a Defaulting Lender, the Administrative
Agent will notify the other parties hereto, and then, on the effective date specified in such notice, and subject
to any conditions set forth therein (which may include arrangements with respect to any Cash collateral) the
Applicable Revolving Credit Percentage of Swingline Exposure and/or LC Exposure,
as applicable, of the
Revolving Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving Credit

 



102




Commitment, and on such date, to the extent applicable such Revolving Lender
shall purchase at par such
of the Revolving Loans of the applicable Class of the other Revolving Lenders or participations in Swingline
Loans and/or Letters of Credit or take such other actions as the Administrative Agent determine as necessary
in order for such Revolving Lender to hold such Revolving Loans or
participations in accordance with its
Applicable Percentage of the applicable Class or its Applicable Revolving Credit Percentage, as applicable.
Notwithstanding the fact that any Defaulting Lender has adequately remedied all
matters that caused such
Lender to be a Defaulting Lender, (x) no adjustments will be made retroactively with respect to fees accrued
or payments made by or on behalf of the Borrower while such Lender was a Defaulting Lender and (y) except
to the extent otherwise expressly agreed by the affected parties, no change hereunder from Defaulting Lender
to Lender will constitute a waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.

 

Section 2.22.Incremental Credit Extensions.

 

(a) The Borrower may, at any time, on one or more occasions pursuant to an
Incremental Facility Amendment (i) add one or more new tranches of term facilities or increase the principal
amount of the Term Loans of any existing Class by requesting new commitments to
provide such Term Loans (any such new tranche or increase, an “Incremental Term
Facility” and any loans made pursuant to an Incremental Term Facility,
“Incremental Term Loans”) or (ii) add one or more new tranches of Incremental
Revolving Commitments or increase the aggregate amount of the Revolving Credit
Commitments of any existing Class (any such new tranche or increase, an “Incremental Revolving Facility”
and, together with any Incremental Term Facility, “Incremental Facilities”; and
the loans thereunder,
“Incremental Revolving Loans” and any Incremental Revolving Loans, together with any Incremental Term
Loans, “Incremental Loans”) in an aggregate outstanding principal amount not to
exceed the Incremental Cap; provided that:

 

(i) subject to Section 2.22(i), on the date that such Incremental Facility
becomes effective, the representations and warranties of the Loan Parties set
forth in this Agreement and the other Loan Documents shall be true and correct
in all material respects on and as of such date with the same effect as though
such representations and warranties had been made
on and as of such date; provided that to the extent that any representation and warranty specifically
refers to an earlier date, it shall be true and correct in all material respects
as of such earlier date; provided,  further, that representations and warranties
that are qualified by “material”, “material adverse effect” or a similar term
shall be true and correct in all respects;

 

(ii) except as otherwise agreed by the Borrower and any Lender in the relevant
Incremental Facility Amendment, no Lender shall be obligated to provide any
Incremental Commitment, and the determination to provide any Incremental
Commitment shall be within the sole and absolute discretion of such Lender;

 

(iii) no Incremental Facility or Incremental Loan (nor the creation, provision
or implementation thereof) shall require the approval of any existing Lender
other than in its capacity, if any, as a lender providing all or part of any
Incremental Commitment or Incremental Loan,

 

(iv) (A) except as otherwise expressly provided in this Section 2.22, the terms
of any Incremental Term Facility (other than any terms which are applicable only after the Maturity
Date of any then-existing tranche of Term Loans) must be substantially
consistent with those applicable to the Initial Term Loans or as agreed upon
among the Borrower and the lender or lenders providing such Incremental Term
Facility and reasonably acceptable to the Administrative
Agent, (B) the terms of any Incremental Term Loans made as an increase to any Class of Term

 



103




Loans shall be on the same terms to those applicable to the then-existing Term
Loans of the applicable Class, (C) except as otherwise expressly provided in
this Section 2.22, the terms of any Incremental Revolving Facility (other than
any terms which are applicable only after the then- existing Latest Revolving
Credit Maturity Date), must be substantially consistent with those applicable to
the Initial Revolving Facility or as agreed upon among the Borrower and the
lender or lenders providing such Incremental Revolving Facility and reasonably
acceptable to the Administrative Agent, and (D) the terms of any Incremental
Revolving Facility that is an increase to the Revolving Credit Commitments shall
be on the same terms to those applicable to the then- existing Revolving Credit
Commitments,

 

(v) the Effective Yield (and the components thereof) applicable to any
Incremental Facility may be determined by the Borrower and the lender or lenders
providing such Incremental Facility; provided that, in the case of any
Incremental Term Facility that is pari passu with the Initial Term Loans (other
than any such Incremental Term Facility that constitutes MFN Adjustment Excluded
Indebtedness), the Effective Yield applicable thereto (as determined on the date
of initial incurrence thereof) may not be more than 0.50% higher than the
Effective Yield applicable to the Initial Term Loans (as determined on such
date) unless the Applicable Rate with
respect to the Initial Term Loans is adjusted to be equal to such Effective Yield with respect to such
Incremental Facility, minus, 0.50%,

 

(vi) (A) the final maturity date with respect to any Incremental Term Loans
shall be no earlier than the Latest Term Loan Maturity Date and (B) no
Incremental Revolving
Facility may have a final maturity date earlier than (or require scheduled amortization or mandatory
commitment reductions prior to) the Latest Revolving Credit Maturity Date,

 

(vii) the Weighted Average Life to Maturity of any Incremental Term Facility
shall be no shorter than the remaining Weighted Average Life to Maturity of the
then-existing tranche of Term Loans (without giving effect to any
prepayments thereof),

 

(viii) (A) any Incremental Facility must rank pari passu with or junior to the
Term Facility in right of payment and may rank pari passu with or junior to the Term Facility with
respect to security or may be unsecured (and to the extent the relevant
Incremental Facility is subordinated to the Term Facility in right of payment or
security and documented in a separate agreement (it being agreed that any
Incremental Facility that is subordinated to the Term Facility in right of
payment or security shall be documented in a separate agreement, unless such
Incremental Facility is a pari passu “last out” facility), it shall be subject
to an Acceptable Intercreditor Agreement), (B) to the extent that any portion of
any Incremental Facility is incurred in reliance on any portion of the Growth
Available Incremental Amount, such portion of such Incremental Facility shall
not be secured on a greater priority basis than that by which the Indebtedness
repaid and underlying such portion of the Growth Available Incremental Amount so
utilized was secured (if at all) and (C) no Incremental Facility may be (x) guaranteed by any Person
which is not a Loan Party or (y) secured by any assets other than
the Collateral,

 

(ix) (A) any prepayment (other than any scheduled amortization payment) of
Incremental Term Loans that are pari passu in right of payment and security with any then-existing
Term Loans that require ratable prepayment (including the Initial Term Loans)
shall be made on a pro rata basis with such existing Term Loans, except, that
the Borrower and the lender or lenders providing the relevant Incremental Term
Loans shall be permitted, in their sole discretion, to elect to prepay or
receive, as applicable, any such prepayment on a less than pro rata basis (but
not on a greater than pro rata basis) (and, for the avoidance of doubt, any
Incremental Term Loans that are
not pari passu in right of payment and security shall not be entitled to share in any such prepayment)

 



104




and (B) any prepayment or reduction of Revolving Credit Commitments with respect
to
Incremental Revolving Facilities that are pari passu in right of payment and security with any then-
existing Revolving Facility that require ratable prepayment or commitment reduction, as applicable
(including the Initial Revolving Credit Commitments), shall be made on a pro
rata basis with such existing Revolving Facility, except, that the Borrower and
the lender or lenders providing the relevant Incremental Revolving Facility
shall be permitted, in their sole discretion, to elect to prepay, apply or
receive, as applicable, any such prepayment or commitment reduction on a less
than pro rata basis (but not on a greater than pro rata basis) (and, for the
avoidance of doubt, any Incremental Revolving Facilities that are not pari passu
in right of payment and security shall not be entitled to share in any such
prepayment or commitment reduction),

 

(x) no Event of Default under Sections 7.01(a),  7.01(f) or 7.01(g) exists or
would exist immediately after giving effect to such Incremental Facility and,
except as otherwise agreed by the lender or lenders providing the relevant
Incremental Facility (and in the case of any Incremental Revolving Facility
increasing the Revolving Credit Commitments, the Required Revolving Lenders) in
connection with an acquisition or other Investment permitted under this
Agreement, no other Event of Default shall exist or would exist immediately
after giving effect to such Incremental Facility,

 

(xi) the proceeds of any Incremental Facility may be used by the Borrower and
the Restricted Subsidiaries for working capital and other general corporate purposes (including the
financing of acquisitions and other Investments and Restricted Payments) and any
other use not prohibited by this Agreement, and

 

(xii) on the date of the Borrowing of any Incremental Term Loans that will be of
the same Class as any then-existing Class of Term Loans, and notwithstanding
anything to the contrary set forth in Sections 2.08 or 2.13, such Incremental
Term Loans shall be added to (and constitute a part of, be of the same Type as
and, at the election of the Borrower, have the same Interest Period as) each
Borrowing of outstanding Term Loans of such Class on a pro rata basis (based on
the relative sizes of such Borrowings), so that each Term Lender providing such
Incremental Term Loans will participate proportionately in each then-outstanding
Borrowing of Term Loans of such Class; it being acknowledged that the
application of this clause (a)(xii) may result in new Incremental Term Loans
having Interest Periods (the duration of which may be less than one month) that
begin during an Interest Period then applicable to outstanding LIBO Rate Loans
of the relevant Class and which end on the last day of such Interest Period.

 

(b) Incremental Commitments may be provided by any existing Lender, or by any
other Eligible Assignee (other than any Disqualified Institution) (any such
other lender being called an
“Additional Lender”); provided that the Administrative Agent (and, in the case of any Incremental Revolving
Facility, the Swingline Lender and each Issuing Bank) shall have a right to
consent (such consent not to be
unreasonably withheld, conditioned or delayed) to the relevant Additional Lender’s provision of Incremental
Commitments if such consent would be required under Section 9.05(b) for an
assignment of Loans to such
Additional Lender; provided, further, that any Additional Lender that is an Affiliated Lender shall be subject
to the provisions of Section 9.05(g),  mutatis mutandis, to the same extent as
if Incremental Commitments and related Obligations had been obtained by such
Lender by way of assignment.

 

(c) Each Lender or Additional Lender providing a portion of any Incremental
Commitment shall execute and deliver to the Administrative Agent and the Borrower all such documentation
(including the relevant Incremental Facility Amendment) as may be reasonably
required by the
Administrative Agent to evidence and effectuate such Incremental Commitment. On the effective date of

 



105




such Incremental Commitment, each Additional Lender shall become a Lender for all purposes in connection
with this Agreement.

 

(d) As conditions precedent to the effectiveness of any Incremental Facility or
the making of any Incremental Loans, (i) upon its request, the Administrative
Agent shall be entitled to receive customary written opinions of counsel, as
well as such reaffirmation agreements, supplements or amendments as it shall
reasonably require, (ii) the Administrative Agent shall be entitled to receive,
from
each Additional Lender, an administrative questionnaire, in the form provided to such Additional Lender by
the Administrative Agent (the “Administrative Questionnaire”) and such other
customary documents as it shall reasonably require from such Additional Lender,
(iii) the Administrative Agent and Lenders shall be entitled to receive all fees
(if any) required to be paid in respect of such Incremental Facility
or Incremental Loans and (iv) the Administrative Agent shall be entitled to
receive a certificate of the Borrower signed by a Responsible Officer thereof:

 

(A) certifying and attaching a copy of the resolutions adopted by the governing
body of each Loan Party approving or consenting to such Incremental Facility or
Incremental Loans, and

 

(B) to the extent applicable, certifying that the condition set forth in clause
(a)(x) above has been satisfied.

 

(e)



Upon the implementation of any Incremental Revolving Facility pursuant to this

Section 2.22:

 

(i) if such Incremental Revolving Facility establishes Revolving Credit
Commitments of the same Class as any then-existing Class of Revolving Credit
Commitments, (i) each Revolving Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each
relevant Incremental Revolving Facility Lender, and each relevant Incremental
Revolving Facility Lender will automatically and without further act be deemed
to have assumed a portion of such Revolving Lender’s participations hereunder in
outstanding Swingline Loans and Letters of Credit such that, after giving effect
to each deemed assignment and assumption of participations, all of the Revolving
Lenders’ (including each Incremental Revolving Facility Lender) participations
hereunder in Swingline Loans and Letters of Credit shall be held on a pro rata
basis on the basis of their respective Revolving Credit
Commitments (after giving effect to any increase in the Revolving Credit Commitment pursuant to
Section 2.22) and (ii) the existing Revolving Lenders of the applicable Class shall assign Revolving
Loans to certain other Revolving Lenders of such Class (including the Revolving Lenders providing
the relevant Incremental Revolving Facility), and such other Revolving Lenders
(including the Revolving Lenders providing the relevant Incremental Revolving
Facility) shall purchase such Revolving Loans, in each case to the extent
necessary so that all of the Revolving Lenders of such Class participate in each
outstanding Borrowing of Revolving Loans pro rata on the basis of their
respective Revolving Credit Commitments of such Class (after giving effect to
any increase in the Revolving Credit Commitment pursuant to this Section 2.22);
it being understood and agreed that the minimum borrowing, pro rata borrowing
and pro rata payment requirements contained elsewhere in this Agreement shall
not apply to the transactions effected pursuant to this clause (i); and

 

(ii) if such Incremental Revolving Facility establishes Revolving Credit
Commitments of a new Class, then (A) the borrowing and repayment (except for (x)
payments of interest and fees at different rates on the Revolving Facilities
(and related outstandings), (y) repayments required on the Maturity Date of any
Revolving Facility and (z) any repayment made

 



106




in connection with a permanent repayment and termination of the Revolving Credit
Commitments
under any Revolving Facility (subject to clause (C) below)) of Revolving Loans with respect to any
Revolving Facility after the effective date of such Incremental Revolving Facility shall be made on
a pro rata basis with all other Revolving Facilities, (B) all Letters of Credit shall be participated on
a pro rata basis or less than pro rata basis by all Revolving Lenders and (C)
any permanent repayment of Revolving Loans with respect to, and reduction and
termination of Revolving Credit
Commitments under, any Revolving Facility after the effective date of such Incremental Revolving
Facility shall be made on a pro rata basis or less than pro rata basis with all
other Revolving Facilities, except that the Borrower shall be permitted to
permanently repay Revolving Loans and
reduce or terminate Revolving Credit Commitments under any Revolving Facility on a greater than
pro rata basis as compared to any other Revolving Facilities with a later
Maturity Date than such Revolving Facility.

 

(f) On the date of effectiveness of any Incremental Revolving Facility, the
maximum amount of LC Exposure permitted hereunder shall increase by an amount,
if any, agreed upon by Administrative Agent, the relevant Issuing Banks and
the Borrower.

 

(g) The Lenders hereby irrevocably authorize the Administrative Agent to enter
into any Incremental Facility Amendment or any amendment to any other Loan
Document as may be necessary
in order to establish new Classes or sub-Classes in respect of Loans or commitments pursuant to this Section

2.22 and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in connection
with the establishment of such new Classes or sub- Classes, in each case on
terms consistent with this Section 2.22.

 

(h) Notwithstanding anything to the contrary in this Section 2.22 or in any
other provision of any Loan Document, if the proceeds of any Incremental
Facility are intended to be applied to
finance an acquisition or other Investment that is permitted under this Agreement, the conditions to entering
into and availability of such Incremental Facility (including applicability of
customary “SunGard” or other “certain funds” conditionality), and the timing of
satisfaction or waiver of any such conditions (as between
being satisfied or waived upon execution of an amendment evidencing such Incremental Facility or upon the
making of any Incremental Loans thereunder), shall be as agreed to among the
Borrower and the lenders in respect of such Incremental Facility but without in
any way limiting the other applicable conditions to Incremental Facilities
specified in this Section 2.22;  provided that no Event of Default under
Sections
7.01(a), 7.01(f) or 7.01(g) exists or would exist immediately after giving effect to such Incremental Facility.

 

(i) Notwithstanding anything to the contrary in this Section 2.22 or in any
other provision of any Loan Document, the Loan Parties shall not be required to
bring down any representations and warranties in connection with any Incremental
Facility (other than with respect to the representations and warranties set
forth in Section 3.12, which such representations and warranties, shall be
required to be true and correct, as of the applicable date of funding of such
Incremental Facility and after giving effect to such Incremental Facility),
unless and solely to the extent otherwise required by, the lender or lenders
providing such Incremental Facility.

 

(j)



This Section 2.22 shall supersede any provision in Section 2.18 or 9.02 to the

contrary.

 

Section 2.23.Extensions of Loans and Revolving Credit Commitments.

 

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders holding
Loans of any Class or Commitments of any Class, in each case on a pro rata basis (based on the aggregate

 



107




outstanding principal amount of the respective Loans or Commitments of such Class) and on the same terms
to each such Lender, the Borrower is hereby permitted to consummate transactions
with any individual Lender who accepts the terms contained in the relevant
Extension Offer to extend the Maturity Date of all
or a portion of such Lender’s Loans or Commitments of such Class and otherwise modify the terms of all or
a portion of such Loans or Commitments pursuant to the terms of the relevant
Extension Offer (including by increasing the interest rate or fees payable in
respect of such Loans or Commitments (and related outstandings) or modifying the
amortization schedule, if any, in respect of such Loans) (each, an “Extension”,
and each group of Loans or Commitments, as applicable, in each case as so
extended, and the original Loans and the original Commitments (in each case not
so extended), being a “tranche”; any Extended Term Loans shall constitute a
separate tranche of Loans from the tranche of Loans from which they were
converted and any Extended Revolving Credit Commitments shall constitute a
separate tranche of Revolving Credit Commitments from the tranche of Revolving
Credit Commitments from which they were converted), so long as the following
terms are satisfied:

 

(i)
except as to (A) interest rates, fees and final maturity (which shall, subject
to immediately succeeding clause (iii), be determined by the Borrower and any Lender who agrees
to an Extension of its Revolving Credit Commitments and set forth in the relevant Extension Offer)
and (B) any covenants or other provisions applicable only to periods after the Latest Maturity Date
of the tranche of Revolving Credit Commitments subject to such Extension Offer,
the Revolving Credit Commitment of any Lender who agrees to an extension with
respect to such Commitment (an “Extended Revolving Credit Commitment”; and the
Loans thereunder, “Extended Revolving Loans”), and the related outstandings,
shall constitute a revolving commitment (or related outstandings, as the case
may be) with terms substantially identical to (or terms not less favorable to
existing Lenders as) the tranche of Revolving Credit Commitments subject to the
relevant Extension Offer (and related outstandings) provided hereunder; provided
that to the extent more
than one Revolving Facility exists after giving effect to any such Extension, (x) the borrowing and
repayment (except for (1) payments of interest and fees at different rates on the Revolving Facilities
(and related outstandings), (2) repayments required upon the Maturity Date of
any Revolving Facility and (3) repayments made in connection with a permanent
repayment and termination of Revolving Credit Commitments under any Revolving
Facility (subject to clause (z) below)) of Revolving Loans with respect to any
Revolving Facility after the effective date of such Extended Revolving Credit
Commitments shall be made on a pro rata basis or less than pro rata basis with
all other Revolving Facilities, (y) all Letters of Credit shall be participated
on a pro rata basis by all Revolving Lenders and (z) the permanent repayment of
Revolving Loans with respect to, and
reduction or termination of Revolving Credit Commitments under, any Revolving Facility after the
effective date of such Extended Revolving Credit Commitments shall be made on a
pro rata basis with all other Revolving Facilities, except that the Borrower
shall be permitted to permanently repay Revolving Loans and terminate Revolving
Credit Commitments of any Revolving Facility
on a greater than pro rata basis as compared to any other Revolving Facilities with a later Maturity
Date than such Revolving Facility;

 

(ii) except as to (A) interest rates, fees, amortization, final maturity date,
premiums, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iii),  (iv) and (v), be
determined by the Borrower and any Lender
who agrees to an Extension of its Term Loans and set forth in the relevant Extension Offer) and

(B)



any covenants or other provisions applicable only to periods after the Latest
Maturity Date of the tranche of Term Loans subject to such Extension Offer (in
each case, as of the date of such
Extension), the Term Loans of any Lender extended pursuant to any Extension (any such extended
Term Loans, the “Extended Term Loans”) shall have the same terms (or terms not
less favorable
to existing Lenders) as the tranche of Term Loans subject to the relevant Extension Offer; provided,
however, that any representations and warranties, affirmative and negative covenants (including

 



108




financial covenants) and events of default applicable to such tranche of
Extended Term Loans that also expressly apply to (and for the benefit of) the
tranche of Term Loans subject to the Extension Offer and each other Class of
Term Loans hereunder may be more favorable to the lenders of the
applicable tranche of Extended Term Loans than those originally applicable to the tranche of Term
Loans subject to the Extension Offer;

 

(i) (x) the final Maturity Date of any Extended Term Loans may be no earlier
than the Latest Maturity Date of the tranche of Term Loans subject to such
Extension Offer (as of the date of such Extension) and (y) no Extended Revolving
Credit Commitments or Extended Revolving Loans may have a final Maturity Date
earlier than (or have scheduled commitment reductions prior to) the Latest
Maturity Date of the tranche of Revolving Credit Commitments subject to such
Extension Offer (as of the date of such Extension);

 

(ii) the Weighted Average Life to Maturity of any Extended Term Loans shall
be no shorter than the remaining Weighted Average Life to Maturity of the tranche of Term Loans
subject to such Extension Offer (as of the date of such Extension);

 

(iii) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments (but, for purposes of clarity, not scheduled
amortization payments) in respect of the Term Loans, in each case as specified
in the relevant Extension Offer;

 

(iv) if the aggregate principal amount of Loans or Commitments, as the case may
be, in respect of which Lenders have accepted the relevant Extension Offer
exceed the
maximum aggregate principal amount of Loans or Commitments, as the case may be, offered to be
extended by the Borrower pursuant to such Extension Offer, then the Loans or
Commitments, as the case may be, of such Lenders shall be extended ratably up to
such maximum amount based on the respective principal amounts (but not to exceed
the applicable Lender’s actual holdings of record) with respect to which such
Lenders have accepted such Extension Offer;

 

(v) unless the Administrative Agent otherwise agrees, any Extension shall be in
a minimum amount of $1,000,000;

 

(vi) any applicable Minimum Extension Condition must be satisfied or waived by
the Borrower;

 

(vii)



any documentation in respect of any Extension shall be consistent with the

foregoing;

 

(viii) no Extension of any Revolving Facility shall be effective as to the
obligations of any Issuing Bank with respect to Letters of Credit without the consent of such Issuing
Bank (such consents not to be unreasonably withheld, conditioned or delayed) (and, in the absence
of such consent, all references herein to Latest Revolving Credit Maturity Date shall be determined,
when used in reference to such Issuing Bank without giving effect to such
Extension); and

 

(ix) no Extension of any Revolving Facility shall be effective as to the
obligations of any Swingline Lender with respect to Swingline Loans without the
consent of such
Swingline Lender (such consents not to be unreasonably withheld, conditioned or delayed) (and, in
the absence of such consent, all references herein to Latest Revolving Credit
Maturity Date shall be determined, when used in reference to such Swingline
Lender without giving effect to such Extension).

 



109




(b) (i) No Extension consummated in reliance on this Section 2.23 shall
constitute a voluntary or mandatory prepayment for purposes of Section 2.11,
(ii) the scheduled amortization payments (insofar as such schedule affects
payments due to Lenders participating in the relevant Class) set forth in
Section 2.10 shall be adjusted to give effect to any Extension of any Class of Loans or Commitments and

(iii)
except as set forth in clause (a)(vii) above, no Extension Offer is required to be in any minimum amount
or any minimum increment; provided that the Borrower may, in its sole discretion, specify as a condition (a
“Minimum Extension Condition”) to the consummation of any Extension that a
minimum amount (to be specified in the relevant Extension Offer in the
Borrower’s sole discretion) of Loans or Commitments (as applicable) of any or
all applicable tranches be tendered; it being understood that the Borrower may,
in its sole discretion, waive any such Minimum Extension Condition. The
Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section 2.23 (including, for the avoidance of doubt,
the payment of any interest, fees or premium in respect of any Extended Term Loans or Extended Revolving
Credit Commitments on such terms as may be set forth in the relevant Extension
Offer) and hereby waive the requirements of any provision of this Agreement
(including Sections 2.10,  2.11 or 2.18) or any other Loan Document that may
otherwise prohibit any such Extension or any other transaction contemplated by
this Section 2.23.

 

(c)
Subject to any consent required under Section 2.23(a)(x), no consent of any Lender
or the Administrative Agent shall be required to effectuate any Extension, other
than the consent of each Lender agreeing to such Extension with respect to one
or more of its Loans or Commitments of any Class (or a portion thereof). All
Extended Term Loans and Extended Revolving Credit Commitments and all
obligations in respect thereof shall constitute Secured Obligations under this
Agreement and the other Loan Documents that are secured by the Collateral and
guaranteed on a pari passu basis with all other applicable Secured Obligations
under this Agreement and the other Loan Documents. The Lenders hereby
irrevocably authorize the Administrative Agent to enter into any Extension
Amendment and any amendment to any of the other Loan Documents with the Loan
Parties as may be necessary in order to establish new Classes or sub-Classes in
respect of Loans or Commitments so extended and such technical amendments as may
be necessary or appropriate in the reasonable opinion of the Administrative
Agent and the Borrower in
connection with the establishment of such new Classes or sub-Classes, in each case on terms consistent with
this Section 2.23.

 

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including regarding timing, rounding and
other adjustments and to ensure reasonable administrative management of the credit facilities hereunder after
such Extension), if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.23.

 

Section 2.24. Inability to Determine Rates. If the Administrative Agent
determines that for any
reason adequate and reasonable means do not exist for determining the LIBO Rate for any requested Interest
Period with respect to a proposed LIBO Rate Loan or that the LIBO Rate for any requested Interest Period
with respect to a proposed LIBO Rate Loan does not adequately and fairly reflect
the cost to the Lenders of funding such LIBO Rate Loan, the Administrative Agent
will promptly notify the Borrower and each Lender thereof. Thereafter, the
obligation of the Lenders to make or maintain LIBO Rate Loans hereunder shall be
suspended until the Administrative Agent revokes such notice in writing. Upon
receipt of such
notice, the Borrower may revoke any Borrowing Request or Interest Election Request then submitted by it.
If the Borrower does not revoke such notice, the Lenders shall make, convert or
continue the Loans, as
proposed by the Borrower, in the amount specified in the applicable notice submitted by the Borrower, but
such Loans shall be made, converted or continued as ABR Loans instead of LIBO
Rate Loans.

 



110




ARTICLE 3REPRESENTATIONS AND WARRANTIES

 

On the Closing Date, on the date of any Credit Extension (if and to the extent
required pursuant to the terms hereof) and on any other date required pursuant
to the terms hereof, the Borrower hereby represents and warrants to the Lenders
that:

 

Section 3.01.Organization; Powers. Each of the Borrower and the Restricted
Subsidiaries (a) is

(i)



duly organized and validly existing and (ii) in good standing (to the extent
such concept exists in the relevant jurisdiction) under the Requirements of Law
of its jurisdiction of organization and (b) has all
requisite organizational power and authority to own its assets and to carry on its business as now conducted;
except, in each case referred to in this Section 3.01 (other than clauses (a)(i)
and (b) with respect to any Loan Party) where the failure to do so, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

 

Section 3.02. Authorization; Enforceability. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Loan Party is
a party are within such Loan Party’s corporate or other organizational power and
have been duly authorized by all necessary corporate or other
organizational action of such Loan Party. Each Loan Document to which any Loan Party is a party has been
duly executed and delivered by such Loan Party and is a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to the Legal Reservations.

 

Section 3.03. Governmental Approvals; No Conflicts. The execution and delivery
of each Loan Document by each Loan Party thereto and the performance by such
Loan Party thereof (a) do not require
any consent or approval of, registration or filing with, or any other action by, any Governmental Authority,
except (i) such as have been obtained or made and are in full force and effect,
(ii) solely in the case of a
foreclosure on the pledge of Capital Stock in any Broker-Dealer Subsidiary or any direct or indirect parent
company of any Broker-Dealer Subsidiary under the Loan Documents, any approval
by FINRA or any
similar Governmental Authority of a change in control or ownership or transfer of assets or line of business
of any Broker-Dealer Subsidiary (or any direct or indirect parent company thereof), (iii) in connection with
the Perfection Requirements and (iv) such consents, approvals, registrations,
filings or other actions the failure to obtain or make which could not be
reasonably expected to have a Material Adverse Effect, (b) will not violate any
(i) of such Loan Party’s Organizational Documents or (ii) Requirement of Law
applicable to such Loan Party which violation, in the case of this clause
(b)(ii), would reasonably be
expected to have a Material Adverse Effect and (c) will not violate or result in a default under any material
Contractual Obligation to which such Loan Party is a party or is otherwise bound
which violation, in the case of this clause (c), would reasonably be expected to
result in a Material Adverse Effect.

 

Section 3.04.Financial Condition; No Material Adverse Effect.

 

(a) (i) The financial statements most recently provided pursuant to Section
5.01(a) or (b), as applicable, present fairly, in all material respects, the
consolidated financial condition and results of operations and cash flows of the
Borrower and its Subsidiaries as of such dates and for such periods in
accordance with GAAP, (x) except as otherwise expressly noted therein and (y)
subject, in the case of financial statements provided pursuant to Section
5.01(a), to the absence of footnotes and normal year-end adjustments.

 

(b)



Since the Closing Date, there has been no Material Adverse Effect.

 



111




Section 3.05.Properties.

 

(a)
As of the Closing Date, Schedule 3.05(a) sets forth the address of each Real Estate
Asset (or each set of such assets that collectively comprise one operating
property) that is owned in fee simple (or similar concept in any applicable
jurisdiction) by any Loan Party.

 

(b) The Borrower and each of the Restricted Subsidiaries have good and valid fee
simple title (or similar concept in any applicable jurisdiction) to or rights to
purchase, or valid leasehold
interests in, or easements or other limited property interests in, all of their respective Real Estate Assets and
have good title to their personal property and assets, in each case, except (i)
for defects in title that do not materially interfere with their ability to
conduct their business as currently conducted or to utilize such
properties and assets for their intended purposes or (ii) where the failure to have such title or interests would
not reasonably be expected to have a Material Adverse Effect.

 

(c) To the knowledge of the Borrower, the Borrower and the Restricted
Subsidiaries
own or otherwise have a license or right to use all rights in Patents, Trademarks, Copyrights and other rights
in works of authorship (including all copyrights embodied in software) and all
other similar intellectual property rights (“IP Rights”) used to conduct their
respective businesses as presently conducted without, to
the knowledge of the Borrower, any infringement or misappropriation of the IP Rights of third parties, except
to the extent the failure to own or have a license or right to use would not, or
where such infringement or misappropriation would not, have, individually or in
the aggregate, a Material Adverse Effect.

 

Section 3.06.Litigation and Environmental Matters.

 

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower, threatened in writing against
or affecting the Borrower or any Restricted Subsidiary which would reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect.

 

(b)
Except for any matters that, individually or in the aggregate, would not reasonably
be expected to result in a Material Adverse Effect, (i) no Environmental Claims
are pending or, to the
knowledge of the Borrower, threatened in writing against the Borrower or any Restricted Subsidiary and (ii)
neither the Borrower nor any of the Restricted Subsidiaries has failed to comply
with any Environmental Law or to obtain, maintain or comply with any
Governmental Authorization required under any Environmental Law.

 

(c) Neither the Borrower nor any of the Restricted Subsidiaries has treated,
stored, transported or disposed of Hazardous Materials at or from any currently
or formerly operated real estate or facility relating to its business in a
manner that would reasonably be expected to have a Material Adverse Effect.

 

Section 3.07. Compliance with Laws. The Borrower and each of its Restricted
Subsidiaries is in compliance with all Requirements of Law applicable to it or
its property, except, in each case where the failure to do so, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect; it being understood and agreed that this Section 3.07 shall not
apply to the Requirements
of Law specifically referenced in Section 3.19 below. Except as would not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect, all Broker-Dealer Licenses and Memberships
and Broker-Dealer Registrations of each Broker-Dealer Subsidiary have been obtained and are in full force
and effect.

 



112




Section 3.08.Investment Company Status. No Loan Party is an “investment company”
as defined in, or is required to be registered under, the Investment Company Act
of 1940.

 

Section 3.09. Taxes. The Borrower and each of the Restricted Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid
all Taxes required to have been paid by it that are due and payable, except (a) Taxes (or any requirement to
file Tax returns with respect thereto) that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP or (b) to the extent that the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. Neither the Borrower
nor any Restricted Subsidiary has received written notice of any proposed or pending Tax assessment, audit
or deficiency that would individually or in the aggregate reasonably be expected to have a Material Adverse
Effect.

 

Section 3.10.ERISA.

 

(a) Each Pension Plan is in compliance in form and operation with its terms and
with ERISA and the Code and all other applicable Requirements of Law, except
where any failure to comply would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

(b)
There are no pending or, to the best knowledge of the Loan Parties or their ERISA
Affiliates, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Pension Plan or Foreign Pension Plan
that could reasonably be expected to have a Material Adverse Effect.

 

(c) Except as individually or in the aggregate would not reasonably be expected
to result in a Material Adverse Effect: (i) no ERISA Event or Foreign Benefit
Event has occurred and is
continuing or is reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension Liability; and

(iii)



neither the Loan Parties nor any ERISA Affiliate of a Loan Party has engaged in a transaction that could
be subject to Sections 4069 or 4212(c) of ERISA.

 

Section 3.11.Disclosure.

 

(a) As of the Closing Date, all written information (other than the Projections,
financial estimates, other forward-looking information or projected information and information of a general
economic or industry-specific nature) concerning the Borrower and its
Subsidiaries that was included in the Information Materials or otherwise
prepared by or on behalf of the Sponsors, the Borrower or any of their
respective representatives and made available to any Lender or the Administrative Agent in connection with
the Transactions on or before the Closing Date (the “Information”), when taken
as a whole, did not, when furnished, contain any untrue statement of a material
fact or omit to state a material fact necessary in order
to make the statements contained therein not materially misleading in light of the circumstances under which
such statements are made (after giving effect to all supplements and updates
thereto from time to time).

 

(b)
The Projections have been prepared in good faith based upon assumptions believed
by the Borrower to be reasonable at the time furnished (it being recognized that
such Projections are not to be viewed as facts and are subject to significant
uncertainties and contingencies many of which are beyond the Borrower’s control,
that no assurance can be given that any particular financial projections will be
realized, that actual results may differ from projected results and that such
differences may be material).

 



113




(c) To the knowledge of the Borrower, the information included in any Beneficial
Ownership Certification provided to any Agent or any Lender in connection with this Agreement is true and
correct in all respects.

 

Section 3.12. Solvency. As of the Closing Date, immediately after the
consummation of the
Transactions to occur on the Closing Date and the incurrence of Indebtedness and obligations on the Closing
Date in connection with this Agreement and the Transactions, the Borrower and
its Subsidiaries, on a consolidated basis, are Solvent.

 

Section 3.13. Capitalization and Subsidiaries. Schedule 3.13 sets forth, in each
case as of the Closing Date, (a) a correct and complete list of the name of each
Subsidiary of the Borrower and the ownership interest therein held by the
Borrower or its applicable Subsidiary, and (b) the type of entity of the
Borrower and each of its Subsidiaries.

 

Section 3.14. Security Interest in Collateral. Subject to the terms of the last
paragraph of
Section 4.01, the Legal Reservations, the Perfection Requirements, the provisions, limitations and/or exceptions set
forth in this Agreement and the other relevant Loan Documents, the Collateral
Documents create legal, valid and enforceable Liens on all of the Collateral in
favor of the Administrative Agent, for the benefit of itself and the other
Secured Parties, and upon the satisfaction of the applicable Perfection
Requirements, such Liens constitute perfected Liens (with the priority that such
Liens are expressed to have under the relevant Collateral Documents, unless
otherwise permitted hereunder or under any Collateral Document) on the
Collateral (to the extent such Liens are required to be perfected under the
terms of the Loan Documents) securing the Secured Obligations, in each case as
and to the extent set forth therein.

 

Section 3.15. Labor Disputes. As of the Closing Date, except as individually or
in the aggregate would not reasonably be expected to have a Material Adverse
Effect, (a) there are no strikes, lockouts or
slowdowns against the Borrower or any Restricted Subsidiary pending or, to the knowledge of the Borrower
or any Restricted Subsidiary, threatened and (b) the hours worked by and
payments made to employees of the Borrower and the Restricted Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
Requirements of Law.

 

Section 3.16. Federal Reserve Regulations. No part of the proceeds of any Loan
or any Letter of Credit will be used for any purpose that results in a violation
of the provisions of Regulation U or X. Each
Broker-Dealer Subsidiary that extends purpose credit to customers (as those terms are defined in Regulation
T of the Board of Governors) maintains procedures and internal controls reasonably designed to ensure that
such Broker-Dealer Subsidiary does not extend or maintain purpose credit to or for its customers other than
in accordance with the provisions of Regulation T of the Board of Governors.

 

Section 3.17. Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” (or any comparable term) under and as defined in the documentation
governing any Indebtedness that is subordinated in right of payment to the
Obligations.

 

Section 3.18. Use of Proceeds. The Borrower will use the proceeds of the Loans
consistent with Section 5.10.

 

Section 3.19.OFAC; PATRIOT ACT and FCPA.

 

(a) (i) Neither the Borrower nor any of its Subsidiaries, nor, to the knowledge
of the Borrower, any director, officer, agent, employee or Affiliate of any of
the foregoing is currently subject to
or the target of any U.S. sanctions administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and (ii) the Borrower and its Subsidiaries will not
directly or, to the knowledge of

 



114




the Borrower, indirectly, use the proceeds of the Loans or Letters of Credit, or
otherwise make available such proceeds to any Person for the purpose of
financing the activities of any Person, or in any country or territory, that, at
the time of such financing, is subject to or the target of any U.S. sanctions
administered by OFAC, except to the extent licensed by OFAC or
otherwise permissible.

 

(b) To the extent applicable, the Borrower and each of its Subsidiaries is in
compliance, in all material respects, with the (i) Trading with the Enemy Act
and each of the foreign assets control regulations of the U.S. Treasury
Department (31 C.F.R., Subtitle B, Chapter V) and any other enabling legislation
or executive order relating thereto and (ii) “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act.

 

(c) (i) None of the Borrower, any of its Subsidiaries or, to the knowledge of
the Borrower, any director, officer, agent, employee or Affiliate of any of the
foregoing, has taken any action,
directly or indirectly, that would result in a material violation by any such Person of the U.S. Foreign Corrupt
Practices Act of 1977 (the “FCPA”), including making any offer, payment, promise
to pay or authorization or approval of the payment of any money, or other
property, gift, promise to give or authorization of the giving of anything of
value, directly or indirectly, to any “foreign official” (as such term is
defined in the FCPA) or any foreign political party or official thereof or any
candidate for foreign political office, in each case in contravention of the
FCPA and any applicable anti-corruption Requirement of Law of any Governmental
Authority and (ii) no part of the proceeds of any Loan or any Letter of Credit
will be used, directly or, to the knowledge of the Borrower, indirectly for any
payments to any government official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA.

 

The representations and warranties set forth in Section 3.19 above made by or on
behalf of any Foreign Subsidiary are subject to and limited by any Requirement
of Law applicable to such Foreign Subsidiary; it being understood and agreed
that to the extent that any Foreign Subsidiary is unable to make any
representation or warranty set forth in Section 3.19 as a result of the
application of this sentence, such
Foreign Subsidiary shall be deemed to have represented and warranted that it is in compliance in all material
respects with any equivalent Requirement of Law relating to anti-terrorism,
anti-corruption or anti-money laundering that is applicable to such Foreign
Subsidiary in its relevant local jurisdiction of organization.

 

Section 3.20.Certain Regulatory Matters.

 

(a) Except as set forth on Schedule 3.20, to the extent required pursuant to
applicable Requirements of Law, (i) each Broker-Dealer Subsidiary is a member in
good standing of FINRA and (ii) each Broker-Dealer Subsidiary is duly registered
as a broker-dealer and in good standing with the SEC and/or duly registered as
an Introducing Broker with the CFTC, and in each state where the conduct of a
material portion of its business requires such registration.

 

(b) Except as set forth on Schedule 3.20, to the extent required pursuant to
applicable Requirements of Law, each Investment Manager Subsidiary is duly
registered (i) under the Investment Advisers Act as an investment adviser and is
thus not required to be registered as an investment adviser in the various
states and (ii) with each other applicable governing body where the conduct of
its investment advisory business requires such registration.

 

(c) Neither the Borrower nor any Subsidiary other than the Investment Manager
Subsidiaries is required to be registered, licensed or qualified as an
investment adviser under the laws requiring any such registration, licensing or
qualification in any state in which it conducts business, except
where the failure to be so registered, licensed or qualified would not reasonably be expected, individually or

 



115




in the aggregate, to have a Material Adverse Effect. Neither the Borrower nor
any Subsidiary other than the Broker-Dealer Subsidiaries is required to be
registered, licensed or qualified as a broker-dealer under the
securities laws of any state where it conducts business or is subject to material liability or disability by reason
of the failure to be so registered, licensed or qualified except where the
failure to be so registered, licensed or qualified would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

 

ARTICLE 4CONDITIONS

 

Section 4.01.Closing Date. Subject to the last paragraph of this Section 4.01,
the obligations of

(i)



each Lender to make Loans and (ii) any Issuing Bank to issue Letters of Credit shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):

 

(a)
Credit Agreement and Loan Documents. The Administrative Agent (or its counsel)
shall have received from each Loan Party party thereto (i) a counterpart signed by such Loan Party (or written
evidence satisfactory to the Administrative Agent (which may include a copy
transmitted by facsimile or other electronic method) that such party has signed
a counterpart) of (A) this Agreement, (B) the Security Agreement, (C) the Loan
Guaranty, (D) the Intellectual Property Security Agreements and (E) each
Promissory Note requested by a Lender at least three Business Days prior to the Closing Date (or such shorter
period as may be agreed to by the Borrower in its sole discretion) and (ii) a
Borrowing Request as required by Section 2.03.

 

(b) Legal Opinion. The Administrative Agent shall have received, on behalf of
itself and the Lenders, a customary written opinion of Willkie Farr & Gallagher
LLP, in its capacity as special counsel for the Loan Parties, dated as of the
Closing Date.

 

(c) Secretary’s Certificate and Good Standing Certificates. The
Administrative Agent shall have received (i) a certificate of each Loan Party,
dated as of the Closing Date and executed by a secretary, assistant secretary or
other Responsible Officer thereof, which shall (A) certify that (x) attached
thereto is a true and complete copy of the certificate or articles of
incorporation, formation or organization or other comparable organizational
document, as applicable, of such Loan Party certified by the relevant authority
of its jurisdiction of organization, (y) the certificate or articles of
incorporation, formation or organization or other comparable organizational
document, as applicable, of such Loan Party attached thereto have not been
amended (except as attached thereto) since the date reflected thereon and
(z) attached
thereto is a true and correct copy of the by-laws or operating, management, partnership or similar agreement
of such Loan Party, together with all amendments thereto as of the Closing Date,
(B) certify that attached thereto is a true and complete copy of resolutions or
written consents of its shareholders of Board of Directors, as the case may be,
authorizing the execution, delivery and performance of this Agreement and
the other Loan Documents to which it is a party, and that such resolutions or written consents have not been
modified, rescinded or amended and are in full force and effect without
amendment, modification or rescission, and (C) identify by name and title and
bear the signatures of the officers, managers, directors or
authorized signatories of such Loan Party who have executed the Loan Documents to which such Loan Party
is a party as of the Closing Date and (ii) a good standing (or equivalent)
certificate as of a recent date for such Loan Party from the relevant authority
of its jurisdiction of organization (to the extent such concepts
are applicable).

 

(d) Closing Certificate. The Administrative Agent shall have received a
customary closing certificate, dated as of the Closing Date and signed by a
Responsible Officer of the Borrower on
behalf of each Loan Party, confirming compliance with the conditions precedent set forth in Sections 4.01(j),
(k),  (l),  (o) and (s) as of the Escrow Funding Date or Closing Date,
as applicable.

 



116




(e) Solvency. The Administrative Agent shall have received a certificate in
substantially the form of Exhibit M from the chief financial officer (or other
officer with reasonably equivalent responsibilities) of the Borrower dated as of
the Closing Date and certifying as to the matters set forth therein.

 

(f) Perfection Certificate. The Administrative Agent shall have received a
completed Perfection Certificate dated as of the Closing Date and signed by a
Responsible Officer of each Loan Party on behalf of such Loan Party.

 

(g)
Lien Searches. The Administrative Agent shall have received the results of a search
of the Uniform Commercial Code filings (or equivalent filings) with respect to the Loan Parties in the states
(or other jurisdictions) of formation of such Persons, the results of a judgment and tax lien search with respect
to the Loan Parties in the states and county in which the chief executive office of each such Person is located
and in such other jurisdictions as may be reasonably required by the
Administrative Agent, together with copies of the financing statements (or
similar documents) disclosed by such search, and along with copies of USPTO and
United States Copyright Office searches reasonably required by the
Administrative Agent.

 

(h)



Pledged Stock and Pledged Notes. The Administrative Agent shall have received

(i)



the certificates representing any Capital Stock required to be pledged pursuant to the Security Agreement,
together with an undated stock power or similar instrument of transfer for each
such certificate endorsed in blank by a duly authorized officer of the pledgor
thereof, and (ii) any Material Debt Instrument required to
be pledged pursuant to the Security Agreement endorsed (without recourse) in blank (or accompanied by an
transfer form endorsed in blank) by the pledgor thereof.

 

(i) Filings Registrations and Recordings. Each document (including any UCC (or
similar) financing statement) required by any Collateral Document or under any
applicable Requirement of
Law to be filed, registered or recorded in order to create in favor of the Administrative Agent, for the benefit
of the Secured Parties, a perfected Lien on the Collateral required to be delivered pursuant to such Collateral
Document, shall be in proper form for filing, registration or recordation.

 

(j) Victory Refinancing. All indebtedness for borrowed money of the Borrower
(including under the Existing Credit Agreement) shall be repaid, redeemed, defeased, discharged, refinanced
and/or terminated, as applicable, and all commitments to extend credit under the Existing Credit Agreement
and all security interests related thereto shall be terminated or released, in
each case on terms reasonably satisfactory to the Lead Arrangers other than (x)
deferred purchase obligations, intercompany debt, capital leases, purchase money
financings and equipment financings, in each case, incurred in the ordinary
course of business, and (y) any other Indebtedness and Liens approved by the
Lead Arrangers in their reasonable discretion (such transactions, collectively,
the “Victory Refinancing”), and all fees, commissions and expenses in connection
with the Victory Refinancing shall have been paid in full.

 

(k) Acquisition. The Acquisition shall be consummated pursuant to the
Acquisition Agreement without giving effect to any modifications, consents,
amendments or waivers thereto that are materially adverse to the Lenders unless
consented to by the Lead Arrangers (such consent not to be
unreasonably withheld, conditioned or delayed); it being understood that (i) any change in the purchase price
made in accordance with the provisions of the Acquisition Agreement (as in
effect on November 6, 2018)
will not be deemed materially adverse to the Lenders, (ii) any other decrease in the purchase price (x) that is
less than or equal to 10.0% will not be deemed materially adverse to the Lenders
and (y) otherwise will not be deemed materially adverse to the Lenders so long
as any such reduction is applied to reduce the Initial Term Loan Commitments,
and (iii) any substantive modification, consent, amendment or waiver of the
definition of “Material Adverse Effect” shall be deemed materially adverse to
the Lenders and the Lead Arrangers.

 



117




(l) Target Refinancing. Concurrently with the consummation of the Acquisition,
all
pre-existing Indebtedness of the Targets and their Subsidiaries shall have been repaid or repurchased in full,
all commitments relating thereto shall have been terminated, and all Liens or security interests related thereto
shall have been terminated or released, in each case on terms reasonably
satisfactory to the Lead Arrangers other than (x) any Indebtedness of the
Targets or their respective Subsidiaries and Liens on assets of the Targets and
their respective Subsidiaries, in each case, that are permitted to remain
outstanding pursuant to the Acquisition Agreement, and (y) any other
indebtedness and liens approved by the Lead Arrangers in their reasonable
discretion (such transactions, collectively, the “Target Refinancing”), and no
new indebtedness shall be incurred on the Closing Date by the Borrower, the
Targets or their respective Subsidiaries other than the Initial Term Loans.

 

(m) Financial Information. The Lead Arrangers shall have received (i) the
audited combined carve out balance sheets of the Targets as of December 31, 2016
and 2017 and for the
corresponding prior Fiscal Years, and the related audited combined carve out statements of operations, cash
flows and stockholder’s equity for each of the Fiscal Years in the two (2) year
period ended December 31,
2017 and for the corresponding prior Fiscal Years, in each case, as adjusted to reflect the difference between
the Targets and the Business (as defined in the Eagle Acquisition Agreement),
(ii) the audited carve out
combined balance sheet of the Targets as of December 31, 2018, and the related audited combined carve out
statement of operations, cash flows and stockholder’s equity for the Fiscal Year ending December 31, 2018,
in each case, as adjusted to reflect the difference between the Targets and the
Business, (iii) the unaudited combined carve out balance sheet of the Targets as
of the last day of, and the related unaudited combined carve out statement of
operations for, each Fiscal Quarter (or, in the case of the Fiscal Quarter ended
September 30, 2018, for the nine-month period ended on such date), other than
the fourth Fiscal Quarter in any Fiscal Year, ending at least 45 days prior to
the Closing Date (beginning with the Fiscal Quarter ended
September 30, 2018), in each case, as adjusted to reflect the difference between the Targets and the Business,

(iv)



audited consolidated balance sheets and related consolidated statements of
operations of the Borrower
and its Subsidiaries (prior to giving effect to the Transactions) for the Fiscal Year ended December 31, 2018
and (v) unaudited consolidated balance sheets and related consolidated
statements of operations of the Borrower and its subsidiaries (prior to giving
effect to the Transactions) for, each Fiscal Quarter, other than the fourth
Fiscal Quarter in any Fiscal Year, ending at least 50 days prior to the Closing
Date (beginning with the Fiscal Quarter ending December 31, 2018).

 

(n) Pro Forma Financial Statements. The Lead Arrangers shall have received a pro
forma consolidated balance sheet and related pro forma consolidated statement of operations of the Borrower
and its Subsidiaries as of and for the twelve-month period ending on the last
day of the most recently completed four-Fiscal Quarter period ended at least 60
days (or 120 days in case such four-Fiscal Quarter
period is the end of the Borrower’s Fiscal Year) prior to the Closing Date, prepared in good faith after giving
effect to the Transactions as if the Transactions had occurred as of such date
(in the case of such balance sheet) or at the beginning of such period (in the
case of the statement of operations); provided that purchase accounting
adjustments shall not be required to be made.

 

(o) Material Adverse Effect. From November 6, 2018 to the Escrow Funding Date,
there shall not have occurred any Material Adverse Effect (as defined in the
Acquisition Agreement).

 

(p) Payment of Fees. All fees required to be paid as of the Closing Date to the
Lead
Arrangers, certain of their respective Affiliates, the Administrative Agent and/or the Lenders shall have been
paid. All expenses (including legal fees and expenses) of the Lead Arrangers and
the Administrative Agent
in connection with the Transactions required to be reimbursed as of the Closing Date, to the extent invoiced
in reasonable detail at least three (3) Business Days (or such shorter period as
may be agreed to by the Borrower in its sole discretion) prior to the Closing
Date, shall have been paid (with all such reimbursable expenses invoiced
thereafter to be paid in accordance with the Loan Documents).

 



118




(q)



Certain Information. The Administrative Agent will have received at least three

(3) Business Days prior to the Closing Date all documentation and other
information about the Borrower, Target and their respective Subsidiaries (to the
extent any such Person is required to become a Loan Party)
required by bank regulatory authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act, to the extent requested
from the Borrower at least ten (10) Business Days prior to the Closing Date.

 

(r) Beneficial Ownership Certification. To the extent the Borrower, Target or
any of their respective Subsidiaries qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, at least three (3) Business Days
prior to the Closing Date, the Administrative Agent shall have received a
Beneficial Ownership Certification in the relation to such Person.

 

(s) Representations and Warranties. As of the Escrow Funding Date, (i)
the Specified
Acquisition Agreement Representations shall be accurate in all material respects (without duplication of any
materiality qualifier set forth therein) and (ii) the Specified Representations
shall be accurate in all material respects (without duplication of any
materiality qualifier set forth therein).

 

For purposes of determining whether the conditions specified in this Section
4.01 have been satisfied as of the Closing Date, by funding the Initial Term
Loans hereunder, the Administrative Agent and each Lender shall be deemed to
have consented to, approved or accepted, or to be satisfied with, each
document or other matter required hereunder to be consented to or approved by or acceptable or satisfactory
to the Administrative Agent or such Lender, as the case may be.

 

Notwithstanding the foregoing or anything to the contrary in this Agreement or
any other Loan Document, to the extent any security interest in the intended
Collateral (other than any Collateral the security interest in which may be
perfected solely by the filing of a UCC financing statement or solely by
the delivery of stock certificates of the Targets, the Borrower or any of their material Domestic Subsidiaries;
provided that any such stock certificates of Subsidiaries of the Targets will be
required to be delivered on the Closing Date only to the extent received from
the Sellers, so long as the Borrower has used commercially reasonable efforts to
cause the Sellers to deliver them to the Borrower on the Closing Date) is not
perfected on the Closing Date after the Borrower’s use of commercially
reasonable efforts to do so, the perfection of such security interest(s) will
not constitute a condition precedent to the availability of the Initial Term
Loans on the Closing Date but such security interest(s) will be required to be
perfected within 60 days after the Closing Date.

 

Section 4.02. Each Credit Extension. After the Closing Date, the obligation of
each Lender to make any Credit Extension (other than any Letter of Credit
Reimbursement Loan) is subject to the satisfaction of the following conditions:

 

(a)
Request for Credit Extension. (i) In the case of any Borrowing, the Administrative
Agent shall have received a Borrowing Request as required by Section 2.03 or (ii) in the case of the issuance
of any Letter of Credit, the applicable Issuing Bank and the Administrative
Agent shall have received a notice requesting the issuance of such Letter of
Credit as required by Section 2.05(b).

 

(b) Representations and Warranties. The representations and warranties of the
Loan Parties set forth in this Agreement and the other Loan Documents shall be
true and correct in all material respects on and as of the date of any such
Credit Extension with the same effect as though such representations and
warranties had been made on and as of the date of such Credit Extension;
provided that to the extent that any representation and warranty specifically
refers to an earlier date, it shall be true and correct in all material respects
as of such earlier date; provided,  further, that representations and warranties

 



119




that are qualified by “material”, “material adverse effect” or a similar term
shall be true and correct in all respects.

 

(c)
No Default or Event of Default. At the time of and immediately after giving effect
to the making of the applicable Credit Extension, no Default or Event of Default
has occurred and is continuing.

 

Each Credit Extension after the Closing Date shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in paragraphs (b) and (c) of this Section 4.02;  provided,
 however, that the conditions set forth in this Section 4.02 shall not apply to
any Credit
Extension under any Incremental Facility Amendment, Refinancing Amendment or Extension Amendment
unless in each case the lenders in respect thereof have required satisfaction of
the same in the applicable Incremental Facility Amendment, Refinancing Amendment
or Extension Amendment, as applicable.

 

ARTICLE 5AFFIRMATIVE COVENANTS

 

From the Closing Date until the date on which all Revolving Credit Commitments
have expired or
terminated and the principal of and interest on each Loan and all fees, expenses and other amounts payable
under any Loan Document (other than contingent indemnification and expense
reimbursement obligations for which no claim or demand has been made) have been
paid in full in immediately available funds and all Letters of Credit have
expired or have been terminated (or have been collateralized or back-stopped by
a letter of credit in an amount equal to 103.0% of the Stated Amount thereof or
otherwise in a manner
reasonably satisfactory to the relevant Issuing Bank) and all LC Disbursements have been reimbursed (such
date, the “Termination Date”), the Borrower hereby covenants and agrees with the
Lenders that:

 

Section 5.01.Financial Statements and Other Reports. The Borrower will deliver
to the Administrative Agent for delivery to each Lender:

 

(a) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year, the consolidated balance sheet of the Borrower and its Subsidiaries
as at the end of such Fiscal Quarter and the related consolidated statements of
income or operations and cash flows of the Borrower and its Subsidiaries for
such Fiscal Quarter and for the period from the beginning of the then current
Fiscal Year to the end of such Fiscal Quarter, and setting forth, in reasonable
detail, in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year (to the extent applicable), all in reasonable detail, together
with a Responsible Officer Certification (which may be included in the
applicable Compliance Certificate) with respect thereto;

 

(b) Annual Financial Statements. As soon as available, and in any event within
90 days after the end of each Fiscal Year ending after the Closing Date, (i) the
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such Fiscal Year and the related consolidated statements of income or operations
and cash flows of the Borrower and its Subsidiaries for such Fiscal Year and,
commencing after the completion of the second full Fiscal Year ending after the Closing Date, setting forth,
in reasonable detail, in comparative form the corresponding figures for the previous Fiscal Year and (ii) with
respect to such consolidated financial statements, a report thereon of an
independent certified public accountant of recognized national standing, which
report shall not be subject to (x) a “going concern” qualification (except as
resulting from (A) the impending maturity of any Indebtedness and/or (B) any
breach or anticipated breach of any financial covenant) but may include a “going
concern” explanatory paragraph or like statement or (y) a qualification as to
the scope of the audit, and shall state that such consolidated financial
statements fairly present, in all material respects, the consolidated
financial position

 



120




of the Borrower and its Subsidiaries as at the dates indicated and its income
and cash flows for the periods indicated in conformity with GAAP;

 

(c) Compliance Certificate. Together with each delivery of financial statements
pursuant to Section 5.01(a) and 5.01(b), a duly executed and completed Compliance Certificate (i) certifying
that no Default or Event of Default has occurred and is continuing (or if a
Default or Event of Default is continuing, describing in reasonable detail such
Default or Event of Default and the steps being taken to
cure, remedy or waive the same), (ii) in the case of financial statements delivered pursuant to Section 5.01(b),
setting forth reasonably detailed calculations of Excess Cash Flow of the
Borrower and the Restricted Subsidiaries for each Fiscal Year beginning with the
financial statements for the Fiscal Year ended on or about December 31, 2020,
(iii) containing information and calculations reasonably necessary for
determining, on a consolidated basis, compliance by the Borrower and the
Restricted Subsidiaries with the provisions of this Agreement referred to
therein, to the extent then applicable, (iv) a description of any new Subsidiary
and any change in the name or jurisdiction of organization of any Loan Party
since the date of
the most recent list delivered (or in the case of the first such list so delivered, since the Closing Date) and

(v)
listing any newly filed or acquired registrations of or applications for registrations of any material Patents,
Trademarks or Copyrights constituting Collateral with the United States Patent and Trademark Office or the
United States Copyright Office by any Loan Party (other than any registration
that issues with respect to an application that was identified on a list
previously delivered pursuant to this Section 5.01(c)(v) or is then subject to
an Intellectual Property Security Agreement (or supplement thereto)) since the
date of the most recent list delivered (or in the case of the first such list so
delivered, since the Closing Date);

 

(d) Unrestricted Subsidiary Elimination. Together with each delivery of
financial statements of the Borrower and its Subsidiaries pursuant to Section
5.01(a) and 5.01(b), if applicable, an internally prepared management summary of
pro forma adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such consolidated financial statements;

 

(e) Notice of Material Events. Promptly upon any Responsible Officer of the
Borrower obtaining knowledge thereof, written notice of the following:

 

(i)



the occurrence of any Default or Event of Default

 

(ii)



the occurrence of any event that has resulted in a Material Adverse Effect;

 

(iii) to the extent permissible by law, the filing or commencement of any
action, suit or proceeding by or before any arbitrator or Governmental Authority against or affecting
the Borrower or any Subsidiary or the receipt of a notice of an Environmental
Liability that could reasonably be expected to result in a Material
Adverse Effect;

 

(iv) the occurrence of any ERISA Event that would reasonably be expected to
result in material liability to any Loan Party; and

 

(v)



the occurrence of any failure described in clauses (i) or (ii) of Section

7.01(b).

 

(f) Budget. As soon as available and in any event no later than 90 days after
the beginning of each Fiscal Year commencing after the Closing Date, a
consolidated budget of the Borrower and the Restricted Subsidiaries consisting
of quarterly operating and capital budgets;

 

(g) Information Regarding Collateral. Prompt written notice of any change (i) in
any Loan Party’s legal name, (ii) in any Loan Party’s type of organization,
(iii) in any Loan Party’s jurisdiction

 



121




of organization or (iv) in any Loan Party’s organizational identification
number, in each case to the extent such information is necessary to enable the
Administrative Agent to perfect or maintain the perfection and priority of its
security interest in the Collateral of the relevant Loan Party.

 

(h) Narrative Report and Management Discussion and Analysis. Concurrently with
each delivery of the financial statements described in Sections 5.01(a) and
5.01(b), a customary narrative
report and management’s discussion and analysis describing the financial condition and results of operation
for such Fiscal Quarter or Fiscal Year, as applicable, and, with regard to
quarterly financial statements, the then-elapsed portion of the Fiscal Year, in
each case, as compared to amounts for the previous Fiscal Year or corresponding
periods of the previous Fiscal Year (in each case, to the extent applicable) and
budgeted amounts.

 

(i) Lender Calls. Within 10 Business Days after each delivery of the financial
statements described in Sections 5.01(b) for any Fiscal Year, at the request of the Administrative Agent, the
Borrower shall hold a conference call (the reasonable costs of holding such call to be paid by the Borrower)
with all Lenders who choose to attend such conference call, during which the
Borrower shall review the financial results of such Fiscal Year, the financial
condition of the Borrower and its Subsidiaries and the budget for the current
Fiscal Year delivered pursuant to clause (f) above.

 

(j)



Other Information.

 

(i)
Such other certificates, readily available reports and information (financial or
otherwise) as the Administrative Agent may reasonably request from time to time
regarding the business, operations and financial condition of the Borrower and
the Restricted Subsidiaries and
compliance with the terms hereof; provided, however, that neither the Borrower nor any Restricted
Subsidiary shall be required to disclose or provide any information (a) that constitutes non-financial
trade secrets or non-financial proprietary information of the Borrower or any of
its Subsidiaries or any of their respective customers or suppliers, (b) in
respect of which disclosure to the Administrative Agent or any Lender (or any of
their respective representatives) is prohibited by applicable Requirements of
Law, (c) that is subject to attorney-client or similar privilege or constitutes
attorney work product or (d) in respect of which the Borrower or any Restricted
Subsidiary owes confidentiality obligations to any third party (to the extent
not created in contemplation of such Person’s obligations under this
Section 5.01(j)).

 

(ii)
Promptly after the furnishing thereof, copies of any material notices (other
than notices furnished in the ordinary course) furnished to any holder of any
class or series of (x) any Junior Indebtedness, (y) any Junior Lien Indebtedness
or (z) other debt securities of any Loan
Party, in each case, so long as the aggregate outstanding principal amount thereunder is greater than
the Threshold Amount and not otherwise required to be furnished to the
Administrative Agent pursuant to any other clause of this Section 5.01.

 

Documents required to be delivered pursuant to this Section 5.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower (or a representative thereof)
posts such documents (or provides a link thereto) at the website address listed
on Schedule 9.01; (ii) on which such documents are delivered by the Borrower to
the Administrative Agent
for posting on behalf of the Borrower on IntraLinks/SyndTrak or another relevant secure website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); (iii) on which such documents are faxed to the
Administrative Agent (or electronically mailed to an address provided by the Administrative Agent); or (iv)
on which such items have been made available on the SEC website or the website of the relevant analogous

 



122




governmental or private regulatory authority or securities exchange (including,
for the avoidance of doubt, by way of “EDGAR”).

 

The Borrower and each Lender acknowledge that certain of the Lenders may be
Public Lenders and, if documents or notices required to be delivered pursuant to
this Section 5.01 or otherwise are being distributed through
IntraLinks/IntraAgency, SyndTrak Online or another relevant secure website or
other secure electronic information platform (the “Platform”), any document or
notice that the Borrower has indicated contains Non-Public Information shall not
be posted on that portion of the Platform designated for such Public Lenders.
The Borrower agrees, upon the reasonable written request of the Administrative
Agent, to clearly designate all information provided to the Administrative Agent
by or on behalf of the Borrower which is suitable to make available to Public
Lenders. If the Borrower has not indicated whether a document or notice
delivered pursuant to this Section 5.01 contains Non-Public Information, the
Administrative Agent shall post such document or notice solely on that portion
of the Platform designated for Lenders who wish to receive material Non-Public
Information with respect to the Borrower and its Subsidiaries and their
securities; provided that any financial statements delivered pursuant to
Section 5.01(a) and 5.01(b) and any Compliance Certificate shall be deemed
suitable to make available to Public Lenders unless, with respect to any such
document, the Borrower notifies the Administrative Agent that
such document contains Non-Public Information; it being understood and agreed that from and after receipt
of such notice, unless otherwise specified therein, such notice shall apply to all documents of the same type
for all future periods.

 

Notwithstanding the foregoing, the obligations in this Section 5.01 may instead
be satisfied with respect to any financial statements, budgets and Responsible
Officer Certifications of the Borrower by furnishing (A) the applicable
financial statements of any Parent Company or (B) Form 10-K or 10-Q, as
applicable, of the Borrower or any Parent Company filed with the SEC or any
securities exchange, in each case, within the time periods specified in such
paragraphs and without any requirement to provide notice
of such filing to the Administrative Agent or any Lender; provided that, with respect to each of clauses (A)
and (B), (i) to the extent (1) such financial statements relate to any Parent
Company and (2) either (x) such Parent Company (or any other Parent Company that
is a Subsidiary of such Parent Company) has any material third party
Indebtedness and/or material operations (as determined by the Borrower in good
faith and other than any operations that are attributable solely to such Parent
Company’s direct or indirect ownership of the Borrower and its Subsidiaries) or
(y) there are material differences between the financial statements of such
Parent Company and its consolidated Subsidiaries, on the one hand, and the
Borrower and its consolidated Subsidiaries, on the other hand, such financial
statements or Form 10-K or 10-Q, as applicable, shall be accompanied by
unaudited consolidating information that summarizes in reasonable detail the
differences between the information relating to such Parent Company and its
consolidated
Subsidiaries, on the one hand, and the information relating to the Borrower and its consolidated Subsidiaries
on a stand-alone basis, on the other hand, which consolidating information shall
be certified by a Responsible Officer of the Borrower as having been fairly
presented in all material respects and (ii) to the extent such financial
statements are in lieu of financial statements required to be provided under
Section 5.01(b), such financial statements shall be accompanied by a report and
opinion of an independent registered public accounting firm of nationally
recognized standing, which report and opinion shall satisfy the applicable
requirements set forth in Section 5.01(b) as if the references to the “Borrower”
therein were references to such Parent Company.

 

Section 5.02. Existence. Except as otherwise permitted under Section 6.07, the
Borrower will, and will cause each of the Restricted Subsidiaries to, at all
times preserve and keep in full force and effect its existence and all rights,
franchises, licenses and permits material to its business except, other than
with
respect to the preservation of the existence of the Borrower, to the extent that the failure to do so would not
reasonably be expected to result in a Material Adverse Effect; provided that
neither the Borrower nor any
of the Restricted Subsidiaries shall be required to preserve any such existence (other than with respect to

 



123




the preservation of existence of the Borrower), right, franchise, license or
permit if a Responsible Officer of such Person or such Person’s board of
directors (or similar governing body) determines that the preservation thereof
is no longer desirable in the conduct of the business of such Person, and that
the loss thereof is not disadvantageous in any material respect to such Person
or to the Lenders. The Borrower will
cause each Broker-Dealer Subsidiary to maintain all Broker-Dealer Licenses and Memberships and Broker-
Dealer Registrations.

 

Section 5.03. Payment of Taxes. The Borrower will, and will cause each of the
Restricted
Subsidiaries to, file all Tax returns and pay all Taxes imposed upon it or any of its properties or assets or in
respect of any of its income or businesses or franchises before any penalty or fine accrues thereon; provided,
 however, that no such Tax need be paid if (a) it is being contested in good faith by appropriate proceedings,
so long as adequate reserves or other appropriate provisions, as are required in
conformity with GAAP, have been made therefor or (b) failure to pay or discharge
the same would not reasonably be expected to result in a Material Adverse Effect
and no such filing shall be required if the failure to make such filing would
not reasonably be expected to result in a Material Adverse Effect.

 

Section 5.04. Maintenance of Properties. The Borrower will, and will cause each
of
the  Restricted Subsidiaries to, maintain or cause to be maintained in good repair, working order and condition,
ordinary wear and tear and casualty and condemnation excepted, all property
reasonably necessary to the normal conduct of business of the Borrower and the
Restricted Subsidiaries and from time to time will make or cause to be made all
needed and appropriate repairs, renewals and replacements thereof except as
expressly permitted by this Agreement or where the failure to maintain such properties or make such repairs,
renewals or replacements could not reasonably be expected to have a Material
Adverse Effect.

 

Section 5.05. Insurance. The Borrower will maintain or cause to be maintained,
with financially
sound and reputable insurers, such material insurance coverage with respect to liabilities, losses or damage
in respect of the assets, properties and businesses of the Borrower and the
Restricted Subsidiaries as may customarily be carried or maintained under
similar circumstances by Persons of established reputation engaged in similar
businesses in the same geographic regions, in each case in such amounts (giving
effect to self-insurance), with such deductibles, covering such risks and
otherwise on such terms and conditions as shall be customary for such Persons,
including flood insurance with respect to each Flood Hazard
Property, in each case in compliance with the National Flood Insurance Act of 1968 and the Flood Disaster
Protection Act of 1973 (where applicable). Each such policy of insurance (other
than, for the avoidance of
doubt, representation and warranties insurance policies) shall, as and when required under the terms hereof,
to the extent available from the relevant insurance carrier, (i) in the case of liability insurance policies (other
than employee benefits, D&O and similar policies) name the Administrative Agent
and the other Secured Parties as an additional insured thereunder as its
interests may appear and (ii) in the case of casualty insurance policies
(excluding business interruption and similar insurance policies), contain a loss
payable clause or endorsement that names the Administrative Agent, on behalf of
the Lenders as the loss payee thereunder and (iii) provide for at least 30 days’
prior written notice to the Administrative Agent of any
modification or cancellation of such policy (or 10 days’ prior written notice in the case of the failure to pay
any premiums thereunder).

 

Section 5.06. Inspections. The Borrower will, and will cause each of the
Restricted Subsidiaries
to, permit any authorized representative designated by the Administrative Agent to visit and inspect any of
the properties of the Borrower and any of the Restricted Subsidiaries at which the principal financial records
and executive officers of the applicable Person are located, to inspect and copy
its and their respective financial and accounting records, and to discuss its
and their respective affairs, finances and accounts with its and their
Responsible Officers and independent public accountants (provided that
representatives of the Borrower (or any of its Subsidiaries) may, if the
Borrower so chooses, be present at or participate in any
such discussions), all upon reasonable notice and at reasonable times during normal business hours selected

 



124




by the Borrower; provided that (a) only the Administrative Agent on behalf of
the Lenders may exercise the rights of the Administrative Agent and the Lenders
under this Section 5.06 and (b) except as expressly
set forth in the proviso below during the continuance of an Event of Default, the Administrative Agent shall
not exercise such rights more often than two times during any calendar year (with only one such time at the
Borrower’s expense); provided, further, that when an Event of Default exists, the Administrative Agent (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours and upon reasonable advance notice without limitation; provided,
 further, that notwithstanding anything to the contrary herein, neither the
Borrower nor any Restricted Subsidiary shall be required to disclose, permit the inspection, examination or
making of copies of or discuss any document, information, or other matter (A) that constitutes non-financial
trade secrets or non-financial proprietary information of the Borrower and its
Subsidiaries or any of its customers or suppliers, (B) in respect of which
disclosure to the Administrative Agent or any Lender (or
any of their respective representatives or contractors) is prohibited by applicable Requirements of Law, (C)
that is subject to attorney-client or similar privilege or constitutes attorney
work product or (D) in respect of which the Borrower or any Restricted
Subsidiary owes confidentiality obligations to any third party (to the extent
not created in contemplation of such Person’s obligations in this Section 5.06).

 

Section 5.07. Maintenance of Book and Records. The Borrower will, and will cause
the Restricted Subsidiaries to, maintain proper books of record and account
containing entries of all material financial transactions and matters involving
the assets and business of the Borrower and the Restricted
Subsidiaries that are full, true and correct in all material respects and permit the preparation of consolidated
financial statements in accordance with GAAP.

 

Section 5.08.Compliance with Laws.

 

(a) The Borrower will comply, and will cause each of the Restricted Subsidiaries
to comply, with the requirements of all applicable Requirements of Law
(including ERISA, Advisers Act and Environmental Laws but excluding OFAC
(including laws related to Persons subject to any U.S. sanctions administered by
OFAC), the USA PATRIOT Act and the FCPA), except to the extent the failure to so
comply would not reasonably be expected to have a Material Adverse Effect. The Borrower will cause each
Broker-Dealer Subsidiary to comply with the rules and regulations of the SEC, FINRA, CFTC and any other
Governmental Authority applicable to it to it (including such rules and
regulations dealing with net capital requirements) and, to the extent applicable
to any Broker-Dealer Subsidiary (including its sales agents and registered
personnel), except where the failure to so comply would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

 

(b) The Borrower will comply, and will cause each of the Restricted Subsidiaries
to
comply, with the requirements of all applicable OFAC (including laws related to Persons subject to any U.S.
sanctions administered by OFAC), “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act and the FCPA, in each case, in all
material respects.

 

Section 5.09. Designation of Subsidiaries. The Borrower may at any time after
the Closing Date designate (or redesignate) any Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as
a Restricted Subsidiary; provided that (i) immediately before and after giving effect to such designation, no
Default or Event of Default exists (including after giving effect to the
reclassification of Investments in,
Indebtedness of and Liens on the assets of, the applicable Restricted Subsidiary or Unrestricted Subsidiary),

(ii)



in the case of a designation of any Restricted Subsidiary as an Unrestricted
Subsidiary, the Total
Leverage Ratio, calculated on a Pro Forma Basis for the most recently ended Test Period, would not exceed
4.50:1.00, and (iii) after such designation, no Unrestricted Subsidiary shall
own any Capital Stock in any Restricted Subsidiary or hold any Indebtedness of
or any Lien on any property of the Borrower or the
Restricted Subsidiaries that would not then be permitted to be incurred by the Borrower or the Restricted

 



125




Subsidiaries, as applicable (it being expressly understood and agreed that any
such Indebtedness or Lien shall be deemed to have been incurred or granted by
the Borrower or the Restricted Subsidiaries, as applicable, on the date of such
designation). The designation of any Subsidiary as an Unrestricted Subsidiary
shall constitute an Investment by the Borrower (or its applicable Restricted
Subsidiary) therein
at the date of designation in an amount equal to the portion of the fair market value of the net assets of such
Restricted Subsidiary attributable to the Borrower’s (or its applicable
Restricted Subsidiary’s) equity interest therein as reasonably estimated by the
Borrower (and such designation shall only be permitted to the extent such
Investment is a Permitted Investment or is then permitted under Section
6.04(a)). The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute the making, incurrence or granting, as applicable,
at the time of designation of any then-existing Investment,
Indebtedness or Lien of such Restricted Subsidiary, as applicable; provided that upon any re-designation of
any Unrestricted Subsidiary as a Restricted Subsidiary, the Borrower shall be
deemed to continue to have an Investment in the resulting Restricted Subsidiary
in an amount (if positive) equal to (a) the Borrower’s “Investment” in such
Restricted Subsidiary at the time of such re-designation, minus (b) the portion
of the
fair market value of the net assets of such Restricted Subsidiary attributable to the Borrower’s equity therein
at the time of such re-designation. As of the Closing Date, the Subsidiaries
listed on Schedule 5.09 have been designated as Unrestricted Subsidiaries.

 

Section 5.10.Use of Proceeds.

 

(a) The Borrower shall use the proceeds of the Revolving Loans after the Closing
Date, to finance the working capital needs and other general corporate purposes
of the Borrower and the Restricted Subsidiaries (including for capital
expenditures, working capital or purchase price adjustments, the payment of
transaction fees and expenses, acquisitions and other Investments, Restricted
Payments and
any other purpose not prohibited by the terms of the Loan Documents). The Borrower shall use the proceeds
of (i) the Initial Term Loans on the Closing Date to finance all or a portion of
the Transactions and (ii) any Additional Term Loans as provided in the
applicable Incremental Facility Amendment or Refinancing Amendment. Letters of
Credit may be issued (i) on the Closing Date in the ordinary course of business
and
to replace or provide credit support for any letters of credit, bank guarantees or surety, customs, performance
or similar bonds of the Borrower and its Subsidiaries or any of their Affiliate
or to replace cash collateral posted by any of the foregoing Persons and (ii)
after the Closing Date for general corporate purposes of the Borrower and its
Subsidiaries and any other purpose not prohibited by the terms of the
Loan Documents.

 

(b) The Borrower will not request any Borrowing, and the Borrower shall not use,
shall cause the Restricted Subsidiaries not to use and shall cause the directors, officers, employees and agents
of the foregoing to not knowingly use the proceeds of any Credit Extension (i)
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of the FCPA, (ii) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any person or
entity that is subject to any U.S. sanctions administered by
OFAC, or (iii) in any manner that would result in the violation of any sanctions applicable to any party hereto
(including any Person participating in the transaction, whether as Lender, Agent, Issuing Bank or otherwise).

 

Section 5.11.Covenant to Guarantee Obligations and Give Security.

 

(a) Upon (i) the formation or acquisition after the Closing Date of any
Restricted Subsidiary that is a Domestic Subsidiary, (ii) the designation of any
Unrestricted Subsidiary that is a
Domestic Subsidiary as a Restricted Subsidiary, (iii) any Restricted Subsidiary that is a Domestic Subsidiary
ceasing to be an Immaterial Subsidiary or (iv) any Restricted Subsidiary that
was an Excluded Subsidiary ceasing to be an Excluded Subsidiary, on or before
the date that is 60 days after the relevant formation, acquisition, designation
or cessation occurred (or such longer period as the Administrative Agent may
reasonably agree), the Borrower shall (A) cause such Restricted Subsidiary (other than any Excluded

 



126




Subsidiary) to comply with the requirements set forth in clause (b) of the
definition of “Collateral and
Guarantee Requirement” and (B) upon the reasonable request of the Administrative Agent, cause the relevant
Restricted Subsidiary to deliver to the Administrative Agent a customary opinion
of counsel for such Restricted Subsidiary, addressed to the Administrative Agent
and the Lenders; provided,  however, that notwithstanding the foregoing, no
Subsidiary that is an Excluded Subsidiary shall be required to take any action
described in this Section 5.11(a).

 

(b)
Within 60 days (or such longer period as the Administrative Agent may reasonably
agree (provided that the Administrative Agent will use commercially reasonable
efforts to confirm Lenders do not need additional time to complete independent
due diligence with respect to any potential Material Real Estate Assets before
entering into a new Mortgage)) (1) after the Closing Date, in the case of
Material Real Estate Assets (other than any Excluded Asset) owned by Loan
Parties on the Closing Date or (2) after
the acquisition by any Loan Party of any Material Real Estate Asset (other than any Excluded Asset), in the
case of such Material Real Estate Assets acquired after the Closing Date, the Borrower shall cause such Loan
Party to comply with the requirements set forth in clause (c) of the definition
of “Collateral and Guarantee Requirement” with respect to the relevant Material
Real Estate Asset; it being understood and agreed that,
with respect to any Material Real Estate Asset owned by any Restricted Subsidiary at the time such Restricted
Subsidiary is required to become a Loan Party under Section 5.11(a), such
Material Real Estate Asset shall
be deemed to have been acquired by such Restricted Subsidiary on the first day on which it becomes a Loan
Party under Section 5.11(a).

 

(c) Notwithstanding anything to the contrary herein or in any other Loan
Document, it is understood and agreed that:

 

(i) the Administrative Agent may grant extensions of time for the creation and
perfection of security interests in, or obtaining of title insurance, legal
opinions,
surveys or other deliverables with respect to, particular assets or the provision of any Loan
Guaranty by any Restricted Subsidiary (in connection with assets acquired, or
Restricted
Subsidiaries formed or acquired, after the Closing Date), and each Lender hereby consents
to any such extension of time,

 

(ii)
any Lien required to be granted from time to time pursuant to the definition of
“Collateral and Guarantee Requirement” shall be subject to the exceptions and
limitations set forth in the Collateral Documents,

 

(iii) perfection by control shall not be required with respect to assets
requiring perfection through control agreements or other control arrangements,
including deposit accounts, securities accounts and commodities accounts (other
than control of Capital Stock or Material Debt Instruments, in each case, to the
extent included in the Collateral),

 

(iv) no Loan Party shall be required to seek any landlord waiver, bailee letter,
estoppel, warehouseman waiver or other collateral access, lien waiver or similar
letter or agreement;

 

(v) no Loan Party will be required to (A) take any action outside the U.S. to
grant or perfect any security interest in any asset located outside of the U.S.,
(B) execute any foreign law security agreement, pledge agreement, mortgage, deed
or charge or (C) make any foreign intellectual property filing, conduct any
foreign intellectual property search or prepare any foreign intellectual
property schedule;

 

(vi)



in no event will the Collateral include any Excluded Asset,

 



127




(vii) no action shall be required to perfect any Lien with respect to (A) any
vehicle or other asset subject to a certificate of title, and any retention of
title, extended
retention of title rights, or similar rights, (B) Letter-of-Credit Rights, (C) the Capital Stock
of any Immaterial Subsidiary or (D) the Capital Stock of any Person that is not a Subsidiary
which, if a Subsidiary, would constitute an Immaterial Subsidiary, in each case
except to the extent that a security interest therein is perfected by filing a
Form UCC-1 financing statement (which, for the avoidance of doubt shall be the
only required perfection action),

 

(viii) no Loan Party shall be required to perfect a security interest in any
asset to the extent perfection of a security interest in such asset would be
prohibited under any applicable Requirement of Law,

 

(ix) any joinder or supplement to any Loan Guaranty, any Collateral Document or
any other Loan Document executed by any Restricted Subsidiary that is required
to become a Loan Party pursuant to Section 5.11(a) may, with the consent of the
Administrative Agent (not to be unreasonably withheld, conditioned or delayed),
include
such schedules (or updates to schedules) as may be necessary to qualify any representation
or warranty with respect to such Restricted Subsidiary set forth in any Loan
Document to
the extent necessary to ensure that such representation or warranty is true and correct to the
extent required thereby or by the terms of any other Loan Document,

 

(x) the Administrative Agent shall not require the taking of a Lien on, or
require the perfection of any Lien granted in, those assets as to which the
cost, burden, difficulty or consequence (including any effect on the ability of
the relevant Loan Party to conduct its operations and business in the ordinary
course of business) of obtaining or
perfecting such Lien (including any mortgage, stamp, intangibles or other Tax or expenses
relating to such Lien) outweighs the benefit to the Lenders of the security afforded thereby,
as reasonably determined by the Borrower and the Administrative Agent, and

 

(xi) no Subsidiary of the Borrower shall be required to provide any guarantee,
pledge or asset support agreement that, in the reasonable judgment of the
Borrower in
consultation with the Administrative Agent, would subject the Borrower or any Subsidiary
of the Borrower to any adverse tax consequence as a result of the application of
Section 956 of the Code.

 

Section 5.12.  Maintenance of Ratings. The Borrower shall use commercially
reasonable efforts to maintain (i) a public corporate credit rating for the
Borrower from Moody’s and S&P, (ii) a public corporate family rating for the
Borrower from Moody’s and S&P and (iii) a public rating for the Credit
Facilities from each of S&P and Moody’s; provided that, in each case of clauses
(i),  (ii) and (iii), in no event shall the Borrower be required to maintain any
specific rating with any such agency.

 

Section 5.13. Further Assurances. Promptly upon request of the
Administrative  Agent and subject to the limitations described in Section 5.11:

 

(a) The Borrower will, and will cause each other Loan Party to, execute any and
all further documents, financing statements, agreements, instruments,
certificates, notices and acknowledgments and take all such further actions
(including the filing and recordation of financing statements, fixture filings,
Mortgages or amendments thereto and other documents, subject to the terms of
the Collateral and Guarantee Requirement and the limitations set forth in Section 5.11), that may be required
under any applicable Requirements of Law and which the Administrative Agent may
reasonably request to

 



128




ensure the perfection and priority of the Liens created or intended to be
created under the Collateral Documents, all at the expense of the relevant Loan
Parties.

 

(b)
The Borrower will, and will cause each other Loan Party to, (i) correct any material
defect or error that may be discovered in the execution, acknowledgment, filing
or recordation of any Collateral Document or other document or instrument
relating to any Collateral and (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further acts
(including notices to third parties), deeds, certificates, assurances and other instruments as the Administrative
Agent may reasonably request from time to time in order to ensure the perfection
and priority of the Liens created or intended to be created under the
Collateral Documents.

 

ARTICLE 6NEGATIVE COVENANTS

 

From the Closing Date and until the Termination Date, the Borrower covenants and agrees with the
Lenders that:

 

Section 6.01. Indebtedness. The Borrower shall not, nor shall it permit any of
the Restricted Subsidiaries to, create, incur, assume or otherwise become or
remain liable with respect to any Indebtedness, except:

 

(a)
the Secured Obligations (including any Additional Term Loans and any Additional
Revolving Loans);

 

(b) Indebtedness of the Borrower to any Restricted Subsidiary or of any
Restricted
Subsidiary to the Borrower or any other Restricted Subsidiary; provided that in the case of any Indebtedness
of any Restricted Subsidiary that is not a Loan Party owing to any Loan Party, solely to the extent the related
Investment shall be a Permitted Investment or permitted under Section 6.04(a);
and provided,  further, that any Indebtedness of any Loan Party to any
Restricted Subsidiary that is not a Loan Party must be expressly subordinated in
right of payment to the Obligations;

 

(c)



[Reserved];

 

(d) Indebtedness arising from any agreement providing for indemnification,
adjustment of purchase price or similar obligations (including earn-out
obligations) incurred in connection
with any Disposition permitted hereunder, any acquisition permitted hereunder or consummated prior to the
Closing Date or any other purchase of assets or Capital Stock, and Indebtedness
arising from guaranties, letters of credit, bank guaranties, surety bonds,
performance bonds or similar instruments securing the performance of the
Borrower or any Restricted Subsidiary pursuant to any such agreement;

 

(e) Indebtedness of the Borrower or any Restricted Subsidiary (i) pursuant
to tenders, statutory obligations, bids, leases, governmental contracts, trade
contracts, surety, stay, customs, appeal,
performance or return of money bonds or other similar obligations incurred in the ordinary course of business
and (ii) in respect of letters of credit, bank guaranties, surety bonds,
performance bonds or similar instruments to support any of the foregoing items;

 

(f) Indebtedness of the Borrower or any Restricted Subsidiary in respect of
Banking Services, including Banking Services Obligations and incentive, supplier
finance or similar programs;

 

(g) (i) guaranties by the Borrower or any Restricted Subsidiary of the
obligations of suppliers, customers and licensees in the ordinary course of
business, (ii) Indebtedness incurred in the
ordinary course of business in respect of obligations of the Borrower or any Restricted Subsidiary to pay the

 



129




deferred purchase price of goods or services or progress payments in connection
with such goods and
services and (iii) Indebtedness in respect of letters of credit, bankers’ acceptances, bank guaranties or similar
instruments supporting trade payables, warehouse receipts or similar facilities
entered into in the ordinary course of business;

 

(h)
Guarantees by the Borrower or any Restricted Subsidiary of Indebtedness or other
obligations of the Borrower or any Restricted Subsidiary with respect to
Indebtedness otherwise permitted to be incurred pursuant to this Section 6.01;
 provided that in the case of any Guarantee by any Loan Party of the obligations
of any non-Loan Party, the related Investment is a Permitted Investment or is
permitted under Section 6.04(a);

 

(i)
Indebtedness of the Borrower or any Restricted Subsidiary existing, or pursuant to
commitments existing, on the Closing Date and, in the case of any such
Indebtedness with an aggregate outstanding principal amount in excess of
$1,000,000, described on Schedule 6.01(i);

 

(j)
Indebtedness of Restricted Subsidiaries that are not Loan Parties; provided that the
aggregate outstanding principal amount of such Indebtedness shall not exceed
(together with any Indebtedness of a non-Loan Party pursuant to Sections 6.01(q)
and (w)(ii)) the greater of $145,000,000 and 35.0% of Consolidated Adjusted
EBITDA for the most recently ended Test Period;

 

(k) Indebtedness of the Borrower or any Restricted Subsidiary consisting of
obligations owing under incentive, supply, license or similar agreements entered
into in the ordinary course of business;

 

(l) Indebtedness of the Borrower or any Restricted Subsidiary consisting of (i)
the financing of insurance premiums, (ii) take-or-pay obligations contained in
supply arrangements, in each
case, in the ordinary course of business or (iii) obligations to reacquire assets or inventory in connection with
customer financing arrangements in the ordinary course of business;

 

(m) Indebtedness of the Borrower or any Restricted Subsidiary with respect
to Capital Leases and purchase money Indebtedness in an aggregate outstanding
principal amount not to exceed the greater of $75,000,000 and 18.0% of
Consolidated Adjusted EBITDA for the most recently ended Test Period;

 

(n)



[Reserved];

 

(o) Indebtedness consisting of promissory notes issued by the Borrower or any
Restricted Subsidiary to any stockholder of any Parent Company or any current or
former director, officer, employee, member of management, manager or consultant
of any Parent Company, the Borrower or any
Subsidiary (or their respective Immediate Family Members) to finance the purchase or redemption of Capital
Stock of any Parent Company permitted by Section 6.04(a);

 

(p) the Borrower and the Restricted Subsidiaries may become and remain liable
for any Indebtedness refinancing, refunding or replacing any Indebtedness
permitted under clauses (a),  (i),  (j), (m),  (q),  (r),  (u),  (w),  (y), and
(z) of this Section 6.01 (in any case, including any refinancing Indebtedness
incurred in respect thereof, “Refinancing Indebtedness”) and any subsequent
Refinancing Indebtedness in respect thereof and such Refinancing Indebtedness
shall be deemed permitted and outstanding under such clauses; provided that:

 

(i) the principal amount of such Refinancing Indebtedness does not exceed the
principal amount of the Indebtedness being refinanced, refunded or replaced,
except by (A) an

 



130




amount equal to unpaid accrued interest and premiums (including tender premiums)
thereon plus underwriting discounts and other reasonable and customary fees,
commissions and expenses (including upfront fees, original issue discount or
initial yield payments) incurred in connection with the relevant refinancing,
refunding or replacement, (B) an amount equal to any existing commitments
unutilized thereunder and (C) additional amounts permitted to be incurred
pursuant to this Section 6.01  (provided that (1) any additional Indebtedness
referenced in this clause (C)
satisfies the other applicable requirements of this Section 6.01(p) (with additional amounts incurred
in reliance on this clause (C) constituting a utilization of the relevant basket
or exception pursuant to which such additional amount is permitted) and (2) if
such additional Indebtedness is secured, the Lien securing such Refinancing
Indebtedness is permitted under Section 6.02),

 

(ii) other than in the case of Refinancing Indebtedness with respect to clauses
(i),  (m),  (q)(i),  (q)(ii) or (u), (A) such Refinancing Indebtedness has a
final maturity equal
to or later than (and, in the case of revolving Indebtedness, does not require mandatory commitment
reductions, if any, prior to) the final maturity of the Indebtedness being
refinanced, refunded or replaced and (B) other than with respect to revolving
Indebtedness, a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of the Indebtedness being
refinanced, refunded or replaced,

 

(iii) the terms of any Refinancing Indebtedness with an original principal
amount in excess of the Threshold Amount (excluding pricing, fees, premiums, rate floors, optional
prepayment or redemption terms (and, if applicable, subordination terms) and,
with respect to Refinancing Indebtedness incurred in respect of Indebtedness
permitted under clause (a) above,
security), are not, taken as a whole (as reasonably determined by the Borrower), more favorable to
the lenders providing such Refinancing Indebtedness than those applicable to the
Indebtedness being refinanced, refunded or replaced (other than (A) any
covenants or any other provisions
applicable only to periods after the Latest Maturity Date as of such date, (B) any covenants or other
provisions which constitute then-current market terms for the applicable type of Indebtedness or

(C)



any covenants or other provisions which are conformed (or added) to the Loan
Documents for
the benefit of the Lenders or the Administrative Agent, as applicable, pursuant to an amendment to
this Agreement effectuated in reliance on Section 9.02(d)(ii)),

 

(i)



[Reserved],

 

(ii) except in the case of Refinancing Credit Facilities Indebtedness, (A) the
primary obligor in respect of the applicable Refinancing Indebtedness shall have
been the primary obligor in respect of the relevant refinanced Indebtedness, (B)
such Refinancing Indebtedness, if secured, is secured only by Permitted Liens at
the time of such refinancing, refunding or replacement (it being understood that
secured Indebtedness may be refinanced with unsecured Indebtedness), (C) such
Refinancing Indebtedness is incurred by the obligor or obligors in respect
of the Indebtedness being refinanced, refunded or replaced, except to the extent otherwise permitted
pursuant to Section 6.01, (D) if the Indebtedness being refinanced, refunded or
replaced was originally contractually subordinated to the Obligations in right
of payment (or the Liens securing such Refinancing Indebtedness were originally
contractually subordinated to the Liens on the Collateral securing the Secured
Obligations), such Refinancing Indebtedness is contractually subordinated to the
Obligations in right of payment (or the Liens securing such Refinancing
Indebtedness are subordinated to the Liens on the Collateral securing the
Secured Obligations) on terms not materially less favorable (as reasonably
determined by the Borrower), taken as a whole,
to the Lenders than those applicable to the Indebtedness (or Liens, as applicable) being refinanced,
refunded or replaced, taken as a whole and (E) as of the date of the incurrence of such Refinancing
Indebtedness and after giving effect thereto, no Event of Default exists, and

 



131




(iii) in the case of Refinancing Credit Facilities Indebtedness, (A) such
Refinancing Indebtedness is pari passu or junior in right of payment and secured
by the Collateral
on a pari passu or junior basis with respect to the remaining Obligations hereunder or is unsecured;
provided that any such Refinancing Indebtedness that is pari passu or junior
with respect to the Collateral shall be subject to an Acceptable Intercreditor
Agreement, (B) if such Refinancing Indebtedness is secured, it is not secured by
any assets other than the Collateral, (C) if such
Refinancing Indebtedness is Guaranteed, it shall not be Guaranteed by any Person that is not a Loan
Party, and (D) such Refinancing Indebtedness is incurred under (and pursuant to)
documentation other than this Agreement; provided that any such Refinancing
Indebtedness consisting of term loans that are pari passu with the Term Loans
hereunder in right of payment and secured by the Collateral on a pari passu
basis with Term Loans may participate on a pro rata basis or a less than pro
rata basis (but not greater than a pro rata basis) in any voluntary or mandatory
prepayment in
respect of the Initial Term Loans (and any Additional Term Loans then subject to ratable repayment
requirements), in each case as the Borrower and the relevant lender may agree;

 

(q) Indebtedness (i) assumed in connection with any acquisition or other
Investment
permitted hereunder consummated after the Closing Date, or existing at the target of any such acquisition or
Investment at the time it becomes a Subsidiary, provided that any such Indebtedness was not incurred by the
target of such acquisition or other Investment in contemplation of such
acquisition or other Investment, (ii) existing at the time an Unrestricted
Subsidiary becomes a Restricted Subsidiary if such Indebtedness was
not incurred in contemplation of such Person becoming a Restricted Subsidiary or (iii) incurred in connection
with any acquisition or other Investment permitted hereunder and consummated
after the Closing Date;
provided that, in each case, (A) at the time such Person becomes a Restricted Subsidiary or at the time of the
execution of the definitive agreement governing such acquisition or other
Investment, as the case may be, on a Pro Forma Basis for the most recently ended
Test Period, the Total Leverage Ratio would not exceed 4.50:1.00, (B) such
Indebtedness incurred in reliance on clause (iii) above by Restricted
Subsidiaries that are not Loan Parties (I) shall not exceed (together with any
Indebtedness of a non-Loan Party pursuant to Sections 6.01(j) and (w)(ii)) the
greater of $145,000,000 and 35.0% of Consolidated Adjusted EBITDA for
the most recently ended Test Period, (II) shall not mature or require any scheduled amortization or scheduled
payment of principal or require any mandatory redemption, repurchase, repayment or sinking fund obligation
(other than payments as part of an “applicable high yield discount obligation” catch-up payment, customary
offers to repurchase in connection with any change of control, Disposition or
casualty event and customary
acceleration rights after an event of default), in each case, prior to the Latest Term Loan Maturity Date, and

(III) the Weighted Average Life to Maturity applicable to such Indebtedness
shall not be shorter than the
Weighted Average Life to Maturity of the then-existing Term Loans, (C) at the time such Person becomes a
Restricted Subsidiary or at the time of the execution of the definitive
agreement governing such acquisition or other Investment, as the case may be, no
Event of Default shall have occurred and be continuing, (D) in the case of any
such Indebtedness in the form of term loans that are pari passu with the Initial
Term Loans with respect to security (other than any such Indebtedness that
constitutes MFN Adjustment Excluded
Indebtedness), the Effective Yield applicable thereto (as determined on the date of initial incurrence thereof)
will not be more than 0.50% per annum higher than the Effective Yield in respect
of the Initial Term Loans (as determined on such date) unless the Effective
Yield with respect to the Initial Term Loans is adjusted to be equal to such
Effective Yield applicable to such Indebtedness, minus, 0.50% per annum;

 

(r) unsecured Indebtedness of the Borrower or any Restricted Subsidiary in an
aggregate outstanding principal amount not to exceed 100.0% of the amount of Net
Proceeds received by the Borrower from (i) the issuance or sale of Qualified
Capital Stock or (ii) any contribution to its common equity with the Net
Proceeds from the issuance and sale by any Parent Company of its Qualified
Capital Stock or a contribution to the common equity of any Parent Company, in
each case, (A) other than any Net
Proceeds received from (I) the Cure Amount or (II) the sale of Capital Stock to, or contributions from, the

 



132




Borrower or any Restricted Subsidiary and (B) to the extent the relevant Net
Proceeds are Not Otherwise Applied;

 

(s) Indebtedness of the Borrower or any Restricted Subsidiary under any
Derivative Transaction not entered into for speculative purposes;

 

(t) Indebtedness of the Borrower or any Restricted Subsidiary representing (i)
deferred compensation to current or former directors, officers, employees,
members of management,
managers, and consultants of any Parent Company, the Borrower or any Restricted Subsidiary in the ordinary
course of business and (ii) deferred compensation or other similar arrangements
in connection with the Transactions, any Permitted Acquisition or any other
Investment permitted hereby;

 

(u) Indebtedness of the Borrower or any Restricted Subsidiary in an aggregate
outstanding principal amount not to exceed the greater of $105,000,000 and 25.0% of Consolidated Adjusted
EBITDA for the most recently ended Test Period;

 

(v)



[Reserved],

 

(w)
Indebtedness of the Borrower or any Restricted Subsidiary so long as, immediately
after giving effect thereto, (i) the Total Leverage Ratio (which for purposes of
this clause (w) only shall be calculated without taking into account any portion
of the Unrestricted Cash Amount attributable to the cash proceeds of such
Indebtedness with respect to which such Total Leverage Ratio calculation is
being made) is no greater than 4.50:1.00, (ii) the aggregate amount of
Indebtedness incurred pursuant to this clause (w) by Restricted Subsidiaries
that are not Loan Parties shall not exceed (together with any Indebtedness of a
non-Loan Party pursuant to Sections 6.01(j) and (q)) the greater of $145,000,000 and 35.0% of Consolidated
Adjusted EBITDA for the most recently ended Test Period, (iii) such Indebtedness
shall not have a final
maturity or require any scheduled amortization or scheduled payment of principal or require any mandatory
redemption, repurchase, repayment or sinking fund obligation (other than (A)
payments as part of an “applicable high yield discount obligation” catch-up
payment, (B) customary offers to repurchase in connection with any change of
control, Disposition or casualty event and (C) customary acceleration rights
after an event of default) on terms more favorable to the holders of such
Indebtedness than those applicable to the Credit Facilities prior to 91 days
following the Latest Term Loan Maturity Date as of the date of incurrence of
such Indebtedness, (iv) the Weighted Average Life to Maturity applicable to any
such Indebtedness consisting of term loans is no shorter than the Weighted
Average Life to Maturity of the then-
existing Term Loans, (v) no Event of Default under Sections 7.01(a), 7.01(f) or 7.01(g) exists or would exist
immediately after giving effect to such Indebtedness, (vi) in the case of any
such Indebtedness in the form of term loans that are pari passu with the Initial
Term Loans with respect to security (other than any such Indebtedness that
constitutes MFN Adjustment Excluded Indebtedness), the Effective Yield
applicable thereto (as determined on the date of initial incurrence thereof)
will not be more than 0.50% per annum higher than the Effective Yield in respect
of the Initial Term Loans (as determined on such date) unless the Effective
Yield with respect to the Initial Term Loans is adjusted to be equal to such
Effective Yield applicable to such Indebtedness, minus, 0.50% per annum, (vii)
such Indebtedness shall not be guaranteed
by any Persons other than Loan Parties, (viii) such Indebtedness shall not be secured by any assets other than
the Collateral and (ix) either (A) the other terms and conditions of such
Indebtedness (excluding pricing,
interest, fees, rate floors, premiums, optional prepayment or redemption terms, security and maturity, subject
to clauses (i) through (viii) of this clause (w)) are substantially identical
to, or (taken as a whole) no more
favorable (as reasonably determined by the Borrower) to the lenders providing such Indebtedness than those
applicable to the Term Facility (other than covenants or other provisions applicable only to periods after the
Latest Term Loan Maturity Date (in each case, as of the date of incurrence of
such Indebtedness)) or (B)
such Indebtedness is provided on then-current market terms (as reasonably determined by the Borrower) for
the applicable type of Indebtedness;

 



133




(x) Indebtedness to the extent (and so long as) supported by a letter of credit,
in a principal amount not to exceed the face amount of such letter of credit;
provided that, after giving effect thereto, the aggregate principal amount of
Indebtedness that is outstanding at any time in reliance on this clause (x)
shall not exceed $13,000,000;

 

(y) Indebtedness of the Borrower or any Restricted Subsidiary incurred in
connection with Sale and Lease-Back Transactions permitted pursuant to
Section 6.08;

 

(z)



Incremental Equivalent Debt;

 

(aa) Indebtedness (including obligations in respect of letters of credit, bank
guaranties, surety bonds, performance bonds or similar instruments with respect
to such Indebtedness) incurred by the
Borrower or any Restricted Subsidiary in respect of workers compensation claims, unemployment insurance
(including premiums related thereto), other types of social security, pension obligations, vacation pay, health,
disability or other employee benefits;

 

(bb)[Reserved],

 

(cc)     Indebtedness of the Borrower or any Restricted Subsidiary in respect of
any letter of credit or bank guarantee issued in favor of any Issuing Bank to
support any Defaulting Lender’s participation in Letters of Credit
issued hereunder;

 

(dd) Indebtedness of the Borrower or any Restricted Subsidiary to the extent
that such Indebtedness is supported by any Letter of Credit;

 

(ee) unfunded pension fund and other employee benefit plan obligations and
liabilities incurred by the Borrower or any Restricted Subsidiary in the
ordinary course of business to the extent that the unfunded amounts would not
otherwise cause an Event of Default under Section 7.01(i);

 

(ff) customer deposits and advance payments received
in  the  ordinary  course  of business from customers for goods and services
purchased in the ordinary course of business; and

 

(gg) without duplication of any other Indebtedness, all premiums (if any),
interest (including post-petition interest and payment in kind interest),
accretion or amortization of original issue discount, fees, expenses and charges
with respect to Indebtedness of the Borrower or any Restricted Subsidiary
permitted hereunder.

 

Section 6.02. Liens. The Borrower shall not, nor shall it permit any of the
Restricted Subsidiaries to, create, incur, assume or permit or suffer to exist
any Lien on or with respect to any property or asset of any kind owned by it,
whether now owned or hereafter acquired, except:

 

(a)



Liens securing the Secured Obligations created pursuant to the Loan Documents;

 

(b)
Liens for Taxes (i) for amounts not yet overdue due and payable, (ii) that are being
contested in good faith by appropriate proceedings, so long as any reserves or
other appropriate provisions
required by GAAP have been made for any such contested amounts or (iii) with respect to which the failure
to make payment would not reasonably be expected to have a Material
Adverse Effect;

 

(c)
statutory Liens (and rights of set-off) of landlords, banks, carriers, warehousemen,
mechanics, repairmen, workmen and materialmen, and other Liens imposed by
applicable Requirements of
Law, in each case (i) for amounts not yet overdue by more than 60 days, (ii) for amounts that are overdue

 



134




by more than 60 days and that are being contested in good faith by appropriate
proceedings, so long as any
reserves or other appropriate provisions required by GAAP have been made for any such contested amounts
or (iii) with respect to which the failure to make payment would not reasonably
be expected to have a Material Adverse Effect;

 

(d) Liens incurred (i) in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social security
laws and regulations, (ii) in the
ordinary course of business to secure the performance of tenders, statutory obligations, surety, stay, customs
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money), (iii)
pursuant to pledges and deposits of Cash or Cash Equivalents in the ordinary course of business securing (x)
liabilities to insurance carriers providing property, casualty, liability or
other insurance to the Borrower and
its Subsidiaries or (y) leases or licenses of property otherwise permitted by this Agreement and (iv) to secure
obligations in respect of letters of credit, bank guaranties, surety bonds,
performance bonds or similar instruments posted with respect to the items
described in clauses (i) through (iii) above;

 

(e) Liens consisting of easements, rights-of-way, restrictions, encroachments,
servitudes for railways, sewers, drains, gas and oil and other pipelines, gas
and water mains, electric light and power and telecommunication, telephone or
telegraph or cable television conduits, poles, wires and
cables and other minor defects or irregularities in title, in each case which do not, in the aggregate, materially
interfere with the ordinary conduct of the business of the Borrower or the
Restricted Subsidiaries, taken as a whole, or the use of the affected property
for its intended purpose;

 

(f) Liens consisting of any (i) interest or title of a lessor or sub-lessor
under any lease of real estate permitted hereunder, (ii) landlord lien permitted
by the terms of any lease, (iii) restriction or encumbrance to which the
interest or title of such lessor or sub-lessor may be subject or (iv)
subordination of the interest of the lessee or sub-lessee under such lease to
any restriction or encumbrance referred to in the preceding clause (iii);

 

(g) Liens (i) solely on any Cash earnest money deposits (including as part of
any escrow arrangement) made by the Borrower or any Restricted Subsidiary in
connection with any letter of intent or purchase agreement with respect to any
Investment permitted hereunder and (ii) consisting of (A) an agreement to
Dispose of any property in a Disposition permitted under Section 6.07 or (B) the
pledge of Cash as part of an escrow arrangement required in any Disposition
permitted under Section 6.07;

 

(h) precautionary or purported Liens evidenced by the filing of UCC financing
statements or similar financing statements under applicable Requirements of Law
relating solely to (i)
operating leases or consignment or bailee arrangements entered into in the ordinary course of business or

(ii)



the sale of accounts receivable in the ordinary course of business for which a
UCC financing statement or similar financing statement is required;

 

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

(j) Liens in connection with any zoning, building or similar Requirement of Law
or right reserved to or vested in any Governmental Authority to control or
regulate the use of any dimensions of real property or the structure thereon,
including Liens in connection with any condemnation or eminent domain proceeding
or compulsory purchase order;

 

(k) Liens securing Refinancing Indebtedness permitted pursuant to Section
6.01(p);
provided that (i) no such Lien extends to any asset not covered by the Lien securing the Indebtedness that is

 



135




being refinanced and (ii) if the Indebtedness being refinanced was subject to
intercreditor arrangements, then

(A)



any Refinancing Indebtedness in respect thereof (other than Refinancing Credit Facilities Indebtedness)
shall be subject to intercreditor arrangements that are not materially less
favorable to the relevant Secured Parties, taken as a whole, than the
intercreditor arrangements governing the Indebtedness that is refinanced or (B)
the intercreditor arrangements governing the relevant Refinancing Indebtedness
shall be set forth in an Acceptable Intercreditor Agreement;

 

(l) Liens existing on the Closing Date and, in the case of any such Lien
securing Indebtedness or other obligations with an aggregate outstanding
principal amount in excess of $1,000,000,
described on Schedule 6.02(l) and any modification, replacement, refinancing, renewal or extension thereof;
provided that (i) no such Lien extends to any additional property other than (A)
after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted
under Section 6.01 and (B) proceeds and products thereof, replacements, accessions or additions thereto and
improvements thereon (it being understood that individual financings of
the  type  permitted  under
Section 6.01(m) provided by any lender may be cross-collateralized to other financings of such type provided
by such lender or its affiliates) and (ii) any such modification, replacement, refinancing, renewal or extension
of the obligations secured or benefited by such Liens, if constituting
Indebtedness,  is  permitted  by Section 6.01;

 

(m)



Liens arising out of Sale and Lease-Back Transactions permitted under

Section 6.08;

 

(n) Liens securing Indebtedness permitted pursuant to Section 6.01(m);  provided
that any such Lien shall encumber only the asset acquired with the proceeds of
such Indebtedness and proceeds and products thereof, replacements, accessions or
additions thereto and improvements thereon (it being understood that individual
financings of the type permitted under Section 6.01(m) provided by any lender
may be cross-collateralized to other financings of such type provided by such
lender or its affiliates);

 

(o) Liens securing Indebtedness permitted pursuant to Section 6.01(q)(i) on the
relevant acquired assets or on the Capital Stock or assets of the relevant Restricted Subsidiary; provided that
such Lien (x) shall not extend to or cover any other assets (other than the
proceeds or products thereof, accessions or additions thereto and improvements
thereon) and (y) was not created in contemplation of the applicable acquisition
of assets or Capital Stock;

 

(p) (i) Liens that are contractual rights of setoff or netting relating to (A)
the
establishment of depositary relations with banks not granted in connection with the issuance of Indebtedness,

(B)



pooled deposit or sweep accounts of the Borrower or any Restricted Subsidiary to
permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of the Borrower or any Restricted
Subsidiary, (C) purchase orders and other agreements entered into with customers
of the Borrower or any Restricted Subsidiary in the ordinary course of business
and (D) commodity trading or other brokerage accounts incurred in the ordinary
course of business, (ii) Liens encumbering reasonable customary initial
deposits and margin deposits, (iii) bankers Liens and rights and remedies as to Deposit Accounts, (iv) Liens
of a collection bank arising under Section 4-208 of the UCC on items in the ordinary course of business, (v)
Liens in favor of banking or other financial institutions arising as a matter of law or under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution and that are within the general parameters customary in
the banking industry or arising pursuant to such banking institution’s general
terms and conditions and (vi) Liens on the proceeds of any Indebtedness incurred
in connection with any transaction permitted hereunder, which proceeds have been
deposited into an escrow
account on customary terms to secure such Indebtedness pending the application of such proceeds to finance
such transaction;

 



136




(q) Liens on assets and Capital Stock of Restricted Subsidiaries that are not
Loan Parties (including Capital Stock owned by such Persons) securing
Indebtedness or other obligations of Restricted Subsidiaries that are not Loan
Parties permitted pursuant to Section 6.01;

 

(r) Liens securing obligations (other than obligations representing Indebtedness
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of the Borrower or the
Restricted Subsidiaries;

 

(s) (i) Liens on Cash, Cash Equivalents and securities (and proceeds thereof) of
any Broker-Dealer Subsidiary that is subject to securities trades incurred in
the ordinary course of business and

(i)



Liens on assets of any Broker-Dealer Subsidiary securing broker-dealer financing
incurred in the ordinary course of business;

 

(t) Liens on Collateral securing Indebtedness incurred pursuant to Sections
6.01(x) and (z), subject to an Acceptable Intercreditor Agreement;

 

(u) other Liens on assets securing Indebtedness or other obligations in an
aggregate principal amount at any time outstanding not to exceed the greater of
$105,000,000 and 25.0% of Consolidated Adjusted EBITDA for the most recently
ended Test Period; provided that any such Lien on the Collateral that is pari
passu with or junior to the Lien securing the Secured Obligations shall be
subject to an Acceptable Intercreditor Agreement;

 

(v)
(i) Liens on assets securing judgments, awards, attachments or decrees and notices
of lis pendens and associated rights relating to litigation being contested in
good faith not constituting an Event of Default under Section 7.01(h) and (ii)
any pledge or deposit securing any settlement of litigation;

 

(w) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not secure any Indebtedness and which do not
materially interfere with the ordinary conduct of the business of the Borrower
and the Restricted Subsidiaries, taken as a whole;

 

(x) Liens on Securities that are the subject of repurchase agreements
constituting Investments permitted under Section 6.04(a) arising out of such
repurchase transaction;

 

(y) Liens securing obligations in respect letters of credit, bank guaranties,
surety bonds, performance bonds or similar instruments permitted under Sections
6.01(d),  (e),  (g),  (aa) and (cc);

 

(z) Liens arising (i) out of conditional sale, title retention, consignment or
similar
arrangements for the sale of any asset in the ordinary course of business and permitted by this Agreement or

(ii) by operation of law under Article 2 of the UCC (or similar Requirement of
Law under any jurisdiction);

 

(aa)     Liens (i) in favor of any Loan Party or (ii) granted by any non-Loan
Party in favor of any Restricted Subsidiary that is not a Loan Party, in the
case of each of clauses (i) and (ii), securing intercompany Indebtedness
permitted under Section 6.01;

 

(bb) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

 

(cc)  Liens on specific items of inventory or other goods and the proceeds
thereof  securing the relevant Person’s obligations in respect of documentary letters of credit or banker’s acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or goods;

 



137




(dd) Liens securing (i) obligations under Hedge Agreements in connection with
any Derivative Transaction of the type described in Section 6.01(s) or (ii)
obligations of the type described in Section 6.01(f);

 

(ee) (i) Liens on Capital Stock of joint ventures or Unrestricted Subsidiaries
securing
capital contributions to, or obligations of, such Persons and (ii) customary rights of first refusal and tag, drag
and similar rights in joint venture agreements and agreements with respect to
non-Wholly-Owned Subsidiaries;

 

(ff) Liens on cash or Cash Equivalents arising in connection with the
defeasance, discharge or redemption of Indebtedness otherwise
permitted hereunder;

 

(gg) Liens consisting of the prior rights of consignees and their lenders
under  consignment arrangements entered into in the ordinary course of business;

 

(hh) Liens disclosed in any Mortgage Policy delivered pursuant to Section 5.11
with respect to any Material Real Estate Asset and any replacement, extension or
renewal thereof; provided that no such replacement, extension or renewal Lien
shall cover any property other than the property that was subject to such Lien
prior to such replacement, extension or renewal (and additions thereto,
improvements thereon and the proceeds thereof); and

 

(ii)  Liens on Collateral that are pari passu with or junior to the Liens
securing the  Secured Obligations, so long as (A) if such Liens are pari passu
with the Liens securing the Secured Obligations, the First Lien Leverage Ratio
would not exceed 2.65:1.00 calculated on a Pro Forma Basis for the most recently
ended Test Period or (B) if such Liens are junior to the Liens securing the
Secured Obligations, the Total Leverage Ratio would not exceed 4.50:1.00
calculated on a Pro Forma Basis for the most recently ended Test Period (it
being understood and agreed that any such Liens shall be subject to an
Acceptable Intercreditor Agreement).

 

Section 6.03.[Reserved].

 

Section 6.04.Restricted Payments; Restricted Debt Payments.

 

(a) The Borrower and the Restricted Subsidiaries shall not pay or make, directly
or indirectly, any Restricted Payment, except:

 

(i)



Restricted Payments to the extent necessary to permit any Parent

Company:

 

(A) to pay general administrative costs and expenses (including corporate
overhead, legal or similar expenses and customary salary, bonus and other
benefits payable to directors, officers, employees, members of management,
managers or consultants of any Parent Company) and franchise fees and similar
Taxes and similar fees and expenses required to maintain the organizational
existence of such Parent Company, in each case, which are reasonable and
customary and incurred in the ordinary course of business, plus any reasonable
and customary indemnification claims made by directors, officers, members of
management, managers, employees or consultants of any Parent Company, in each
case, to the extent attributable to the ownership or operations of any Parent
Company or its Subsidiaries (but excluding, for the avoidance of doubt,
the portion of any such amount, if any, that is attributable to the ownership or
operations of any Subsidiary of any Parent Company other than the Borrower and
its Subsidiaries);

 



138




(B) for any taxable period for which the Borrower is a member of a consolidated,
combined or similar income tax group for U.S. federal or applicable state or
local income tax purposes of which a direct or indirect parent of the Borrower
is the common parent (a “Tax Group”), to pay the portion of any U.S. federal,
state or local
income Taxes of such Tax Group for such taxable period that are attributable to the income
of the Borrower and/or its Subsidiaries; provided that (1) the amount of such
Restricted Payments for any taxable period shall not exceed the amount of such
Taxes that the
Borrower and/or such Subsidiaries, as applicable, would have paid had the Borrower and/or
such Subsidiaries, as applicable, been a stand-alone taxpayer (or a stand-alone group), less
any refunds received by the Borrower in respect of the Borrower Tax Refund
Receivable, and (2) Restricted Payments in respect of any Taxes attributable to
the income of an Unrestricted Subsidiary shall be permitted only to the extent
that such Unrestricted Subsidiary has made cash payments for such purpose to the
Borrower or any Restricted Subsidiary;

 

(C) to pay audit and other accounting and reporting expenses of such Parent
Company to the extent attributable to any Parent Company or its Subsidiaries
(but
excluding, for the avoidance of doubt, the portion of any such expenses, if any, attributable
to the ownership or operations of any Subsidiary of any Parent Company other
than the Borrower and its Subsidiaries);

 

(D) for the payment of insurance premiums to the extent attributable to any
Parent Company or its Subsidiaries (but excluding, for the avoidance of doubt,
the portion of any such premiums, if any, attributable to the ownership or
operations of any Subsidiary of any Parent Company other than the Borrower and
its Subsidiaries);

 

(E) to pay (x) fees and expenses related to debt or equity offerings,
Investments or acquisitions (whether or not consummated) and (y) Public Company Costs;

 

(F) to finance any Permitted Investment or any other Investment otherwise
permitted under this Section 6.04(a)  (provided that (x) any Restricted Payment
under this clause (a)(i)(F) shall be made substantially concurrently with the closing of such
Investment and (y) the relevant Parent Company shall, promptly following the
closing
thereof, cause (I) all property acquired to be contributed to the Borrower or one or more of
the Restricted Subsidiaries, or (II) the merger, consolidation or amalgamation of the Person
formed or acquired into the Borrower or one or more of the Restricted Subsidiaries, in order
to consummate such Investment as a Permitted Investment or in compliance with
the
applicable requirements of the applicable provisions of this Section 6.04(a) as if undertaken
as a direct Investment by the Borrower or a Restricted Subsidiary); and

 

(G) to pay customary salary, bonus, severance and other benefits payable to
current or former directors, officers, members of management, managers,
employees or consultants of any Parent Company (or any Immediate Family Member
of any of the foregoing) to the extent such salary, bonuses, severance and other
benefits are
attributable and reasonably allocated to the operations of the Borrower and its Subsidiaries,
in each case, so long as such Parent Company applies the amount of any such
Restricted Payment for such purpose;

 

(ii) Restricted Payments (or making Restricted Payments to allow any Parent
Company) to repurchase, redeem, retire or otherwise acquire or retire for value
the Capital Stock
of any Parent Company, the Borrower or any Subsidiary held by any future, present or former

 



139




employee, director, member of management, officer, manager or consultant (or any
Affiliate or Immediate Family Member thereof) of any Parent Company, the
Borrower or any Subsidiary:

 

(A) in accordance with the terms of promissory notes issued pursuant to Section
6.01(o), so long as the aggregate amount of all Cash payments made in respect
of such promissory notes, together with the aggregate amount of Restricted Payments made
pursuant to sub-clause (D) of this clause (ii), in any Fiscal Year does not exceed the greater
of $55,000,000 (with unused amounts in any Fiscal Year being carried over to any
subsequent Fiscal Year) and 13.0% of Consolidated Adjusted EBITDA for such
Fiscal
Year; provided that such amount in any Fiscal Year shall be increased by an amount not to
exceed the cash proceeds of key man life insurance policies received by the
Borrower or
the Restricted Subsidiaries (or by any Parent Company and contributed to the Borrower or
any Restricted Subsidiary) after the Closing Date and not previously utilized
under this sub-clause (A) of this clause (ii) or sub-clauses (C) or (D) of this
clause (ii);

 

(B) with the proceeds of any sale or issuance of the Capital Stock of
the Borrower or any Parent Company (to the extent such proceeds are contributed in respect
of Qualified Capital Stock to the Borrower or any Restricted Subsidiary);

 

(C)



with the net proceeds of any key-man life insurance policies; or

 

(D) with Cash and Cash Equivalents so long as the aggregate amount of Restricted
Payments made pursuant to this sub-clause (D) of this clause (ii), together with
the aggregate amount of all Cash payments made pursuant to sub-clause (A) of
this clause (ii) in respect of promissory notes issued pursuant to Section
6.01(o), in any Fiscal Year does not exceed the greater of $55,000,000 (with
unused amounts in any Fiscal Year being carried over to any subsequent Fiscal
Year) and 13.0% of Consolidated Adjusted EBITDA for such Fiscal Year; provided
that such amount in any Fiscal Year shall be
increased by an amount not to exceed the cash proceeds of key man life insurance policies
received by the Borrower or the Restricted Subsidiaries (or by any Parent
Company and contributed to the Borrower or any Restricted Subsidiary) after the
Closing Date and not
previously utilized under this sub-clause (D) of this clause (ii) or sub-clauses (A) or (C) of
this clause (ii);

 

(iii) additional Restricted Payments in an amount not to exceed the portion, if
any, of the Available Amount on such date that the Borrower and the Restricted
Subsidiaries elect to apply to this clause (iii);  provided that (x) immediately
prior to and immediately after giving effect thereto, no Event of Default has
occurred and is continuing and (y) in the case of any
utilization of the Builder Basket, the Total Leverage Ratio, calculated on a Pro Forma Basis for the
most recently ended Test Period, would not exceed 4.50:1.00;

 

(iv) Restricted Payments (i) to any Parent Company to enable such Parent
Company to make Cash payments in lieu of the issuance of fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Capital Stock
of such Parent Company and (ii) consisting of (A) payments made or expected to be made in respect
of withholding or similar Taxes payable by any future, present or former
officers, directors, employees, members of management, managers or consultants
of the Borrower, any Restricted Subsidiary or any Parent Company or any of their
respective Immediate Family Members (to the extent attributable to any
transaction involving Capital Stock of the Borrower, any Restricted Subsidiary
or any Parent Company or attributable to the operations of the Borrower and its
Subsidiaries) or (B) repurchases of Capital Stock in consideration of the
payments described in

 



140




sub-clause (A) above, including demand repurchases in connection with the
exercise of stock options;

 

(v) Restricted Payments to repurchase (or making Restricted Payments to any
Parent Company to enable it to repurchase) Capital Stock upon the exercise of warrants, options or
other securities convertible into or exchangeable for Capital Stock if such Capital Stock represents
all or a portion of the exercise price of such warrants, options or other securities convertible into or
exchangeable for Capital Stock as part of a “cashless” exercise;

 

(vi)



[Reserved];

 

(vii) so long as, immediately prior to and immediately after giving effect
thereto, no Event of Default has occurred and is continuing, making Restricted
Payments (or
making Restricted Payments to any Parent Company to enable it to make corresponding payments)
with respect to Capital Stock in an amount not to exceed the greater of (A) 6.0%
per annum of the Net Proceeds received by or contributed to the Borrower from
any Public Offering and (B) 5.0% per annum of market capitalization;

 

(viii)
Restricted Payments to (A) redeem, repurchase, retire or otherwise acquire
any (x) Capital Stock (“Treasury Capital Stock”) of the Borrower or any Restricted Subsidiary or

(y)



Capital Stock of any Parent Company, in the case of each of subclauses (x) and (y), in exchange
for, or out of the proceeds of the substantially concurrent sale (other than to
the Borrower or any Restricted Subsidiary) of, Qualified Capital Stock of the
Borrower or any Parent Company to the
extent any such proceeds are contributed to the capital of the Borrower or any Restricted Subsidiary
in respect of Qualified Capital Stock (“Refunding Capital Stock”) and (B)
declare and pay dividends on any Treasury Capital Stock out of the proceeds of
the substantially concurrent sale (other than to the Borrower or a Restricted
Subsidiary) of any Refunding Capital Stock;

 

(i) to the extent constituting Restricted Payments, transactions permitted by
Section 6.07 (other than Section 6.07(g)) and Section 6.09 (other than
Section 6.09(d));

 

(ii) to the extent that immediately prior to and immediately after giving effect
thereto, no Event of Default has occurred and is continuing, additional
Restricted Payments in an aggregate amount not to exceed the greater of
$41,500,000 and 10.0% of Consolidated Adjusted EBITDA for the most recently
ended Test Period, minus the amount of Restricted Debt Payments made by the
Borrower or any Restricted Subsidiary in reliance on Section 6.04(b)(iv);

 

(iii) to the extent that immediately prior to and immediately after
giving effect
thereto, no Event of Default has occurred and is continuing, additional Restricted Payments so long
as the aggregate amount of Restricted Payments made pursuant to this clause (xi)
in any Fiscal Year does not exceed the greater of $25,000,000 (with unused
amounts in any Fiscal Year being carried over to any subsequent Fiscal Year) and
6.0% of Consolidated Adjusted EBITDA for such Fiscal Year;

 

(iv) Restricted Subsidiaries may pay dividends and other distributions and
Restricted Payments (other than Restricted Payments of the type described in
clause (c) of the definition thereof) to their equity holders generally, so long
as the Borrower or any Restricted Subsidiary that owns the equity interest in
the Restricted Subsidiary paying such dividends and other distributions and
Restricted Payments (other than Restricted Payments of the type described in
clause (c) of the definition thereof) receives at least its pro rata share
thereof based on the respective ownership of such Restricted Subsidiary;

 



141




(v)



to the extent constituting a Restricted Payment, the Transactions; and

 

(vi) additional Restricted Payments so long as (A) immediately prior to and
immediately after giving effect thereto, no Event of Default has occurred and is continuing and (B)
the First Lien Leverage Ratio, calculated on a Pro Forma Basis for the most
recently ended Test Period, would not exceed 2.15:1.00.

 

(b)
The Borrower shall not, nor shall it permit any Restricted Subsidiary to, make any
payment in Cash on account of the purchase, redemption, retirement, acquisition, cancellation or termination
of principal of or interest on any Restricted Debt (including any by making any
sinking fund or similar deposit), in each case, more than 30 days prior to the
scheduled maturity date thereof (collectively, “Restricted Debt
Payments”), except:

 

(i) with respect to any purchase, defeasance, redemption, repurchase, repayment
or other acquisition or retirement thereof made by exchange for, or out of the
proceeds of, Refinancing Indebtedness permitted by Section 6.01;

 

(ii)



as part of an applicable high yield discount obligation catch-up payment;

 

(iii) payments of regularly scheduled interest and payments of fees, expenses
and indemnification obligations as and when due (other than payments with
respect to Junior Indebtedness that are prohibited by the subordination
provisions thereof);

 

(iv) so long as, immediately prior to and immediately after giving effect
thereto, no Event of Default has occurred and is continuing, additional
Restricted Debt Payments in an aggregate amount not to exceed the greater of
$41,500,000 and 10.0% of Consolidated Adjusted EBITDA for the most recently
ended Test Period, minus the amount of Restricted Payments made by the Borrower
or any Restricted Subsidiary in reliance on Section 6.04(a)(x);

 

(v) Restricted Debt Payments made with proceeds of any issuance of,
Qualified Capital Stock of the Borrower or any Restricted Subsidiary or any capital contribution in
respect of Qualified Capital Stock of the Borrower or any Restricted Subsidiary;

 

(vi) Restricted Debt Payments in an aggregate amount not to exceed the
portion, if any, of the Available Amount on such date that the Borrower elects to apply to this clause
(vi);  provided that (x) immediately prior to and immediately after giving
effect thereto, no Event
of Default has occurred and is continuing and (y) in the case of any utilization of the Builder Basket,
the Total Leverage Ratio, calculated on a Pro Forma Basis for the most recently ended Test Period,
would not exceed 4.50:1.00; and

 

(vii) additional Restricted Debt Payments; provided that (A) immediately prior
to and immediately after giving effect thereto, no Event of Default has occurred
and is continuing
and (B) the First Lien Leverage Ratio, calculated on a Pro Forma Basis for the most recently ended
Test Period, would not exceed 2.15:1.00.

 

Section 6.05. Burdensome Agreements. The Borrower shall not, nor shall it permit
any of the Restricted Subsidiaries to, enter into or cause to exist any
agreement restricting the ability of (x) any Restricted Subsidiary to pay
dividends or other distributions to the Borrower or any other Loan Party, (y)
any Restricted Subsidiary to make cash loans or advances to the Borrower or any other Loan Party or (z) any
Loan Party to create, permit or grant a Lien on any of its properties or assets
to secure the Secured Obligations, except restrictions:

 



142




(a) contained (i) herein or in any other Loan Document or (ii) in any document
with respect to any Incremental Equivalent Debt, so long as, in the case of this
subclause (ii), such restrictions in the documentation evidencing such
Indebtedness are no more restrictive, when taken as a whole, than those in
effect prior to the relevant incurrence of such Indebtedness;

 

(b) set forth in any agreement evidencing (i) Indebtedness of a Restricted
Subsidiary
that is not a Loan Party permitted by Section 6.01, (ii) Indebtedness permitted by Section 6.01 that is secured
by a Permitted Lien if the relevant restriction applies only to the Person
obligated under such Indebtedness and the Restricted Subsidiaries or the assets
intended to secure such Indebtedness and (iii) Indebtedness
permitted pursuant to clauses (m), (p) (as it relates to Indebtedness in respect of clauses (a), (m), (q), (r), (u),

(w)



or (z) of Section 6.01), (q),  (r),  (u),  (w) or (z) of Section 6.01, so long
as, in the case of this subclause
(iii), such restrictions in the documentation evidencing such Indebtedness are no more restrictive, when taken
as a whole, than those in effect prior to the relevant incurrence of
such Indebtedness;

 

(c) arising under customary provisions contained in leases, subleases, licenses,
sublicenses, joint venture agreements and other agreements entered into in the
ordinary course of business;

 

(d)
that are or were created by virtue of any Lien granted upon, transfer of, agreement
to transfer or grant of, any option or right with respect to any assets or Capital Stock not otherwise prohibited
under this Agreement;

 

(e) that are assumed in connection with any acquisition of property or the
Capital Stock of any Person, so long as the relevant encumbrance or restriction
relates solely to the Person and its
Subsidiaries (including the Capital Stock of the relevant Person or Persons) or property so acquired and was
not created in connection with or in anticipation of such acquisition;

 

(f) set forth in any agreement for any Disposition of any Restricted Subsidiary
(or all or substantially all of the assets thereof) that restricts the payment
of dividends or other distributions or the making of cash loans or advances by
such Restricted Subsidiary pending such Disposition;

 

(g)
set forth in provisions in agreements or instruments which prohibit the payment of
dividends or the making of other distributions with respect to any class of
Capital Stock of a Person other than on a pro rata basis;

 

(h) imposed by customary provisions in partnership agreements, limited liability
company organizational governance documents, joint venture agreements and other similar agreements that
prohibit or restrict the pledge or transfer of ownership interests in the
relevant partnership, limited liability company, joint venture or
similar Person;

 

(i) on Cash, other deposits or net worth or similar restrictions imposed by any
Person under any contract entered into in the ordinary course of business or for
whose benefit such Cash, other deposits or net worth or similar
restrictions exist;

 

(j) set forth in documents which exist on the Closing Date and were not created
in contemplation thereof;

 

(k) arising pursuant to an agreement or instrument relating to any Indebtedness
permitted to be incurred after the Closing Date if the relevant restrictions, taken as a whole, are not materially
less favorable to the Lenders than the restrictions contained in this Agreement,
taken as a whole (as determined in good faith by the Borrower);

 



143




(l) arising under or as a result of applicable Requirements of Law or the terms
of any license, authorization, concession or permit provided by a
Governmental Authority;

 

(m) arising in any Hedge Agreement or any agreement relating to any Banking
Services Obligation;

 

(n) relating to any asset (or all of the assets) of or the Capital Stock of the
Borrower
or any Restricted Subsidiary which is imposed pursuant to an agreement entered into in connection with any
Disposition of such asset (or assets) or all or a portion of the Capital Stock
of the relevant Person that is permitted or not restricted by this Agreement;

 

(o)
set forth in any agreement relating to any Permitted Lien that limits the right of the
Borrower or any Restricted Subsidiary to Dispose of or encumber the assets
subject thereto so long as no such agreement prohibits any Loan Party from
creating or granting a Lien on any of its properties or assets to secure the
Secured Obligations; and

 

(p) imposed by any amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing of any contract, instrument or
obligation referred to in clauses (a) through (o) above; provided that no such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing is, in the good faith judgment of the Borrower, more
restrictive with respect to such restrictions, taken as a whole, than those in
existence prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing.

 

Section 6.06.[Reserved].

 

Section 6.07. Fundamental Changes; Disposition of Assets. The Borrower shall
not, nor shall it permit any of the Restricted Subsidiaries to, enter into any
transaction of merger, consolidation or amalgamation, or liquidate, wind up or
dissolve themselves (or suffer any liquidation or dissolution), or
make any Disposition of any assets having a fair market value (as determined in good faith by the Borrower)
in excess of $13,000,000, in a single transaction or in a series of related
transactions, except:

 

(a) any Restricted Subsidiary may be merged, consolidated or amalgamated with or
into the Borrower or any other Restricted Subsidiary; provided that (i) in the
case of any such merger, consolidation or amalgamation with or into the
Borrower, (A) the Borrower shall be the continuing or surviving Person or (B) if
the Person formed by or surviving any such merger, consolidation or
amalgamation is not the Borrower (any such Person, the “Successor Borrower”), (x) the Successor Borrower
shall be an entity organized or existing under the law of the U.S., any state
thereof or the District of Columbia, (y) the Successor Borrower shall (x)
expressly assume all of the Secured Obligations of the
Borrower under each of the Loan Documents pursuant to documents and in a manner reasonably satisfactory
to the Administrative Agent (and the Successor Borrower shall have provided
customary certificates, board resolutions, customary legal opinions and other
customary documents with respect to such assumption, if
and to the extent reasonably requested by, and reasonably satisfactory to the Administrative Agent), and (y)
such Successor Borrower shall become a “Borrower” and the “Company” hereunder
and (z) except as the Administrative Agent may otherwise agree, each other
Borrower and each Loan Guarantor, unless it is the
other party to such merger, consolidation or amalgamation, shall have executed and delivered a reaffirmation
agreement with respect to its obligations under this Agreement, if applicable,
the Loan Guaranty and the other Loan Documents; it being understood and agreed
that if the foregoing conditions under clauses (x)
through (z) are satisfied, the Successor Borrower will succeed to, and be substituted for, the Borrower under
this Agreement and the other Loan Documents, and (ii) in the case of any such
merger, consolidation or amalgamation with or into any Loan Guarantor or the
Borrower (other than any such transaction involving

 



144




the Borrower, which shall be subject to the terms of clause (i) above), either
(x) a Loan Guarantor or the Borrower shall be the continuing or surviving Person
or the continuing or surviving Person shall expressly assume the obligations of
the relevant Loan Guarantor or Borrower in a manner reasonably satisfactory to
the Administrative Agent or (y) the relevant transaction shall be treated as an
Investment and shall comply with Section 6.04;

 

(b) Dispositions (including of Capital Stock) among the Borrower or any
Restricted
Subsidiary (upon voluntary liquidation or otherwise); provided that any such Disposition made by any Loan
Party to any Person that is not a Loan Party shall be (i) for fair market value (as determined in good faith by
such Person) with at least 75.0% of the consideration for such Disposition
consisting of Cash or Cash Equivalents at the time of such Disposition and no
Event of Default shall then exist or immediately result therefrom or (ii)
treated as an Investment and otherwise constitute a Permitted Investment (other
than a Permitted Investment of the type described in clause (j) of the
definition thereof) or be made in compliance with Section 6.04(a);

 

(c) (i) the liquidation or dissolution of any Restricted Subsidiary if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower or a Restricted Subsidiary receives any assets of
the relevant dissolved or liquidated Restricted Subsidiary; provided that in the
case of any liquidation or dissolution of any Loan Party that results in a
distribution of
assets to any Restricted Subsidiary that is not a Loan Party, such distribution shall be treated as an Investment
and shall either be a Permitted Investment (other than a Permitted Investment of the type described in clause

(j)



of the definition thereof) or be made in compliance with Section 6.04(a); (ii)
any merger, amalgamation, dissolution, liquidation or consolidation, the purpose
of which is to effect (A) any Disposition otherwise permitted under this Section
6.07 (other than clause (a),  clause (b) or this clause (c)) or (B) any
Investment constituting a Permitted Investment or made in compliance with
Section 6.04(a); and (iii) the conversion of the Borrower or any Restricted
Subsidiary into another form of entity, so long as such conversion does not
adversely affect the value of the Loan Guaranty or Collateral;

 

(d) (x) Dispositions of inventory, equipment, raw or scrap materials or
immaterial assets in the ordinary course of business (including on an
intercompany basis) and (y) the leasing or subleasing of real property in the
ordinary course of business;

 

(e)
Dispositions of surplus, obsolete, used or worn out property, in the ordinary course
of business, or other property that, in the good faith determination of the
Borrower, is (A) no longer useful in its business (or in the business of the
Borrower or any Restricted Subsidiary) or (B) otherwise economically
impracticable to maintain;

 

(f) Dispositions of Cash or Cash Equivalents or other assets that were Cash
Equivalents when the relevant original Investment was made;

 

(g) (i) Dispositions, mergers, amalgamations, consolidations or conveyances that
constitute Permitted Investments (other than a Permitted Investment of the type described in clause (j) of the
definition thereof), Permitted Liens, Restricted Payments permitted by Section
6.04(a)  (other  than Section 6.04(a)(ix)) and (ii) Sale and Lease-Back
Transactions permitted by Section 6.08;

 

(h) Dispositions for fair market value (as determined in good faith by the
Borrower);
provided that with respect to any such Disposition with a purchase price in excess of the greater of

$33,000,000 and 8.0% of Consolidated Adjusted EBITDA for the most recently ended
Test Period, at least
75.0% of the consideration for such Disposition shall consist of Cash or Cash Equivalents; provided that, for
purposes of the 75.0% Cash consideration requirement, (w) the amount of any
Indebtedness or other
liabilities (other than Indebtedness or other liabilities that are subordinated to the Obligations or that are

 



145




owed to the Borrower or any Restricted Subsidiary) of the Borrower or any Restricted Subsidiary (as shown
on such Person’s most recent balance sheet or statement of financial position
(or in the notes thereto) that are assumed by the transferee of any such assets
and for which the Borrower or its applicable Restricted Subsidiary have been
validly released by all relevant creditors in writing, (x) the amount of any
trade-in value applied to the purchase price of any replacement assets acquired
in connection with such Disposition,

(y)



any Securities received by the Borrower or any Restricted Subsidiary from such
transferee that are converted by such Person into Cash or Cash Equivalents (to
the extent of the Cash or Cash Equivalents so received) within 180 days
following the closing of the applicable Disposition and (z) any Designated Non-
Cash Consideration received in respect of such Disposition having an aggregate
fair market value (as
determined in good faith by the Borrower), taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (z) that is at that time outstanding, not in excess of the greater of $33,000,000
and 8.0% of Consolidated Adjusted EBITDA for the most recently ended Test Period, in each case, shall be
deemed to be Cash); provided,  further, that no Event of Default has occurred
and is continuing on the date on which the agreement governing the relevant
Disposition is executed;

 

(i) to the extent that (i) the relevant property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of the
relevant Disposition are promptly applied to the purchase price of such
replacement property;

 

(j) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to, buy/sell arrangements between joint venture or similar parties
set forth in the relevant joint venture arrangements or similar
binding arrangements;

 

(k) Dispositions of notes receivable or accounts receivable in the ordinary
course of business (including to insurers which have provided insurance as to
the collection thereof and any discount or forgiveness thereof) or in connection
with the collection or compromise thereof;

 

(l)
Dispositions or terminations of leases, subleases, licenses or sublicenses (including
the provision of software under any open source license), (i) the Disposition or
termination of which will not materially interfere with the ordinary conduct of
the business of the Borrower and the Restricted Subsidiaries, taken as a whole,
or (ii) which relate to closed facilities or the discontinuation of any product
line;

 

(m) (i) any termination of any lease in the ordinary course of business, (ii)
any expiration of any option agreement in respect of real or personal property
and (iii) any surrender or waiver
of contractual rights or the settlement, release or surrender of contractual rights or litigation claims (including
in tort) in the ordinary course of business;

 

(n) Dispositions of property subject to foreclosure, casualty, eminent domain or
condemnation proceedings (including in lieu thereof or any similar proceeding);

 

(o) Dispositions or consignments of equipment, inventory or other assets
(including leasehold interests in real property) with respect to facilities that
are temporarily not in use, held for sale or closed;

 

(p)



to the extent constituting Dispositions, the Transactions;

 

(q) Dispositions of non-core assets and sales of Real Estate Assets, in each
case acquired in any acquisition permitted hereunder which, within 90 days of
the date of such acquisition, are designated in writing to the Administrative
Agent as being held for sale and not for the continued operation of the Borrower
or any of the Restricted Subsidiaries or any of their respective businesses;
provided that no

 



146




Event of Default has occurred and is continuing on the date on which the definitive agreement governing the
relevant Disposition is executed;

 

(r) exchanges or swaps, including transactions covered by Section 1031 of the
Code
(or any comparable provision of any foreign jurisdiction), of assets so long as any such exchange or swap is
made for fair value (as determined by the Borrower in good faith) for like
assets; provided that upon the consummation of any such exchange or swap by any
Loan Party, to the extent the assets received do not
constitute Excluded Assets, the Administrative Agent has a perfected Lien with the same priority as the Lien
held on the assets so exchanged or swapped;

 

(s) Dispositions of assets that do not constitute Collateral having an aggregate
fair market value as determined in good faith by the Borrower of up to the
greater of $29,000,000 and 7.0% of
Consolidated Adjusted EBITDA for the most recently ended Test Period;
provided that no Event of Default has occurred and is continuing on the date on
which the definitive agreement governing the relevant Disposition is executed;

 

(t) (i) licensing, sublicensing and cross-licensing arrangements involving any
technology, intellectual property or IP Rights of the Borrower or any Restricted
Subsidiary in the ordinary course of business and (ii) Dispositions,
abandonments, cancellations or lapses of any technology,
intellectual property or IP Rights, or issuances or registrations, or applications for issuances or registrations,
of any intellectual property or IP Rights, which, in the good faith
determination of the Borrower, are no longer material to the conduct of the
business of the Borrower and the Restricted Subsidiaries, taken as a whole, or
are no longer economical to maintain in light of their use;

 

(u)



terminations or unwinds of Derivative Transactions;

 

(v) Dispositions of Capital Stock of, or sales of Indebtedness or other
Securities of, Unrestricted Subsidiaries;

 

(w) Dispositions of Real Estate Assets and related assets in the ordinary course
of
business in connection with relocation activities for directors, officers, employees, members of management,
managers or consultants of any Parent Company, the Borrower or any
Restricted Subsidiary;

 

(x) Dispositions made to comply with any order of any Governmental Authority or
any applicable Requirement of Law;

 

(y)
any merger, consolidation, Disposition or conveyance the sole purpose of which is
to reincorporate or reorganize (i) any Domestic Subsidiary in another
jurisdiction in the U.S. or (ii) any Foreign Subsidiary in the U.S. or any
other jurisdiction;

 

(z)
any sale of motor vehicles and information technology equipment purchased at the
end of an operating lease and resold thereafter;

 

(aa) other Dispositions in any Fiscal Year involving assets having an aggregate
fair  market value (as determined in good faith by the Borrower at the time of
the relevant Disposition) of not more than the greater of $41,500,000 and 10.0%
of Consolidated Adjusted EBITDA for the most recently ended Test Period in such
Fiscal Year; and

 

(bb)  Dispositions   contemplated   on   the   Closing   Date   and   described   on  
Schedule 6.07(bb).

 



147




To the extent that any Collateral is Disposed of as permitted by this Section
6.07 to any Person other than a Loan Party, such Collateral shall be sold free
and clear of the Liens created by the Loan Documents, which Liens shall be
automatically released upon the consummation of such Disposition; it being
understood and agreed that the Administrative Agent shall be authorized to take, and shall take, any actions
it deems appropriate in order to effect the foregoing.

 

Section 6.08. Sale and Lease-Back Transactions. The Borrower shall not, nor
shall it permit any of the Restricted Subsidiaries to, become or remain liable
as lessee under any lease of property (whether real, personal or mixed) that the
Borrower or the relevant Restricted Subsidiary (a) sold or otherwise transferred
to the lessor under such lease (unless such lessor is a Company or a Restricted
Subsidiary) and

(b)



intends to use for substantially the same purpose in connection with such lease
(such a transaction, a “Sale and Lease-Back Transaction”), except for any Sale
and Lease-Back Transactions to the extent that the aggregate fair market value
(as determined in good faith by the Borrower) of the assets sold subject to all
Sale and Lease-Back Transactions under this clause (b) shall not exceed the
greater of $41,500,000 and 10.0% of Consolidated Adjusted EBITDA for the most
recently ended Test Period.

 

Section 6.09. Transactions with Affiliates. The Borrower shall not, nor shall it
permit any of the
Restricted Subsidiaries to, enter into any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) involving payment in excess of $5,000,000, in each case, with any
of their respective Affiliates (excluding for this purpose each Investment
Vehicle) on terms that are less favorable to the Borrower or such Restricted
Subsidiary, as the case may be (as determined in good faith by the Borrower),
than those that might be obtained at the time in a comparable arm’s-length
transaction from a Person who is not an Affiliate; provided that the foregoing
restriction shall not apply to:

 

(a) any transaction between or among the Borrower or one or more Restricted
Subsidiaries (or any entity that becomes a Restricted Subsidiary as a result of such transaction) to the extent
permitted by this Agreement;

 

(b)
any issuance, sale or grant of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of employment arrangements,
stock options and stock
ownership plans approved by the board of directors (or equivalent governing body) of any Parent Company,
the Borrower or any Restricted Subsidiary;

 

(c) (i) any collective bargaining, employment or severance agreement or
compensatory (including profit sharing) arrangement entered into by the Borrower
or any Restricted Subsidiary with their respective current or former officers,
directors, members of management, managers, employees, consultants or
independent contractors or those of any Parent Company, (ii) any subscription
agreement or similar agreement pertaining to the repurchase of Capital Stock
pursuant to put/call rights or similar rights with current or former officers,
directors, members of management, managers, employees,
consultants or independent contractors and (iii) transactions pursuant to any employee compensation, benefit
plan, stock option plan or arrangement, any health, disability or similar insurance plan which covers current
or former officers, directors, members of management, managers, employees,
consultants or independent contractors or any employment contract
or arrangement;

 

(d)
(i) transactions permitted by Sections 6.01(b), (d), (h), (o), (p) (solely in respect of
Refinancing Indebtedness in respect of Indebtedness permitted under clause (i)
thereof) and (gg) (solely in
respect of Indebtedness permitted by the other provisions of Section 6.01 referred to in this clause (d)), 6.02
(solely to the extent such Liens relate to Indebtedness permitted by the
provisions of Section 6.01 referred
to in this clause (d)) and clauses (h), (m), (o), (v), (y), (z) and (aa) of the definition of Permitted Investments
and (ii) issuances of Capital Stock not restricted by this Agreement;

 



148




(e)
transactions in existence on the Closing Date and set forth on Schedule 6.09(e) and
any amendment, modification or extension thereof to the extent such amendment, modification or extension,
taken as a whole, is not (i) materially adverse to the Lenders or (ii) more
disadvantageous to the Lenders than the relevant transaction in existence on the
Closing Date;

 

(f) (i) the payment of management, monitoring, consulting, advisory and similar
fees to any Investor in an aggregate amount in any Fiscal Year not to exceed
2.0% of Consolidated Adjusted
EBITDA for such Fiscal Year, which amount, if not used
in any Fiscal Year, may be carried forward to any
subsequent Fiscal Year; provided that no amount may be paid pursuant to this clause (i) if an Event of Default
under Sections 7.01(a),  7.01(f) or 7.01(g) has occurred and is continuing (it
being understood and agreed that during any such Events of Default, such fees
shall continue to accrue and shall become payable upon the waiver or termination
of the relevant Event of Default) and (ii) the payment of all indemnification
obligations and expenses owed to any Investor and any of their respective
directors, officers, members of management, managers, employees and consultants,
in each case of clauses (i) and (ii) whether currently
due or paid in respect of accruals from prior periods; the Transactions, including the payment of Transaction
Costs;

 

(g) customary compensation to Affiliates in connection with financial advisory,
financing, underwriting or placement services or in respect of other investment
banking activities and other transaction fees, which payments are approved by
the majority of the members of the board of directors (or similar governing
body) or a majority of the disinterested members of the board of directors (or
similar governing body) of the Borrower in good faith;

 

(h) Guarantees permitted by Section 6.01(b) or that constitute Permitted
Investments or Investments made in compliance with Section 6.04(a);

 

(i) any transaction in respect of which the Borrower delivers to the
Administrative Agent a letter addressed to the board of directors (or equivalent
governing body) of the Borrower from an accounting, appraisal or investment
banking firm of nationally recognized standing stating that such
transaction is on terms that are no less favorable to the Borrower or the applicable Restricted Subsidiary than
might be obtained at the time in a comparable arm’s length transaction from a Person who is not an Affiliate;

 

(j) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not secure any Indebtedness and which do not
materially interfere with the ordinary conduct of the business of the Borrower
and the Restricted Subsidiaries, taken as a whole;

 

(k) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, members of the board of directors (or similar
governing body), officers, employees, members of management, managers,
consultants and independent contractors of the Borrower or any Restricted
Subsidiary in the ordinary course of business and, in the case of payments to
such Person
in such capacity on behalf of any Parent Company, to the extent attributable to the operations of the Borrower
and its Subsidiaries;

 

(l)
transactions with customers, clients, suppliers, joint ventures, purchasers or sellers
of goods or services or providers of employees or other labor entered into in the ordinary course of business,
which are fair to the Borrower or any applicable Restricted Subsidiary in the good faith determination of the
Borrower;

 

(m)
the payment of reasonable out-of-pocket costs and expenses related to registration
rights and customary indemnities provided to shareholders under any shareholder
agreement; and

 



149




(n)
any purchase by the Borrower of the Capital Stock of (or contribution to the equity
capital of) the Borrower.

 

Section 6.10. Lines of Business. From and after the Closing Date, the Borrower
shall not, nor shall it permit any of the Restricted Subsidiaries to, engage in
any material line of business other than (a) the businesses engaged in by the
Borrower or any Restricted Subsidiary on the Closing Date and similar,
incidental, complementary, ancillary or related businesses as determined in good faith by the Borrower and

(b)



such other lines of business to which the Administrative Agent may consent.

 

Section 6.11. Amendments or Waivers of Organizational Documents. The Borrower
shall not,  nor shall it permit any of the Restricted Subsidiaries to, amend or
modify their respective Organizational Documents, in each case in a manner that
is materially adverse to the interests of the Lenders (in their capacities as
such) without obtaining the prior written consent of the Administrative Agent;
provided that, for purposes of clarity, it is understood and agreed that the
Borrower or any Restricted Subsidiary may effect a change to its organizational
form or consummate any other transaction that is permitted under Section 6.07.

 

Section 6.12. Amendments of or Waivers with Respect to Restricted Debt. The
Borrower shall not, nor shall it permit any of the Restricted Subsidiaries to,
amend or otherwise modify the terms of any Restricted Debt (or the documentation
governing any Restricted Debt) (a) if the effect of such amendment or
modification, together with all other amendments or modifications made, is
materially adverse to the interests of the Lenders (in their capacities as
such), or (b) in violation of any Acceptable Intercreditor Agreement or the
subordination terms set forth in the definitive documentation governing any
Restricted Debt; provided that, for purposes of clarity, it is understood and
agreed that the foregoing limitation shall not otherwise prohibit any
Refinancing Indebtedness or any other replacement, refinancing, amendment,
supplement, modification, extension, renewal, restatement or refunding of any
Restricted Debt, in each case, that is permitted under this Agreement in respect
thereof.

 

Section 6.13. Fiscal Year. The Borrower shall not change its Fiscal Year-end to
a date other than December 31; provided that the Borrower may, upon written
notice to the Administrative Agent, change the Fiscal Year-end of the Borrower
to another date, in which case the Borrower and the Administrative Agent will,
and are hereby authorized to, make any adjustments to this Agreement that are
necessary to reflect such change in Fiscal Year.

 

Section 6.14.Financial Covenant.

 

(a) First Lien Leverage Ratio. On each Compliance Date, the Borrower shall not
permit the First Lien Leverage Ratio as of such Compliance Date to be greater
than 3.80:1.00.

 

(b) Financial Cure. Notwithstanding anything to the contrary in this Agreement
(including Article 7), in the event of the Borrower’s failure to comply with
Section 6.14(a) for any Fiscal Quarter, the Borrower shall have the right (the
“Cure Right”) (at any time during such Fiscal Quarter or
thereafter until the date that is ten Business Days after the date on which financial statements for such Fiscal
Quarter are required to be delivered pursuant to Section 5.01(a) or (b), as
applicable) to issue Qualified Capital Stock or other equity (such other equity
to be on terms reasonably acceptable to the Administrative
Agent) for Cash or otherwise receive Cash contributions in respect of its Qualified Capital Stock (the “Cure
Amount”), and thereupon the Borrower’s compliance with Section 6.14(a) shall be recalculated giving effect
to a pro forma increase in the amount of Consolidated Adjusted EBITDA by an
amount equal to the Cure Amount (notwithstanding the absence of a related
addback in the definition of “Consolidated Adjusted EBITDA”) solely for the
purpose of determining compliance with Section 6.14(a) as of the end of such
Fiscal Quarter and for applicable subsequent periods that include such Fiscal
Quarter. If, after giving effect

 



150




to the foregoing recalculation (but not, for the avoidance of doubt, taking into
account any immediate
repayment of Indebtedness in connection therewith), the requirements of Section 6.14(a) would be satisfied,
then the requirements of Section 6.14(a) shall be deemed satisfied as of the end of the relevant Fiscal Quarter
with the same effect as though there had been no failure to comply therewith at such date, and the applicable
breach or default of Section 6.14(a) that had occurred (or would have occurred)
shall be deemed cured for
the purposes of this Agreement. Notwithstanding anything herein to the contrary, (i) in each four consecutive
Fiscal Quarter period there shall be at least two Fiscal Quarters in which the
Cure Right is not exercised (it
being expressly understood and agreed that the Cure Right may be exercised in consecutive Fiscal Quarters),

(ii) during the term of this Agreement, the Cure Right shall not be exercised
more than five times, (iii) the
Cure Amount shall be no greater than the amount required for the purpose of complying with Section 6.14(a),

(iv) from the date of the Administrative Agent’s receipt of a written notice
from the Borrower that the Borrower intends to exercise the Cure Right (a
“Notice of Intent to Cure”) through the 10th Business Day following the date on
which financial statements for the Fiscal Quarter to which such Notice of Intent
to Cure relates are required to be delivered pursuant to Section 5.01(a) or (b),
as applicable (such period, the
“Cure Period”), neither the Administrative Agent (nor any sub-agent therefor) nor any Lender shall have any
right to accelerate the Loans or terminate the Revolving Credit Commitments, and
none of the Administrative Agent (nor any sub-agent therefor) nor any Lender or
Secured Party shall have any right to foreclose on or take possession of the
Collateral or any other right or remedy under the Loan Documents
that would be available on the basis of an Event of Default resulting from the failure to comply with Section
6.14(a), (v) there shall be no pro forma or other reduction of the amount of
Indebtedness by the amount of any Cure Amount for purposes of determining
compliance with Section 6.14(a) for the Fiscal Quarter in
respect of which the Cure Right was exercised (other than, with respect to any future period, to the extent of
any portion of such Cure Amount that is actually applied to repay Indebtedness), (vi) during any Test Period
in which any Cure Amount is included in the calculation of Consolidated Adjusted
EBITDA as a result of
any exercise of the Cure Right, such Cure Amount shall be disregarded for purposes of determining whether
any financial ratio-based condition to the availability of any carve-out set forth in Article 6 of this Agreement
has been satisfied, (vii) if the Borrower has failed to comply with Section
6.14(a), no Revolving Lender or Issuing Bank shall be required to make any
Revolving Loan or issue any Letter of Credit hereunder during the Cure Period
unless and until the Cure Amount is actually received and (viii) the proceeds of
such Cure Amount shall be applied to (A) first, prepay any outstanding Revolving
Loans (without a permanent reduction of the Revolving Credit Commitments), (B)
second, with respect to any LC Exposure, deposit
Cash in a Cash collateral account established for the benefit of the relevant Issuing Bank in amount equal to
103.0% of the Stated Amount of any outstanding Letters of Credit as of such date
(minus the amount then on deposit in the LC Collateral Account), and any
remaining Cure Amount after the application thereof pursuant to clauses (A) and
(B) may be retained by the Borrower for any working capital and other general
corporate purposes and any other use not prohibited by this Agreement.

 

ARTICLE 7EVENTS OF DEFAULT

 

Section 7.01.Events of Default. If any of the following events (each, an “Event
of Default”) shall occur:

 

(a) Failure To Make Payments When Due. Failure by the Borrower to pay (i) any
installment of principal of any Loan when due, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; or (ii) any interest on any Loan or any premium, any fee or any other
amount due hereunder within three Business Days after the date due; or

 

(b)
Default in Other Agreements. (i) Failure by any Loan Party or any of the Restricted
Subsidiaries to pay when due any principal of or interest on or premium on or
any other amount payable in respect of one or more items of Indebtedness (other
than Indebtedness referred to in clause (a) above) with an aggregate outstanding
principal amount exceeding the Threshold Amount, in each case beyond the grace

 



151




period, if any, provided therefor; or (ii) breach or default by any Loan Party
or any of the Restricted Subsidiaries with respect to any other term of (A) one
or more items of Indebtedness with an aggregate outstanding principal amount
exceeding the Threshold Amount or (B) any loan agreement, mortgage,
indenture or other agreement relating to such item(s) of Indebtedness (other than, for the avoidance of doubt,
with respect to Indebtedness consisting of Hedging Obligations, termination
events or equivalent events
pursuant to the terms of the relevant Hedge Agreement which are not the result of any default thereunder by
any Loan Party or any Restricted Subsidiary), in each case beyond the grace period, if any, provided therefor,
if the effect of such breach or default is to cause, or to permit the holder or holders of such Indebtedness (or
a trustee or agent on behalf of such holder or holders) to cause, such Indebtedness to
become or be declared due and payable (or redeemable) prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may
be; provided that clause (ii) of this paragraph (b) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary Disposition of, or a
casualty or condemnation
event in respect of, the property securing such Indebtedness if such Disposition or casualty or condemnation
event is permitted hereunder; provided,  further, that any failure described
under clauses (i) or (ii) above is unremedied and is not waived by the holders
of such Indebtedness prior to any termination of all of the outstanding
Commitments and acceleration of all of the outstanding Loans pursuant to this
Article 7; or

 

(c)
Breach of Certain Covenants. Failure of any Loan Party, as required by the relevant
provision, to perform or comply with any term or condition contained in Section
5.01(e)(i)  (provided that
any Event of Default arising from the failure to timely deliver any notice of Default or Event of Default shall
automatically be deemed to have been cured (and no longer continuing)
immediately upon the earlier to occur of (x) the delivery of notice of the
relevant Default or Event of Default and (y) the cessation of the existence of
the underlying Default or Event of Default), Section 5.02 (as it applies to the
preservation of the existence of the Borrower), Section 5.10 or Article 6, which
default has not been remedied or waived within five days after receipt by the
Borrower of written notice thereof from the Administrative Agent;
provided that, notwithstanding this clause (c), no breach or default by any Loan Party under Section 6.14(a)
will constitute a Default or an Event of Default with respect to any Term Loans
and the Term Lenders will not be entitled to exercise any remedies with respect
to such breach or default unless and until the Required Revolving Lenders have
accelerated the Revolving Loans and any Additional Revolving Loans, terminated
the commitments under any Revolving Facility and demanded repayment of, or
otherwise accelerated, the Indebtedness or other obligations under the Revolving
Facility (and such demand or acceleration has not been rescinded prior to the
commencement of the exercise of remedies by any Term Lender); it being
understood and agreed that any breach of Section 6.14(a) is subject to the Cure Right, and, to the extent that
the Borrower has the right to receive the Cure Amount in respect of such breach
and has delivered a Notice
of Intent to Cure, no Event of Default may arise as a result of a breach or default under Section 6.14(a) until
the 10th Business Day after the day on which financial statements are required to be delivered for the relevant
Fiscal Quarter under Sections 5.01(a) or (b), as applicable, and then only to the extent the Cure Amount has
not been received on or prior to such 10th Business Day; or

 

(d)
Breach of Representations, Etc. Any representation, warranty or certification made
or deemed made by any Loan Party in any Loan Document or in any certificate
required to be delivered in connection herewith or therewith (including, for the
avoidance of doubt, any Perfection Certificate or any Perfection Certificate
Supplement) being untrue or incorrect in any material respect (or untrue or
incorrect in any respect with respect to any representation, warranty or
certification that is already qualified by “materiality”, “Material Adverse
Effect” or similar language) as of the date made or deemed made; or

 

(e) Other Defaults Under Loan Documents. Default by any Loan Party in the
performance of or compliance with any term contained herein or any of the other
Loan Documents, other
than any such term referred to in any other Section of this Article 7, which default has not been remedied or
waived within thirty days after receipt by the Borrower of written notice
thereof from the Administrative Agent; or

 



152




(f)
Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) The entry by a court of
competent jurisdiction of a decree or order for relief in respect of the Borrower or any Restricted Subsidiary
(other than any Immaterial Subsidiary) in an involuntary case under any Debtor Relief Law now or hereafter
in effect, which decree or order is not stayed; or any other similar relief shall be granted under any applicable
federal, state or local Requirements of Law; or (ii) the commencement of an
involuntary case against the
Borrower or any Restricted Subsidiary (other than any Immaterial Subsidiary) under any Debtor Relief Law,
the entry by a court having jurisdiction in the premises of a decree or order for the appointment of a receiver,
receiver and manager, (preliminary) insolvency receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Borrower or any Restricted Subsidiary
(other than any Immaterial Subsidiary), or over all or a substantial part of its
property, or the involuntary appointment of an interim receiver, trustee or
other custodian of the Borrower or any Restricted Subsidiary (other than
any Immaterial Subsidiary) for all or a substantial part of its property, which,
in the case of each of (i) and (ii), remains undismissed, unvacated, unbounded
or unstayed pending appeal for sixty consecutive days; or

 

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) The entry against
the Borrower or any Restricted Subsidiary (other than any Immaterial Subsidiary)
of an order for relief, the commencement by the Borrower or any Restricted
Subsidiary (other than any Immaterial Subsidiary) of a voluntary case under any
Debtor Relief Law, or the consent by the Borrower or any Restricted Subsidiary
(other than any Immaterial Subsidiary) to the entry of an order for relief in an
involuntary case or to the conversion of an involuntary case to a voluntary
case, under any Debtor Relief Law, or the consent by the Borrower or any
Restricted Subsidiary (other than any Immaterial Subsidiary) to the appointment
of or taking possession by a receiver, receiver and manager, trustee or other
custodian for all or substantially all of its property; (ii) the making by the
Borrower or any Restricted Subsidiary (other than any Immaterial Subsidiary) of
a general assignment for the benefit of creditors; or (iii) the admission by the
Borrower or any Restricted Subsidiary (other than any Immaterial Subsidiary) in
writing of their inability to pay their respective debts as such debts become
due; or

 

(h) Judgments and Attachments. The entry or filing of one or more final money
judgments, writs or warrants of attachment or similar process against any Loan Party or any of the Restricted
Subsidiaries or any of their respective assets involving in the aggregate at any
time an amount in excess of the Threshold Amount (in either case to the extent
not adequately covered by self-insurance (if applicable) or by insurance as to
which the relevant third party insurance company has been notified and not
denied coverage), which judgment, writ, warrant or similar process remains
unpaid, undischarged, unvacated, unbonded or unstayed pending appeal for a
period of sixty days from the entry or filing thereof; or

 

(i)
Employee Benefit Plans. The occurrence of one or more ERISA Events or Foreign
Benefit Events, which individually or in the aggregate result in liability of
any Loan Party or any ERISA
Affiliate of a Loan Party in an aggregate amount which would reasonably be expected to result in a Material
Adverse Effect; or

 

(j)



Change of Control. The occurrence of a Change of Control; or

 

(k) Guaranties, Collateral Documents and Other Loan Documents. At any time after
the execution and delivery thereof (in each case subject to the Legal
Reservations), (i) any material Loan Guaranty for any reason, other than the
occurrence of the Termination Date, shall cease to be in full force
and effect (other than in accordance with its terms or in accordance with the terms hereof) or shall be declared
to be null and void or any Loan Guarantor shall repudiate in writing its obligations thereunder (other than as
a result of the discharge of such Loan Guarantor in accordance with the terms
hereof or thereof), (ii) this Agreement, any Acceptable Intercreditor Agreement
or any material Collateral Document ceases to be in
full force and effect or shall be declared null and void or any Lien on Collateral created under any Collateral
Document ceases to be perfected with respect to a material portion of the Collateral (other than by reason of

 



153




(x)



any affirmative action of the Administrative Agent, the failure of the
Administrative Agent to maintain possession of any Collateral actually delivered
to it or the failure of the Administrative Agent to file UCC continuation
statements, (y) a release of Collateral in accordance with the terms hereof or
thereof or (z) the occurrence of the Termination Date or any other termination
of such Collateral Document in accordance with the terms thereof), (iii) other
than in any bona fide, good faith dispute as to the scope of Collateral or
whether any Lien has been, or is required to be released, any Loan Party shall contest in writing, the validity
or enforceability of any material provision of this Agreement, any Acceptable
Intercreditor Agreement or any material Collateral Document (or any Lien
purported to be created by the Collateral Documents or any Loan Guaranty) or
deny in writing that it has any further liability (other than by reason of the
occurrence of
the Termination Date), including with respect to future advances by the Lenders, under this Agreement, any
Acceptable Intercreditor Agreement or any material Collateral Document to which
it is a party (it being understood and agreed that the failure of the
Administrative Agent to maintain possession of any Collateral actually delivered
to it or file any UCC continuation statement shall not result in an Event of
Default under
this clause (k) or any other provision of any Loan Document) or (iv) the Obligations shall cease to constitute
senior indebtedness under the subordination provisions of any documents or
instruments evidencing any permitted Junior Indebtedness in an aggregate amount
in excess of the Threshold Amount or such subordination provision shall be
invalidated or otherwise cease, for any reason, to be valid, binding and
enforceable obligations of the parties thereto, or any Loan Party shall contest
in writing, the validity or enforceability of any material provision of any such
subordination provision;

 

then, (1) and in every such event (other than any breach or default under
Section 6.14(a) as described in clause (c) of this Section 7.01 that does not
then constitute an Event of Default with respect to the Term
Loans in accordance with clause (c) of this Section 7.01 or an event with respect to the Borrower described
in clause (f) or (g) of this Section 7.01), and at any time thereafter during
the continuance of such event, the Administrative Agent may, and at the written
request of the Required Lenders shall, by notice to the Borrower, take any of
the following actions, at the same or different times: (i) terminate the
Revolving
Credit Commitments, and thereupon such Revolving Credit Commitments shall terminate immediately, (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal
not so declared to be due and payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued interest thereon and all fees
and other obligations of the Borrower accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower and (iii) require that the
Borrower deposit in the LC Collateral Account an additional amount in Cash as
reasonably requested by the Issuing Banks (not to exceed 103.0% of the relevant
Stated Amount) of the then outstanding LC Exposure (minus the amount then on
deposit in the LC Collateral Account); provided that upon the occurrence of an
event with respect to the Borrower described in clauses (f) or (g) of this
Section 7.01, any such Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower, and the obligation of the Borrower
to Cash collateralize the outstanding Letters of Credit as aforesaid shall
automatically become effective, in each case without further action of the
Administrative Agent or any Lender and (2) upon the occurrence
and during the continuance of an Event of Default pursuant to clause (c) of this Section 7.01 resulting from
a breach or default under Section 6.14(a), at the written request of the
Required Revolving Lenders the Administrative Agent shall, by notice to the
Borrower, take any of the following actions, at the same or different times: (x)
terminate the Revolving Credit Commitments, and thereupon such Revolving Credit
Commitment shall terminate immediately, (y) declare the Revolving Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Revolving Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of
the Borrower to the Revolving Lenders accrued hereunder, shall become due and payable immediately,

 



154




without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower and (z) require that the Borrower deposit in
the LC Collateral Account an additional amount in Cash as reasonably requested
by the Issuing Banks (not to exceed 103.0% of the relevant Stated Amount) of the
then outstanding LC Exposure (minus the amount then on deposit in the LC
Collateral Account). Upon the occurrence and during the continuance of an Event
of Default (other than an Event of Default resulting from a breach or default
under Section 6.14(a) that does not then constitute an Event of Default
with respect to the Term Loans in accordance with clause (c) of this Section 7.01), the Administrative Agent
may, and at the request of the Required Lenders shall, exercise any rights and
remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all remedies provided under
the UCC. Upon the occurrence and during the continuance of an Event of Default
pursuant to clause (c) of this Section 7.01 resulting from a breach or default
under Section 6.14(a) that does not then constitute an Event of Default with
respect to the Term Loans in accordance with clause (c) of this Section 7.01, at
the written request of the Required Revolving Lenders the Administrative Agent
shall exercise any rights and remedies provided to the Administrative Agent
under the Loan Documents or at law or equity, including all remedies provided
under the UCC (provided that any such exercise shall be solely for the benefit
of the
Revolving Lenders until such time as an Event of Default with respect to the Term Loans has occurred and
is continuing).

 

ARTICLE 8THE ADMINISTRATIVE AGENT

 

Section 8.01.General Agency Provisions.

 

Each of the Lenders and the Issuing Banks hereby irrevocably appoints Barclays (or any successor
appointed pursuant hereto) to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf, including
execution of the other Loan Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. The provisions of this Article are solely
for the benefit of the Administrative Agent, the Lenders and the Issuing Banks
(except as expressly set forth in this Article 8 with respect to consultation
rights in connection with the appointment of a successor Administrative Agent),
and neither the Borrower nor any other Loan Party shall have rights as a
third-party beneficiary of any of such provisions.

 

Any Person serving as Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent, and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, unless the context
otherwise requires or unless such Person is in fact not a Lender or an Issuing
Bank,
include each Person serving as Administrative Agent hereunder in its individual capacity. Such Person and
its Affiliates may accept deposits from, lend money to, own securities of, act
as the financial advisor or in any other advisory capacity for and generally
engage in any kind of business with any Loan Party or any
Subsidiary of any Loan Party or other Affiliate thereof as if it were not the Administrative Agent hereunder.
The Lenders acknowledge that, pursuant to such activities, the Administrative
Agent or its Affiliates may receive information regarding any Loan Party or any
of its Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
the Administrative Agent shall not be under any obligation to provide such
information to them. The Lenders acknowledge that, pursuant to such activities,
the Administrative Agent or its Affiliates may receive information regarding any
Loan Party or any of its Affiliates (including information that may be subject
to confidentiality obligations in favor of such Loan Party or such Affiliate)
and acknowledge that the Administrative Agent shall not be under any obligation
to provide such information to them.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the

 



155




generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default or
Event of Default exists, and the use of the term “agent” herein and in the other
Loan Documents with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Requirements of Law; it being understood that
such term is used merely as a matter of market custom, and is intended to create
or reflect only an administrative relationship between independent
contracting parties, (b) the Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary power, except discretionary rights and powers that
are expressly contemplated by the Loan Documents and which the Administrative
Agent is required to exercise as directed in writing
by the Required Lenders or Required Revolving Lenders (or such other number or percentage of the Lenders
as shall be necessary under the relevant circumstances as provided in Section
9.02); provided that the
Administrative Agent shall not be required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable Requirements of Law, including for the avoidance of doubt
any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law, and (c) except as expressly set forth
in the Loan Documents, the Administrative Agent shall not have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to the Borrower or any of
its Affiliates that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the
consent or at the request of the Required Lenders or Required Revolving Lenders (or such other number or
percentage of the Lenders as is necessary, or as the Administrative Agent
believes in good faith shall be necessary, under the relevant circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct, as determined by the final and non-appealable judgment of a
court of competent jurisdiction, in connection with its duties expressly set
forth herein. The Administrative Agent shall not be deemed to have knowledge of
any Default or Event of Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or any Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any covenant, agreement or other term or
condition set forth in any Loan Document or the
occurrence of any Default or Event of Default, (iv) the validity, enforceability, effectiveness or genuineness
of any Loan Document or any other agreement, instrument or document, (v) the
creation, perfection or priority of any Lien on the Collateral or the existence,
value or sufficiency of the Collateral, (vi) the
satisfaction of any condition set forth in Article 4 or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent,
(vii) any property, book or record of any Loan Party or any Affiliate thereof or
(viii) the compliance or non-compliance by Affiliated Lenders with the terms
hereof related to Affiliated Lenders.

 

If any Lender obtains knowledge of a Default or Event of Default, such Lender
shall promptly notify the Administrative Agent and the other Lenders thereof in
writing. Each Lender agrees that, except with the written consent of the
Administrative Agent, it will not take any enforcement action hereunder or under
any other Loan Document, accelerate the Obligations under any Loan Document, or
exercise any right that it might otherwise have under applicable Requirements of
Law or otherwise to credit bid at any foreclosure sale, UCC sale, any sale under
Section 363 of the Bankruptcy Code or any other similar Disposition of
Collateral. Notwithstanding the foregoing, a Lender may take action to preserve
or enforce its rights against a Loan Party where a deadline or limitation period
is applicable that would, absent such action, bar enforcement of the Obligations
held by such Lender, including the filing of a proof of claim in a case under
the Bankruptcy Code.

 



156




Notwithstanding anything to the contrary contained herein or in any of the other Loan Documents,
the Borrower (on behalf of itself and the Restricted Subsidiaries), the
Administrative Agent and each Secured Party agree that (i) no Secured Party
shall have any right individually to realize upon any of the Collateral or to
enforce the Loan Guaranty; it being understood and agreed that all powers,
rights and remedies hereunder may be exercised solely by the Administrative
Agent on behalf of the Secured Parties in accordance with the terms hereof, and
all powers, rights and remedies under the other Loan Documents may be exercised
solely by the Administrative Agent, and (ii) in the event of a foreclosure by
the Administrative Agent on any of the Collateral pursuant to a public or
private sale or in the event of any other Disposition (including pursuant to
Section 363 of the Bankruptcy Code), (A) the Administrative Agent, as agent for
and representative of the Secured Parties, shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any
such sale, to use and apply all or any portion of the Obligations as a credit on account of the purchase price
for any Collateral payable by the Administrative Agent at such Disposition and
(B) the Administrative Agent or any Lender may be the purchaser or licensor of
all or any portion of such Collateral at any such Disposition.

 

No holder of any Secured Hedging Obligation or Banking Services Obligation in
its respective
capacity as such shall have any rights in connection with the management or release of any Collateral or of
the obligations of any Loan Party under this Agreement.

 

Each of the Lenders hereby irrevocably authorizes (and by entering into a Hedge
Agreement with respect to any Secured Hedging Obligation or by entering into
documentation in connection with any Banking Services Obligation, each of the
other Secured Parties hereby authorizes and shall be deemed to authorize) the
Administrative Agent, on behalf of all Secured Parties to take any of the
following actions upon the instruction of the Required Lenders:

 

(a) consent to the Disposition of all or any portion of the Collateral free and
clear of the Liens securing the Secured Obligations in connection with any
Disposition pursuant to the applicable provisions of the Bankruptcy Code,
including Section 363 thereof;

 

(b) credit bid all or any portion of the Secured Obligations, or purchase all or
any portion of the Collateral (in each case, either directly or through one or
more acquisition vehicles), in connection with any Disposition of all or any
portion of the Collateral pursuant to the applicable provisions of the
Bankruptcy Code, including under Section 363 thereof;

 

(c) credit bid all or any portion of the Secured Obligations, or purchase all or
any portion of the Collateral (in each case, either directly or through one or
more acquisition vehicles), in connection with any Disposition of all or any
portion of the Collateral pursuant to the applicable provisions of the UCC,
including pursuant to Sections 9-610 or 9-620 of the UCC;

 

(d) credit bid all or any portion of the Secured Obligations, or purchase all or
any portion of the Collateral (in each case, either directly or through one or
more acquisition vehicles), in
connection with any foreclosure or other Disposition conducted in accordance with applicable Requirements
of Law following the occurrence of an Event of Default, including by power of
sale, judicial action or otherwise; or

 

(e)
estimate the amount of any contingent or unliquidated Secured Obligations of such
Lender or other Secured Party;

 



157




it being understood that no Lender shall be required to fund any amount in
connection with any purchase
of all or any portion of the Collateral by the Administrative Agent pursuant to the foregoing clauses (b), (c)
or (d) without its prior written consent.

 

Each Secured Party agrees that the Administrative Agent is under no obligation
to credit bid any part of the Secured Obligations or to purchase or retain or
acquire any portion of the Collateral; provided that, in connection with any
credit bid or purchase described under clauses (b),  (c) or (d) of the preceding
paragraph, the Secured Obligations owed to all of the Secured Parties (other than with respect to contingent
or unliquidated liabilities as set forth in the next succeeding paragraph) may
be, and shall be, credit bid by the Administrative Agent on a ratable basis.

 

With respect to any contingent or unliquidated claim that is a Secured
Obligation, the
Administrative Agent is hereby authorized, but is not required, to estimate the amount thereof for purposes
of any credit bid or purchase described in the second preceding paragraph. In
the event that the Administrative Agent, in its sole and absolute discretion,
elects not to estimate any such contingent or unliquidated claim or any such
claim cannot be estimated without unduly delaying the ability of the
Administrative Agent to consummate any credit bid or purchase in accordance with
the second preceding paragraph, then any contingent or unliquidated claims not
so estimated shall be disregarded, shall not be credit bid, and shall not be
entitled to any interest in the portion or the entirety of the Collateral
purchased by means of such credit bid.

 

Each Secured Party whose Secured Obligations are credit bid under clauses (b),
 (c) or (d) of the third preceding paragraph is entitled to receive interests in
the Collateral or any other asset acquired in connection with such credit bid
(or in the Capital Stock of the acquisition vehicle or vehicles that are used
to consummate such acquisition) on a ratable basis in
accordance with the percentage obtained by dividing

(x)



the amount of the Secured Obligations of such Secured Party that were credit bid
in such credit bid or
other Disposition, by (y) the aggregate amount of all Secured Obligations that were credit bid in such credit
bid or other Disposition.

 

In addition, in case of the pendency of any proceeding under any Debtor Relief
Law or any other judicial proceeding relative to any Loan Party, each Secured
Party agrees that the Administrative Agent (irrespective of whether the
principal of any Loan or LC Disbursement is then due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent has made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:

 

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans or LC Disbursements and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Banks and the Administrative Agent and their respective agents and counsel and
all other amounts to the extent due to the Lenders and the Administrative Agent
under Sections 2.12 and 9.03) allowed in such judicial proceeding; and

 

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

 

Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any
such judicial proceeding is hereby authorized by each Lender and each Issuing Bank to make such payments
to the Administrative Agent and, in the event that the Administrative Agent consents to the making of such

 



158




payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amount due to the Administrative Agent under Sections 2.12 and
9.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights of any Lender or any Issuing
Bank or to authorize the Administrative Agent to vote in respect of the claim of
any Lender or any Issuing Bank in any such proceeding.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) that it believes to be
genuine and to have been signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the applicable Issuing Bank, the Administrative
Agent may presume that such condition is satisfactory to such Lender or Issuing
Bank unless the Administrative Agent has received notice to the contrary from such Lender or Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers under any Loan Document by or through any one or more
sub-agents appointed by it. The Administrative Agent and any such sub-agent may
perform any and all of their respective duties and exercise their respective
rights and powers through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any
such sub-agent and shall apply to their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Administrative
Agent. The Administrative Agent
shall not be responsible for the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of
such sub-agents.

 

The Administrative Agent may resign at any time by giving ten days’ written notice to the Lenders,
the Issuing Banks and the Borrower. If the Administrative Agent is a Defaulting
Lender (by reason of its insolvency) or an Affiliate of a Defaulting Lender (by
reason of such Defaulting Lender’s insolvency),
either the Required Lenders or the Borrower may, upon ten days’ notice, remove the Administrative Agent.
Upon receipt of any such notice of resignation or delivery of any such notice of
removal, the Required
Lenders shall have the right, with the consent of the Borrower (not to be unreasonably withheld, conditioned
or delayed), to appoint a successor Administrative Agent which shall be a
commercial bank or trust company with offices in the U.S. having combined
capital and surplus in excess of $1,000,000,000; provided that during the
existence and continuation of an Event of Default under  Section 7.01(a), 
Section 7.01(f) or Section 7.01(g), no consent of the Borrower shall be
required. If no successor has been appointed as provided above and accepted such
appointment within ten days after the retiring
Administrative Agent gives notice of its resignation or the Administrative Agent receives notice of removal,
then (a) in the case of a retirement, the retiring Administrative Agent may (but
shall not be obligated to),
on behalf of the Lenders and the Issuing Banks, appoint a successor Administrative Agent meeting the

 



159




qualifications set forth above (including, for the avoidance of doubt, the
consent of the Borrower, if applicable) or (b) in the case of a removal, the
Borrower may, after consulting with the Required Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
(x) in the case of a retirement, if the Administrative Agent notifies the
Borrower, the Lenders and the Issuing
Banks that no qualifying Person has accepted such appointment or (y) in the case of a removal, the Borrower
notifies the Required Lenders that no qualifying Person has accepted such appointment, then, in each case,
such resignation or removal shall nonetheless become effective in accordance
with such notice and (i) the
retiring or removed Administrative Agent shall be discharged from its duties and obligations hereunder and
under the other Loan Documents (except that in the case of any collateral
security held by the Administrative Agent in its capacity as collateral agent
for the Secured Parties for purposes of maintaining the perfection of the Lien
on the Collateral securing the Secured Obligations, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations required to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Bank directly (and each Lender and each Issuing Bank will cooperate with the
Borrower to enable
the Borrower to take such actions), until such time as the Required Lenders or the Borrower, as applicable,
appoint a successor Administrative Agent, as provided above in this Article 8.
Upon the acceptance of its appointment as Administrative Agent hereunder as a
successor Administrative Agent, the successor Administrative Agent shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring or removed Administrative Agent (other than any rights to indemnity
payments owed to the retiring or removed Administrative Agent), and the retiring
or removed Administrative Agent shall be
discharged from its duties and obligations hereunder (other than its obligations under Section 9.13 hereof).
The fees payable by the Borrower to any successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such successor Administrative Agent;
for the avoidance of doubt, the Borrower shall have no obligation to pay any fee
to any successor Administrative Agent that is greater than or in addition to the
fees payable to the Administrative Agent on the Closing Date. After the
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of
such retiring or removed Administrative Agent, its sub-agents and their respective Related Parties in respect
of any action taken or omitted to be taken by any of them while the relevant
Person was acting as Administrative Agent (including for this purpose holding
any collateral security following the retirement or removal of the
Administrative Agent). Notwithstanding anything to the contrary herein,
no Disqualified Institution (nor any Affiliate thereof) may be appointed as a
successor Administrative Agent.

 

Any resignation by Barclays as Administrative Agent pursuant to the immediately
preceding paragraph of this Section 8.01 shall also constitute its resignation
as an Issuing Bank, unless it remains a
Lender; provided that, if Barclays does not remain a Lender (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of Barclays as
retiring Issuing Bank and (ii) Barclays shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents as an Issuing
Bank except with respect to Letters of Credit previously issued by it.

 

Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender and each Issuing Bank also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their respective Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any
other Loan Document or related agreement or any document furnished hereunder or thereunder. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders and the Issuing
Banks by the Administrative Agent herein, the Administrative Agent shall not have any duty or

 



160




responsibility to provide any Lender or any Issuing Bank with any credit or
other information concerning
the business, prospects, operations, property, financial and other condition or creditworthiness of any of the
Loan Parties or any of their respective Affiliates which may come into the possession of the Administrative
Agent or any of its Related Parties.

 

Notwithstanding anything to the contrary herein, none of the Lead Arrangers or
the Syndication
Agent shall have any right, power, obligation, liability, responsibility or duty under this Agreement, except
in their respective capacities as the Administrative Agent, an Issuing Bank or a
Lender hereunder, as applicable.

 

Each Secured Party irrevocably authorizes and instructs the Administrative Agent
to, and the Administrative Agent shall:

 

(a)
release any Lien on any property granted to or held by Administrative Agent under
any Loan Document (i) upon the occurrence of the Termination Date, (ii) that is
sold or to be sold or
transferred as part of or in connection with any Disposition permitted under the Loan Documents to a Person
that is not a Loan Party, (iii) that does not constitute (or ceases to
constitute) Collateral as a result of a transaction permitted under the Loan
Documents, (iv) if the property subject to such Lien is owned by a Loan
Guarantor, upon the release of such Loan Guarantor from its Loan Guaranty
otherwise in accordance with the Loan Documents, (v) as required under clause
(d) below or (vi) if approved, authorized or ratified in writing by the Required
Lenders in accordance with Section 9.02;

 

(b) subject to Section 9.21, release any Loan Guarantor from its obligations
under the
Loan Guaranty if such Person ceases to be a Restricted Subsidiary (or becomes an Excluded Subsidiary), in
each case, as a result of a single transaction or series of related transactions
permitted hereunder;

 

(c) subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property  that  is  permitted  by Sections 6.02(d),  6.02(e),  6.02(g),
 6.02(l),  6.02(m),  6.02(n),  6.02(o),  6.02(q),  6.02(r),  6.02(x),  6.02(y),
6.02(z)(i),  6.02(bb),  6.02(cc),  6.02(dd),  6.02(ee),  6.02(ff),  6.02(gg) and
6.02(hh) (and any Refinancing
Indebtedness in respect of any thereof to the extent such Refinancing Indebtedness is permitted to be secured
under Section 6.02(k)); and

 

(d) enter into subordination, intercreditor or similar agreements with respect
to
Indebtedness that is (i) required or permitted to be subordinated hereunder or (ii) secured by Liens, and with
respect to which Indebtedness, this Agreement contemplates an intercreditor,
subordination, collateral trust agreement or similar agreement.

 

Upon the request of the Administrative Agent at any time, the Required Lenders
will confirm in
writing the Administrative Agent’s authority to release or subordinate its interest in particular types or items
of property, or to release any Loan Party from its obligations under the Loan
Guaranty or its Lien on any Collateral pursuant to this Article 8. In each case
as specified in this Article 8, the Administrative Agent will (and each Lender,
and each Issuing Bank hereby authorizes the Administrative Agent to), at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party
may reasonably request to evidence the release of such item of Collateral from the assignment and security
interest granted under the Collateral Documents or to subordinate its interest
therein, or to release such Loan Party from its obligations under the Loan
Guaranty, in each case in accordance with the terms of the Loan Documents and
this Article 8. In connection with any such release or subordination of the
Liens, the Borrower shall deliver a certificate of a Responsible Officer to the
Administrative Agent requesting such release and/or subordination and certifying
that such release and/or subordination, and any Liens incurred

 



161




in connection therewith, and the Administrative Agent may rely exclusively upon
such certificate as to whether such release and/or subordination and any such
other Liens are permitted.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

The Administrative Agent is authorized to enter into any intercreditor,
subordination, collateral trust or similar agreement (including any Acceptable
Intercreditor Agreement) contemplated hereby with
respect to any Indebtedness (a) that is (i) required or permitted to be subordinated hereunder or (ii) secured
by Liens and (b) which contemplates an intercreditor, subordination or collateral trust agreement (any such
other intercreditor, subordination, collateral trust or similar agreement, an
“Additional Agreement”), and the Secured Parties party hereto acknowledge that
any Additional Agreement is binding upon them. Each
Secured Party party hereto hereby (a) agrees that they will be bound by, and will not take any action contrary
to, the provisions of any Additional Agreement and (b) authorizes and instructs
the Administrative Agent to enter into each Additional Agreement and to subject
the Liens on the Collateral securing the Secured Obligations to the provisions
thereof. The foregoing provisions are intended as an inducement to the Secured
Parties to extend credit to the Borrower, and the Secured Parties are intended
third-party beneficiaries of such provisions and the provisions of each
Additional Agreement.

 

The Administrative Agent is authorized to enter into the Escrow Agreement and
the transactions contemplated hereby in connection therewith, and each Secured
Party authorizes (and ratifies) the
Administrative Agent’s actions to perform its obligations and exercise its rights thereunder, including with
respect to the Escrow Account, in connection therewith.

 

To the extent that the Administrative Agent (or any Affiliate thereof) is not
reimbursed and
indemnified by the Borrower, the Lenders will reimburse and indemnify the Administrative Agent (and any
Affiliate thereof) in proportion to their respective Applicable Percentages
(determined as if there were no Defaulting Lenders) for and against any and all
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature which
may be imposed on, asserted against or incurred by the Administrative Agent (or
any Affiliate thereof) in performing its duties hereunder or under any other
Loan Document or in any way relating to or arising out of this Agreement or any
other Loan Document; provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s (or such Affiliate’s) gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

 

Section 8.02.Certain ERISA Matters.

 

(a)



Each Lender (x) represents and warrants, as of the date such Person became a Lender party hereto,
to, and (y) covenants, from the date such Person became a Lender party hereto to
the date such Person ceases being a Lender party hereto, for the benefit of, the
Agents, the lead arrangers with respect to any Additional Term Loans or
Additional Revolving Credit Commitments and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that at least one of the following is and will be true:

 

(i)



such Lender is not using “plan assets” (within the meaning of 29 C.F.R. §
2510.3- 101, as modified by Section 3(42) of ERISA or otherwise) of one or more
Benefit

 



162




Plans with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit or the
Commitment,

 

(ii)



the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a class
exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain transactions
involving insurance company general accounts), PTE 90-1 (a class exemption for
certain transactions involving insurance company pooled separate accounts), PTE
91-38 (a class exemption for certain transactions involving bank collective
investment funds) or PTE 96-23 (a class exemption for certain transactions
determined by in-house asset managers), is applicable with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement,

 

(iii)



(A) such Lender is an investment fund managed by a “Qualified Professional Asset
Manager” (within the meaning of Part VI of PTE 84-14), (B) such “Qualified
Professional Asset Manager” made the investment decision on behalf of such
Lender to enter into, participate in, administer and perform the Loans, the
Letters of Credit, the Commitment and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitment and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitment and this Agreement, or

 

(iv)



such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

 

(b)



In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agents,
the lead arrangers with respect to any Additional Term Loans or Additional
Revolving Credit Commitments and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that none of the Agents, the lead arrangers with respect to any
Additional Term Loans or Additional Revolving Credit Commitments or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
involved in such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letter of Credits, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

 

The Agents, the lead arrangers with respect to any Additional Term Loans or Additional Revolving
Credit Commitments and their respective Affiliates each hereby informs the Lenders that each such Person
is not undertaking to provide impartial investment advice, or to give advice in
a fiduciary capacity, in connection with the transactions contemplated hereby,
and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i) may receive interest or other
payments with respect to the Loans, the Letters of Credit, the Commitment and this Agreement, (ii) may

 



163




recognize a gain if it extended the Loans, the Letters of Credit or the
Commitment for an amount less than
the amount being paid for an interest in the Loans, the Letters of Credit or the Commitment by such Lender
or (iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the
Loan Documents or otherwise, including structuring fees, commitment fees, arrangement fees, facility fees,
upfront fees, underwriting fees, ticking fees, agency fees, administrative agent
or collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

ARTICLE 9MISCELLANEOUS

 

Section 9.01.Notices.

 

(a) Except in the case of notices and other communications expressly permitted
to be
given by telephone (and subject to paragraph (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile or email,
as follows:

(i) if to any Loan Party, to such Loan Party in the care of the Borrower at:
Victory Capital Holdings, Inc.

4900 Tiedeman Road 4th Floor

Brooklyn, OH 44144

Attention: Michael D. Policarpo Email: mpolicarpo@vcm.com Telephone: (216)
898-2552

Facsimile: (216) 898-2585

(ii) if to the Administrative Agent, at: Barclays Bank PLC

Barclays Debt Management 745 Seventh Avenue

New York, New York 10019 Attention:  Peter Oberrender

Email: peter.oberrender@barclays.com and ltmny@barclays.com Telephone:
(212) 526-6687

With a copy (which shall not constitute notice), at: Paul Hastings LLP

200 Park Avenue New York, NY 10166

Attention: John H. Cobb

Email: johncobb@paulhastings.com Telephone: (212) 318-6959

 



164




Facsimile: (212) 230-5169

 

(iii)



if to the Administrative Agent with respect to Borrowings/Continuations,

at:

 

Barclays Bank PLC Barclays Debt Management 400 Jefferson Park

Whippany, New Jersey 07981 Attention: Kevin Leamy

Email: Kevin.leamy@barclays.com, with a copy to 12145455230@tls.ldsprod.com

(iv) if to Barclays, as Issuing Bank, at: Barclays Bank PLC

745 Seventh Avenue

New York, New York 10019

Attention: Nnamdi Otudoh and Letter of Credit Department

Email: nnamdi.otudoh@barclays.com and XraLetterofCredit@barclays.com Telephone:
(212) 526-8527

Facsimile: (212) 412-5011

 

(v) if to any Lender, to it at its address or facsimile number set forth in its
Administrative Questionnaire; or

 

(vi) if to any Issuing Bank, to it at its address or facsimile number set forth
in
its Administrative Questionnaire or such address as may be specified in the documentation pursuant
to which such Issuing Bank is appointed in its capacity as such.

 

All such notices and other communications (A) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when delivered in person or by courier service and signed for against
receipt thereof or three Business Days after dispatch if sent by certified or
registered mail, in each case, delivered, sent or mailed (properly addressed) to the relevant party as provided
in this Section 9.01 or in accordance with the latest unrevoked direction from such party given in accordance
with this Section 9.01 or (B) sent by facsimile shall be deemed to have been
given when sent and when
receipt has been confirmed by telephone; provided that notices and other communications sent by telecopier
shall be deemed to have been given when sent (except that, if not given during
normal business hours for the recipient, such notices or other communications
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient). Notices and other communications delivered
through
electronic communications to the extent provided in clause (b) below shall be effective as provided in such
clause (b).

 

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and Internet or
Intranet websites) pursuant to procedures set forth herein or otherwise approved
by the Administrative Agent. The Administrative Agent or the Borrower (on behalf
of itself and/or any other Loan Party) may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures set forth herein or otherwise approved by it; provided
that approval of such procedures may be limited to particular notices or
communications. All such notices and other communications (i) sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended
recipient (such as by the “return receipt requested” function, as available, return e-mail or other written

 



165




acknowledgement) and (ii) posted to an Internet or Intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (b)(i) of notification that such
notice or communication is available and identifying the website address
therefor; provided that any such notice or communication described in clause (i)
or (ii) not given during the normal business hours of the recipient shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient.

 

(c) Any party hereto may change its address or facsimile number or other notice
information hereunder by notice to the other parties hereto; it being understood and agreed that the Borrower
may provide any such notice to the Administrative Agent as recipient on behalf
of itself, each Issuing Bank and each Lender.

 

(d)
The Borrower agrees that the Administrative Agent may, but shall not be obligated
to, make the Communications (as defined below) available to the Issuing Banks
and the other Lenders by posting the Communications on the Platform. The
Borrower acknowledges and agrees that the list of
Disqualified Institutions shall be deemed suitable for posting and may be posted by the Administrative Agent
on the Platform, including the portion of the Platform that is designated for
“public side” Lenders. The Platform is provided “as is” and “as available.” None
of the Administrative Agent or any of its Related Parties warrants the adequacy
of the Platform and each of them expressly disclaims liability for errors or
omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by the Administrative Agent or any of its Related Parties
in connection with the Communications or the Platform. In no event shall the
Administrative Agent or any of its Related Parties have any liability to the
Borrower or the other Loan Parties, any Lender or any other Person or entity for
damages of any kind, including direct or indirect, special, incidental or
consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out of the Borrower’s, any other
Loan Party’s or the Administrative Agent’s transmission of communications
through the Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan Document or the transactions
contemplated therein which is distributed to the Administrative Agent, any
Lender or any Issuing Bank by means of electronic communications pursuant to
this Section 9.01, including through the Platform.

 

Section 9.02.Waivers; Amendments.

 

(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under any other Loan Document are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any provision of any Loan Document
or consent to any departure by any party hereto therefrom shall in any event be
effective unless the same is permitted by paragraph (b) of this Section 9.02,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing,
to the extent permitted by applicable Requirements of Law, neither the making of any Loan nor the issuance
of any Letter of Credit shall be construed as a waiver of any Default or Event
of Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default or Event of
Default at the time.

 

(b)



Subject to clauses
(A) through (F) of this Section 9.02(b) and Sections 9.02(c) and

(d)



below, neither this Agreement nor any other Loan Document nor any provision hereof or thereof may be

 



166




waived, amended or modified, except (i) in the case of this Agreement, pursuant
to an agreement or agreements in writing entered into by the Borrower and the
Required Lenders (or the Administrative Agent with the consent of the Required
Lenders) or (ii) in the case of any other Loan Document (other than any waiver,
amendment or modification to effectuate any modification thereto expressly
contemplated by the
terms of such other Loan Document), pursuant to an agreement or agreements in writing entered into by the
Administrative Agent (with the consent of the Required Lenders) and each Loan
Party that is party thereto; provided that, notwithstanding the foregoing:

 

(A) the consent of each Lender directly and adversely affected thereby
(but not the consent of the Required Lenders) shall be required for any waiver, amendment
or modification that:

 

(1) increases the Commitment of such Lender (other than with respect to any
Incremental Facility pursuant to Section 2.22 in respect of which such Lender
has agreed to be an Additional Lender); it being understood that no amendment,
modification or waiver of, or consent to departure from, any
condition precedent, representation, warranty, covenant, Default, Event of Default,
mandatory prepayment or mandatory reduction of the Commitments shall constitute
an increase of any Commitment of such Lender;

 

(2) reduces or forgives the principal amount of any Loan owed to such Lender or
any amount due to such Lender on any Term Loan Installment Date;

 

(3)



(x) extends the scheduled final maturity of any Loan or

(y) postpones any Term Loan Installment Date or any Interest Payment Date with
respect to any Loan held by such Lender or the date of any scheduled payment of
any fee or premium payable to such Lender hereunder;

 

(4) reduces the rate of interest (other than to (x) waive any Default or Event
of Default or obligation of the Borrower to pay interest to such Lender at the
default rate of interest under Section 2.13(c) or (y) extend the time for
delivery of financials and/or any Compliance Certificate under Section 5.01,
which, in each case, shall only require the consent of the Required Lenders) or the
amount of any fee or premium owed to such Lender;

 

(5) extends the expiry date of such Lender’s Commitment; it being understood
that no amendment, modification or waiver of, or consent to departure from, any
condition precedent, representation, warranty, covenant, Default, Event of
Default, mandatory prepayment or mandatory reduction of any
Commitment shall constitute an extension of any Commitment of any Lender; and

 

(6) waives, amends or modifies the provisions of Sections 2.18(a),  2.18(b) or
2.18(c) of this Agreement in a manner that would by its terms alter the pro rata
sharing of payments required thereby (except in connection with any transaction
permitted under Sections 2.22,  2.23,  9.02(c) or 9.05(g) or as otherwise
provided in this Agreement);

 



167




(B)



no such agreement shall:

 

(1) change (x) any of the provisions of Section 9.02(a) or Section 9.02(b) or
the definition of “Required Lenders” to reduce any voting percentage required to
waive, amend or modify any right thereunder or make any determination or grant
any consent thereunder, without the prior written consent of each Lender or (y)
the definition of “Required Revolving Lenders” without the prior written consent
of each Revolving Lender (it being understood that neither the consent of the
Required Lenders nor the consent of any other Lender shall be required in
connection with any change to the definition of “Required Revolving Lenders”);

 

(2) release all or substantially all of the Collateral from the Lien granted
pursuant to the Loan Documents (except as otherwise permitted herein or in the
other Loan Documents, including pursuant to Article 8 or Section 9.21 hereof),
without the prior written consent of each Lender; or

 

(3) release all or substantially all of the value of the Guarantees under the
Loan Guaranty (except as otherwise permitted herein or in
the other Loan Documents, including pursuant to Section 9.21 hereof), without the
prior written consent of each Lender;

 

(C) solely with the consent of the Required Revolving Lenders (but
without the consent of the Required Lenders or any other Lender), any such agreement may

(x) waive, amend or modify Section 6.14 (or the definition of “First Lien
Leverage Ratio” or any component definition thereof, in each case, as any such
definition is used solely for purposes of Section 6.14), (y) waive any Default
or Event of Default resulting from a breach of Section 6.14 or (z) waive, amend
or modify any condition precedent set forth in Section 4.02 hereof as it
pertains to any Revolving Loan or Additional Revolving Loan;

 

(D) solely with the consent of the relevant Issuing Banks and, in the case of
clause (x), the Administrative Agent, any such agreement may (x) increase or
decrease the Letter of Credit Sublimit or (y) waive, amend or modify any
condition precedent set forth in Section 4.02 hereof as it pertains to the
issuance of any Letter of Credit;

 

(E) solely with the consent of the Swingline Lender and, in the case of clause
(x), the Administrative Agent, any such agreement may (x) increase or decrease
the Swingline Sublimit or (y) waive, amend or modify any condition precedent set forth in
Section 4.02 hereof as it pertains to any Swingline Loan; and

 

(F) no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent, the Swingline Lender or any Issuing Bank
hereunder, in each case in a manner directly and adversely affecting such
Person, without the prior written consent of the Administrative Agent or such
Issuing Bank, as the case may be.

 

(c)
Subject to clause (F) of Section 9.02(b) but notwithstanding any other provision of
this Agreement, this Agreement may be amended:

 



168




(i) with the written consent of the Borrower and the Lenders providing the
relevant Replacement Term Loans to permit the refinancing or replacement of all or any portion of
the outstanding Term Loans under the applicable Class (any such loans being
refinanced or replaced, the “Replaced Term Loans”) with one or more replacement
term loans hereunder (“Replacement Term Loans”) pursuant to a Refinancing
Amendment; provided that

 

(A) the aggregate principal amount of any Replacement Term Loans
shall not exceed the aggregate principal amount of the Replaced Term Loans (plus (1) any
additional amounts permitted to be incurred under Section 6.01 and, to the extent any such
additional amounts are secured, the related Liens are permitted under Section 6.02 and plus

(2) the amount of accrued interest and premium (including tender premium)
thereon and underwriting discounts, fees (including upfront fees and original
issue discount), commissions and expenses associated therewith),

 

(B) any Replacement Term Loans must have a final maturity date that is equal to
or later than the final maturity date of, and have a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Replaced Term Loans at the time of the relevant refinancing,

 

(C) any Replacement Term Loans may be pari passu with or junior to
any then-existing Term Loans right of payment and pari passu with or junior to such Term
Loans with respect to the Collateral (provided that any Replacement Term Loans
that are
pari passu with or junior to any then-existing Term Loans shall be subject to an Acceptable
Intercreditor Agreement and may be, at the option of the Administrative Agent
and the Borrower, documented in a separate agreement or agreements), or
be unsecured,

 

(D) any Replacement Term Loans that are secured may not be secured by any assets
other than the Collateral,

 

(E) any Replacement Term Loans that are guaranteed may not be guaranteed by any
Person other than one or more Loan Parties,

 

(F) (i) any Replacement Term Loans that are pari passu with the Initial Term
Loans in right of payment and security may participate on a pro rata basis or a
less than pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory repayment or prepayment in respect of the Initial Term
Loans (and any Additional Term Loans then subject to ratable repayment
requirements), in each case as agreed by the Borrower and the Lenders providing
the relevant Replacement Term Loans, and any Replacement Term Loans that are
junior to the Term Loans shall not be entitled to participate in any such
voluntary or mandatory prepayment or repayment,

 

(G) any Replacement Term Loans may have pricing (including
interest, fees and premiums) and, subject to preceding clause (F), optional prepayment and
redemption terms as the Borrower and the lenders providing such Replacement Term
Loans may agree,

 

(H) either (i) the other terms and conditions of any Replacement Term Loans
(excluding pricing, interest, fees, rate floors, premiums, optional prepayment
or
redemption terms, security and maturity, subject to preceding clauses (B) through (G)) are
substantially identical to, or (taken as a whole) no more favorable (as
reasonably determined by the Borrower) to the lenders providing such Replacement
Term Loans than

 



169




those applicable to the Replaced Term Loans (other than covenants or other
provisions applicable only to periods after the Latest Term Loan Maturity Date
(in each case, as of the date of incurrence of such Replacement Term Loans)) or
(ii) such Replacement Term Loans are provided on then-current market terms (as
reasonably determined by the Borrower) for the applicable type of Indebtedness,
and

 

(I) the Borrower shall have prepaid the Term Loans in accordance with Section
2.11(b)(iii), and

 

(ii) with the written consent of the Borrower and the Lenders providing the
relevant Replacement Revolving Facility to permit the refinancing or replacement
of all or any portion of any Revolving Credit Commitment under the applicable
Class (any such Revolving Credit Commitment being refinanced or replaced, a
“Replaced Revolving Facility”) with a replacement revolving facility hereunder
(a “Replacement Revolving Facility”) pursuant to a Refinancing Amendment;
provided that:

 

(A) the aggregate principal amount of any Replacement Revolving
Facility shall not exceed the aggregate principal amount of the Replaced Revolving Facility
(plus (x) any additional amounts permitted to be incurred under Section 6.01
and, to the extent any such additional amounts are secured, the related Liens
are permitted under Section 6.02 and plus (y) the amount of accrued interest and
premium thereon, any committed but undrawn amounts and underwriting discounts,
fees (including upfront fees and original issue discount), commissions and
expenses associated therewith),

 

(B) no Replacement Revolving Facility may have a final maturity date (or have
scheduled commitment reductions) prior to the final maturity date of the
relevant Replaced Revolving Facility at the time of such refinancing,

 

(C) any Replacement Revolving Facility may be pari passu with or junior to any
then-existing Revolving Credit Commitment in right of payment and pari
passu with or junior to any then-existing Revolving Credit Commitment with respect to the
Collateral (provided that any Replacement Revolving Facility that is pari passu
with or
junior to the Revolving Credit Commitment shall be subject to an Acceptable Intercreditor
Agreement (which may consist of a payment waterfall) and may be, at the option
of the Administrative Agent and the Borrower, documented in a separate agreement
or agreements) or may be unsecured,

 

(D) any Replacement Revolving Facility that is secured may not be secured by any
assets other than the Collateral,

 

(E) any Replacement Revolving Facility that is guaranteed may not be guaranteed
by any Person other than one or more Loan Parties,

 

(F) any Replacement Revolving Facility shall be subject to the “ratability”
provisions applicable to Extended Revolving Credit Commitments and Extended
Revolving Loans set forth in the proviso to clause (i) of Section
2.23(a), mutatis mutandis, to the same extent as if fully set forth in this
Section 9.02(c)(ii),

 

(G) any Replacement Revolving Facility may have pricing (including
interest, fees and premiums) and, subject to preceding clause (F), optional prepayment and

 



170




redemption terms as the Borrower and the lenders providing such Replacement
Revolving Facility may agree, and

 

(H) either (i) the other terms and conditions of any Replacement Revolving
Facility (excluding pricing, interest, fees, rate floors, premiums, optional
prepayment or redemption terms, security and maturity, subject to preceding
clauses (B) through (G)) are substantially identical to, or (taken as a whole)
no more favorable (as reasonably determined by the Borrower) to the lenders
providing such Replacement Revolving Facility than those applicable to the
Replaced Revolving Facility (other than covenants or other provisions applicable
only to periods after the Latest Revolving Credit Maturity Date (in each case,
as of the date of incurrence of the relevant Replacement Revolving Facility)) or
(ii) such Replacement Revolving Facility are provided on then- current market
terms (as reasonably determined by the Borrower) for the applicable type of
Indebtedness, and

 

(I) the commitments in respect of the relevant Replaced Revolving Facility shall
be terminated, and all loans outstanding thereunder and all fees then due and
payable in connection therewith shall be paid in full, in each case on the date
any Replacement Revolving Facility is implemented;

 

provided,  further, that, in respect of each of sub-clauses (i) and (ii) of this
clause (c), any Non-Debt Fund Affiliate and Debt Fund Affiliate shall (x) be
permitted without the consent of the Administrative Agent to provide any
Replacement Term Loans, it being understood that in connection therewith, the
relevant Non- Debt Fund Affiliate or Debt Fund Affiliate, as applicable, shall
be subject to the restrictions applicable to
such Person under Section 9.05 as if such Replacement Term Loans were term loans acquired by assignment
and (y) any Debt Fund Affiliate (but not any Non-Debt Fund Affiliate) may
provide any Replacement Revolving Facility.

 

Each party hereto hereby agrees that this Agreement may be amended by each of
the Borrower, the
Administrative Agent and the lenders providing the relevant Replacement Term Loans or the Replacement
Revolving Facility, as applicable, to the extent (but only to the extent) necessary to reflect the existence and
terms of such Replacement Term Loans or Replacement Revolving Facility, as
applicable, incurred or implemented pursuant thereto (including any amendment
necessary to treat the loans and commitments subject thereto as a separate
“tranche” and “Class” of Loans or commitments hereunder). It is understood
that any Lender approached to provide all or a portion of any Replacement Term Loans or any Replacement
Revolving Facility may elect or decline, in its sole discretion, to provide such
Replacement Term Loans or Replacement Revolving Facility.

 

(d) Notwithstanding anything to the contrary contained in this Section 9.02 or
any other provision of this Agreement or any provision of any other
Loan Document:

 

(i) the Borrower and the Administrative Agent may, without the input or consent
of any Lender, amend, supplement or waive any guaranty, collateral security
agreement, pledge agreement or related document (if any) executed in connection
with this Agreement to (A) comply with any Requirement of Law or the advice of
counsel or (B) cause any such guaranty, collateral security agreement, pledge
agreement or other document to be consistent with this Agreement or the relevant
other Loan Documents,

 

(ii) the Borrower and the Administrative Agent may, without the input or consent
of any other Lender (other than the relevant Lenders (including Additional
Lenders)
providing Loans under such Sections), effect amendments to this Agreement and the other Loan

 



171




Documents as may be necessary in the reasonable opinion of the Borrower and
the Administrative
Agent to (1) effect the provisions of Sections 2.22, 2.23, 5.11, 6.13 or 9.02(c), or any other provision
specifying that any waiver, amendment or modification may be made with the consent or approval
of the Administrative Agent or (2) to add terms (including representations and
warranties, conditions, prepayments, covenants or events of default), in
connection with the addition of any Loan or Commitment hereunder, that are
favorable to the then-existing Lenders, as reasonably determined by the
Administrative Agent,

 

(iii) if the Administrative Agent and the Borrower have jointly identified any
ambiguity, mistake, defect, inconsistency, obvious error or any error or
omission of a technical nature or any necessary or desirable technical change,
in each case, in any provision of any Loan Document, then the Administrative
Agent and the Borrower shall be permitted to amend such provision solely to
address such matter as reasonably determined by them acting jointly,

 

(iv) the Administrative Agent and, to the extent contemplated by such agreement,
the Borrower may amend, restate, amend and restate or otherwise modify any
Acceptable Intercreditor Agreement to give effect thereto or to carry out the
purposes thereof
without the consent of any Lender so long as such amendment, supplement, waiver or modification
is not materially adverse to the Lenders,

 

(v)



[Reserved],

 

(vi) no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment and any
Additional Commitment of any Defaulting Lender may not be increased without the
consent of such Defaulting Lender (it being understood that any Commitment or
Loan held or deemed held by any Defaulting Lender shall be excluded from any
vote hereunder that requires the consent of any Lender, except as expressly
provided in Section 2.21(b)), and

 

(vii) this Agreement may be amended (or amended and restated) with the
written consent of the Required Lenders, the Administrative Agent and the Borrower (i) to add one
or more additional credit facilities to this Agreement and to permit any
extension of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share
ratably in the relevant benefits of this Agreement and the other Loan Documents and (ii) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders on substantially the same basis as the Lenders prior to
such inclusion.

 

Section 9.03.Expenses; Indemnity.

 

(a)
The Borrower shall pay (i) all reasonable and documented out-of-pocket expenses
incurred by each Agent and their respective Affiliates (but limited, in the case
of legal fees and expenses, to the actual reasonable and documented
out-of-pocket fees, disbursements and other charges of one firm of outside
counsel to all such Persons taken as a whole and, if reasonably necessary, of
one local counsel in any relevant jurisdiction to all such Persons, taken as a
whole) in connection with the syndication and distribution (including via the
Internet or through a service such as Intralinks) of the Credit Facilities, the
preparation, execution, delivery and administration of the Loan Documents and
any related documentation, including in connection with any amendment,
modification or waiver of any provision of any Loan Document (whether or not the
transactions contemplated thereby are consummated, but only to the extent
the preparation of any such amendment, modification or waiver was requested by the Borrower or any other
Loan Party and except as otherwise provided in a separate writing between the
Borrower or the relevant
Agent), (ii) all reasonable and documented out-of-pocket expenses incurred by each Issuing Bank in

 



172




connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for
payment thereunder and (iii) all reasonable and documented out-of-pocket expenses incurred by the Agents,
the Issuing Banks or the Lenders or any of their respective Affiliates (but
limited, in the case of legal fees and expenses, (x) to one firm of outside
counsel to all such Persons taken as a whole and, solely in the case of an
actual or potential conflict of interest, one additional counsel to each
similarly situated group of
Persons, and (y) if reasonably necessary, of one local counsel in any relevant jurisdiction to all such Persons,
taken as a whole and, solely in the case of an actual or potential conflict of
interest, one additional local counsel to each similarly situated group of
Persons, in each such relevant jurisdiction) in connection with the enforcement,
collection or protection of their respective rights in connection with the Loan
Documents, including their respective rights under this Section 9.03, or in
connection with the Loans made or Letters of
Credit issued hereunder. Except to the extent required to be paid on the Closing Date, all amounts due under
this paragraph (a) shall be payable by the Borrower within thirty days of
receipt by the Borrower of an invoice setting forth such expenses in reasonable
detail, together with reasonably detailed backup documentation supporting the
relevant reimbursement request.

 

(b) The Borrower shall indemnify each Agent, each Issuing Bank, the Swingline
Lender and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims,
damages and liabilities (but limited, in the case of legal fees and expenses, to one counsel to all Indemnitees
taken as a whole and, if reasonably necessary, one local counsel in any relevant
jurisdiction to all Indemnitees, taken as a whole and solely in the case of an
actual or perceived conflict of interest, (x) one additional counsel to each
similarly situated group of affected Indemnitees, taken as a whole, and (y) one
additional local counsel to each similarly situated group of affected Indemnitees, taken as a whole), incurred
by or asserted against any Indemnitee arising out of, in connection with, or as a result of (i) the execution or
delivery of the Loan Documents or any agreement or instrument contemplated
thereby, the performance by the parties hereto of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby or thereby, (ii) the use of the proceeds of the Loans or any
Letter of Credit, (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto (and regardless of whether such matter is initiated by a third
party or by the Borrower, any other Loan Party or any of their respective
Affiliates) or (iv) any actual or alleged presence or Release of Hazardous
Materials at, on, under or from any property or facility currently or formerly
owned, leased or
operated by any Loan Party or the Restricted Subsidiaries, or any Environmental Liability of any Loan Party
or the Restricted Subsidiaries; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that any such loss, claim, damage, or
liability (i) is determined by a final and non-appealable
judgment of a court of competent jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or, to the extent a final and non-appealable
judgment finds that any such loss, claim, damage, or liability has resulted from
such Person’s material breach of the Loan Documents or

(ii)
arises out of any claim, litigation, investigation or proceeding brought by such Indemnitee solely against
another Indemnitee (other than any claim, litigation, investigation or proceeding that is brought by or against
any Agent, acting in its capacity as such) that does not involve any act or
omission of the Sponsors, the Borrower or any of their respective Affiliates or
Subsidiaries. Each Indemnitee shall be obligated to refund or return any and all
amounts paid by the Borrower pursuant to this Section 9.03(b) to such Indemnitee
for
any fees, expenses, or damages to the extent such Indemnitee is not entitled to payment thereof in accordance
with the terms hereof, as determined by a final non-appealable judgment of a court of competent jurisdiction.
All amounts due under this clause (b) shall be payable by the Borrower within 30
days (x) after receipt by
the Borrower of a written demand therefor, in the case of any indemnification obligations and (y) in the case
of reimbursement of costs and expenses, after receipt by the Borrower of an
invoice setting forth such costs and expenses in reasonable detail, together
with reasonably detailed backup documentation supporting the relevant
reimbursement request. This clause (b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

 



173




(c) The Borrower shall not be liable for any settlement of any proceeding
effected
without the written consent of the Borrower (which consent shall not be unreasonably withheld, conditioned
or delayed), but if any proceeding is settled with the written consent of the
Borrower, or if there is a final judgment against any Indemnitee in any such
proceeding, the Borrower agree to indemnify and hold harmless each Indemnitee to
the extent and in the manner set forth above. The Borrower shall not, without
the prior written consent of the affected Indemnitee (which consent shall not be
unreasonably withheld, conditioned or delayed), effect any settlement of any
pending or threatened proceeding in respect of which indemnity could have been
sought hereunder by such Indemnitee unless (i) such settlement includes an
unconditional release of such Indemnitee from all liability or claims that are
the subject matter of such
proceeding and (ii) such settlement does not include any statement as to any admission of fault or culpability.

 

Section 9.04. Waiver of Claim. To the extent permitted by applicable
Requirements of Law, no party to this Agreement shall assert, and each hereby
waives, any claim against any other party hereto, any Loan Party or any Related
Party of any thereof, (a) on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the
Transactions, any Loan or any Letter of Credit or the use of the proceeds thereof, except, in the case of any
claim by any Indemnitee against the Borrower, to the extent such damages would
otherwise be subject to
indemnification pursuant to the terms of Section 9.03; provided that nothing in this sentence shall limit the
Borrower’s indemnity or reimbursement obligations under Section 9.03 to the extent such special, indirect,
consequential or punitive damages are included in any third party claim in
connection with which such Indemnitee is entitled to indemnification hereunder
and (b) in respect of any damages arising from the use by others of information
or other materials obtained through electronic, telecommunications or other
information transmission systems, including SyndTrak, IntraLinks, the internet, email or similar electronic
transmission systems, except, in each case under this clause (b) to the extent
any such damages are found
in a final and non-appealable judgment of a court of competent jurisdiction to have resulted from the gross
negligence, bad faith or willful misconduct of, or material breach of this
Agreement or any other Loan Document by, such Person or Indemnitee, in each case
under this Section 9.04.

 

Section 9.05.Successors and Assigns.

 

(a)
The provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns; provided that (i) except as provided
under Section 6.07, the Borrower may not assign or otherwise transfer any of its
rights or obligations
hereunder without the prior written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with the terms of this Section 9.05 (any attempted assignment or
transfer not complying with the terms of this Section 9.05 shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and permitted assigns, to the extent provided in paragraph (e) of
this Section 9.05, Participants and, to the extent expressly contemplated
hereby, the Related Parties of each of the Agents, the Issuing Banks and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of any
Loan or Additional Commitment added pursuant to Sections 2.22,  2.23 or 9.02(c)
at the time owing to it) with the prior written consent of:

 

(A) the Borrower (such consent not to be unreasonably withheld,
conditioned or delayed); provided, that (I) consent of the Borrower shall not be required

 



174




during the primary syndication of the Term Loans (other than assignments to
Disqualified
Institutions), (II) (x) the Borrower shall be deemed to have consented to any assignment of
Term Loans or Term Commitments unless it has objected thereto by written notice
to the Administrative Agent within ten Business Days after receipt of written
notice thereof and

(y) the consent of the Borrower shall not be required for any assignment of Term Loans or
Term Commitments (1) to any Term Lender or any Affiliate of any Term Lender or
an
Approved Fund or (2) at any time when an Event of Default under Sections 7.01(a), 7.01(f)
or 7.01(g) exists and (III) (x) the Borrower shall be deemed to have consented
to any assignment of Revolving Loans or Revolving Credit Commitments unless it
has objected
thereto by written notice to the Administrative Agent within ten Business Days after receipt
of written notice thereof, and (y) the consent of the Borrower shall not be
required for any assignment of Revolving Loans or Revolving Credit Commitments
(1) by any Revolving Lender to an Affiliate of such Revolving Lender, another
Revolving Lender or an
Approved Fund or (2) at any time when an Event of Default under Sections 7.01(a), 7.01(f)
or 7.01(g) exists;

 

(B) the Administrative Agent (not to be unreasonably withheld, conditioned or
delayed); and

 

(C) in the case of any Revolving Facility, the Swingline Lender and each Issuing
Bank (each not to be unreasonably withheld, conditioned or delayed).

 

(ii)



Assignments shall be subject to the following additional conditions:

 

(A) except in the case of any assignment to another Lender, any Affiliate of any
Lender or any Approved Fund or any assignment of the entire remaining amount of
the relevant assigning Lender’s Loans or Commitments of any Class, the
principal amount of Loans or Commitments of the assigning Lender subject to the relevant
assignment (determined as of the date on which the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent and
determined on an aggregate basis in the event of concurrent assignments to
Related Funds or by Related Funds) shall not be less than (x) $1,000,000, in the
case of Term Loans and Term Commitments and (y) $5,000,000 in the case of
Revolving Loans and Revolving Credit Commitments, unless the Borrower and the
Administrative Agent otherwise consent;

 

(B) any partial assignment shall be made as an assignment of a proportionate
part of all the relevant assigning Lender’s rights and obligations under this
Agreement;

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent); and

 

(D) the relevant Eligible Assignee, if it is not a Lender, shall deliver on or
prior to the effective date of such assignment, to the Administrative Agent (1)
an Administrative Questionnaire and (2) any Internal Revenue Service form
required under Section 2.17.

 



175




(iii) Subject to the  acceptance  and  recording  thereof  pursuant  to
paragraph (b)(iv) of this Section 9.05, from and after the effective date specified in any Assignment
and Assumption, the Eligible Assignee thereunder shall be a party hereto and, to
the extent of the interest assigned pursuant to such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto
but shall continue to be (A) entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03 with respect
to facts and circumstances occurring on or prior to the effective date of such
assignment and (B) subject to its obligations thereunder and under Section
9.13). If any assignment by any Lender holding any Promissory Note is made after
the issuance of such Promissory Note, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender such Promissory Note to the Administrative Agent for cancellation,
and, following such cancellation, if requested by either the assignee or the
assigning Lender, the Borrower shall issue and deliver a new Promissory Note to
such assignee or to such assigning Lender, with appropriate insertions, to
reflect the new commitments or outstanding Loans of the assignee or the
assigning Lender.

 

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption
delivered to it and a register for the recordation of the names and addresses of the Lenders and their
respective successors and assigns, and the commitment of, and principal amount of and interest on
the Loans and LC Disbursements owing to, each Lender or Issuing Bank pursuant to
the terms hereof from time to time (the “Register”). Failure to make any such
recordation, or any error in such recordation, shall not affect the Borrower’s
obligations in respect of such Loans and LC Disbursements. The entries in the
Register shall be conclusive, absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register shall be available
for inspection by the Borrower, each Issuing Bank and each Lender (but only as
to its own holdings), at any reasonable time and from time to time upon
reasonable prior notice.

 

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Eligible Assignee, the Eligible Assignee’s completed
Administrative Questionnaire and any tax certification required by Section
9.05(b)(ii)(D)(2) (unless the assignee is already a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section
9.05, if applicable, and any written consent to the relevant
assignment required by paragraph (b) of this Section 9.05, the Administrative Agent shall promptly
accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in
this paragraph.

 

(vi) By executing and delivering an Assignment and Assumption, the assigning
Lender and the Eligible Assignee thereunder shall be deemed to confirm and agree
with each other and the other parties hereto as follows: (A) the assigning
Lender warrants that it is the
legal and beneficial owner of the interest being assigned thereby free and clear of any adverse claim
and that the amount of its commitments, and the outstanding balances of its
Loans, in each case without giving effect to any assignment thereof which has
not become effective, are as set forth in
such Assignment and Assumption, (B) except as set forth in clause (A) above, the assigning Lender
makes no representation or warranty and assumes no responsibility with respect
to any statement,

 



176




warranty or representation made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or any Restricted Subsidiary
or the performance or observance by the Borrower or any Restricted Subsidiary of
any of its obligations under this Agreement, any other Loan Document or any
other instrument or document furnished pursuant hereto; (C) the assignee
represents and warrants that it is an Eligible Assignee, legally authorized to
enter into such Assignment and Assumption (and the Administrative Agent shall be
entitled to conclusively rely on such representation without any further
investigation); (D) the assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Assumption; (E) the assignee will independently and
without reliance upon the Administrative Agent, the assigning Lender or any
other Lender and based on such documents and information as it deems appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (F) the assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent,
by the terms hereof, together with such powers as are reasonably incidental
thereto; and (G) the assignee agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.

 

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, any Issuing Bank or any other Lender, sell participations to any bank or
other entity (other than to any Disqualified Institution, any natural Person or,
other than with respect to any participation to any Debt Fund Affiliate (any
such participations to a Debt Fund Affiliate being subject to the limitation set
forth in
the first proviso of the penultimate paragraph set forth in Section 9.05(g), as if the limitation applied to such
participations), the Borrower or any of its Affiliates) (a “Participant”) in all
or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its Commitments and/or the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement shall remain unchanged, (B)
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent,
the Issuing Banks and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such Lender’s rights and obligations
under this Agreement. Any agreement or instrument pursuant to which any Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the relevant Participant, agree to
any amendment, modification or waiver described in (x) clause (A) of the first
proviso to Section 9.02(b)
that directly and adversely affects the Loans or commitments in which such Participant has an interest and

(y) clauses (B)(1), (2) or (3) of the first proviso to Section 9.02(b). Subject to paragraph (c)(ii) of this Section
9.05, the Borrower agree that each Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
to the same extent as if it were a Lender and had acquired its interest by assignment pursuant to paragraph

(b)



of this Section 9.05 (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender and the
Administrative Agent, and if additional amounts are required to be paid pursuant
to Section 2.17(a) or Section 2.17(c) in respect of such participation, to the
Borrower). To the extent permitted by applicable Requirements of Law, each
Participant also shall be entitled to the benefits of Section 9.09 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.18(c) as though it were a Lender.

 

(ii)Notwithstanding the foregoing, no Participant shall be entitled to receive
any greater payment under Section 2.15, 2.16 or 2.17 than the participating Lender would have

 



177




been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent expressly
acknowledging such Participant may receive a greater benefit and such Participant agrees to comply
with Section 2.19 as if it was a Lender. Each Participant will comply with Section 2.17(f) as though
it were a Lender and to deliver the tax forms required to claim an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document and then only to the extent of any amount to which such Lender
would be entitled in the absence of any such participation (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender and the Administrative Agent).

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and their
respective successors and assigns, and the principal amounts and stated interest of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to any Participant’s interest in any
Commitment,
Loan, Letter of Credit or any other obligation under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the U.S. Treasury Regulations. The entries in the Participant
Register shall be conclusive absent manifest error, and each Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(d)
Any Lender may at any time pledge or assign a security interest in all or any portion
of its rights under this Agreement (other than to any Disqualified Institution or any natural person) to secure
obligations of such Lender, including any pledge or assignment to secure obligations to any Federal Reserve
Bank or other central bank having jurisdiction over such Lender, and this Section 9.05 (other than this clause
(d)) shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or
assignment of a security interest shall release any Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.

 

(e) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”), identified as such in writing
from time to time by the Granting Lender to the Administrative Agent and the
Borrower, the option to
provide to the Borrower all or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a
commitment by any SPC to make any Loan and (ii) if an SPC elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Lender shall be
obligated to make such Loan
pursuant to the terms hereof. The making of any Loan by an SPC hereunder shall utilize the Commitment of
the Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Each party hereto hereby agrees that (i) neither the grant to
any SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower under
this Agreement (including its obligations under Section 2.15,  2.16 or 2.17) and
no SPC shall be entitled to any greater amount under Section 2.13,  2.14 or 2.15
or any other provision of this Agreement or any other
Loan Document that the Granting Lender would have been entitled to receive, (ii) no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability for which shall remain with
the Granting Lender) and (iii) the Granting Lender shall for all purposes
including approval of any amendment, waiver or other modification of any
provision of the Loan Documents, remain the Lender of
record hereunder. In furtherance of the foregoing, each party hereto hereby agrees (which agreement shall

 



178




survive the termination of this Agreement) that, prior to the date that is one
year and one day after the payment in full of all outstanding commercial paper
or other senior indebtedness of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization,
arrangement, insolvency or liquidation proceedings under the Requirements of Law of the U.S. or any State
thereof; provided that (i) such SPC’s Granting Lender is in compliance in all
material respects with its
obligations to the Borrower hereunder and (ii) each Lender designating any SPC hereby agrees to indemnify,
save and hold harmless each other party hereto for any loss, cost, damage or
expense arising out of its inability to institute such a proceeding against such
SPC during such period of forbearance. In addition,
notwithstanding anything to the contrary contained in this Section 9.05, any SPC may (i) with notice to, but
without the prior written consent of, the Borrower or the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guaranty or credit or liquidity enhancement to such SPC.

 

(f)
(i) Upon the request of any Lender, the Administrative Agent shall make available
to such Lender the list of Disqualified Institutions provided to the Lead Arrangers prior to the Closing Date,
if any, along with any additions, deletions or modifications to such list as
provided to the Administrative
Agent after the Closing Date pursuant to the definition of the term Disqualified Institution. Notwithstanding
anything else in this Section 9.05 or any other provision of any Loan Document to the contrary, with respect
to any assignment, participation or pledge or assignment of a security interest
by a Lender without the Borrower’s consent (such consent not to be unreasonably
withheld, delayed or conditioned) or the
Borrower’s deemed consent to any Disqualified Institution or any Affiliate thereof, the Borrower may, at its
sole expense and effort, upon notice to the applicable Disqualified Institution
and the Administrative Agent

(x) terminate any Revolving Credit Commitment of such Disqualified Institution
and repay any applicable
outstanding Loans and other obligations of the Borrower owing to such Disqualified Institution in connection
with such Revolving Credit Commitment, (y) in the case of outstanding Term Loans
held by such Disqualified Institution, purchase or prepay such Term Loans at a
price equal to the lesser of par and the
amount such person paid to acquire such Loans, in each case, plus accrued interest, accrued fees and all other
amounts (other than principal amounts payable to it hereunder), and/or (z)
require such Disqualified
Institution to assign, without recourse (in accordance with and subject to the restrictions contained in Section

9.05 other than payment of the processing and recordation fee specified in
paragraph (b)(ii)(C) above), all of its interests, rights and obligations under
this Agreement to one or more Eligible Assignees at the price
indicated above; provided that upon inquiry by any Lender, Participant, bona fide potential assignee or bona
fide prospective participant to the Administrative Agent, the Administrative
Agent shall have the right, and the Borrower hereby expressly authorizes the
Administrative Agent, to provide the list of Disqualified
Institutions made in accordance with the definition of Disqualified Institutions (as updated thereto from time
to time) to such Person or to disclose to such Person whether such Person or a specific potential assignee or
prospective participant is a Disqualified Institution; provided,  further, that
the Administrative Agent shall not be under any obligation to notify any such
Person of updates after the date such Person requests such information; provided
that, without prejudicing any right or remedy that the Borrower may otherwise
have at law or equity, to the extent such Disqualified Institution has assigned
its Loans to an Eligible Assignee
(which is not an Affiliate of such Person), at the Borrower’s written election, the assignment to such Eligible
Assignee shall be deemed effective for all purposes of the Loan Documents irrespective of such Disqualified
Institution having previously held the applicable Loan. Notwithstanding anything
to the contrary contained herein, the Administrative Agent shall not have any
responsibility or liability for monitoring the list of Disqualified Institutions
or enforcing the Borrower’s or any Lender’s compliance with the terms of any of
the provisions set forth herein with respect to Disqualified Institutions or
otherwise have any liability in connection with the foregoing.

 

(ii) If any assignment or participation under this Section 9.05 is made to any
Affiliate of any Disqualified Institution without the Borrower’s prior written
consent (any

 



179




such person, a “Disqualified Person”), then the Borrower may, at its sole expense and effort,
upon notice to the applicable Disqualified Person and the Administrative Agent,
require such Disqualified Person to assign, without recourse (in accordance with
and subject to the restrictions contained in this Section 9.05), all of its
interests, rights and obligations under
this Agreement to one or more Eligible Assignees; provided that (I) the relevant assignment
shall otherwise comply with this Section 9.05 (except that (x) no registration and processing
fee required under this Section 9.05 shall be required with any assignment
pursuant to this paragraph and (y) any Term Loan acquired by any Affiliated
Lender pursuant to this
paragraph will not be included in calculating compliance with the Affiliated Lender Cap for
a period of ninety days following such transfer) and (II) to the extent such
Disqualified Institution has assigned its Loans to an Eligible Assignee (which
is not an Affiliate of such Person) with the written consent of the Borrower (if
applicable), the assignment to such
Eligible Assignee shall be deemed effective for all purposes of the Loan Documents and no
new assignment shall be required irrespective of such Disqualified
Institution having previously held the applicable Loan. Nothing in this Section
9.05(f) shall be deemed to prejudice any right or remedy that the Borrower may
otherwise have under this Agreement or at law or equity.

 

(g)
Notwithstanding anything to the contrary contained herein, any Lender may, at any
time, assign all or a portion of its rights and obligations under this Agreement
in respect of its Term Loans
to any Affiliated Lender on a non-pro rata basis (A) through Dutch Auctions open to all Lenders holding the
relevant Term Loans on a pro rata basis or (B) through open market purchases, in
each case with respect to clauses (A) and (B), without the consent of the
Administrative Agent; provided that:

 

(i) any Term Loans acquired by the Borrower or any of the Restricted
Subsidiaries shall be retired and cancelled immediately upon the acquisition
thereof; provided that
upon any such retirement and cancellation, the aggregate outstanding principal amount of the Term
Loans shall be deemed reduced by the full par value of the aggregate principal amount of the Term
Loans so retired and cancelled, and each principal repayment installment with
respect to the Term Loans pursuant to Section 2.10(a) shall be reduced on a pro
rata basis by the full par value of the aggregate principal amount of Term Loans
so cancelled;

 

(ii) any Term Loans acquired by any Non-Debt Fund Affiliate may (but shall not
be required to) be contributed to the Borrower or any of its Subsidiaries (it
being understood
that any such Term Loans shall be retired and cancelled promptly upon such contribution); provided
that upon any such cancellation, the aggregate outstanding principal amount of
the Term Loans shall be deemed reduced, as of the date of such contribution, by
the full par value of the aggregate principal amount of the Term Loans so
contributed and cancelled, and each principal repayment
installment with respect to the Term Loans pursuant to Section 2.10(a) shall be reduced pro rata by
the full par value of the aggregate principal amount of Term Loans so
contributed and cancelled;

 

(iii) the relevant Affiliated Lender and assigning Lender shall have executed an
Affiliated Lender Assignment and Assumption;

 

(iv) after giving effect to the relevant assignment and to all other assignments
to all Affiliated Lenders, the aggregate principal amount of all Term Loans then
held by all Affiliated Lenders shall not exceed 25.0% of the aggregate principal
amount of the Term Loans then outstanding (after giving effect to any
substantially simultaneous cancellations thereof) (the “Affiliated Lender Cap”);
provided that each party hereto acknowledges and agrees that the Administrative
Agent shall not be liable for any losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses and disbursements of any kind or nature whatsoever

 



180




incurred or suffered by any Person in connection with any compliance or non-compliance with this
clause (g)(iv) or any purported assignment exceeding the Affiliated Lender Cap; provided, further,
that to the extent that any assignment to any Affiliated Lender would result in
the aggregate principal amount of Term Loans held by Affiliated Lenders
exceeding the Affiliated Lender Cap (after giving effect to any substantially
simultaneous cancellations thereof), the assignment of the relevant excess
amount shall be null and void;

 

(v) in connection with any assignment of rights and obligations under this
Agreement in respect of Term Loans effected pursuant to a Dutch Auction or open market purchase
conducted by the Borrower or any of the Restricted Subsidiaries, (A) the
relevant Person may not use the proceeds of any Revolving Loans to fund such
assignment and (B) no Default or Event of Default may exist at the time of
acceptance of bids for the Dutch Auction or the confirmation of such open market
purchase, as applicable; and

 

(vi) by its acquisition of Term Loans, each relevant Affiliated Lender shall be
deemed to have acknowledged and agreed that:

 

(A) the Term Loans held by such Affiliated Lender shall be disregarded in both
the numerator and denominator in the calculation of any Required Lender or other
Lender vote (and the Term Loans held by such Affiliated Lender shall be deemed
to be voted pro rata along with the other Lenders that are not Affiliated
Lenders); provided that (x) such Affiliated Lender shall have the right to vote
(and the Term Loans
held by such Affiliated Lender shall not be so disregarded) with respect to any amendment,
modification, waiver, consent or other action that requires the vote of all
Lenders or all
Lenders directly and adversely affected thereby, as the case may be, and (y) no amendment,
modification, waiver, consent or other action shall (1) disproportionately
affect such Affiliated Lender in its capacity as a Lender as compared to other
Lenders of the same Class that are not Affiliated Lenders or (2) deprive any
Affiliated Lender of its share of
any payments which the Lenders are entitled to share on a pro rata basis hereunder, in each
case without the consent of such Affiliated Lender; and

 

(B) such Affiliated Lender, solely in its capacity as an Affiliated Lender, will
not be entitled to (i) attend (including by telephone) or participate in any
meeting or discussion (or portion thereof) among the Administrative Agent or any
Lender or among Lenders to which the Loan Parties or their representatives are
not invited or (ii) receive any information or material prepared by the
Administrative Agent or any Lender or any communication by or among the
Administrative Agent and one or more Lenders, except to the extent such
information or materials have been made available by the Administrative Agent or
any Lender to any Loan Party or its representatives (and in any case, other than
the right to receive notices of Borrowings, prepayments and other administrative
notices in respect of its Term Loans required to be delivered to Lenders
pursuant to Article 2);

 

(vii) no Affiliated Lender shall be required to represent or warrant that it is
not in possession of material non-public information with respect to the
Borrower or any Subsidiary thereof or their respective securities in connection
with any assignment permitted by this Section 9.05(g); and

 

(viii) in any bankruptcy or similar proceeding, no Affiliated Lender shall have
any right to vote its interest in respect of any Term Loan (it being understood
that its interest will
be deemed to be voted in the same proportion as the vote of non-Affiliated Lenders on the relevant

 



181




matter), except that to the extent that any plan of reorganization or other
arrangement with respect to which the relevant vote is sought proposes to treat
the interest of the relevant Affiliated Lender in such Term Loan in a manner
that is less favorable to such Affiliated Lender than the proposed treatment of
Term Loans held by other Lenders.

 

Notwithstanding anything to the contrary contained herein, any Lender may, at
any time, assign all or a portion of its rights and obligations under this
Agreement in respect of its Term Loans to any Debt Fund Affiliate, and any Debt
Fund Affiliate may, from time to time, purchase Term Loans (x) on a non-pro rata
basis through Dutch Auctions open to all applicable Lenders or (y) on a non-pro
rata basis through open market purchases without the consent of the
Administrative Agent, in each case, notwithstanding the requirements set forth
in subclauses (i) through (vii) of this clause (g);  provided that the Loans and
Commitments held by all Debt Fund Affiliates shall not account for more than
30.0% of the amounts included in determining whether the Required Lenders have
(A) consented to any amendment,
modification, waiver, consent or other action with respect to any of the terms of any Loan Document or any
departure by any Loan Party therefrom, (B) otherwise acted on any matter related to any Loan Document or

(C) directed or required the Administrative Agent or any Lender to undertake any
action (or refrain from taking any action) with respect to or under any Loan
Document (it being understood and agreed that any Term Loans held by Debt Fund
Affiliates in excess of such 30.0% of such amounts will be deemed to be voted
pro rata along with the votes of the Lenders eligible to vote under the relevant
class of Lenders that
are not Debt Fund Affiliates). Any Loans acquired by any Debt Fund Affiliate may (but shall not be required
to) be contributed to the Borrower or any of its Subsidiaries for purposes of
cancelling such Indebtedness
(it being understood that any Loans so contributed shall be retired and cancelled immediately upon thereof);
provided that upon any such cancellation, the aggregate outstanding principal amount of the relevant Class
of Loans shall be deemed reduced, as of the date of such contribution, by the full par value of the aggregate
principal amount of the Loans so contributed and cancelled, and each principal repayment installment with
respect to the Term Loans pursuant to Section 2.10(a) shall be reduced pro rata
by the full par value of the aggregate principal amount of any applicable Term
Loans so contributed and cancelled.

 

Section 9.06. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loan and issuance of any
Letter of Credit regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative Agent may have had notice or
knowledge of any Default or Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect until the Termination Date. The provisions
of Sections 2.15,  2.16,  2.17,  9.03 and 9.13 and Article 8 shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Revolving Credit Commitment, the occurrence of
the Termination Date or the termination of this Agreement or any provision hereof but in each case, subject
to the limitations set forth in this Agreement.

 

Section 9.07. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and the Fee Letter constitute the entire agreement among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. This Agreement shall
become effective when it has been executed by the Borrower and the
Administrative Agent and when the Administrative Agent has received counterparts
hereof which, when taken together, bear the signatures of each of the other
parties hereto, and thereafter
shall be binding upon and inure to the benefit of the parties hereto and their respective successors and

 



182




permitted assigns. Delivery of an executed counterpart of a signature page to
this Agreement by facsimile
or by email as a “.pdf” or “.tif” attachment shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

Section 9.08. Severability. To the extent permitted by applicable Requirements
of Law, any provision of any Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
thereof; and the invalidity of
a particular provision in a particular jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Section 9.09. Right of Setoff. At any time when an Event of Default exists, (i)
the Administrative Agent and (ii) with the prior written consent of the
Administrative Agent, the Swingline Lender, each Issuing Bank and each Lender,
in each case, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Requirements of Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other obligations (in any
currency) at any time owing by the Administrative Agent, the Swingline Lender, such Issuing Bank or such
Lender to or for the credit or the account of any Loan Party against any of and
all the Secured Obligations
held by the Administrative Agent, the Swingline Lender, such Issuing Bank or such Lender, irrespective of
whether or not the Administrative Agent, the Swingline Lender, such Issuing Bank
or such Lender shall have made any demand under the Loan Documents and although
such obligations may be contingent or unmatured or are owed to a branch or
office of the Administrative Agent, the Swingline Lender, such Issuing Bank or
such Lender different than the branch or office holding such deposit or
obligation on such Indebtedness. The Administrative Agent, the Swingline Lender,
such Issuing Bank or such Lender shall promptly notify the Borrower of any such
set-off or application; provided that any failure to give or any
delay in giving such notice shall not affect the validity of any such set-off or application under this Section

2.09.



The rights of the Swingline Lender, each Lender, each Issuing Bank and the
Administrative Agent under this Section 9.09 are in addition to other rights and
remedies (including other rights of setoff) which the Swingline Lender, such
Lender, such Issuing Bank or the Administrative Agent may have.

 

Section 9.10.Governing Law; Jurisdiction; Consent to Service of Process.

 

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET
FORTH IN ANY OTHER LOAN DOCUMENT) AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET FORTH IN ANY OTHER LOAN
DOCUMENT), WHETHER IN TORT, CONTRACT (AT LAW OR IN EQUITY) OR OTHERWISE, SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

(b) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK
STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, IN THE CITY OF NEW YORK (OR ANY
APPELLATE COURT
THEREFROM) OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
ANY LOAN DOCUMENT AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING SHALL (EXCEPT AS PERMITTED BELOW) BE HEARD AND DETERMINED IN
SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY APPLICABLE REQUIREMENTS
OF LAW, FEDERAL COURT. EACH PARTY HERETO AGREES THAT SERVICE OF ANY PROCESS,
SUMMONS, NOTICE OR DOCUMENT BY REGISTERED MAIL ADDRESSED TO SUCH PERSON SHALL BE
EFFECTIVE SERVICE OF PROCESS AGAINST SUCH PERSON FOR ANY SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT. EACH PARTY HERETO AGREES

 



183




THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
APPLICABLE REQUIREMENTS OF LAW. EACH PARTY HERETO AGREES THAT THE ADMINISTRATIVE
AGENT RETAINS THE RIGHT TO BRING PROCEEDINGS AGAINST ANY
LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION SOLELY IN CONNECTION WITH THE
EXERCISE OF ITS RIGHTS UNDER ANY COLLATERAL DOCUMENT.

 

(c) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION 9.10. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW, ANY CLAIM OR DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION, SUIT OR PROCEEDING IN ANY SUCH COURT.

 

(d) TO THE EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND
AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL)  DIRECTED TO IT AT ITS ADDRESS FOR NOTICES
AS PROVIDED FOR IN SECTION 9.01. EACH PARTY HERETO HEREBY WAIVES ANY OBJECTION
TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO
PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY LOAN
DOCUMENT THAT SERVICE OF PROCESS WAS INVALID AND INEFFECTIVE. NOTHING IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS
AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW.

 

Section 9.11. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY HERETO (a)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HERETO
HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

Section 9.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.13. Confidentiality. Each Agent, each Lender and each Issuing Bank
agrees (and each Lender agrees to cause its SPC, if any) to maintain the
confidentiality of the Confidential Information (as
defined below), except that Confidential Information may be disclosed (a) to its and its Affiliates’ directors,

 



184




officers, managers, employees, independent auditors, agents, or other experts
and advisors, including accountants, legal counsel and other advisors
(collectively, the “Representatives”) on a “need to know” basis solely in
connection with the transactions contemplated hereby and who are informed of the
confidential nature of the Confidential Information and are or have been advised of their obligation to keep
the Confidential Information of this type confidential; provided that such Person shall be responsible for its
Affiliates’ and their Representatives’ compliance with this paragraph; provided,
 further, that unless the
Borrower otherwise consents, no such disclosure shall be made by any Agent, any Issuing Bank, any Lender
or any Affiliate or Representative thereof to any Affiliate or Representative of any Agent, any Issuing Bank
or any Lender that is a Disqualified Institution, (b) to the extent compelled by legal process in, or reasonably
necessary to, the defense of such legal, judicial or administrative proceeding,
in any legal, judicial or
administrative proceeding or otherwise as required by applicable Requirements of Law (in which case such
Person shall (i) to the extent permitted by applicable Requirements of Law,
inform the Borrower promptly in advance thereof and (ii) use commercially
reasonable efforts to ensure that any such information so disclosed is accorded
confidential treatment), (c) upon the demand or request of any regulatory or
governmental authority (including any self-regulatory body) purporting to have
jurisdiction over such Person or its Affiliates (in which case such Person
shall, except with respect to any audit or examination conducted by bank
accountants or any Governmental Authority or regulatory or self-regulatory
authority
exercising examination or regulatory authority, to the extent permitted by applicable Requirements of Law,

(i)



inform the Borrower promptly in advance thereof and (ii) use commercially reasonable efforts to ensure
that any information so disclosed is accorded confidential treatment), (d) to
any other party to this
Agreement, (e) subject to an acknowledgment and agreement by the relevant recipient that the Confidential
Information is being disseminated on a confidential basis (on substantially the
terms set forth in this paragraph or as otherwise reasonably acceptable to the
Borrower and the Administrative Agent, including as set forth in the Information
Materials) in accordance with the standard syndication process of the Lead
Arrangers or market standards for dissemination of the relevant type of
information, which shall in any event require “click through” or other
affirmative action on the part of the recipient to access the Confidential
Information and acknowledge its confidentiality obligations in respect thereof,
to (i) any
Eligible Assignee of or Participant in, or any prospective Eligible Assignee of or prospective Participant in,
any of its rights or obligations under this Agreement, including any SPC (in
each case other than a Disqualified Institution), (ii) any pledgee referred to
in Section 9.05, (iii) any actual or prospective, direct or indirect contractual
counterparty (or its advisors) to any Derivative Transaction (including any
credit default swap) or similar derivative product to which any Loan Party is a
party and (iv) subject to the
Borrower’s prior approval of the information to be disclosed, to Moody’s or S&P on a confidential basis in
connection with obtaining or maintaining ratings as required under Section 5.12,
(f) with the prior written
consent of the Borrower (not to be unreasonably withheld or delayed) and (g) to the extent such Confidential
Information is (x) publicly available other than as a result of a breach of this
Section 9.13 by such Person, its Affiliates or their respective Representatives
or (y) becomes available to such Person, its Affiliates or
their respective Representatives on a non-confidential basis from a source other than any Loan Party or any
Subsidiary or any of their respective Affiliates or any of their respective
directors, officers, employees, direct or indirect equity holders or agents,
including accountants, legal counsel and other advisors as to which source such
Person, its Affiliates or their respective Representatives has no actual
knowledge of a breach thereby of its obligation to keep such information
confidential. In addition, the Borrower and the Administrative Agent may provide
generic information regarding the Credit Facilities to service providers
providing administrative and ministerial services solely in connection with the
syndication and
administration of the Credit Facilities (which generic information shall be limited to the identities of parties,
maturity dates and interest rates) on a confidential basis. For purposes of this
Section 9.13, “Confidential Information” means all information relating to the
Borrower or any of its Subsidiaries and their respective
businesses or the Transactions (including any information obtained by any Agent, any Issuing Bank or any
Lender or any of their respective Affiliates or Representatives, based on a review of any books and records
relating to the Borrower or any of its Subsidiaries and their respective Affiliates from time to time, including
prior to the date hereof) other than any such information that is publicly available to any Agent, Issuing

 



185




Bank or Lender on a non-confidential basis prior to disclosure by the Borrower
or any of its Subsidiaries. In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service providers to the lending industry,
and service providers to the Administrative Agent and the Lenders in connection
with the numbering, administration, settlement and management of this Agreement,
the other Loan Documents, the Commitments, and the Credit Extensions.
Notwithstanding any of the foregoing, in no event shall any disclosure of any
Confidential Information be made to Person that is a Disqualified Institution at
the time of disclosure.

 

Section 9.14. No Fiduciary Duty. Each Agent, each Lender, each Issuing Bank and
their respective Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”), may have economic interests that conflict with those
of the Loan Parties, their stockholders or their respective
affiliates. Each Loan Party agrees that nothing in the Loan Documents or otherwise will be deemed to create
an advisory, fiduciary or agency relationship or fiduciary or other implied duty between any Lender, on the
one hand, and such Loan Party, its respective stockholders or its respective
affiliates, on the other. Each Loan Party acknowledges and agrees that: (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Loan Parties, on the other, and (ii) in connection
therewith and with the process leading thereto, (x) no Lender, in its capacity
as such, has assumed an advisory or fiduciary responsibility in favor of any
Loan Party, its respective stockholders or its respective affiliates with
respect to the transactions contemplated hereby (or the exercise of rights or
remedies with
respect thereto) or the process leading thereto (irrespective of whether any Lender has advised, is currently
advising or will advise any Loan Party, its respective stockholders or its
respective Affiliates on other matters) or any other obligation to any Loan
Party except the obligations expressly set forth in the Loan
Documents and (y) each Lender, in its capacity as such, is acting solely as principal and not as the agent or
fiduciary of such Loan Party, its respective management, stockholders, creditors or any other Person. Each
Loan Party acknowledges and agrees that such Loan Party has consulted its own
legal, tax and financial advisors to the extent it deemed appropriate and that
it is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.

 

Section 9.15. Several Obligations. The respective obligations of the Lenders
hereunder  are
several and not joint and the failure of any Lender to make any Loan, issue any Letter of Credit or perform
any of its obligations hereunder shall not relieve any other Lender from any of
its obligations hereunder.

 

Section 9.16. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act hereby notifies the Loan Parties that pursuant to the
requirements of the USA PATRIOT
Act, it is required to obtain, verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender to identify such Loan Party in accordance with the USA
PATRIOT Act.

 

Section 9.17. Disclosure of Agent Conflicts. Each Loan Party, each Issuing Bank
and each
Lender hereby acknowledge and agree that the Administrative Agent or its Affiliates from time to time may
hold investments in, make other loans to or have other relationships with any of
the Loan Parties and their respective Affiliates.

 

Section 9.18. Appointment for Perfection. Each Lender hereby appoints each other
Lender and each Issuing Bank as its agent for the purpose of perfecting Liens
for the benefit of the Administrative
Agent, the Issuing Banks and the Lenders, in assets which, in accordance with Article 9 of the UCC or any
other applicable Requirement of Law can be perfected only by possession. If any
Lender or Issuing Bank
(other than the Administrative Agent) obtains possession of any Collateral, such Lender, Issuing Bank shall
notify the Administrative Agent thereof and, promptly upon the Administrative Agent’s request therefor,

 



186




shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.

 

Section 9.19. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or Letter of
Credit, together with all fees, charges and other amounts which are treated as
interest on such Loan or Letter of Credit under applicable Requirements of Law
(collectively the “Charged Amounts”), shall exceed the maximum lawful rate (the
“Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by the Lender or Issuing Bank holding such Loan or Letter of Credit in
accordance with applicable Requirements of Law, the rate of interest payable in
respect of such Loan or Letter of Credit hereunder, together with all Charged
Amounts payable
in respect thereof, shall be limited to the Maximum Rate and, to the extent lawful, the interest and Charged
Amounts that would have been payable in respect of such Loan or Letter of Credit but were not payable as
a result of the operation of this Section 9.19 shall be cumulated and the
interest and Charged Amounts payable to such Lender or Issuing Bank in respect
of other Loans or Letters of Credit or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, have been
received by such Lender or Issuing Bank.

 

Section 9.20. Conflicts. Notwithstanding anything to the contrary contained
herein or in any  other Loan Document, in the event of any conflict or
inconsistency between this Agreement and any other Loan Document, the terms of
this Agreement shall govern and control.

 

Section 9.21. Release of Loan Guarantors. Notwithstanding anything in Section
9.02(b) to the contrary, (a) any Loan Guarantor shall automatically be released
from its obligations hereunder (and its Loan Guaranty shall be automatically
released) (i) upon the consummation of any permitted transaction or
series of related transactions if as a result thereof such Loan Guarantor ceases to be a Restricted Subsidiary
(or becomes an Excluded Subsidiary as a result of a single transaction or series
of related transactions permitted hereunder) or (ii) upon the occurrence of the
Termination Date; provided that (i) no such release under clause (a) hereof
shall occur solely because a Loan Guarantor has become an Excluded Subsidiary
unless the Borrower so elects and (ii) to the extent any Restricted Subsidiary
becomes an Excluded Subsidiary and is released from its guarantee hereunder, any
such release under clause (a) hereof shall constitute an Investment as of the
date of such release. In connection with any such release, the Administrative
Agent shall promptly execute and deliver to the relevant Loan Party, at such
Loan Party’s expense, all documents that such Loan Party shall reasonably
request to evidence termination or release. Any execution and delivery of any
document pursuant to the preceding sentence of this Section 9.21 shall
be without recourse to or warranty by the Administrative Agent (other than as to the Administrative Agent’s
authority to execute and deliver such documents).

 

Section 9.22. Judgment Currency. If, for the purpose of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document from one currency into another currency, the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower in respect of any such sum
due from it to the Administrative Agent or the Lenders hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the Borrower in the Agreement Currency, the Borrower
agree to the

 



187




extent permitted under applicable law, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return the amount of any excess
to the Borrower (or to any other Person who may be entitled thereto under
applicable Requirements of Law).

 

Section 9.23. Acknowledgement and Consent to Bail-In of EEA Financial
Institution. Notwithstanding anything to the contrary in any Loan Document or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it by any party hereto that is an
EEA Financial Institution; and

 

(b)



the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)



a reduction in full or in part or cancellation of any such liability;

 

(ii)



a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)



the variation of the terms of such liability in connection with the exercise of
the Write-Down and Conversion Powers of any EEA Resolution Authority.

 

Section 9.24. Acknowledgement Regarding Any Supported QFC. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Hedge Agreement or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan Documents and any Supported
QFC may in fact be stated to be governed by the laws of the State of New York and/or of the United States
or any other state of the United States):

 

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the
transfer would be effective under the U.S. Special Resolution Regime if the Supported QFC and such QFC
Credit Support (and any such interest, obligation and rights in property) were
governed by the laws of the

 



188




United States or a state of the United States. In the event a Covered Party or a
BHC Act Affiliate of a Covered Party becomes subject to a proceeding under a
U.S. Special Resolution Regime, Default Rights under the Loan Documents that
might otherwise apply to such Supported QFC or any QFC Credit Support that may
be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and remedies of the parties with
respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

(b)



As used in this Section 9.24, the following terms have the following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined under, and interpreted
in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

[Signature Pages Follow]

 



189




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

VICTORY CAPITAL HOLDINGS, INC.,

as the Borrower

 

 

By: /s/ Michael D. Policarpo Name: Michael D. Policarpo

Title:     President, Chief Financial Officer and Chief Administrative Officer
                    

 



 




BARCLAYS BANK PLC,

as Administrative Agent, Swingline Lender, an Issuing Bank and a Lender

 

 

By: /s/ Ronnie Glenn Name: Ronnie Glenn

Title:   Director

 



 




ROYAL BANK OF CANADA,

as an Issuing Bank and a Lender

 

 

By: /s/ Tim Stephens Name: Tim Stephens

Title:   Authorized Signatory

 



 




BANK OF MONTREAL,

as an Issuing Bank and a Lender

 

 

By: /s/ Sue Blazis Name: Sue Blazis

Title:   Managing Director

 



 




KEYBANK NATIONAL ASSOCIATION,

as an Issuing Bank and a Lender

 

 

By: /s/ Shane Leary Name: Shane Leary

Title:   Vice President

 



 




JPMORGAN CHASE BANK, N.A.,

as an Issuing Bank and a Lender

 

 

By: /s/ Kenise Henry Larmond Name: Kenise Henry Larmond

Title:   Vice President

 



 




BANK OF AMERICA, N.A.,

as an Issuing Bank and a Lender

 

 

By: /s/ Rodney Beeks Name: Rodney Beeks

Title:   Vice President

 



 




MORGAN STANLEY SENIOR FUNDING, INC.,

as an Issuing Bank and a Lender

 

 

By: /s/ Mike King Name: Mike King

Title:   Authorized Signatory

 



 




EXHIBIT A-1

 

 

[FORM OF] ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the  Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee. The Standard Terms and Conditions set forth in Annex I attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit included in such facilities)
and (ii) to the extent permitted to be assigned under applicable Requirements of
Law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). In the case where the Assigned
Interest covers all of the Assignor’s rights and obligations under the Credit
Agreement, the Assignor shall cease to be a party thereto but shall continue to
be entitled to the benefits of Sections 2.15,  2.16,  2.17 and 9.03 of the
Credit Agreement with respect to facts and circumstances occurring on or prior
to the Effective Date and subject to its obligations hereunder and under Section
9.13 of the Credit Agreement. Such sale and assignment is (i) subject to
acceptance and recording thereof in the Register by the Administrative Agent
pursuant to Section 9.05(b)(v) of the Credit Agreement, (ii) without recourse to
the Assignor and (iii) except as expressly provided in this Assignment and
Assumption, without representation or warranty by the Assignor.

 

1.



Assignor: [•]

 

2.



Assignee: [•] [and is an Affiliate/Approved Fund of [identify Lender]1]

 

3.



Borrower: Victory Capital Holdings, Inc.

 

4.



Administrative Agent: Barclays Bank PLC

 

5. Credit Agreement: That certain Credit Agreement dated as of July 1, 2019 (as
amended, restated, amended and restated, supplemented or otherwise modified and
in effect on the date hereof, the “Credit Agreement”), by and among, inter
alios, the Borrower, the lenders from time to time party thereto and the
Administrative Agent.



1  Select as applicable.

 



A-1-1




6.



Assigned Interest:

 

Facility and Class of Loans Assigned2

Aggregate Amount of Commitment/Loans under Such Facility/Class

Amount of Commitment/Loans Assigned3

Percentage Assigned of Commitment/Loans under Relevant Class4

 

CUSIP

Number

$

 

$

%

 

$

 

$

%

 

$

 

$

%

 

 

7. THE PARTIES HERETO ACKNOWLEDGE THAT ANY ASSIGNMENT WITHOUT THE BORROWER’S
CONSENT (TO THE EXTENT SUCH CONSENT IS REQUIRED UNDER SECTION 9.05 OF THE CREDIT
AGREEMENT) SHALL ENTITLE THE BORROWER TO PURSUE THE REMEDIES DESCRIBED IN
SECTION 9.05(f) OF THE CREDIT AGREEMENT.

 

Effective Date: [•] [•], 20[•] [TO BE INSERTED BY THE ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR].

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



2  Select the appropriate Class being assigned hereunder: [Term Loan] [Term Loan
Commitment] [Incremental Term Loan] [Incremental Term Loan Commitment] [Extended
Term Loan] [Extended Term Loan Commitment] [Revolving Loan] [Revolving Credit
Commitment] [Incremental Revolving Loan] [Incremental Revolving Credit
Commitment] [Extended Revolving Loan] [Extended Revolving Loan Commitment].

3  Except in the case of an assignment to another Lender, any Affiliate of any
Lender or any Approved Fund or any assignment of the entire remaining amount of
the relevant Lender’s Loans or Commitments of any Class, not to be less than (x)
$1,000,000 in the case of Term Loans and Term Commitments and (y) $5,000,000 in
the case of Revolving Loans and Revolving Credit Commitments unless the Borrower
and the Administrative Agent otherwise consent.

4  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 



A-1-2




The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

By: Name:

Title:

 



A-1-3




□  ASSIGNEE HAS EXAMINED THE LIST OF DISQUALIFIED INSTITUTIONS AND (I)
REPRESENTS AND WARRANTS THAT (A) IT IS NOT IDENTIFIED ON SUCH LIST AND (B) IT IS
NOT AN AFFILIATE OF ANY INSTITUTION IDENTIFIED ON SUCH LIST (OTHER THAN, IN THE
CASE OF THIS CLAUSE (B), SUCH AN AFFILIATE EXCLUDED FROM THE DEFINITION OF
“DISQUALIFIED INSTITUTION” BY THE TERMS THEREOF) AND (II) ACKNOWLEDGES THAT ANY
ASSIGNMENT MADE TO AN AFFILIATE OF A DISQUALIFIED INSTITUTION (OTHER THAN SUCH
AN AFFILIATE EXCLUDED FROM THE DEFINITION OF “DISQUALIFIED INSTITUTION” BY THE
TERMS THEREOF) SHALL BE SUBJECT TO SECTION 9.05(f) OF THE CREDIT AGREEMENT.5

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

By: Name:

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



5  To be completed by Assignee.

 



A-1-4




Consented to and Accepted:

 

BARCLAYS BANK PLC,

as Administrative Agent

 

 

By: Name:

Title:

 



A-1-5




[[•],

as Swingline Lender

 

 

By: Name:

Title:

 

 

[•],

as Issuing Bank

 

 

By: Name:

Title:]6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



6  To be added only with respect to an assignment under the Revolving Facility.

 



A-1-6




[Consented to:]7

 

VICTORY CAPITAL HOLDINGS, INC.,

as Borrower

 

 

By: Name:

Title:]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



7  To be added only if the consent of the Borrower is required by Section
9.05(b)(i)(A) of the Credit Agreement.

 



A-1-7




STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION

 

1.



Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) its
Commitment, and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth herein and (iv) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) makes no representation
or warranty and assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit
Agreement, any other Loan Document or any other instrument or document furnished
pursuant thereto (other than this Assignment and Assumption) or any collateral
thereunder, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any collateral thereunder, (iii)
the financial condition of the Borrower, any of the Restricted Subsidiaries, any
of their respective Affiliates or any other Person obligated in respect of any
Loan Document or (iv) the performance or observance by the Borrower, any of the
Restricted Subsidiaries, any of their respective Affiliates or any other Person
of any of their respective obligations under any Loan Document.

 

1.2 Assignee. The Assignee (a) represents and warrants that (i) it is an
Eligible Assignee and has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement and the other Loan
Documents as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements provided to prospective lenders prior to the Closing Date
and/or copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, (vi) it has examined
the list of Disqualified Institutions and it is not (A) a Disqualified
Institution or (B) an Affiliate of a Disqualified Institution (other than, in
the case of this Clause (B), such an affiliate excluded from the definition of
“Disqualified Institution” by the terms thereof) and (vii) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to Section 2.17 of the Credit Agreement, duly
completed and executed by the Assignee and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it deems
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, (ii) it appoints and authorizes the
Administrative Agent to take such action on its behalf and to exercise such
powers and discretion under the Credit Agreement, the other Loan Documents or
any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto, and (iii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 



A-1-8




2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date; provided that, for the
avoidance of doubt, such payments shall be without duplication of amounts paid
to the Assignor in connection with an assignment pursuant to Section 2.19(b) of
the Credit Agreement.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns. This  Assignment and Assumption may be executed in any number
of counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment  and Assumption by
facsimile or by email as a “.pdf” or “.tif” attachment shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption and any claim, controversy or dispute arising
under or related to this Assignment and Assumption, whether in tort, contract
(at law or in equity) or otherwise, shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.

 



A-1-9




EXHIBIT A-2

 

 

[FORM OF] AFFILIATED LENDER

ASSIGNMENT AND ASSUMPTION

 

This Affiliated Lender Assignment and Assumption (the “Affiliated Lender
Assignment and Assumption”) is dated as of the Effective Date set forth below
and is entered into by and between [Insert name of Assignor] (the “Assignor”)
and [Insert name of Affiliated Lender] (the “Assignee”). Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex I attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Affiliated Lender
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Term Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below and (ii) to the extent permitted to be assigned
under applicable Requirements of Law, all claims, suits, causes of action and
any other right of the Assignor (in its capacity as a Term Lender) against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as the “Assigned Interest”). In
the case where the Assigned Interest covers all of the Assignor’s rights and
obligations under the Credit Agreement, the Assignor shall cease to be a party
thereto but shall continue to be entitled to the benefits of Sections 2.15,
 2.16,  2.17 and 9.03 of the Credit Agreement with respect to facts and
circumstances occurring on or prior to the Effective Date and subject to its
obligations hereunder and under Section 9.13 of the Credit Agreement. Such sale
and assignment is (i) subject to
acceptance  and  recording  thereof  in  the  Register  by  the  Administrative  Agent  pursuant   to  
Section 9.05(b)(v) of the Credit Agreement, (ii) without recourse to the
Assignor and (iii) except as expressly provided in this Affiliated Lender
Assignment and Assumption, without representation or warranty by the Assignor.

 

1.



Assignor: [•]

 

2. Assignee: [•] and is an Affiliated Lender [that is a Non-Debt Fund Affiliate
/ the Borrower or a Subsidiary thereof].

 

3.



Company: Victory Capital Holdings, Inc.

 

4.



Administrative Agent: Barclays Bank PLC

 

5. Credit Agreement: That certain Credit Agreement dated as of July 1, 2019 (as
amended, restated,
amended and restated, supplemented or otherwise modified and in effect on the date hereof, the “Credit

 



A-2-1




Agreement”), by and among, inter alios, the Borrower, the lenders from time to
time party thereto and the Administrative Agent.

 

6.



Assigned Interest:

 

Class of Term Loans Assigned

Aggregate Amount of Term Commitment/ Term Loans under

Such Class

Amount of Term Commitment/Term Loans Assigned8

Percentage Assigned of Term Commitment/ Term

Loans under Relevant Class9

 

CUSIP

Number

$

 

$

%

 

$

 

$

%

 

$

 

$

%

 

 

7. THE PARTIES HERETO ACKNOWLEDGE THAT ANY ASSIGNMENT TO AN AFFILIATED LENDER
WHICH RESULTS IN THE AGGREGATE PRINCIPAL AMOUNT OF TERM LOANS THEN HELD BY ALL
AFFILIATED LENDERS EXCEEDING THE AFFILIATED LENDER CAP (AFTER GIVING EFFECT TO
ANY SUBSTANTIALLY SIMULTANEOUS CANCELLATION OF TERM LOANS) SHALL BE NULL AND
VOID WITH RESPECT TO THE AMOUNT IN EXCESS OF THE AFFILIATED LENDER CAP (SUBJECT
TO SECTION 9.05(f)(ii)(y) OF THE CREDIT AGREEMENT).

 

Effective Date: [•] [•], 20[•] [TO BE INSERTED BY THE ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR].

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



8  Except in the case of an assignment to another Lender, any Affiliate of any
Lender or any Approved Fund or any assignment of the entire remaining amount of
the relevant Lender’s Term Loans or Term Commitments of any class, not to be
less than $1,000,000 unless the Borrower and the Administrative Agent otherwise
consent.

9  Set forth, to at least 9 decimals, as a percentage of the Term
Commitment/Term Loans of all Lenders thereunder.

 



A-2-2




The terms set forth in this Affiliated Lender Assignment and Assumption are
hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

By: Name:

Title:

 



A-2-3




Consented to and Accepted:

 

BARCLAYS BANK PLC,

as Administrative Agent

 

 

By: Name:

Title:

 



A-2-4




[[•],

as Swingline Lender

 

 

By: Name:

Title:

 

 

[•],

as Issuing Bank

 

 

By: Name:

Title:]10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



10 To be added only with respect to an assignment under the Revolving Facility.

 



A-2-5




[Consented to:]11

 

VICTORY CAPITAL HOLDINGS, INC.,

as Borrower

 

 

By: Name:

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



11 To be added only if the consent of the Borrower is required by Section
9.05(b)(i)(A) of the Credit Agreement.

 



A-2-6




STANDARD TERMS AND CONDITIONS FOR AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

 

1.



Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) its
Commitment in respect of Term Loans, and the outstanding balances of its Term
Loans, in each case without giving effect to assignments thereof which have not
become effective, are as set forth herein, and (iv) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Affiliated Lender Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) makes no representation or warranty and assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement, any other Loan Document or
any other instrument or document furnished pursuant thereto (other than this
Affiliated Lender Assignment and Assumption) or any collateral thereunder, (ii)
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of the Restricted Subsidiaries, any of their
respective Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of the
Restricted Subsidiaries, any of their respective Affiliates or any other Person
of any of their respective obligations under any Loan Document. In connection
with any Dutch Auction, the Assignor acknowledges and  agrees that in connection
with this Affiliated Lender Assignment and Assumption, (1) the applicable
Affiliated Lender or its Affiliates may have, and later may come into possession
of, material non-public information with respect to the Borrower or any
subsidiary thereof or their respective securities (“MNPI”), (2) the Assignor has
independently, without reliance on the applicable Affiliated Lender, the
Sponsors, the Borrower, any of their respective subsidiaries, the Administrative
Agent, the Arrangers, the Lenders or any of their respective Affiliates, made
its own analysis and determination to participate in such assignment
notwithstanding the Assignor’s lack of knowledge of the MNPI, (3) none of the
applicable Affiliated Lenders, the Sponsors, the Borrower, any of their
respective subsidiaries, the Administrative Agent, the Arrangers, the Lenders or
any of their respective Affiliates shall have any liability to the Assignor, and
the Assignor hereby waives and releases, to the extent permitted by applicable
Requirements of Law, any claims it may have against the applicable Affiliated
Lender, the Sponsors, the Borrower, each of their respective subsidiaries, the
Administrative Agent, the Arrangers, the Lenders and their respective
Affiliates, under applicable Requirements of Law or otherwise, with respect to
the nondisclosure of the MNPI and (4) the MNPI may not be available to the
Administrative Agent, the Arrangers or the other Lenders.

 

1.2 Assignee. The Assignee (a) represents and warrants that (i) it is an
Affiliated Lender and has full power and authority, and has taken all action
necessary, to execute and deliver this Affiliated Lender Assignment and
Assumption and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it satisfies the requirements, if any,
specified in the Credit Agreement that are required to be satisfied by it in
order to acquire the Assigned Interest and become a Lender, (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
and the other Loan Documents as a Lender (including as an Affiliated Lender)
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender (including as an Affiliated Lender) thereunder, (iv) it
is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements provided to prospective
lenders prior to the Closing
Date and/or copies of the most recent financial statements delivered pursuant to Section 5.01 thereof, as

 



Annex I to Exhibit A-2-1




applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Affiliated Lender Assignment and Assumption and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, (vi) if it is a Foreign Lender, attached to the Affiliated Lender
Assignment and Assumption is any documentation required to be delivered by it
pursuant to Section 2.17 of the Credit Agreement, duly completed and executed by
the Assignee, (vii) after giving effect to this Affiliated Lender Assignment and
Assumption and subject to the provisions of Section 9.05(g)(ii) of the Credit
Agreement, the aggregate principal amount of all Term Loans then held by all
Affiliated Lenders does not exceed the Affiliated Lender Cap (after giving
effect to any substantially simultaneous cancellations thereof) and (viii) in
the case of Holdings, the Borrower or any of their Restricted Subsidiaries, (1)
no Indebtedness incurred under the Revolving Facility has been utilized to fund
the purchase of the Assigned Interest, (2) no Default or Event of Default exists
at the time of acceptance of bids for any Dutch Auction or the confirmation of
any open market purchase and (3) the Term Loans in respect of such Assigned
Interest shall, to the extent permitted by applicable Requirement of Law, be
retired and cancelled immediately after the Effective Date; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, (ii) it appoints and
authorizes the Administrative Agent to take such action on its behalf and to
exercise such powers and discretion under the Credit Agreement, the other Loan
Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent, by the terms thereof,
together with such powers as are reasonably incidental thereto, and (iii) it
will perform in accordance with their terms all of the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender. The
Assignee agrees that it will be subject to the voting limitations set forth in
Section 9.05(g)(vi)(a) of the Credit Agreement. The Assignee further agrees
that, solely in its capacity as an Affiliated Lender, it will not be entitled to
(a) attend (including by telephone) or participate in any meeting or discussions
(or portion thereof) among the Administrative Agent or any Lender or among
Lenders to which the Loan Parties or their representatives are not invited or
(b) receive any information or material prepared by the Administrative Agent or
any Lender or any communication by or among the Administrative Agent and one or
more Lenders, except to the extent such information or materials have been made
available by the Administrative Agent or any Lender to any Loan Party or its
representatives (and in any case, other than the right to receive notices of
Borrowings, prepayments and other administrative notices in respect of its Term
Loans required to be delivered to Lenders pursuant to Article 2 of the
Credit Agreement).

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
(if any) which have accrued from and after the Effective Date.

 

3. General Provisions. This Affiliated Lender Assignment and Assumption shall
be  binding upon, and inure to the benefit of, the parties hereto and their
respective successors and permitted assigns. This Affiliated Lender Assignment
and Assumption may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Affiliated Lender Assignment and Assumption by facsimile
or by email as a “.pdf” or “.tif” attachment shall be effective as delivery of a
manually executed counterpart of this Affiliated Lender Assignment and
Assumption. This Affiliated Lender Assignment and Assumption and any claim,
controversy or dispute arising under or related to this Assignment and
Assumption, whether in tort, contract (at law or in equity) or otherwise, shall
be governed by, and construed and interpreted in accordance with, the laws of
the State of New York.

 



Annex I to Exhibit A-2-2




EXHIBIT B

 

 

[FORM OF] BORROWING REQUEST

 

Barclays Bank PLC,

as Administrative Agent Barclays Debt Management 400 Jefferson Park Whippany,
New Jersey 07981 Attention: Kevin Leamy

Email: Kevin.leamy@barclays.com, with a copy to 12145455230@tls.ldsprod.com

 

 

[•] [•], 20[•]12

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Credit Agreement dated as of July 1,
2019 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time and in effect on the date hereof, the “Credit
Agreement”; capitalized terms used but not defined herein shall have the
respective meanings given to them in the Credit Agreement) by and among, inter
alios, Victory Capital Holdings, Inc., a Delaware corporation (the “Borrower”),
the lenders from time to time party thereto and Barclays Bank PLC, in its
capacities as administrative agent and collateral agent for the Secured Parties
(in its capacities as administrative agent and collateral agent, together with
its successors in such capacities, the “Administrative Agent”).

 

The undersigned hereby gives you notice pursuant to Section [2.03]13[2.04]14 of
the Credit Agreement that it requests the Borrowings under the Credit Agreement
to be made on [•] [•], 20[•], and in that connection sets forth below the terms
on which the Borrowings are requested to be made as required by
Section [2.03][2.04] of the Credit Agreement:

 



12 The Administrative Agent must be notified in the form of a written Borrowing
Request, appropriately completed and signed by a Responsible Officer of the
Borrower and must be received by the Administrative Agent (by hand delivery, fax
or other electronic transmission (including “.pdf” or “.tif”)) not later than
(i) 12:00 p.m. three Business Days prior to the requested day of any Borrowing,
conversion or continuation of LIBO Rate Loans (or one Business Day in the case
of any Borrowing of LIBO Rate Loans to be made on the Closing Date), (ii) except
in the case of any Swingline Loan, 10:00 a.m. on the Business Day of the
requested date of any Borrowing of ABR Loans (or, in each case, such later time
as is acceptable to the Administrative Agent) (provided that with respect to any
notice requesting a Revolving Borrowing pursuant to this clause (ii) that is not
received prior to 10:00 a.m. on the Business Day prior to the requested date of
such Revolving Borrowing, the aggregate principal amount of such Revolving
Borrowing shall not exceed $10,000,000) and (iii) in the case of any Swingline
Loan, 2:00 p.m. on the Business Day of the requested date of any Borrowing;
provided,  however, that if the Borrower wishes to request LIBO Rate Loans
having an Interest Period of other than one, two, three or six months in
duration as provided in the definition of “Interest Period,” (A) the applicable
notice from the Borrower must be received by the Administrative Agent not later
than 12:00 p.m. four Business Days prior to the requested date of the relevant
Borrowing, conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to the appropriate Lenders of such request and determine
whether the requested Interest Period is available to them and (B) not later
than 12:00 p.m. three Business Days before the requested date of the relevant
Borrowing, conversion or continuation, the Administrative Agent shall notify the
Borrower whether or not the requested Interest Period is available to the
appropriate Lenders.

13 For Loans other than Swingline Loans.

14 For Swingline Loans.

 



B-1




(A)



Class of Borrowing[•]

 

(B)



Aggregate Amount of Borrowing15[•]

 

(C)



Date of Borrowing (which shall be a Business Day)[•] [•], 20[•]

 

(D)



Type of Borrowing16[•]

 

(E)



Interest Period17 (in the case[•] of a LIBO Rate Borrowing)

 

(F)



Amount, Account Number and Location



Amount$[•]

Bank:[•]

ABA No.:[•]

Account No.:[•]

Account Name:[•]

 

[To induce the Lenders to accept this request for such Borrowing (the “Specified
Borrowing”), the Borrower hereby agrees, for the benefit of the Lenders, that if
the Borrower fails to borrow the Specified Borrowing on the Date of Borrowing
specified above, the Borrower shall, on written demand by any Lender (with a
copy of such demand to be delivered by such Lender to the Administrative Agent),
pay to the Administrative Agent, for the account of such Lender, any amounts
required to compensate such Lender for any customary breakage costs or expenses
that such Lender may incur as a result of such failure to borrow the Specified
Borrowing as set forth in Section 2.16 of the Credit Agreement (as if Section
2.16 of the Credit Agreement and any defined terms used therein were presently
effective and applicable to the Specified Borrowing). A certificate of any
Lender setting forth the basis for determining such amount or amounts necessary
to compensate such Lender shall be forwarded to the Borrower through the
Administrative Agent.]18

 

[The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Borrowing:

 

(1)



The representations and warranties of the Loan Parties set forth in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date of the Borrowing with the same effect as though
such representations and warranties had been made on
and as of the date of the Borrowing; provided that to the extent that any representation and



15 Subject to Section 2.02(c) of Credit Agreement.

16 State whether a LIBO Rate Borrowing or ABR Borrowing. If no Type of Borrowing
is specified, then the requested Borrowing shall be an ABR Borrowing. All
Swingline Borrowings shall be ABR Borrowings.

17 Must be a period contemplated by the definition of “Interest Period”. If no
Interest Period is specified with  respect to any LIBO Rate Borrowing, then the
Interest Period shall be of one month’s duration.

18 Include bracketed language only for Borrowings on Closing Date.

 



B-2




warranty specifically refers to an earlier date, it is true and correct in all
material respects as of such earlier date; provided,  further, that
representations that are qualified by “material”, “material adverse effect” or a
similar term are true and correct in all respects.

 

(2)



At the time of and immediately after giving effect to the Borrowing, no Default
or Event of Default has occurred and is continuing.]19

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



19 Include bracketed language only for Borrowings after Closing Date other than
any Credit Extension under any Incremental Facility Amendment, Refinancing
Amendment or Extension Amendment unless in each case  the lenders in respect
thereof have required satisfaction of such conditions in the applicable
Incremental Amendment, Refinancing Amendment or Extension Amendment,
as applicable.

 



B-3




VICTORY CAPITAL HOLDINGS, INC.,

as Borrower

 

 

By: Name:

Title:

 



B-4




EXHIBIT C

 

 

[FORM OF] COMPLIANCE CERTIFICATE

 

[•] [•], 20[•]

 

To:The Administrative Agent and each of the Lenders parties to the Credit
Agreement described below

 

This Compliance Certificate is furnished pursuant to Section 5.01(c) of that
certain Credit Agreement dated as of July 1, 2019 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time and in effect
on the date hereof, the “Credit Agreement”; capitalized terms used but not
defined herein shall have the respective meanings given to them in the Credit
Agreement) by and among, inter alios, Victory Capital Holdings, Inc., a Delaware
corporation (the “Borrower”), the lenders from time to time party thereto and
Barclays Bank PLC, in its capacities as administrative agent and collateral
agent for the Secured Parties (in its capacities as administrative agent and
collateral agent, together with its successors in such capacities, the
“Administrative Agent”).

 

THE UNDERSIGNED HEREBY CERTIFIES, AS A RESPONSIBLE OFFICER OF THE BORROWER, IN
SUCH CAPACITY AND NOT IN AN INDIVIDUAL CAPACITY, THAT:

 

1.



I am the duly elected [•] of the Borrower and a Responsible Officer of
the Borrower.

 

2. I have reviewed the terms of the Credit Agreement, and I have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and conditions of the Borrower and its Subsidiaries, on a
consolidated basis, during the [Fiscal Quarter][Fiscal Year] covered by the
attached financial statements.

 

3. The attached financial statements fairly present, in all material respects,
in accordance with GAAP, the consolidated financial condition of the Borrower
and its Subsidiaries as of the dates indicated and its income and cash flows for
the periods indicated[, subject to the absence of footnotes and changes
resulting from audit and normal year-end adjustments].20

 

4. [Except as described in the disclosure set forth below, no][No] Default or
Event of Default has occurred and is continuing as of the date of this
Compliance Certificate [and the disclosure set forth below specifies, in
reasonable detail, the nature of any such condition or event and any action
taken or proposed to be taken to cure, remedy or waive the same].

 

5. [Attached as Schedule 1 hereto is a reasonably detailed calculation of Excess
Cash Flow for such Fiscal Year.]21

 

6. [Attached as Schedule [2] hereto is a description of any new Subsidiaries and
any changes in the name or jurisdiction of organization of any Loan Party.]
[There are no new Subsidiaries or changes in the name or jurisdiction of
organization of any Loan Party since the later of the Closing Date and the date
of the last Compliance Certificate].

 

 



20 Include to the extent the relevant Compliance Certificate is delivered in
connection with unaudited quarterly financials.

21 Only required to the extent the relevant Compliance Certificate is delivered
in connection with audited annual financial statements (commencing with the
Fiscal Year ending December 31, 2020).

 



C-1




7. Attached as Schedule [3] is a list of any newly filed or acquired
registrations of or applications for registrations of any material Patents,
Trademarks or Copyrights constituting Collateral with the United States Patent
and Trademark Office or the United States Copyright Office by any Loan Party
(other than any registration that issues with respect to an application that
identified on a list previously delivered pursuant to Section 5.01(c)(v) of the
Credit Agreement or is then subject to an Intellectual Property Security
Agreement (or supplement thereto)) since the later of the Closing Date and the
date of the last Compliance Certificate.

 

8. [Attached as Schedule [4] hereto are a summary of the pro forma adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries from the
attached financial statements.]22

 

9. [Attached as Schedule [5] hereto is a reasonably detailed calculation of the
First Lien Leverage Ratio as of the last day of such [Fiscal Quarter] [Fiscal
Year]. The Borrower [is] [is not] in compliance with the covenant set forth in
Section 6.14(a) of the Credit Agreement.]23

 

10. [Attached as Schedule [6] hereto is consolidating financial information
summarizing in reasonable detail the information regarding the Parent Company
and its Subsidiaries to which the attached financial statements relate, on the
one hand, and the information relating to the Borrower and its Subsidiaries, on
the other hand.]24

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



22 Only required if a Subsidiary of the Borrower is or has been designated as an
Unrestricted Subsidiary at the time of delivery of the applicable
Compliance Certificate.

23 Only required to the extent the last day of the relevant Test Period is a
Compliance Date.

24 Only required if the attached financial statements are prepared at the level
of a Parent Company.

 



C-2




The foregoing certifications, together with the information set forth in the
schedules hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered as of the date first
written above.

 

VICTORY CAPITAL HOLDINGS, INC.,

as Borrower

 

 

By: Name:

Title:

 



Signature Page to Compliance Certificate




[Calculation of Excess Cash Flow]

 



Schedule [1] to Compliance Certificate




[New Subsidiaries and Changes in Name or Jurisdiction]

 



Schedule [2] to Compliance Certificate




Certain Newly Filed or Acquired Registrations of or Applications for
Registrations of any Patents, Trademarks or Copyrights Constituting Collateral
with the United States Patent and Trademark Office or the United States
Copyright Office by any Loan Party

 



Schedule [3] to Compliance Certificate




[Unrestricted Subsidiary Elimination]

 



Schedule [4] to Compliance Certificate




First Lien Leverage Ratio

 

FOR THE FISCAL QUARTER/FISCAL YEAR ENDING [ ], 20[ ]

 

1. CONSOLIDATED ADJUSTED EBITDA

 

 

(a) Consolidated Net Income:

 

with respect to any period and as determined for any Person (the
“Subject Person”) on a consolidated basis an amount equal to the net income
(loss) of such Subject Person and its Subsidiaries, determined in accordance
with GAAP

 

 

 

$[ ,

 

 

 

,

 

 

 

]

but excluding, without duplication:

 

(1) (i) the income of any Person (other than a Restricted Subsidiary of the
Subject Person) in which any other Person (other than the Subject Person or any
of the Restricted Subsidiaries) has a joint interest, except to the extent of
the amount of dividends or distributions or other payments (including any
ordinary course dividend, distribution or other payment) paid in cash (or to the
extent converted into cash) to the Subject Person or any of the Restricted
Subsidiaries by such Person during such period, (ii) the loss of any Person
(other than a Restricted Subsidiary of the Subject Person) in which any other
Person (other than the Subject Person or any of the Restricted Subsidiaries) has
a joint interest, other than to the extent that the Subject Person or any of the
Restricted Subsidiaries has contributed cash or Cash Equivalents to such Person
in respect of such loss during such period or (iii) the income or loss of any
Unrestricted Subsidiary:

 

 

 

 

 

 

 

 

 

 

 

 

$[ ,

 

 

 

 

 

 

 

 

 

 

 

 

,

 

 

 

 

 

 

 

 

 

 

 

 

]

(2) any gain or Charge as a result of, or in connection with, any asset
Disposition or abandonment outside the ordinary course of business (including
asset retirement costs):

 

 

$[ ,

 

 

,

 

 

]

(3) (i) any gain or Charge from (A) any extraordinary item or (B) any non-
recurring or unusual items or (ii) any Charge associated with or payment of any
actual or prospective legal settlement, fine, judgment or order:

 

 

$[ ,

 

 

,

 

 

]

(4) any net gain or Charge with respect to (i) any disposed, abandoned, divested
and/or discontinued asset, property or operation (other than, at the option of
such Subject Person, any asset, property or operation pending the disposal,
abandonment, divestiture and/or termination thereof), (ii) any disposal,
abandonment, divestiture and/or discontinuation of any asset, property or
operation (other than, at the option of such Subject Person, relating to assets
or properties held for sale or pending the divestiture or termination thereof)
or (iii) any facility that has been closed during such period:

 

 

 

 

 

 

 

$[ ,

 

 

 

 

 

 

 

,

 

 

 

 

 

 

 

]

(5) any net loss (less all fees and expenses or charges related thereto)
attributable to the early extinguishment of Indebtedness (and the termination of
any associated Hedge Agreement or other derivative instruments):

 

 

$[ ,

 

 

,

 

 

]

 



Schedule [5] to Compliance Certificate




(6) (i) any Charge incurred as a result of, in connection with or pursuant to
any management equity plan, profits interest or stock option plan or any other
management or employee benefit plan or agreement, pension plan, any stock
subscription or shareholder agreement or any distributor equity plan or
agreement (including any Charge resulting from a deferred compensation
arrangement or contingent transaction payment), (ii) any Charge for such period
relating to payments made to option holders of any direct or indirect parent
entity in connection with, or as a result of, any distributions being made to
its equityholders or its direct or indirect parent entities, which payments are
being made to compensate such option holders as though they were equityholders
as of the date of, and entitled to share in, such distribution and (iii) any
Charge incurred in connection with the rollover, acceleration or payout of
Capital Stock held by management of any direct or indirect parent entity of the
Subject Person, the Subject Person or any Restricted Subsidiary of the Subject
Person, in the case of clause (ii) or this clause (iii), to the extent that any
such cash Charge is funded with net cash proceeds contributed to the Subject
Person as a capital contribution or as a result of the sale or issuance of
Qualified Capital Stock of the Subject Person that are Not Otherwise Applied:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$[ ,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

]

(7) any Charge that is established, adjusted or incurred, as applicable, (i)
within 12 months after the Closing Date that is required to be established,
adjusted or incurred, as applicable, as a result of the Transactions in
accordance with GAAP or (ii) as a result of the adoption or modification of
accounting principles or policies, in accordance with GAAP, on a cumulative
basis:

 

 

 

 

 

$[ ,

 

 

 

 

 

,

 

 

 

 

 

]

(8) (A) the effects of adjustments (including the effects of such adjustments
pushed down to the Borrower or a Restricted Subsidiary) in the consolidated
financial statements of the Borrower pursuant to GAAP (including in the
inventory, property and equipment, leases, rights, fee arrangements,  software,
goodwill, intangible assets, in-process research and development, deferred
revenue, advanced billings and debt line items thereof), resulting from the
application of recapitalization accounting or the acquisition method of
accounting, as the case may be, in relation to the Transactions or any
consummated acquisition or other Investment or the amortization or write-off of
any amounts thereof, net of Taxes, and (B) the cumulative effect of changes in
accounting principles or policies made in such period in accordance with GAAP
which affect Consolidated Net Income:

 

 

 

 

 

 

 

 

 

 

$[ ,

 

 

 

 

 

 

 

 

 

 

,

 

 

 

 

 

 

 

 

 

 

]

(9) any write-off or amortization made in such period of any deferred financing
cost or premium paid or other Charge incurred directly in connection with any
early extinguishment of Indebtedness:

 

 

$[ ,

 

 

,

 

 

]

 



Schedule [5] to Compliance Certificate




(10) solely for purposes of calculating Excess Cash Flow, the income or loss  of
(i) any Person accrued prior to the date on which such Person becomes a
Restricted Subsidiary or is merged into or consolidated with the Borrower or any
Restricted Subsidiary or the date that such other Person’s assets are acquired
by the Borrower or any Restricted Subsidiary and (ii) any of such Person’s
Restricted Subsidiaries (other than Loan Parties) to the extent that the
declaration or payment of dividends or similar distributions by such Restricted
Subsidiaries of that income is not at the time permitted by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to such Subsidiary:

 

 

 

 

 

 

 

 

 

$[ ,

 

 

 

 

 

 

 

 

 

,

 

 

 

 

 

 

 

 

 

]

(11) (i) any realized or unrealized net gain or loss in respect of (x) any
obligation under any Hedge Agreement as determined in accordance with GAAP or
(y) any other derivative instrument pursuant to, in the case of this clause (y),
Financial Accounting Standards Board’s Accounting Standards Codification No.
815-Derivatives and Hedging and (ii) any realized or unrealized net foreign
currency translation or transaction gain or loss impacting net income (including
any currency re-measurement of Indebtedness and any net gain or loss resulting
from Hedge Agreements for currency exchange risk associated with the above or
any other currency related risk):

 

 

 

 

 

 

 

 

$[ ,

 

 

 

 

 

 

 

 

,

 

 

 

 

 

 

 

 

]

(12) any income or Charge from Investments recorded using the equity method:

 

$[ ,

 

,

 

]

Consolidated Net Income for such period:25

$[ ,

,

]

(b) to the extent not otherwise included in the determination of Consolidated
Net Income for such period, the amount of any proceeds of any business
interruption insurance policy in an amount representing the earnings for such
period that such proceeds are intended to replace (whether or not then received
so long as such Person in good faith expects to receive such proceeds within the
next four Fiscal Quarters (it being understood that to the extent such proceeds
are not actually received within such period, to the extent previously added
back to Consolidated Net Income in determining Consolidated Adjusted EBITDA for
a prior Fiscal Quarter such reimbursement amounts so added back but not so
received shall be deducted in calculating Consolidated Adjusted EBITDA for the
Fiscal Quarter immediately following such four Fiscal Quarter period)):

 

 

 

 

 

 

 

 

 

 

$[ ,

 

 

 

 

 

 

 

 

 

 

,

 

 

 

 

 

 

 

 

 

 

]

 

 

 

 

 

 

 

 

 

 



25 There shall be included in Consolidated Net Income, without duplication, the
amount of any cash tax benefits related to the tax amortization of intangible
assets in the applicable period.

 



Schedule [5] to Compliance Certificate




(c) without duplication, those amounts which, in the determination of
Consolidated Net Income for such period, have been deducted for

(i)

Consolidated Interest Expense:

with respect to any Person for any period, the sum of:

(1)

consolidated total interest expense of such Person and the Restricted
Subsidiaries for such period, whether paid or accrued and whether or not
capitalized (including (and without duplication), amortization of any debt
issuance cost or original issue discount, any premium paid to obtain payment,
financial assurance or similar bonds, any interest capitalized during
construction, any non-cash interest payment, the interest component of any
deferred payment obligation, the interest component of any payment under any
Capital Lease (regardless of whether accounted for as interest expense under
GAAP), any commission, discount or other fee or charge owed with respect to any
letter of credit or bankers’ acceptance, any fee or expense paid to the
Administrative Agent in connection with its services hereunder, any other bank,
administrative agency (or trustee) or financing fee and any cost associated with
any surety bond in connection with financing activities (whether amortized or
immediately expensed)):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$[ ,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

]

(2) any cash dividend paid or payable in respect of Disqualified  Capital Stock
during such period other than to such Person or any Loan Party:

 

 

$[ ,

 

 

,

 

 

]

(3) any gains, losses or obligations arising from any Hedge Agreement or other
derivative financial instrument issued by such Person for the benefit of such
Person or its Subsidiaries, in each case determined on a consolidated basis for
such period. For purposes of this definition, interest in respect of any Capital
Lease shall be deemed to accrue at an interest rate reasonably determined by
such Person to be the rate of interest implicit in such Capital Lease in
accordance with GAAP:

 

 

 

 

 

 

$[ ,

 

 

 

 

 

 

,

 

 

 

 

 

 

]

Consolidated Interest Expense (i)(1) + (i)(2) + (i)(3):

$[ ,

,

]

(ii) Taxes paid and any provision for Taxes, including income, capital, U.S.
federal, state, local, foreign, franchise and similar Taxes, property Taxes,
foreign withholding Taxes and foreign unreimbursed value added Taxes (including
penalties and interest related to any such Tax or arising from any Tax
examination, and including pursuant to any Tax sharing arrangement) for such
period and, without duplication, the amount of any Restricted Payments made by
such Person to any direct or indirect parent entity that is a consolidated tax
filer with such Person and the Restricted Subsidiaries made for the purpose of
funding the payment of any such Taxes of such parent entity to the extent
attributable to such Person and the Restricted Subsidiaries paid or declared in
respect of such period:

 

 

 

 

 

 

 

 

 

$[ ,

 

 

 

 

 

 

 

 

 

,

 

 

 

 

 

 

 

 

 

]

(iii) to the extent deducted in the calculation of Consolidated Net Income, any
earn-out obligation expense incurred in connection with any Permitted
Investment, any Restricted Payment made in compliance with Section 6.04(a) of
the Credit Agreement or any Investment consummated prior to the Closing Date,
which is paid or accrued during such period:

 

 

 

 

$[ ,

 

 

 

 

,

 

 

 

 

]

 



Schedule [5] to Compliance Certificate




(iv) (A) depreciation, (B) amortization (including amortization of goodwill,
software and other intangible assets), (C) impairment Charges (including any bad
debt expense) relating to goodwill and other assets and (D) any asset write-off
or write-down:

 

 

 

$[ ,

 

 

 

,

 

 

 

]

(v) any non-cash Charge, including any Charge from Investments recorded using
the equity method and, if applicable, the excess of rent expense over actual
cash rent paid during such period due to the use of straight line rent for GAAP
purposes (provided that to the extent that any such non-cash Charge represents
an accrual of or reserve for any potential cash item in any future period, (A)
such Person may elect not to add back such non-cash Charge in the current period
and (B) to the extent such Person elects to add back such non-cash Charge, the
cash payment in respect thereof in such future period shall be subtracted from
Consolidated Adjusted EBITDA to such extent):

 

 

 

 

 

 

 

$[ ,

 

 

 

 

 

 

 

,

 

 

 

 

 

 

 

]

(vi) any non-cash compensation Charge and/or any other non-cash Charge arising
from the granting of any stock option or similar arrangement (including any
profits interest), the granting of any stock appreciation right and/or similar
arrangement (including any repricing, amendment, modification, substitution or
change of any such stock option, stock appreciation right, profits interest or
similar arrangement):

 

 

 

 

 

$[ ,

 

 

 

 

 

,

 

 

 

 

 

]

(vii) (A) Transaction Costs, (B) Charges incurred in connection with the
consummation of any issuance or offering of Capital Stock (including any Public
Offering), any Investment, any Disposition, any recapitalization, any merger,
consolidation or amalgamation, any option buyout or any incurrence, repayment,
refinancing, amendment or modification of Indebtedness (including any
amortization or write-off of debt issuance or deferred financing costs, premiums
and prepayment penalties), any non-compete agreement or any transaction similar
to any of the foregoing (in each case, including any transaction proposed and
not consummated), whether or not permitted under this Agreement, (C) the amount
of any Charge that is reimbursed or reimbursable by third party pursuant to
indemnification or expense reimbursement provisions or similar agreements or
insurance; provided that in respect of any Charge that is added back in reliance
on clause (C) above, the relevant Person in good faith expects to receive
reimbursement for such Charge within the next four Fiscal Quarters (it being
understood that to the extent any reimbursement amount is not actually received
within such Fiscal Quarters, to the extent previously added back to Consolidated
Net Income in determining Consolidated Adjusted EBITDA for a prior Fiscal
Quarter, such reimbursement amount so added back but not so received shall be
deducted in calculating Consolidated Adjusted EBITDA for the Fiscal Quarter
immediately following such four Fiscal Quarter period pursuant to clause (i)(i)
of the definition of “Consolidated Adjusted EBITDA”) and (D) Public Company
Costs:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$[ ,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

]

 



Schedule [5] to Compliance Certificate




(viii) without duplication of any amount referred to in clause (b) of the
definition of “Consolidated Adjusted EBITDA”, the amount of (A) any Charge to
the extent that a corresponding amount is received in cash by such Person from a
Person other than such Person or any Restricted Subsidiary of such Person under
any agreement providing for reimbursement of such Charge or (B) any Charge with
respect to any liability or casualty event, business interruption or any product
recall, (i) so long as such Person has submitted in good faith, and reasonably
expects to receive payment in connection with, a claim for reimbursement of such
amounts under its relevant insurance policy (with a deduction pursuant to clause
(i)(ii) of the definition of “Consolidated Adjusted EBITDA” in the applicable
future period for any amount so added back to the extent not so reimbursed
within the next four Fiscal Quarters) or

(ii) without duplication of amounts  included  in  a  prior  period  under
clause (B)(i) of the definition of “Consolidated Adjusted EBITDA”, to the extent
such Charge is covered by insurance proceeds received in cash during such period
(it being understood that if the amount received in cash under any such
agreement in any period exceeds the amount of Charge paid during such period
such excess amounts received may be carried forward and applied against any
Charge in any future period):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$[ ,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

]

(ix) the amount of any management, monitoring, consulting, transaction and
advisory fees and expenses and indemnification payments under any management,
monitoring, consulting, transaction, advisory or similar agreement, in each
case, to the extent permitted under this Agreement:

 

 

 

$[ ,

 

 

 

,

 

 

 

]

(x) any Charge attributable to the undertaking or implementation of
restructurings (including any Tax restructurings), new initiatives, business
optimization activities, cost savings initiatives, cost rationalization
programs, operating expense reductions or synergies or similar initiatives or
programs (including in connection with any integration or transition, any
curtailment, any reconstruction, decommissioning, recommissioning or
reconfiguration of fixed assets for alternative uses, any facility opening or
pre-opening, any facility realignment, any inventory optimization program or any
curtailment), any business optimization Charge (including lean and 5S
implementation), any Charge relating to the closure or consolidation of any
facility (including but not limited to severance, rent termination costs, moving
costs and legal costs), any systems implementation Charge, any severance Charge,
any Charge relating to entry into a new market, any Charge relating to any
strategic initiative, any consulting Charge, any signing Charge, any retention
or completion bonus, any expansion or relocation Charge, any Charge associated
with any modification to any pension and post-retirement employee benefit plan,
any software development Charge, any Charge associated with new systems design,
any implementation Charge, any project startup Charge, any Charge in connection
with new operations, any Charge relating to a new contract, any consulting
Charge or any corporate development Charge:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$[ ,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

]

 



Schedule [5] to Compliance Certificate




(xi) the amount of any Charge incurred or accrued in connection with any single
or one-time event, including (A) in connection with the Transactions or any
acquisition consummated after the Closing Date (including legal, accounting and
other professional fees and expenses incurred in connection with acquisitions
and other similar Investments made prior to the Closing Date),

(B) in connection with the closing, consolidation or reconfiguration of any
facility during such period and (C) one-time consulting costs:

 

(d) the amount of any Charge or deduction associated with the Borrower or any
Restricted Subsidiary that is attributable to any non-controlling interest or
minority interest of any third party:

 

 

$[ ,

 

 

,

 

 

]

(e) to the extent not included in Consolidated Net Income for such period, cash
actually received (or any netting arrangement resulting in reduced cash
expenditures) during such period in respect of a previous non-cash gain so long
as the non-cash gain relating to the relevant cash receipt or netting
arrangement was deducted in the calculation of Consolidated Adjusted EBITDA
pursuant to clause (f) of the definition of “Consolidated Adjusted EBITDA” for
any previous period and not added back or was realized in a period prior to the
Closing Date:

 

 

 

 

 

 

 

$[ ,

 

 

 

 

 

 

 

,

 

 

 

 

 

 

 

]

(f) without duplication of any Charges added back pursuant to clause (c) of the
definition of “Consolidated Adjusted EBITDA”, the amount of (i) pro forma “run
rate” cost savings, operating expense reductions, operational improvements and
synergies (net of actual amounts realized) related to the Transactions that are
reasonably identifiable, factually supportable and projected by such Person in
good faith to result from actions that have been taken or with respect to which
substantial steps have been taken or are expected to be taken (in the good faith
determination of such Person) and realized within 24 months after the Closing
Date and (ii) pro forma “run rate” cost savings, operating expense reductions,
operational improvements and synergies (net of actual amounts realized) related
to acquisitions and other Investments, Dispositions and other specified
transactions (including, for the avoidance of doubt, acquisitions occurring
prior to the Closing Date), restructurings, cost savings initiatives and other
similar initiatives that are reasonably identifiable, factually supportable and
projected by such Person in good faith to result from actions that have been
taken or with respect to which substantial steps have been taken or are expected
to be taken (in the good faith determination of such Person) and realized within
24 months after such acquisition or other Investment, Disposition or other
specified transaction, restructuring, cost savings initiative or
other initiative:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$[ ,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

]

(g) any amount of any non-cash income or non-cash gain that has been included in
the determination of Consolidated Net Income for such period, all as determined
in accordance with GAAP (provided that if any such non-cash income or non-cash
gain represents an accrual or deferred income in respect of potential cash items
in any future period, such Person may determine not to deduct the relevant
non-cash gain or income in the then-current period):

 

 

 

 

 

$[ ,

 

 

 

 

 

,

 

 

 

 

 

]

 



Schedule [5] to Compliance Certificate




(h) the amount of any cash payment made during such period in respect of any
non-cash accrual, reserve or other non-cash Charge that is accounted for in a
prior period which was added to Consolidated Net Income to determine
Consolidated Adjusted EBITDA for such prior period and which does not otherwise
reduce Consolidated Net Income for the current period:

 

 

 

 

$[ ,,]

(i)

to the extent such amounts increase Consolidated Net Income:

(i)

the amount added back to Consolidated Adjusted EBITDA pursuant to clause
(c)(vii)(C) of the definition of “Consolidated Adjusted EBITDA” (as described in
such clause) to the extent such reimbursement amounts were not received within
the time period required by such clause; and

(ii)

the amount added back to Consolidated Adjusted EBITDA pursuant to clause
(c)(viii)(B) of the definition of “Consolidated Adjusted EBITDA” (as described
in such clause) to the extent such business interruption insurance proceeds were
not received within the time period required by such clause:

 

 

 

 

 

 

 

 

$[ ,,]

Consolidated Adjusted EBITDA (c)(i) + (c)(ii) + (c)(iii) + (c)(iv) + (c)(v) +
(c)(vi) + (c)(vii) + (c)(viii) + (c)(ix) + (c)(x) + (c)(xi) + (d) + (e) + (f) –
(g) –

(h) – (i):

 

$[ ,,]

 



Schedule [5] to Compliance Certificate




 

2. CONSOLIDATED FIRST LIEN DEBT

 

Consolidated Total Debt:

(i) the aggregate principal amount of all third party debt for borrowed money
and the outstanding principal balance of all Indebtedness of such Person
represented by notes, bonds, debentures and similar instruments, Capital Leases
and purchase money Indebtedness (excluding, for the avoidance of doubt, undrawn
letters of credit) (in each case, solely to the extent that such debt is secured
by a first priority Lien on the Collateral):

 

 

 

 

 

 

$[ ,

 

 

 

 

 

 

,

 

 

 

 

 

 

]

(ii) Unrestricted Cash Amount (to the extent the Unrestricted Cash Amount is
greater than zero):

 

$[ ,

 

,

 

]

 

(iii) any obligation, liability or indebtedness of such Person if, upon or prior
to the maturity thereof, such Person has irrevocably deposited with the proper
Person in trust or escrow the necessary funds (or evidences of indebtedness) for
the payment, redemption or satisfaction of such obligation, liability or
indebtedness, and thereafter such funds and evidences of such obligation,
liability or indebtedness or other security so deposited are not included in the
calculation of the Unrestricted Cash Amount:

 

 

 

 

 

 

 

$[ ,

 

 

 

 

 

 

 

,

 

 

 

 

 

 

 

]

Consolidated First Lien Debt26 (i) – (ii) – (iii)

 

$[ ,

,

]

 

3. FIRST LIEN LEVERAGE RATIO

 

Consolidated First Lien Debt

 

$[ ,

,

]

 

divided by

Consolidated Adjusted EBITDA

 

$[ ,

,

]

 

Equals

First Lien Leverage Ratio

[ ] to 1.00

 

 

 

 

 

 

 

 

 

 

 

 



26 Consolidated First Lien Debt is Consolidated Total Debt that is secured by a
first priority Lien on the Collateral.

 



Schedule [5] to Compliance Certificate




[Financial Information of Parent Company/the Borrower]

 



Schedule [6] to Compliance Certificate




EXHIBIT D

 

 

[FORM OF] INTEREST ELECTION REQUEST

 

 

 

Barclays Bank PLC,

as Administrative Agent Barclays Debt Management 400 Jefferson Park Whippany,
New Jersey 07981 Attention: Kevin Leamy

Email: Kevin.leamy@barclays.com, with a copy to 12145455230@tls.ldsprod.com

 

 

Ladies and Gentlemen:



 

 

 

 

 

 

[•] [•], 20[•]27

 

 

Reference is hereby made to that certain Credit Agreement dated as of July 1,
2019 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time and in effect on the date hereof, the “Credit
Agreement”; capitalized terms used but not defined herein shall have the
respective meanings given to them in the Credit Agreement) by and among, inter
alios, Victory Capital Holdings, Inc., a Delaware corporation (the “Borrower”),
the lenders from time to time party thereto and Barclays Bank PLC, in its
capacities as administrative agent and collateral agent for the Secured Parties
(in its capacities as administrative agent and collateral agent, together with
its successors in such capacities, the “Administrative Agent”).

 

The undersigned hereby gives you notice pursuant to Section 2.08 of the Credit
Agreement of an interest rate election, and in that connection sets forth below
the terms thereof:

 

(A) [on [insert applicable date] (which is a Business Day), the undersigned will
convert $[•]28 of the aggregate outstanding principal amount of the [Term][Revolving] Loans,



27 The Administrative Agent must be notified in the form of a written Borrowing
Request, appropriately completed and signed by a Responsible Officer of the
Borrower and must be received by the Administrative Agent (by hand delivery, fax
or other electronic transmission (including “.pdf” or “.tif”)) not later than
(i) 12:00 p.m. three Business Days prior to the requested day of any Borrowing,
conversion or continuation of LIBO Rate Loans (or one Business Day in the case
of any Borrowing of LIBO Rate Loans to be made on the Closing Date), (ii) except
in the case of any Swingline Loan, 10:00 a.m. on the Business Day of the
requested date of any Borrowing of ABR Loans (or, in each case, such later time
as is acceptable to the Administrative Agent) (provided that with respect to any
notice requesting a Revolving Borrowing pursuant to this clause (ii) that is not
received prior to 10:00 a.m. on the Business Day prior to the requested date of
such Revolving Borrowing, the aggregate principal amount of such Revolving
Borrowing shall not exceed $10,000,000) and (iii) in the case of any Swingline
Loan, 2:00 p.m. on the Business Day of the requested date of any Borrowing;
provided,  however, that if the Borrower wishes to request LIBO Rate Loans
having an Interest Period of other than one, two, three or six months in
duration as provided in the definition of “Interest Period,” (A) the applicable
notice from the Borrower must be received by the Administrative Agent not later
than 12:00 p.m. four Business Days prior to the requested date of the relevant
Borrowing, conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to the appropriate Lenders of such request and determine
whether the requested Interest Period is available to them and (B) not later
than 12:00 p.m. three Business Days before the requested date of the relevant
Borrowing, conversion or continuation, the Administrative Agent shall notify the
Borrower whether or not the requested Interest Period is available to the
appropriate Lenders. If the Borrower fails to deliver a timely Interest Election
Request with respect to a LIBO Rate Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided in
the Credit Agreement, such Borrowing shall be converted at the end of such
Interest Period to an ABR Borrowing, subject to Section 2.08(e) of the
Credit Agreement.

 



D-1




bearing interest at the [ABR][LIBO] Rate, into a [LIBO Rate][ABR] Loan [and, in
the case of a LIBO Rate Loan, having an Interest Period of [•]
month(s)]29[; and][.]]

 

(B) [on [insert applicable date] (which is a Business Day), the undersigned will
continue $[•] of the aggregate outstanding principal amount of the
[Term][Revolving] Loans bearing interest at the LIBO Rate, as LIBO Rate Loans
having an Interest Period of [•] month(s)30.]

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



28 Subject to Section 2.02(c) of the Credit Agreement.

29 Must be a period contemplated by the definition of “Interest Period”.

30 Must be a period contemplated by the definition of “Interest Period”.

 



D-2




VICTORY CAPITAL HOLDINGS, INC.,

as Borrower

 

 

By: Name:

Title:

 



D-3




EXHIBIT E

 

 

[FORM OF] PERFECTION CERTIFICATE

 

July 1, 2019

 

Reference is hereby made to (i) that certain Credit Agreement (together with the
exhibits and schedules annexed thereto, the “Credit Agreement”) dated as of the
date hereof, by and among Victory Capital Holdings, Inc., a Delaware corporation
(the “Borrower”), the Lenders (as defined in the Credit Agreement) from time to
time party hereto, Barclays Bank PLC (“Barclays”), in its capacities as
administrative agent and collateral agent for the Secured Parties (in its
capacities as administrative agent and collateral agent, together with its
successors in such capacities, the “Administrative Agent”), and Barclays, as a
Swingline Lender and an Issuing Bank and (ii) that certain Pledge and Security
Agreement, dated as of the date hereof (the “Security Agreement”), by and among
the Borrower, VCH Holdings, LLC, a Delaware limited liability company (“VCH
Holdings”), Victory Capital Operating, LLC, a Delaware limited liability company
(“VCO”), Victory Capital Management Inc., a New York corporation (“VCM”), USAA
Asset Management Company, a Delaware corporation (“USAA Adviser”), USAA Transfer
Agency Company, a Delaware corporation (“USAA Transfer Agent” and, together with
the Borrower, VCH Holdings, VCO, VCM and USAA Adviser, collectively, the
“Grantors” and each individually, a “Grantor”) and the Administrative Agent.
Capitalized terms used but not defined herein have the meanings assigned in the
Credit Agreement or the Security Agreement, as applicable.

 

As used herein, the terms “Company” or “Companies” means the Borrower and each
other Grantor, as applicable.

 

The undersigned, on behalf of each Company and as of the date hereof, hereby
certify to the Administrative Agent as follows:

 

1.



Names.

 

(a) The exact legal name of each Company, as such name appears in its respective
certificate of incorporation or formation, as applicable, on file with the
appropriate Governmental Authority in such Company’s jurisdiction of
organization or formation, as applicable, is set forth in Schedule 1 (a). Each
Company is (i) the type of entity disclosed next to its name in Schedule
1(a) and (ii) an organization organized solely under the laws of such Company’s
jurisdiction of organization or formation, as applicable, except to the extent
disclosed in Schedule 1(a). Also set forth in Schedule 1(a) is the
organizational identification number, if any, of each Company, the Federal
Taxpayer Identification Number (Employer Identification Number), if any, of each
Company and the jurisdiction of organization or formation, as applicable, of
each Company.

 

(b) Except as set forth in Schedule 1(b), no Company has had any other
corporate or organizational names in the five years ending on the date hereof or
used any other names on any filings with the Internal Revenue Service in the
past five years.

 

(c) Except as set forth in Schedule 1(c), no Company has become the successor of
any other business or organization by merger, consolidation, acquisition or
otherwise, at any time in the past five years. Except as set forth in Schedule
1(c), no Company has changed its corporate or organizational form or
jurisdiction of organization at any time during the past four months.

 

(d)



Set forth in Schedule 1(d) is a list of each subsidiary of the Borrower.

 



E-1




2. Current Locations. The chief executive office of each Company is located at
the address set forth in Schedule 2 hereto.

 

3. Extraordinary Transactions. Except as set forth in Schedule 3, within the
last five years prior to the date hereof, except for those purchases,
acquisitions and other transactions or series of transactions involving the
acquisition of assets valued under $1,000,000, all of the Collateral has been
acquired or created by each Company in the ordinary course of business.

 

4. File Search Reports. Attached hereto as Schedule 4(a) are complete file
search reports from the Uniform Commercial Code filing offices in each
jurisdiction applicable to each Company identified in Section 1(a) and in each
jurisdiction described in Schedule 1(c). Attached hereto as Schedule 4(b) are
bankruptcy, federal and state tax lien, judgment and intellectual property
searches for each of the entities listed in Schedule 1(d).

 

5. UCC Filings. Financing statements (duly authorized by each Company
constituting the debtor therein), including the indications of the collateral
therein, attached as Schedule 5 are in the appropriate form for filing in the
proper Uniform Commercial Code filing offices in the jurisdictions identified in
Schedule I of the Security Agreement.

 

6.



Real Property. No Company owns any Real Estate Assets with a value in excess of

$10,000,000 except as set forth in Schedule 6.

 

7. Termination Statements. Attached hereto as Schedule 7(a) are the duly
authorized termination statements in the appropriate form for filing in each
applicable jurisdiction identified in Schedule 7(b) hereto with respect to each
Lien described therein.

 

8. Stock Ownership and Other Equity Interests. Attached hereto as Schedule 8 is
a true and correct list of all of the issued and outstanding stock, partnership
interests, limited liability company membership interests or other equity
interest of the Borrower and its subsidiaries and the record and beneficial
owners of such stock, partnership interests, membership interests or other
equity interests.

 

9. Instruments. Except as set forth in Schedule 9, no Company holds any
promissory notes, instruments or other evidence of indebtedness in excess
of $7,500,000.

 

10. Intellectual Property. Attached hereto as Schedule 10(a) is a schedule
setting forth all of each Company’s issued Patents, registered Trademarks and
Domain Names (each as defined in the Security Agreement), and all of each
Company’s applications therefor (excluding intent-to-use trademark applications
to the extent excluded under clause (g) of the definition of Excluded Assets),
including in each case the name of the registered owner and the patent or
registration number of each Patent and registered Trademark and the application
number of each Patent application and Trademark application owned by each
Company. Attached hereto as Schedule 10(b) is a schedule setting forth all of
each Company’s registered Copyrights, and all of each Company’s applications
therefor, including the name of the registered owner or application and the
registration number of each registered Copyright and Copyright application owned
by each Company, and each exclusive Copyright License for which any Company is
the licensee.

 

11. Commercial Tort Claims. Except as set forth in Schedule 11, no complaint or
counterclaim has been prepared or filed by or on behalf of a Company in respect
of any Commercial Tort Claim seeking damages in an amount reasonably estimated
to exceed $5,000,000.

 



E-2




12. Letter-of-Credit Rights. Attached hereto as Schedule 12 is a true and
correct list of all
letters of credit issued in favor of each Company, as beneficiary thereunder, for an amount in excess of

$5,000,000, stating if letter-of-credit rights with respect to such Letters of
Credit are required to be subject to a control arrangement pursuant to the
Security Agreement.

 

13. Other Collateral. Attached hereto as Schedule 13 is a true and correct list
of all of the following types of collateral, if any, owned or held by each
Company: (a) all agreements and contracts with any Governmental Authority for
which payments to such Company exceed $1,000,000 in any fiscal year and (b) all
FCC licenses.

 

[Remainder of Page Intentionally Left Blank]

 



E-3




IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date first listed above.

 

VICTORY CAPITAL HOLDINGS, INC.,

as a Grantor

 

By: Name:

Title:

 

 

VCH HOLDINGS, LLC,

as a Grantor

 

By: Name:

Title:

 

 

VICTORY CAPITAL OPERATING, LLC,

as a Grantor

 

By: Name:

Title:

 

 

VICTORY CAPITAL MANAGEMENT INC.,

as a Grantor

 

By: Name:

Title:

 

USAA ASSET MANAGEMENT COMPANY,

as a Grantor

 

By: Name:

Title:

 



[Signature Page to Perfection Certificate]




USAA TRANSFER AGENCY COMPANY,

as a Grantor

 

By: Name:

Title:

 

[TO LIST ANY GRANTORS]



[Signature Page to Perfection Certificate]




EXHIBIT F

 

 

[FORM OF]

 

PERFECTION CERTIFICATE SUPPLEMENT [●] [●], 20[●]

Reference is hereby made to (i) that certain Credit Agreement (together with the
exhibits and schedules annexed thereto, the “Credit Agreement”) dated as of the
date hereof, by and among Victory Capital Holdings, Inc., a Delaware corporation
(the “Borrower”), the Lenders (as defined in the Credit Agreement) from time to
time party hereto, Barclays Bank PLC (“Barclays”), in its capacities as
administrative agent and collateral agent for the Secured Parties (in its
capacities as administrative agent and collateral agent, together with its
successors in such capacities, the “Administrative Agent”), and Barclays, as a
Swingline Lender and an Issuing Bank and (ii) that certain Pledge and Security
Agreement, dated as of the date hereof (the “Security Agreement”), by and among
the Borrower, VCH Holdings, LLC, a Delaware limited liability company (“VCH
Holdings”), Victory Capital Operating, LLC, a Delaware limited liability company
(“VCO”), Victory Capital Management Inc., a New York corporation (“VCM”), USAA
Asset Management Company, a Delaware corporation (“USAA Adviser”), USAA Transfer
Agency Company, a Delaware corporation (“USAA Transfer Agent” and, together with
the Borrower, VCH Holdings, VCO, VCM and USAA Adviser, collectively, the
“Grantors” and each individually, a “Grantor”) and the Administrative Agent.
Capitalized terms used but not defined herein have the meanings assigned in the
Credit Agreement or the Security Agreement, as applicable.

 

As used herein, the terms “Company” or “Companies” means the Borrower and each
other Grantor, as applicable.

 

The undersigned, on behalf of each Company and as of the date hereof, hereby
certify to the Administrative Agent as follows:

 

1.



Names.

 

(a) The exact legal name of each Company, as such name appears in its respective
certificate of incorporation or formation, as applicable, on file with the
appropriate Governmental Authority in such Company’s jurisdiction of
organization or formation, as applicable, is set forth in Schedule 1 (a). Each
Company is (i) the type of entity disclosed next to its name in Schedule
1(a) and (ii) an organization organized solely under the laws of such Company’s
jurisdiction of organization or formation, as applicable, except to the extent
disclosed in Schedule 1(a). Also set forth in Schedule 1(a) is the
organizational identification number, if any, of each Company, the Federal
Taxpayer Identification Number (Employer Identification Number), if any, of each
Company and the jurisdiction of organization or formation, as applicable, of
each Company.

 

(b) Except as set forth in Schedule 1(b), no Company has had any other
corporate or organizational names in the five years ending on the date hereof or
used any other names on any filings with the Internal Revenue Service in the
past five years.

 

(c) Except as set forth in Schedule 1(c), no Company has become the successor of
any other business or organization by merger, consolidation, acquisition or
otherwise, at any time in the past five years. Except as set forth in Schedule
1(c), no Company has changed its corporate or organizational form or
jurisdiction of organization at any time during the past four months.

 

(d)



Set forth in Schedule 1(d) is a list of each subsidiary of the Borrower.

 



F-1




1. Current Locations. The chief executive office of each Company is located at
the address set forth in Schedule 2 hereto.

 

2. Extraordinary Transactions. Except as set forth in Schedule 3, within the
last five years prior to the date hereof, except for those purchases,
acquisitions and other transactions or series of transactions involving the
acquisition of assets valued under $1,000,000, all of the Collateral has been
acquired or created by each Company in the ordinary course of business.

 

3. File Search Reports. Attached hereto as Schedule 4(a) are complete file
search reports from the Uniform Commercial Code filing offices in each
jurisdiction applicable to each Company identified in Section 1(a) and in each
jurisdiction described in Schedule 1(c). Attached hereto as Schedule 4(b) are
bankruptcy, federal and state tax lien, judgment and intellectual property
searches for each of the entities listed in Schedule 1(d).

 

4. UCC Filings. Financing statements (duly authorized by each Company
constituting the debtor therein), including the indications of the collateral
therein, attached as Schedule 5 are in the appropriate form for filing in the
proper Uniform Commercial Code filing offices in the jurisdictions identified in
Schedule I of the Security Agreement.

 

5.



Real Property. No Company owns any Real Estate Assets with a value in excess of

$10,000,000 except as set forth in Schedule 6.

 

6. Termination Statements. Attached hereto as Schedule 7(a) are the duly
authorized termination statements in the appropriate form for filing in each
applicable jurisdiction identified in Schedule 7(b) hereto with respect to each
Lien described therein.

 

7. Stock Ownership and Other Equity Interests. Attached hereto as Schedule 8 is
a true and correct list of all of the issued and outstanding stock, partnership
interests, limited liability company membership interests or other equity
interest of the Borrower and its subsidiaries and the record and beneficial
owners of such stock, partnership interests, membership interests or other
equity interests.

 

8. Instruments. Except as set forth in Schedule 9, no Company holds any
promissory notes, instruments or other evidence of indebtedness in excess
of $7,500,000.

 

9. Intellectual Property. Attached hereto as Schedule 10(a) is a schedule
setting forth all of each Company’s issued Patents, registered Trademarks and
Domain Names (each as defined in the Security Agreement), and all of each
Company’s applications therefor (excluding intent-to-use trademark applications
to the extent excluded under clause (g) of the definition of Excluded Assets),
including in each case the name of the registered owner and the patent or
registration number of each Patent and registered Trademark and the application
number of each Patent application and Trademark application owned by each
Company. Attached hereto as Schedule 10(b) is a schedule setting forth all of
each Company’s registered Copyrights, and all of each Company’s applications
therefor, including the name of the registered owner or application and the
registration number of each registered Copyright and Copyright application owned
by each Company, and each exclusive Copyright License for which any Company is
the licensee.

 

10. Commercial Tort Claims. Except as set forth in Schedule 11, no complaint or
counterclaim has been prepared or filed by or on behalf of a Company in respect
of any Commercial Tort Claim seeking damages in an amount reasonably estimated
to exceed $5,000,000.

 



F-2




11. Letter-of-Credit Rights. Attached hereto as Schedule 12 is a true and
correct list of all
letters of credit issued in favor of each Company, as beneficiary thereunder, for an amount in excess of

$5,000,000, stating if letter-of-credit rights with respect to such Letters of
Credit are required to be subject to a control arrangement pursuant to the
Security Agreement.

 

12. Other Collateral. Attached hereto as Schedule 13 is a true and correct list
of all of the following types of collateral, if any, owned or held by each
Company: (a) all agreements and contracts with any Governmental Authority for
which payments to such Company exceed $1,000,000 in any fiscal year and (b) all
FCC licenses.

 

[Remainder of Page Intentionally Left Blank]

 



F-3




IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date first listed above.

 

[●]

as a Grantor

 

By: Name:

Title:

 

 

[TO LIST ANY GRANTORS]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Perfection Certificate]

 



 




EXHIBIT G

 

 

[FORM OF] PROMISSORY NOTE

 

$[AMOUNT]New York, New York

[•] [•], 20[•]

 

FOR VALUE RECEIVED, the Borrower (as defined below), hereby promises to pay on
demand to [•] (the “Lender”) or its registered permitted assign, at the office
of Barclays Bank PLC at [•], [Term] [Revolving]  [Swingline] Loans, in lawful
money of the United States of America in immediately available funds in the
principal amount of $[•] or such lesser principal amount as is outstanding from
time to time, on the dates and in the amounts set forth in the Credit Agreement
dated as of July 1, 2019 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time and in effect on the date
hereof, the “Credit Agreement”; capitalized terms used but not defined herein
shall have the respective meanings given to them in the Credit Agreement) by and
among, inter alios, Victory Capital Holdings, Inc., a Delaware corporation (the
“Borrower”), the lenders from time to time party thereto and Barclays Bank PLC,
in its capacities as administrative agent and collateral agent for the Secured
Parties (in its capacities as administrative agent and collateral agent,
together with its successors in such capacities, the “Administrative Agent”).
The Borrower also promises to pay interest from the date of such Loans on the
principal amount thereof from time to time outstanding, in lawful money of the
United States of America in immediately available funds, at such office, in each
case, in the manner and at the rate or rates per annum and payable on the dates
provided in the Credit Agreement.

 

The Borrower further promises to pay interest on any overdue principal and, to
the extent permitted by applicable Requirements of Law, overdue interest from
the relevant due dates, in each case, in the manner, at the rate or rates and
under the circumstances provided in the Credit Agreement.

 

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind to the extent possible under any applicable Requirements of Law. The
non-exercise by the holder hereof of any of its rights hereunder in any
particular instance shall not constitute a waiver thereof in that or any
subsequent instance.

 

All Borrowings evidenced by this promissory note (the “Promissory Note”) and all
payments and prepayments of the principal hereof and interest hereon and the
respective dates thereof shall be endorsed by the holder hereof on the schedules
attached hereto and made a part hereof or on a continuation thereof which shall
be attached hereto and made a part hereof, or otherwise recorded by such holder
in its internal records; provided,  however, that the failure of the holder
hereof to make such a notation or any error in such notation shall not affect
the obligations of the Borrower under this Note.

 

This Promissory Note is one of the Promissory Notes referred to in the Credit
Agreement that, among other things, contains provisions for the acceleration of
the maturity hereof upon the happening of certain events, for optional and
mandatory prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified. This Promissory Note is
entitled to the benefit of the Credit Agreement, and the obligations hereunder
are guaranteed and secured as provided therein and in the other Loan Documents
referred to in the Credit Agreement.

 

Upon the occurrence of any Default or Event of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Promissory Note may become,
or may be declared to be, immediately due and payable as provided therein.

 



G-1




THE ASSIGNMENT OF THIS PROMISSORY NOTE AND ANY RIGHTS WITH RESPECT THERETO ARE
SUBJECT TO THE PROVISIONS OF THE CREDIT AGREEMENT, INCLUDING THE PROVISIONS
GOVERNING THE REGISTER AND THE PARTICIPANT REGISTER.

 

THIS PROMISSORY NOTE AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATED TO THIS PROMISSORY NOTE, WHETHER IN TORT, CONTRACT (AT LAW OR IN EQUITY)
OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

[Remainder of Page Intentionally Left Blank]

 



G-2




VICTORY CAPITAL HOLDINGS, INC.,

as Borrower

 

 

By: Name:

Title:

 



Signature Page to Promissory Note




 

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

 

Date

Amount of ABR Loans

Amount Converted to ABR Loans

Amount of Principal of ABR Loans Repaid

Amount of ABR Loans Converted to LIBO Rate Loans

Unpaid Principal Balance of ABR Loans

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



G-4




 

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF LIBO RATE LOANS

 

 

 

Date

 

Amount of LIBO Rate Loans

 

Amount Converted to LIBO Rate Loans

 

Interest Period and LIBO Rate with Respect Thereto

Amount of Principal of LIBO Rate Loans Repaid

Amount of LIBO Rate Loans Converted to ABR Loans

Unpaid Principal Balance of LIBO Rate Loans

 

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



G-5




EXHIBIT H

 

 

[FORM OF]

PLEDGE AND SECURITY AGREEMENT

 

THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this “Security
Agreement”) is entered into as of July 1, 2019 by and among Victory Capital
Holdings, Inc., a Delaware corporation (the “Borrower”), the other Grantors (as
defined below) from time to time party hereto and Barclays Bank PLC
(“Barclays”), in its capacities as administrative agent and collateral agent for
the Secured Parties (as defined in the Credit Agreement) (in such capacities,
together with its successors in such capacities, the “Agent”).

 

PRELIMINARY STATEMENT

 

The Borrower, the Lenders, the Agent and others are entering into that certain
Credit Agreement dated as of the date hereof (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). The Grantors are entering into this Security Agreement in order to
induce the Lenders to enter into and extend credit to the Borrower under the
Credit Agreement and to secure the Secured Obligations, including their
obligations under the Credit  Agreement, the Loan Guaranty, each Hedge Agreement
the obligations under which constitute Secured Hedging Obligations and each
agreement relating to Banking Services the obligations under which constitute
Banking Services Obligations.

 

ACCORDINGLY, the parties hereto agree as follows:

 

ARTICLE 1

Definitions

 

Section 1.01. Terms Defined in Credit Agreement. All capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement and the rules of construction set forth in Section 1.03
of the Credit Agreement apply as if set forth fully herein.

 

Section 1.02. Terms Defined in UCC. Terms defined
in  the  UCC  that  are  not  otherwise defined in this Security Agreement or
the Credit Agreement are used herein as defined in Articles 8 or 9 of the UCC,
as the context may require (including without limitation, as if such terms were
capitalized in Article 8 or 9 of the UCC, as the context may require, the
following terms: “Account”, “Account Debtor”, “Chattel Paper”, “Commercial Tort
Claim”, “Commodities Account”, “Deposit Accounts”, “Document”, “Electronic
Chattel Paper”, “Equipment”, “Fixture”, “General Intangible”, “Goods”,
“Instruments”, “Inventory”, “Investment Property”, “Letter-of-Credit Right”,
“Securities Account”, “Securities Entitlement”, “Supporting Obligation” and
“Tangible Chattel Paper”).

 

Section 1.03.  Definitions of Certain Terms Used Herein.   As used in this
Security Agreement,  in addition to the terms defined in the preamble and
Preliminary Statement above, the following terms shall have the
following meanings:

 

“Affected Pledged Stock” has the meaning set forth in Section 5.01(g) of this
Security Agreement.

 

“Agent” has the meaning set forth in the preamble.

 

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

 



H-1




“Barclays” has the meaning set forth in the preamble.

 

“Borrower” has the meaning set forth in the preamble.

 

“Collateral” has the meaning set forth in Article 2.

 

“Contract Rights” means all rights of any Grantor under any Contract, including,
without limitation, (i) any and all rights to receive and demand payments under
such Contract, (ii) any and all rights to receive and compel performance under
such Contract and (iii) any and all other rights, interests and claims now
existing or in the future arising in connection with such Contract.

 

“Contracts” means all contracts between any Grantor and one or more additional
parties (including, without limitation, any Hedge Agreement, licensing agreement
and any partnership agreement, joint venture agreement and/or limited liability
company agreement).

 

“Control” has the meaning set forth in Article 8 of the UCC or, if applicable,
in Section 9-104, 9- 105, 9-106 or 9-107 of Article 9 of the UCC.

 

“Credit Agreement” has the meaning set forth in the preliminary statement.

 

“Cumulative Perfection Certificate” means the Perfection Certificate delivered
pursuant to Section 4.01(f) of the Credit Agreement, together with any
Perfection Certificate Supplement delivered pursuant to Section 5.11(a) of the
Credit Agreement and any supplements delivered pursuant to this Security
Agreement.

 

“Domain Names” means all Internet domain names and associated URL addresses in
or to which any Grantor now or hereafter has any right, title or interest.

 

“Grantors” means (a) VCH Holdings, LLC, (b) Victory Capital Operating, LLC, (c)
Victory Capital Management Inc., (d) USAA Asset Management Company, (e) USAA
Transfer Agency Company, (f) the Borrower and (g) each other Restricted
Subsidiary that becomes a party to this Security Agreement after the Closing
Date, in accordance with Section 7.10 of this Security Agreement and Section
5.11(a) of the Credit Agreement.

 

“Intellectual Property” means, collectively, all Copyrights, Patents,
Trademarks, Trade Secrets and Software.

 

“Intellectual Property Collateral” means all Intellectual Property in or to
which any Grantor now or hereafter has any right, title or interest, other than,
in each case, Excluded Assets.

 

“Intellectual Property Security Agreement Supplement” means an Intellectual
Property Security Agreement Supplement substantially in the form of Exhibit A to
the Intellectual Property Security Agreement.

 

“Licenses” means, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to (a) any and all licensing agreements or similar
arrangements, whether as licensor or licensee, in (1) Patents, (2) Copyrights,
(3) Trademarks, (4) Trade Secrets or (5) Software, and (b) all rights
corresponding to any of the foregoing.

 

“Money” has the meaning set forth in Article 1 of the UCC.

 



H-2




“Permits” means all licenses, permits, rights, orders, variances, franchises or
authorizations of or from any Governmental Authority or agency.

 

“Pledged Collateral” means all Pledged Stock, including all stock certificates,
options or rights of any nature whatsoever in respect of the Pledged Stock that
may be issued or granted to, or held by, any Grantor, all Pledged Debt, all
Instruments, Securities and other Investment Property owned by any Grantor,
whether or not physically delivered to the Agent pursuant to this Security
Agreement, whether now owned or hereafter acquired by such Grantor, all payments
of principal or interest, dividends, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of, in
exchange for or upon the conversion of, and all other Proceeds thereof, other
than, in each case, Excluded Assets.

 

“Pledged Debt” means (i) the debt securities or Indebtedness (including
intercompany Indebtedness) issued to or held by a Grantor on the Closing Date
(including all such debt securities listed on Schedule 9 of the Cumulative
Perfection Certificate) or Indebtedness represented by an instrument or other
transferable document, (ii) any debt securities or Indebtedness in the future
issued to or held by such Grantor and (iii) the promissory notes and any other
instruments evidencing such debt securities or Indebtedness.

 

“Pledged Stock” means, with respect to any Grantor, the certificated and
uncertificated shares of Capital Stock owned by such Grantor, including without
limitation, shares of such Capital Stock listed on Schedule 8 of the Cumulative
Perfection Certificate as held by such Grantor, together with any other shares
of certificated or uncertificated Capital Stock as are hereafter acquired by
such Grantor, other than, in each case, Excluded Assets.

 

“Proceeds” has the meaning assigned in Article 9 of the UCC and, in any event,
shall also include but not be limited to (i) any and all proceeds of any
insurance, indemnity, warranty or guaranty payable to the Agent or any Grantor
from time to time with respect to any of the Collateral, (ii) any and all
payments (in any form whatsoever) made or due and payable to any Grantor from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of all or any part of the Collateral by  any Governmental
Authority (or any Person acting under color of governmental authority), (iii)
any and all Stock Rights and (iv) any and all other amounts from time to time
paid or payable under or in connection with any of the Collateral, other than,
in each case, Excluded Assets.

 

“Receivables” means any Account, Chattel Paper, Document, Investment Property,
Instrument and/or any General Intangible, in each case, that is a right or claim
to receive money (whether or not earned by performance).

 

“Regulatory Supervising Organization” means, as applicable, FINRA, the SEC or
any governmental or self-regulatory organization, exchange, clearing house or
financial regulatory authority of which a Broker-Dealer Subsidiary is a member
or to whose rules it is subject.

 

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

 

“Security Agreement” has the meaning set forth in the preamble.

 

“Software” means computer programs, source code, object code and supporting
documentation including “software” as such term is defined in Article 9 of the
UCC, as well as computer programs that may be construed as included in the
definition of Goods.

 



H-3




“Stock Rights” means all dividends, options, warrants, instruments or other
distributions and any other right or property which any Grantor shall receive or
shall become entitled to receive for any reason whatsoever with respect to, in
substitution for or in exchange for any Capital Stock constituting Collateral,
any right to receive any Capital Stock constituting Collateral and any right to
receive earnings, in which such Grantor now has or hereafter acquires any right,
issued by an issuer of such Capital Stock, other than, in each case,
Excluded Assets.

 

“Trade Secrets” means, with respect to any Grantor, all of such Grantor’s right,
title and interest in and to the following: (a) confidential and proprietary
information that constitutes a “trade secret” under applicable law, including to
the extent such information constitutes a “trade secret” under applicable law,
unpatented inventions, invention disclosures, engineering or other data,
information, production procedures, knowhow, financial data, customer lists,
supplier lists, business and marketing plans, processes, schematics, algorithms,
techniques, analyses, proposals, source code, data, databases and data
collections; and (b) all rights corresponding to any of the foregoing.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

ARTICLE 2

Grant of Security Interest

 

Section 2.01.   Grant of Security Interest.  (a) As security for the prompt and
complete payment  or performance when due (whether at stated maturity, by
acceleration or otherwise), as the case may be, in full of the Secured
Obligations, each Grantor hereby pledges, collaterally assigns, mortgages,
transfers and grants to the Agent, its successors and permitted assigns, on
behalf of and for the ratable benefit of the Secured Parties, a Lien on and
security interest in, all of its right and title to and interest in all of the
following personal property and other assets, whether now owned by or owing to,
or hereafter acquired by or arising in favor of such Grantor, and regardless of
where located (all of which are collectively referred to as the “Collateral”):

 

(i)



all Accounts;

 

(ii) all Chattel Paper (including, without limitation, all Tangible Chattel
Paper and all Electronic Chattel Paper);

 

(iii) all Intellectual Property Collateral and all income, royalties, damages,
and payments now or hereafter due or payable with respect thereto, including,
without limitation, damages, claims and payments for past, present and future
misappropriations or infringements thereof, and all rights to sue for past,
present and future infringements of the foregoing, including the right to settle
suits involving claims and demands for royalties owing;

 

(iv)



all Documents;

 

(v)



all Equipment;

 

(vi)



all Fixtures;

 

(vii)



all General Intangibles;

 

(viii)



all Goods;

 



H-4




(ix)



all Instruments;

 

(x)



all Inventory;

 

(xi) all Investment Property, Pledged Stock, Pledged Debt and other Pledged
Collateral;

 

(xii)



all Money, cash and cash equivalents;

 

(xiii)



all letters of credit and Letter-of-Credit Rights;

 

(xiv) all Deposit Accounts, Securities Accounts and Commodities Accounts and all
monies, securities, instruments, and other assets at any time deposited in any
of the foregoing or otherwise held for the credit thereof;

 

(xv)



all Securities Entitlements in any or all of the foregoing;

 

(xvi) all Commercial Tort Claims listed on Schedule 11 of the Cumulative
Perfection Certificate (including any supplements to such Schedule 11 delivered
pursuant to Section 4.04);

 

(xvii)



all Permits;

 

(xviii) all Software and all recorded data of any kind or nature, regardless
of  the medium of recording;

 

(xix)



all Contracts, together with all Contract Rights arising thereunder;

 

(xx) all Licenses and all income, royalties, damages, claims, and payments now
or hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past, present and future breaches thereof,
and all rights to sue for past, present, and future breaches thereof;

 

(xxi)



all Domain Names;

 

(xxii)



all other personal property not otherwise described in clauses (i) through (xxi)

above;

 

(xxiii)



all Supporting Obligations; and

 

(xxiv) all accessions to, substitutions and replacements for and Proceeds and
products of the foregoing, together with all books and records, customer lists,
credit files, computer files, programs, printouts and other computer materials
and records related thereto and any General Intangibles at any time evidencing
or relating to any of the foregoing and all collateral security and guarantees
given by any Person with respect to any of the foregoing.

 

(b) Notwithstanding the foregoing, the term
“Collateral”  (and  any  component  definition thereof) shall not include any
Excluded Asset. Notwithstanding anything to the contrary contained  herein,
immediately upon the ineffectiveness, lapse or termination of any restriction or
condition set forth in the definition of “Excluded Assets” in the Credit
Agreement that prevented the grant of a security interest in any right, interest
or other asset that would have, but for such restriction or condition,
constituted Collateral, the Collateral shall include, and the relevant Grantor
shall be deemed to have
automatically granted to the Agent, for the ratable benefit of the Secured Parties, a Lien on and security

 



H-5




interest in such previously restricted or conditioned right, interest or other
asset, as the case may be, as if such restriction or condition had never been in
effect.

 

ARTICLE 3

Representations and Warranties

 

The Grantors, jointly and severally, represent and warrant to the Agent as of
the Closing Date and as and when required under the Credit Agreement, for the
benefit of the Secured Parties, that:

 

Section 3.01. Title, Perfection and Priority. Subject to the Legal Reservations
and Section    5.11(c) of the Credit Agreement, (a) this Security Agreement is
effective to create a legal, valid and enforceable Lien on and security interest
in the Collateral in favor of the Agent for the benefit of the Secured Parties
and (b) subject to satisfaction of the Perfection Requirements, the Agent will
have a fully perfected First Priority Lien on such Collateral securing the
Secured Obligations to the extent required hereby. Each Grantor has good and
valid rights in the Collateral that is material to the conduct of its business
with respect to which it has purported to grant a security interest hereunder
and has full power and authority to grant to the Agent, for the ratable benefit
of the Secured Parties, a Lien on and security interest in such Collateral
pursuant hereto and to execute, deliver and perform its obligations in
accordance with the terms of this Security Agreement, without the consent or
approval of any other person other than any consent or approval that has
been obtained.

 

Section 3.02.Intellectual Property.

 

(a) Upon filing and recordation of appropriate financing statements with the
Secretary of State (or equivalent office) of the state of organization of such
Grantor and the filing of the Intellectual Property Security Agreement with the
United States Copyright Office or the United States Patent and Trademark Office,
as applicable, (to the extent that a security interest may be perfected by such
filing), the Agent shall have a fully perfected First Priority Lien on the
Collateral constituting United States issuances of, registrations for, or
applications for registration of Patents, Trademarks and Copyrights under the
UCC and the laws of the United States for the ratable benefit of the Secured
Parties, and such perfected security interests shall be enforceable as such as
against any and all creditors of and purchasers from the Grantors, subject to
the Legal Reservations.

 

(b) Schedules 10(a) and 10(b) of the Cumulative Perfection Certificate set forth
a true and accurate list of all (i) United States issuances of, registrations
for, or applications for registration of Patents, Trademarks and Copyrights
owned by a Grantor and (ii) material Licenses pursuant to which a Grantor is
granted an exclusive license of any registered or applied for Copyright.

 

(c) The Grantors are the sole and exclusive owners of the entire right, title,
and interest in and to the Intellectual Property set forth in Schedules 10(a)
and 10(b) of the Cumulative Perfection Certificate, and own or have the valid
right to use all other Intellectual Property used in or necessary to conduct
their businesses, other than, in each case, to the extent any such failure to
own or have the right to use would not reasonably be expected to have a Material
Adverse Effect.

 

(d) The conduct of such Grantor’s business does not infringe upon or otherwise
violate any Intellectual Property owned or controlled by a third party, other
than to the extent such infringement or violation would not reasonably be
expected to have a Material Adverse Effect, and no claim thereof is pending or,
to such Grantor’s knowledge, threatened.

 

(e) As of the Closing Date, and to the knowledge of the Grantors, no Grantor, is
aware of any third-party claim (i) that any of its owned Intellectual Property
is invalid or unenforceable, or (ii)

 



H-6




challenging such Grantor’s rights to such owned Intellectual Property, other
than, in each case, to the extent any such third-party claim would not
reasonably be expected to have a Material Adverse Effect, and, to the knowledge
of the Grantors, no Grantor is aware of any infringement by any third party on
any Intellectual Property Collateral necessary to conduct its businesses as
presently conducted, except for any infringement that would not reasonably be
expected to have a Material Adverse Effect.

 

Section 3.03.Pledged Collateral.

 

(a) As of the Closing Date (or, in the case of any Grantor that becomes a party
to this Security Agreement after the Closing Date, as of the date of delivery by
such Grantor of a Perfection Certificate Supplement to the Agent), (i) all
Pledged Stock and all Pledged Debt has been duly authorized and validly issued
(to the extent such concepts are relevant with respect to such Pledged
Collateral) by the issuer thereof and, in the case of Pledged Stock, is fully
paid and non-assessable, (ii) each Grantor is the direct owner, beneficially and
of record, of the Pledged Stock described in Schedule 8 of the Cumulative
Perfection Certificate as held by such Grantor, (iii) each Grantor holds the
Pledged Stock and Pledged Debt described in Schedules 8 and 9 of the Cumulative
Perfection Certificate as held by such Grantor free and clear of all Liens
(other than Permitted Liens) and (iv) each Grantor has delivered all Pledged
Collateral (to the extent represented or evidenced by a certificate, instrument
or other transferable document) issued to or held by such Grantor on the Closing
Date to the Agent, accompanied by undated instruments of transfer or assignment
duly executed in blank (or in the case of uncertificated Pledged Stock, a
control agreement), in each case, in form and substance reasonably acceptable to
the Agent.

 

(b) As of the Closing Date, except as described in Schedule 8 of the Perfection
Certificate, there are no outstanding warrants, options or other rights to
purchase, or shareholder, voting trust or similar agreements outstanding with
respect to, or property that is convertible into, or that requires the issuance
or sale of, any Pledged Stock.

 

Section 3.04. Perfection Certificate. The Cumulative Perfection Certificate has
been duly prepared, completed and executed and the certifications set forth
therein are true and correct in all material respects as of the Closing Date.

 

Section 3.05. Credit Agreement Representations and Warranties. Each Grantor
represents and warrants that the representations and warranties set forth in
Article 3 of the Credit Agreement as they relate to such Grantor, each of which
is incorporated herein by reference, are true and correct, and the Agent shall
be entitled to rely on each of such representations and warranties as if they
were fully set  forth herein; provided that each such reference in each such
representation and warranty to the  Borrower’s knowledge shall, for the purposes
of this Section 3.05, be deemed to be a reference to such Grantor’s knowledge.

 

Section 3.06. Information. Each Grantor hereby represents and warrants that (i)
it has obtained adequate information pertaining to the business, condition
(financial or otherwise), operations, performance, properties and prospects of
each other Grantor to evaluate its decision to enter into this Security
Agreement, (ii) neither the Agent nor any other Secured Party has any fiduciary
relationship with or duty to any Grantor hereunder or any other Loan Document
and the relationship between any Grantor, on the one hand, and the Agent or any
other Secured Party, on the other hand, in connection herewith is solely that of
debtor and creditor and (iii) no joint venture is created by this Security
Agreement.

 



H-7




ARTICLE 4

Covenants

 

From the Closing Date, and thereafter until the Termination Date:

 

Section 4.01.General.

 

(a)



Authorization to File Financing Statements; Ratification. (a)EachGrantorhereby

(i) authorizes the Agent at any time and from time to time to file (A) all
financing statements (including fixture filings) and amendments thereof or
continuation statements with respect thereto with respect to the Collateral
naming such Grantor as debtor and the Agent as secured party and (B) the
applicable Intellectual Property Security Agreements with the United States
Patent and Trademark Office and the United States Copyright Office for the
purpose of perfecting, enforcing, maintaining or protecting the Lien of the
Agent in United States issuances of, registrations for, or applications for
registration of Patents, Trademarks and Copyrights (in each case, to the extent
constituting Collateral) and naming such Grantor as debtor and the Agent as
secured party, (ii) subject to the terms of the Loan Documents, agrees to take
such other actions at its expense as may from time to time be necessary,
advisable or otherwise reasonably requested by the Agent (and authorizes the
Agent to take any such other actions, which the Agent has no obligation to take)
in order to establish and maintain a First Priority, valid, enforceable (subject
to the Legal Reservations) and perfected security interest in and Lien on the
Collateral. The Grantors shall pay any applicable filing fees, recordation fees
and related expenses relating to the foregoing in accordance with and subject to
the limitations under Section 9.03(a) of the Credit Agreement. Any financing
statement filed by the Agent may be filed in any filing office  in  any
applicable UCC jurisdiction and may (i) indicate the Collateral (A) as “all
assets”, “all assets, whether now owned or hereafter acquired and wherever
located” or words of similar effect, (B) as being equal or lesser in scope or
with greater detail or (C) by any other description which reasonably
approximates the description contained in this Security Agreement and (ii)
contain any other information required by part 5 of Article 9 of the UCC of such
jurisdiction for the sufficiency or filing office acceptance of any financing
statement, continuation statement or amendment, including in each case to the
extent applicable, whether the Grantor is an organization, the type of
organization and any organization identification number issued to the Grantor.

 

(b) Further Assurances. Each Grantor shall at its own expense take any and all
actions reasonably necessary to defend title to the Collateral against all
Persons (other than Persons holding Permitted Liens on such Collateral that have
priority over the Agent’s Lien) and to defend the Lien of and security interest
of the Agent in the Collateral and the priority thereof against any Lien that is
not a Permitted Lien.

 

(c) Change of Name, Etc. Each Grantor shall promptly, but at any event within 60
days (or such longer period as the Agent may agree in its reasonable
discretion), without any requirement to obtain Secured Party consent, notify the
Agent in writing of any change in (i) the legal name of any Grantor, (ii) the
identity or type of organization or corporate structure of any Grantor, (iii)
the jurisdiction of organization of any Grantor or (iv) the chief executive
office of any Grantor, and shall at its own expense make all filings (or, if
requested by the Agent, promptly provide any information reasonably requested by
the Agent to assist the Agent in preparing and making all such filings at such
Grantor’s expense) under the UCC of the applicable jurisdiction or other
applicable law and take all other actions, in each case reasonably requested by
the Agent and deemed by the Agent to be necessary or reasonable and appropriate
to ensure that the Agent shall continue at all times following such change to
have a valid, legal, enforceable (subject to the Legal Reservations) and
perfected First Priority Lien in such Collateral for its benefit and the benefit
of the other Secured Parties.

 



H-8




Section 4.02.Pledged Collateral.

 

(a) Delivery of Certificated Securities and Instruments. Each Grantor will, with
respect to any Pledged Collateral not delivered to the Agent on the Closing
Date, hold in trust for the Agent upon receipt and (x) if the event giving rise
to the obligation under this Section 4.02(a) occurs during the first three
Fiscal Quarters of any Fiscal Year, on or before the date on which financial
statements are required to be delivered pursuant to Section 5.01(a) of the
Credit Agreement for the Fiscal Quarter in which the relevant event occurred, or
(y) if the event giving rise to the obligation under this Section 4.02(a) occurs
during the fourth Fiscal Quarter of any Fiscal Year, on or before the date that
is 60 days after the end of such Fiscal Quarter (or in each case such longer
period as the Agent may reasonably agree), deliver to the Agent for the benefit
of the Secured Parties any (1) certificated securities representing or
evidencing Pledged Collateral and (2) Instruments (other than any Instrument
under which the only relevant obligors
are Loan Parties) (A) in each case under this clause (2), having an outstanding balance in excess of

$7,500,000 and (B) in each case under clauses (1) and (2), constituting
Collateral received after the Closing Date, accompanied by undated instruments
of transfer or assignment duly executed in blank. Notwithstanding anything to
the contrary in this Security Agreement or any other Loan Document, no Grantor
shall be required to deliver any Tangible Chattel Paper or Document to the Agent
or for the benefit of any Secured Party.

 

(b) Uncertificated Securities and Pledged Collateral. With respect to any
partnership  interest or limited liability company interest owned by any Grantor
which is required to be pledged to the Agent pursuant to the terms hereof (other
than a partnership interest or limited liability company interest held by a
clearing corporation, securities intermediary or other financial intermediary of
any kind) but which is not represented by a certificate and which is not a
Security for purposes of the UCC, such
Grantor shall not permit any issuer of such partnership interest or limited liability company interest to

(i)



enter into any agreement with any Person, other than the Agent or any holder of
a Permitted Lien, whereby such issuer effectively gives “control” of such
partnership interest or limited liability company interest (as applicable) under
the UCC to such Person, or (ii) allow such partnership interest or limited
liability company interest (as applicable) to become a Security unless such
Grantor complies with the procedures set forth in Section 4.02(a) within the
time period prescribed therein. Each Grantor which is  an issuer of any
uncertificated Pledged Collateral described in this Section 4.02(b) hereby
agrees to comply with all instructions from the Agent without such Grantor’s
further consent, in each case subject to the notice requirements set forth in
Section 5.01(a)(iv) hereof.

 

(c) Registration in Nominee Name; Denominations. The Agent, on behalf of the
Secured Parties, shall hold certificated Pledged Collateral required to be
delivered to the Agent under clause (a) above in the name of the applicable
Grantor, endorsed or assigned in blank or in favor of the Agent, but at any time
when an Event of Default has occurred and is continuing, upon at least three
Business Days’ prior notice to the Borrower, the Agent shall have the right (in
its sole and absolute discretion) to hold the certificated or uncertificated
Pledged Collateral in its own name as pledgee, or in the name of its nominee (as
pledgee or as sub-agent). At any time when an Event of Default has occurred and
is continuing, the Agent shall have the right to exchange the certificates
representing Pledged Collateral for certificates of smaller or larger
denominations for any purpose consistent with this Security Agreement.

 

(d)



Exercise of Rights in Pledged Collateral. It is agreed that:

 

(i) without in any way limiting the foregoing and subject to clause (ii) below,
each Grantor shall have the right to exercise all voting rights or other rights
relating to the Pledged Collateral for any purpose that does not violate this
Security Agreement, the Credit Agreement or any other Loan Document;

 



H-9




(ii) each Grantor will permit the Agent or its nominee at any time when an Event
of Default has occurred and is continuing to exercise the rights and remedies
provided under Section 5.01(a)(iv) (subject to the notice requirements set forth
therein); and

 

(iii) subject to Section 5.01(a)(iv) (including the notice requirements set
forth therein), each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral; provided that any non-cash dividends or other
distributions that would constitute Pledged Collateral, whether resulting from a
subdivision, combination or reclassification of the outstanding Capital Stock of
the issuer of any Pledged Collateral or received in exchange for Pledged
Collateral or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall, to the extent constituting
Collateral, be and become part of the Pledged Collateral, and, if received by
any Grantor, shall be held in trust for the Agent, segregated from the property
of such Grantor and delivered to the Agent as and to the extent required by
clause (a) above.

 

(a) Return of Pledged Collateral. So long as no Event of Default has occurred
and is continuing, in accordance with Article 8 of the Credit Agreement, the
Agent shall promptly deliver to the applicable Grantor at such Grantor’s expense
(without recourse and without any representation or warranty) any Pledged
Collateral in its possession if requested to be delivered to the issuer or
holder thereof in connection with any action or transaction that is permitted or
not restricted by the Credit Agreement; provided that the Lien and security
interest granted to the Agent hereunder shall not be released except in
accordance with Section 7.12.

 

Section 4.03.   Intellectual Property.  (a) At any time when an Event of Default
has occurred    and is continuing, promptly upon the written request of the
Agent, each Grantor will (i) use its commercially reasonable efforts to obtain
all consents and approvals necessary or appropriate for the assignment to or for
the benefit of the Agent of any material License included in the Collateral held
by such Grantor in the U.S. to enable the Agent to enforce the Lien and security
interests granted hereunder and (ii) to the extent required pursuant to any
material License included in the Collateral in the U.S. under which such Grantor
is the licensee, deliver to the licensor thereunder any notice of the grant of
the Lien and security interest hereunder or such other notices required to be
delivered thereunder in order to permit the Lien or security interest created or
permitted to be created hereunder pursuant to the terms of such License.

 

(b) Each Grantor shall notify the Agent reasonably promptly if it knows that any
application for or registration of any Patent, Trademark or Copyright (now or
hereafter existing) constituting Collateral owned by a Grantor will become
abandoned or dedicated to the public, (other than expirations of registrations
at the end of their statutory term), or of any final determination in any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any court abandoning such Grantor’s ownership of any such
Patent, Trademark or Copyright constituting Collateral, or adversely affecting
its right to register the same or to keep and maintain the same, except, in each
case, to the extent the same is permitted or not restricted by the Credit
Agreement or where the same, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

 

(c) In the event that any Grantor files an application for the registration of
any Patent, Trademark or Copyright constituting Collateral with the United
States Patent and Trademark Office or the United States Copyright Office or
acquires any such application or registration constituting Collateral by
purchase or assignment, in each case, after the Closing Date (and other than as
a result of an application
that is then subject to an Intellectual Property Security Agreement or Intellectual Property Security

 



H-10




Agreement Supplement becoming registered), it shall, on or before the date on
which financial statements are required to be delivered pursuant to Section
5.01(a) of the Credit Agreement for the Fiscal Quarter in which the relevant
event occurred, notify the Agent thereof and, reasonably promptly following the
Agent’s request, execute and deliver to the Agent, at such Grantor’s sole cost
and expense, any Intellectual Property Security Agreement or Intellectual
Property Security Agreement Supplement, as applicable, or other instrument as
the Agent may reasonably request and require to evidence the Agent’s security
interest in such registered Patent, Trademark or Copyright (or application
therefor), and the General Intangibles of such Grantor relating thereto or
represented thereby.

 

(d) Each Grantor shall take all actions necessary or reasonably requested by
the Agent (except, in each case, as its reasonable business judgment dictates
otherwise) to (i) maintain and pursue each application and to obtain and
maintain the registration of each material Patent, Trademark and Copyright
included in the Collateral (now or hereafter existing) owned by a Grantor,
including by filing applications for renewal, affidavits of use, affidavits of
noncontestability and, if consistent with good business judgment, by initiating
opposition and interference and cancellation proceedings against third parties,
(ii) maintain and protect the secrecy or confidentiality of its material Trade
Secrets, (iii) and maintain the current level or quality and standards of any
products or services offered by it under such Intellectual Property Collateral,
and (iv) otherwise protect and preserve such Grantor’s rights in, and the
validity or enforceability of, its Intellectual Property Collateral, in each
case of the foregoing, except where failure to do so (A) would not reasonably be
expected to result in a Material Adverse Effect, or (B) is otherwise permitted
under the Credit Agreement.

 

(e) Each Grantor (i) shall promptly notify the Agent of any infringement of such
Grantor’s
Patents, Trademarks, Copyrights or Trade Secrets constituting Collateral of which it becomes aware and

(ii)



shall take such actions as its reasonable business judgment dictates to protect
such Patent, Trademark, Copyright or Trade Secret, in each case of (i) and (ii),
except where such infringement or failure to take such actions would not
reasonably be expected to cause a Material Adverse Effect.

 

Section 4.04.  Commercial Tort Claims.  After the Closing Date, (x) if the event
giving rise to   the obligation under this Section 4.04 occurs during the first
three Fiscal Quarters of any Fiscal Year, on or before the date on which
financial statements are required to be delivered pursuant to Section 5.01(a) of
the Credit Agreement for the Fiscal Quarter in which the relevant event
occurred, or (y) if the event giving rise to the obligation under this Section
4.04 occurs during the fourth Fiscal Quarter of any Fiscal Year, on or before
the date that is 60 days after the end of such Fiscal Quarter (or in each case
such longer period as the Agent may reasonably agree), each relevant Grantor
shall notify the Agent of any Commercial Tort Claim (to the extent that such
claim has been asserted in judicial proceedings or a Grantor otherwise has
knowledge of such claim) with an individual value (as reasonably estimated by
the Borrower) in excess of $5,000,000 acquired by it, together with an update to
Schedule 11 of the Cumulative Perfection Certificate containing a summary
description thereof, and such Commercial Tort Claim (and the Proceeds thereof)
shall automatically constitute Collateral, all upon the terms of this Security
Agreement.

 

Section 4.05. Insurance.  Subject to any Acceptable Intercreditor Agreement then
in effect,  except to the extent otherwise permitted to be retained by any
Grantor or applied by any Grantor pursuant to the terms of the Loan Documents,
the Agent shall, at the time any proceeds of any insurance are distributed to
the Secured Parties, apply such proceeds in accordance with Section 5.04 hereof.

 

Section 4.06. Grantors Remain Liable. (a) Each Grantor (rather than the Agent or
any Secured Party) shall remain liable (as between itself and any relevant
counterparty) to observe and perform all the conditions and obligations to be
observed and performed by it under any Contract constituting or relating to the
Collateral, all in accordance with the terms and conditions thereof. Neither the
Agent nor any other

 



H-11




Secured Party shall have any obligation or liability under any Contract by
reason of or arising out of this Security Agreement or the other Loan Documents
or the receipt by the Agent or any other Secured Party of any payment relating
to such Contract pursuant hereto or thereto, nor shall the Agent or any other
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Contract, to make any payment, to make any
inquiry as to the nature or sufficiency of any performance or to collect the
payment of any amounts which may have been assigned to them or to which they may
be entitled at any time or times.

 

(b) Each Grantor assumes all liability and responsibility in connection with the
Collateral now owned or hereafter acquired by it, and the liability of such
Grantor to pay the Secured Obligations shall in no way be affected or diminished
by reason of the fact that such Collateral may be lost, destroyed, stolen,
damaged or for any reason whatsoever unavailable to such Grantor.

 

(c) Notwithstanding anything herein to the contrary, each Grantor (rather than
the Agent or any Secured Party) shall remain liable under each of the Accounts
to observe and perform all of the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the  terms of any agreement
giving rise to such Accounts. Neither the Agent nor any other Secured Party
shall have any obligation or liability under any Account (or any agreement
giving rise thereto) by reason of or arising out of this Security Agreement or
the other Loan Documents or the receipt by the Agent or any other Secured Party
of any payment relating to such Account pursuant hereto or thereto, nor shall
the Agent or any other Secured Party be obligated in any manner to perform any
of the obligations of any Grantor under or pursuant to any Account (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by them or as to the
sufficiency of any performance by any party under any Account (or any agreement
giving rise thereto), to present or file any claim, to take any action to
enforce any performance or to collect the payment of any amounts which may have
been assigned to them or to which they may be entitled at any time or times.

 

ARTICLE 5

Remedies

 

Section 5.01.   Remedies.  (a) Each Grantor agrees that, at any time when an
Event of Default   has occurred and is continuing, the Agent may exercise any or
all of the following rights and remedies at the same or different times and from
time to time (in addition to the rights and remedies existing under applicable
Requirements of Law):

 

(i) the rights and remedies provided in this Security Agreement, the Credit
Agreement, or any other Loan Document; provided that this Section 5.01(a) shall
not be understood to limit any rights available to the Agent and to the other
Secured Parties prior to an Event of Default;

 

(ii) the rights and remedies available to a secured party under the UCC (whether
or not the UCC applies to the affected Collateral) or under any other applicable
Requirements of Law (including, without limitation, any law governing the
exercise of a bank’s right of setoff or bankers’ Lien) when a debtor is in
default under a security agreement;

 

(iii)



with or without the consent of, notice (except as specifically provided in Section

7.01 or elsewhere herein), demand or advertisement of any kind to any Grantor or
any other Person, but, subject to the terms of any applicable lease agreements,
personally, or by agents or attorneys, enter the premises of any Grantor where
any Collateral is located (through self-help and without judicial process) to
collect, receive, assemble, process, appropriate, sell, lease, assign,
grant an option or options to purchase or otherwise dispose of, deliver, or realize upon, the

 



H-12




Collateral or any part thereof in one or more parcels at one or more public or
private sales (which sales may be adjourned or continued from time to time with
or without notice and may take place at such Grantor’s premises or elsewhere),
for cash, on credit or for future delivery without assumption of any credit
risk, and upon such other terms as the Agent may deem commercially reasonable;

 

(iv) upon at least three Business Days’ prior written notice to the Borrower and
in accordance with applicable law (including but not limited to the FINRA
regulations related to broker-dealers), (1) transfer and register in its name or
in the name of its nominee the whole or any part of the Pledged Collateral, (2)
exercise the voting and all other rights as a holder with respect to the Pledged
Collateral (whereupon the voting and other rights of such Grantor described in
Section 4.02(d)(i) above shall immediately cease such that the Agent shall have
the sole right to exercise such voting and other rights while the relevant Event
of Default has occurred and is continuing), (3) collect and receive cash
dividends, interest, principal and other distributions made on the Pledged
Collateral (it being understood that all Stock Rights received by any Grantor
after receipt of such notice while the relevant Event of Default has occurred
and is continuing shall be received in trust for the benefit of the Agent,
segregated from the property of such Grantor and forthwith paid over to the
Agent in the same form as so received (with any necessary endorsements)) and (4)
otherwise act with respect to the Pledged Collateral as though the Agent was the
outright owner thereof; and

 

(v) to take possession of the Collateral or any part thereof, by directing such
Grantor in writing to deliver the same to the Agent at any reasonable place or
places designated by the Agent, in which event such Grantor shall at its
own expense:

 

(1) forthwith cause the same to be moved to the place or places so designated by
the Agent and there delivered to the Agent;

 

(2) store and keep any Collateral so delivered to the Agent at such place or
places pending further action by the Agent; and

 

(3) while the Collateral shall be so stored and kept, provide such security  and
maintenance services as shall be reasonably necessary to protect the same and to
preserve and maintain it in good condition.

 

(b) Each Grantor acknowledges and agrees that compliance by the Agent, on behalf
of the Secured Parties, with any applicable state or federal Requirements of Law
in connection with a disposition of the Collateral will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

 

(c) The Agent shall have the right in any public sale and, to the extent
permitted by applicable Requirements of Law, in any private sale, to purchase
for the benefit of the Agent and the Secured Parties, all or any part of the
Collateral so sold, free of any right of equity redemption, which right of
equity redemption each Grantor hereby expressly waives and releases. For
purposes of bidding and making settlement or payment of the purchase price for
all or a portion of the Collateral sold at any such sale made in accordance with
the UCC or other applicable laws, including, without limitation, the Bankruptcy
Code, the Agent, as agent for and representative of the Secured Parties, shall
be entitled to credit bid and use and apply the Secured Obligations (or any
portion thereof) as a credit on account of the purchase price for any Collateral
payable by the Agent at such sale, such amount to be apportioned ratably to the
Secured Obligations of the Secured Parties in accordance with the respective pro
rata shares of such Secured Obligations in accordance with the Credit Agreement.

 



H-13




(d) Until the Agent is able to effect a sale, lease, transfer or other
disposition of any particular Collateral under this Section 5.01, the Agent
shall have the right to hold or use such Collateral, or any part thereof, to the
extent that it deems appropriate for the purpose of preserving such Collateral
or the value of such Collateral, or for any other purpose deemed reasonably
appropriate by the Agent. At  any time when an Event of Default has occurred and
is continuing, the Agent may, if it so elects, seek the appointment of a
receiver or keeper to take possession of any Collateral and to enforce any of
the Agent’s remedies (for the benefit of the Agent and Secured Parties), with
respect to such appointment without prior notice or hearing as to
such appointment.

 

(e) Notwithstanding the foregoing except as otherwise required by applicable
Requirements of Law that cannot be waived, the Agent shall not be required to
(i) make any demand upon, or pursue or exhaust any of its rights or remedies
against, the Grantors, any other obligor, guarantor, pledgor or any other Person
with respect to the payment of the Secured Obligations or to pursue or exhaust
any of its rights or remedies with respect to any Collateral therefor or any
direct or indirect guarantee thereof, (ii) marshal the Collateral or any
guarantee of the Secured Obligations or to resort to the Collateral or any such
guarantee in any particular order, or (iii) effect a public sale of
any Collateral.

 

(f) Each Grantor recognizes that the Agent may be unable to effect a public sale
of any or all the Pledged Collateral and may be compelled to resort to one or
more private sales thereof. Each Grantor also acknowledges that any private sale
may result in prices and other terms less favorable to the seller than if such
sale were a public sale and, notwithstanding such circumstances, agrees that no
such private sale shall be deemed to have been made in a commercially
unreasonable manner solely by virtue of such sale being private. The Agent shall
be under no obligation to delay a sale of any of the Pledged Collateral for the
period of time necessary to permit any Grantor or the issuer of any Pledged
Collateral to register such securities for public sale under the Securities Act
of 1933, as amended, or under applicable state securities Requirements of Law,
even if any Grantor and the issuer would agree or has requested to do so.

 

(g) Notwithstanding any other provision in this Security Agreement or any other
Loan Document to the contrary, the Agent and each Secured Party (by its
acceptance of the benefits of this Security Agreement) acknowledge and agree
that the exercise of rights or remedies with respect to certain Collateral and
the enforcement of any security interests therein may be limited or restricted
by, or require one or more consents, authorizations, approvals or licenses
under, any Requirement of Law (including but not limited to FINRA regulations
related to broker-dealers). In furtherance of the foregoing, the Agent,  on
behalf of the Secured Parties, acknowledges that, to the extent required by any
Regulatory Supervisory Organization, the direct and indirect ownership of any
Broker-Dealer Subsidiary (the “Affected Pledged Stock”), together with the
voting rights in such Affected Pledged Stock, shall each remain with the
Grantors even if an Event of Default has occurred and is continuing, (i) unless
such Regulatory Supervising Organization shall have given its prior consent to
the change in ownership of such Affected Pledged Stock by transfer to an
acquirer whether by purchase at a public or private sale of such Affected
Pledged Stock or by merger or other transfer effecting a change in ownership in
such Affected Pledged Stock, or to the exercise of such rights to effect a
change in ownership of such Affected Pledged Stock by the Agent, a receiver,
trustee, conservator or other agent duly appointed in accordance with applicable
law or (ii) until the earlier of (A) the date that the transferee of such
Affected Pledged Stock is approved as the owner of such Affected Pledged Stock
pursuant to all applicable rules and regulations of such Regulatory Supervising
Organization or (B) such earlier date that such change in ownership or other
transfer of such Affected Pledged Stock is permitted pursuant to all applicable
rules and regulations of such Regulatory Supervising Organization. The Grantors
shall, upon the occurrence and during the continuance of an Event of Default, at
the Agent’s request, promptly file or cause to be filed such applications for
approval and shall take such other actions reasonably required by the Agent to
obtain such Regulatory Supervising Organization approvals or consents as the
Agent determines are necessary or advisable to transfer
ownership and control to the Agent, on behalf of the Secured Parties, or their successors, assigns or

 



H-14




designees of the Affected Pledged Stock held by the Grantors. To enforce the
provisions of this subsection, the Agent is empowered to request the appointment
of a receiver from any court of competent jurisdiction. To the extent permitted
by FINRA regulations, such receiver shall be instructed to seek from each
Regulatory Supervising Organization a transfer of any such Affected Pledged
Stock for the purpose of seeking a purchaser or other transferee to whom it will
ultimately be transferred. Upon the occurrence and during the continuance of an
Event of Default, at the Agent’s request, the Grantors shall further use their
commercially reasonable efforts to assist in obtaining approval of each
Regulatory Supervising Organization, if required, for any action or transactions
contemplated hereby, including, without limitation, the preparation, execution
and filing with such Regulatory Supervising Organization of the assignor’s or
transferor’s portion of any application for consent to the transfer of the
Affected Pledged Stock necessary or appropriate under such Regulatory
Supervising Organization’s rules and regulations for approval of the transfer or
assignment of any portion of the Affected Pledged Stock.

 

(h) Notwithstanding the foregoing, any rights and remedies provided in this
Section 5.01 shall be subject to any Acceptable Intercreditor Agreement then
in effect.

 

Section 5.02. Grantors’ Obligations upon Default.  Upon the request of the Agent
at any time  and from time to time when an Event of Default has occurred and is
continuing, each Grantor will:

 

(a) at its own cost and expense assemble and make available to the Agent, the
Collateral and all books and records relating thereto at any place or places
reasonably specified by the Agent, whether at such Grantor’s premises or
elsewhere; and

 

(b) subject to the terms of any applicable lease agreements, permit the Agent
and/or its representatives and/or agents, upon reasonable prior notice, to
enter, occupy and use any premises where all or any part of the Collateral, or
the books and records relating thereto, or both, are located, to take possession
of all or any part of the Collateral or the books and records relating thereto,
or both, to remove all or any part of the Collateral or the books and records
relating thereto, or both, and to conduct sales of the Collateral, without any
obligation to pay any Grantor for such use and occupancy.

 

Section 5.03. Intellectual Property License. Solely during the continuance of an
Event of  Default, each Grantor hereby grants to the Agent an irrevocable (until
the Termination Date), nonexclusive, royalty-free, worldwide license to use,
license or sublicense any Intellectual Property Collateral and Licenses now
owned or hereafter acquired by such Grantor, wherever the same may be located,
and including in such license reasonable access to all media in which any of
such licensed Intellectual Property Collateral and Licenses may be recorded or
stored and (in each case, to the extent not prohibited by any applicable
License) to all computer software and programs used for compilation or printout
thereof, to the extent such Grantor has the right to grant any such license;
provided that (a) such license granted to the Agent may be exercised only when
an Event of Default has occurred and is continuing and solely for the purpose of
enabling the Agent to exercise its rights and remedies hereunder and under
Requirements of Law with respect to the Collateral; (b) in the case of
Trademarks, such license shall be subject to sufficient rights of quality
control and inspection in favor of the applicable Grantor to avoid the
invalidation of such Trademarks; and (c) such license shall be subject to, and
not violate, any Licenses or agreements between Grantor and a third party
applicable to the licensed Intellectual Property; provided,  however, that any
license or sublicense entered into by the Agent in accordance herewith shall
survive in accordance with its terms and run with and be binding upon such
licensed or sublicensed Intellectual Property notwithstanding any subsequent
waiver or cure of an Event of Default or the termination of this
Security Agreement.

 

Section 5.04. Application of Proceeds. (a) Subject to any Acceptable
Intercreditor Agreement then in effect, the Agent shall apply the proceeds of
any collection, sale, foreclosure or other realization of

 



H-15




any Collateral, as well as any Collateral consisting of Cash, as set forth in
Section 2.18(b) of the Credit Agreement.

 

(b)     Except as otherwise provided herein or in any other Loan Document, the
Agent shall     have absolute discretion as to the time of application of any
such proceeds, money or balance in accordance with this Security Agreement. Upon
any sale of Collateral by the Agent (including pursuant  to a power of sale
granted by statute or under a judicial proceeding), a receipt by the Agent or of
the officer making the sale of such proceeds, moneys or balances shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Agent or such
officer or be answerable in any way for the misapplication thereof. It is
understood that the Grantors shall remain jointly and severally liable to the
extent of any deficiency between the amount of the proceeds of the Collateral
and the aggregate amount of the Secured Obligations.

 

ARTICLE 6

Account Verification; Attorney in Fact; Proxy

 

Section 6.01. Account Verification. The Agent may at any time and from time to
time when an Event of Default has occurred and is continuing and upon at least
three Business Days’ prior written notice to the relevant Grantor, in the
Agent’s own name, in the name of a nominee of the Agent, or in the name of any
Grantor, communicate (by mail, telephone, facsimile, email or otherwise) with
the Account Debtors of such Grantor, parties to Contracts with such Grantor and
obligors in respect of Instruments of such Grantor to verify with such Persons,
to the Agent’s reasonable satisfaction, the existence, amount, terms of, and any
other matter relating to, Accounts, Contracts, Instruments, Chattel Paper,
payment intangibles and/or other Receivables that constitute Collateral.

 

Section 6.02. Authorization for the Agent to Take Certain Action. (a) Each
Grantor hereby irrevocably authorizes the Agent and appoints the Agent (and all
officers, employees or agents designated by the Agent) as its true and lawful
attorney in fact for the purpose of carrying out the provisions of this Security
Agreement, including: (i) at any time and from time to time in its sole
discretion, if an Event of Default has occurred and is continuing, to contact
and enter into one or more agreements with the issuers of uncertificated
securities that constitute Pledged Collateral or with securities intermediaries
holding Pledged Collateral as may be necessary or advisable to give the Agent
Control over such Pledged Collateral in accordance with the terms hereof; (ii)
at any time when an Event of Default has occurred and is continuing, in the sole
discretion of the Agent (in the name of such Grantor or otherwise), (A) to
endorse and collect any cash proceeds of the Collateral and to apply the
proceeds of any Collateral received by the Agent to the Secured Obligations as
provided herein or in the Credit Agreement or any other Loan Document, subject
to the terms of any Acceptable Intercreditor Agreement then in effect, (B) to
demand payment or enforce payment of any Receivable in the name of the Agent or
such Grantor and to endorse any check, draft and/or any other instrument for the
payment of money relating to any such Receivable, (C) to sign such Grantor’s
name on any invoice or bill of lading relating to any Receivable, any draft
against any Account Debtor of such Grantor, and/or any assignment and/or
verification of any Receivable, (D) to exercise all of any Grantor’s rights and
remedies with respect to the collection of any
Receivable and any other Collateral, (E) to settle, adjust, compromise, extend or renew any Receivable,

(F) to settle, adjust or compromise any legal proceedings brought to collect any
Receivable, (G) to prepare, file and sign such Grantor’s name on a proof of
claim in bankruptcy or similar document against any Account Debtor of such
Grantor, (H) to prepare, file and sign such Grantor’s name on any notice of
Lien, assignment or satisfaction of Lien or similar document in connection with
any Receivable, (I) to change the address for delivery of mail addressed to such
Grantor to such address as the Agent may designate and to receive, open and
dispose of all mail addressed to such Grantor (provided copies of such
mail are provided to such Grantor), (J) to discharge past due taxes, assessments, charges, fees or Liens on

 



H-16




the Collateral (except for Permitted Liens), (K) to make, settle and adjust
claims in respect of Collateral under policies of insurance and endorse the name
of such Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and (L) to obtain or maintain the
policies of insurance of the types referred to in Section 5.05 of the Credit
Agreement or to pay any premium in whole or in part relating thereto; and (iii)
to do all other acts and things or institute any proceedings which the Agent may
reasonably deem to be necessary or advisable (pursuant to this Security
Agreement and the other Loan Documents and in accordance with applicable law) to
carry out the terms of this Security Agreement and to protect the interests of
the Secured Parties; and, when and to the extent required pursuant to Section
9.03(a) of the Credit Agreement, such Grantor agrees to reimburse the Agent for
any payment made in connection with this paragraph or any expense (including
reasonable and documented out-of-pocket attorneys’ fees, court costs and
expenses) and other charges related thereto incurred by the Agent in connection
with any of the foregoing (it being understood that any such sums shall
constitute additional Secured Obligations); provided that, this authorization
shall not relieve such Grantor of any of its obligations under this Security
Agreement or under the Credit Agreement; provided,  however, that nothing herein
contained shall be construed as requiring or obligating the Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby.

 

(b)All acts of such attorney or designee are hereby ratified and approved by
the Grantors.

 

Section 6.03. PROXY. SUBJECT TO THE LAST SENTENCE  OF THIS SECTION 6.03,  EACH
GRANTOR HEREBY IRREVOCABLY (UNTIL THE TERMINATION DATE) CONSTITUTES AND APPOINTS
THE AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (SUCH APPOINTMENT IS IRREVOCABLE AND
COUPLED WITH AN INTEREST AND IS AS FURTHER SET FORTH IN SECTION 6.02 ABOVE) WITH
RESPECT TO THE PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE SUCH PLEDGED
COLLATERAL (IN ACCORDANCE WITH THE TERMS HEREOF), WITH FULL POWER OF
SUBSTITUTION TO DO SO. IN ADDITION TO THE RIGHT TO VOTE ANY SUCH PLEDGED
COLLATERAL, THE APPOINTMENT OF THE AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL
INCLUDE THE RIGHT TO EXERCISE (IN ACCORDANCE WITH THE TERMS HEREOF) ALL OTHER
RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF SUCH PLEDGED
COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS
OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH
MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE
NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED COLLATERAL
ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER
OF SUCH PLEDGED COLLATERAL OR ANY OFFICER OR AGENT THEREOF), IN EACH CASE, ONLY
WHEN AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, UPON THREE BUSINESS
DAYS’ PRIOR WRITTEN NOTICE TO THE BORROWER.

 

Section 6.04. NATURE OF  APPOINTMENT;  LIMITATION  OF  DUTY.  THE APPOINTMENT OF
THE AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE 6 IS COUPLED WITH AN
INTEREST AND SHALL BE IRREVOCABLE UNTIL THE TERMINATION DATE OR, AS TO ANY
GRANTOR, IF EARLIER, THE DATE SUCH GRANTOR IS RELEASED FROM ITS OBLIGATIONS
HEREUNDER PURSUANT TO SECTION 7.12 HEREOF. NOTWITHSTANDING ANYTHING CONTAINED
HEREIN, NEITHER THE AGENT, NOR ANY OTHER SECURED PARTY, NOR ANY OF THEIR
RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES
SHALL HAVE ANY DUTY TO
EXERCISE ANY RIGHT OR POWER GRANTED HEREUNDER OR OTHERWISE OR TO

 



H-17




PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY
DELAY IN DOING SO, EXCEPT TO THE EXTENT SUCH DAMAGES ARE ATTRIBUTABLE TO THE
GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OF SUCH PERSON AS FINALLY
DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL AND NON-APPEALABLE
DECISION BUT, IN ANY EVENT, SUBJECT TO SECTION 7.19 HEREOF; PROVIDED, THAT THE
FOREGOING EXCEPTION SHALL NOT BE CONSTRUED TO OBLIGATE THE AGENT TO TAKE OR
REFRAIN FROM TAKING ANY ACTION WITH RESPECT TO THE COLLATERAL.

 

ARTICLE 7

General Provisions

 

Section 7.01. Waivers. To the maximum extent permitted by applicable
Requirements of Law, each Grantor hereby waives notice of the time and place of
any judicial hearing in connection with the Agent’s taking possession of the
Collateral or of any public sale or the time after which any private sale  or
other disposition of all or any part of the Collateral may be made, including
without limitation, any and all prior notice and hearing for any prejudgment
remedy or remedies. To the extent such notice may not be waived under applicable
Requirements of Law, any notice made shall be deemed reasonable (and each
Grantor agrees that such notice is reasonable notice within the meaning of
Section 9-611 of the UCC or its equivalent in any other applicable
jurisdictions) if sent to any Grantor, addressed as set forth in Article 8, at
least 10 days prior to (a) the date of any such public sale or (b) the time
after which any such private disposition may be made. To the maximum extent
permitted by applicable Requirements of Law, each Grantor waives all claims,
damages, and demands against the Agent arising out of the repossession,
retention or sale of the Collateral, except those arising out of the gross
negligence, bad faith or willful misconduct of the Agent as determined by a
court of competent jurisdiction in a final and non-appealable judgment. To the
extent it may lawfully do so, each Grantor absolutely and irrevocably waives and
relinquishes the benefit and advantage of, and covenants not to assert against
the Agent, any valuation, stay (other than an automatic stay under any
applicable Debtor Relief Law), appraisal, extension, moratorium, redemption or
similar law and any and all rights or defenses it may have as a surety now or
hereafter existing which, but for this provision, might be applicable to the
sale of any Collateral made under the judgment, order or decree of any court, or
privately under the power of sale conferred by this Security Agreement, or
otherwise. Except as otherwise specifically provided herein, each Grantor hereby
waives presentment, demand, protest, any notice (to the maximum extent permitted
by applicable Requirements of Law) of any kind or all other requirements as to
the time, place and terms of sale in connection with this Security Agreement or
any Collateral.

 

Section 7.02. Limitation on Agent’s Duty with Respect to the Collateral. The
Agent shall use reasonable care with respect to the Collateral in its
possession; provided that the Agent shall be deemed to have exercised reasonable
care in the custody and preservation of any Collateral in its possession if such
Collateral is accorded treatment substantially equal to which it accords its own
property. The Agent shall not have any other duty as to any Collateral in its
possession or control or in the possession or control of any agent or nominee of
the Agent, or any income thereon or as to the preservation of rights against
prior parties or any other rights pertaining thereto. To the extent that
applicable Requirements of Law impose duties on the Agent to exercise remedies
in a commercially reasonable manner, each Grantor acknowledges and agrees that
it would be commercially reasonable for the Agent (a) to elect not to incur
expenses to prepare Collateral for disposition or otherwise to transform raw
material or work in process into finished goods or other finished products for
disposition, (b) to elect not to obtain third party  consents for access to
Collateral to be disposed of (unless required under any applicable lease
agreement), or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (c) to elect not to exercise
collection
remedies against Account Debtors or other Persons obligated on Collateral or to remove Liens on or any

 



H-18




adverse claims against Collateral, (d) to exercise collection remedies against
Account Debtors and other Persons obligated on Collateral directly or through
the use of collection agencies and other collection specialists, (e) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (f) to
contact other Persons, whether or not in the same business as any Grantor, for
expressions of interest in acquiring all or any portion of such Collateral,

(g)



to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the Collateral is of a specialized nature, (h) to
dispose of Collateral by utilizing internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capacity of doing so, or that match buyers and sellers of assets, (i) to dispose
of assets in wholesale rather than retail markets, (j) to disclaim disposition
warranties, such as title, possession or quiet enjoyment, (k) to purchase
insurance or credit enhancements to insure the Agent against risks of loss in
connection with any collection or disposition of Collateral or to provide to the
Agent a guaranteed return from the collection or disposition of Collateral or
(l) to the extent deemed appropriate by the Agent, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Agent in the collection or disposition of any of the Collateral. Each
Grantor acknowledges that the purpose of this Section 7.02  is to provide
non-exhaustive indications of what actions or omissions by the Agent would be
commercially reasonable in the Agent’s exercise of remedies with respect to the
Collateral and that other actions or omissions by the Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 7.02. Without limitation upon the foregoing, nothing contained in this
Section 7.02 shall be construed to grant any rights to any Grantor or to impose
any duties on the Agent that would not have been granted or imposed by this
Security Agreement or by applicable law in the absence of this Section 7.02.

 

Section 7.03. Compromises and Collection of Collateral. Each
Grantor  and  the  Agent  recognize that setoffs, counterclaims, defenses and
other claims may be asserted by obligors with respect to certain of the
Receivables, that certain of the Receivables may be or become uncollectible in
whole or in part and that the expense and probability of success in litigating a
disputed Receivable may exceed the amount that reasonably may be expected to be
recovered with respect to any Receivable. In view of the foregoing, each Grantor
agrees that the Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, upon at least three Business Days’ prior
written notice to the relevant Grantor, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the Agent in
its sole discretion shall determine or abandon any Receivable, and any such
action by the Agent shall be commercially reasonable so long as the Agent acts
in good faith based on information known to it at the time it takes any
such action.

 

Section 7.04. Agent Performance of Debtor Obligations.  Without having any
obligation to do  so, the Agent may, at any time and from time to time when an
Event of Default has occurred and is continuing and upon prior written notice to
the Borrower, perform or pay any obligation which any Grantor has agreed to
perform or pay under this Security Agreement and which obligation is due and
unpaid and not being contested by such Grantor in good faith, and such Grantor
shall reimburse the Agent for any amounts paid by the Agent pursuant to this
Section 7.04 as a Secured Obligation payable in accordance with Section 9.03(a)
of the Credit Agreement.

 

Section 7.05. No Waiver; Amendments; Cumulative Remedies. No delay or omission
of the  Agent or any other Secured Party (subject to the provisions of Article 8
of the Credit Agreement) to exercise any right, remedy, power or privilege
granted under this Security Agreement or any other Loan Document shall impair
such right, remedy, power or privilege or preclude any further exercise thereof
or be construed to be a waiver of any Default or an acquiescence therein, and no
single or partial exercise of any such right, remedy, power or privilege shall
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. No waiver, amendment or other variation of
the
terms, conditions or provisions of this Security Agreement whatsoever shall be valid unless in writing

 



H-19




signed by the Borrower and the Agent with the concurrence or at the direction of
the Lenders to the extent required under Section 9.02 of the Credit Agreement
and then only to the extent in such writing specifically set forth. All rights
and remedies contained in this Security Agreement or afforded by law shall be
cumulative and all shall be available to the Agent until the Termination Date.

 

Section 7.06. Limitation by Law; Severability of Provisions. All rights,
remedies and powers provided in this Security Agreement may be exercised only to
the extent that the exercise thereof does not violate any applicable
Requirements of Law, and all of the provisions of this Security Agreement are
intended to be subject to all applicable Requirements of Law that may be
controlling and to be limited to the extent necessary so that such provisions do
not render this Security Agreement invalid, unenforceable or not entitled to be
recorded or registered, in whole or in part. To the extent permitted by
applicable Requirements of Law, any provision of this Security Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions of this Security Agreement; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

Section 7.07. Security Interest Absolute. All rights of the
Agent  hereunder,  the  security  interests granted hereunder and all
obligations of each Grantor hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, any other Loan Document, any agreement with respect to any of the
Secured Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Credit Agreement, any other
Loan Document or any other agreement or instrument relating to the foregoing,
(c) any exchange, release or nonperfection of any Lien on any Collateral, or any
release or amendment or waiver of or consent under or departure from any
guaranty, securing or guaranteeing all or any of the Secured Obligations, (d)
any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Grantor, (e) any exercise or
non-exercise, or any waiver of, any right, remedy, power or privilege under or
in respect of this Security Agreement or any other Loan Document or (f) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Secured Obligations or this Security
Agreement (other than any termination or release contemplated by Section 7.12 or
the occurrence of the Termination Date).

 

Section 7.08. Benefit of Security Agreement. The terms and provisions of this
Security  Agreement shall be binding upon and inure to the benefit of each
Grantor, the Agent and the Secured Parties and their respective successors and
permitted assigns (including all Persons who become bound as a debtor to this
Security Agreement). No sale of participations, assignments, transfers, or other
dispositions of any agreement governing the Secured Obligations or any portion
thereof or interest therein shall in any manner impair the Lien granted to the
Agent hereunder for the benefit of the Agent and the Secured Parties.

 

Section 7.09. Survival of Representations. All representations and warranties of
each Grantor contained in this Security Agreement shall survive the execution
and delivery of this Security Agreement until the Termination Date or, as to any
Grantor, if earlier, the date such Grantor is released from its obligations
hereunder pursuant to Section 7.12 hereof.

 

Section 7.10. Additional Subsidiaries. Upon the execution and delivery by any
Restricted Subsidiary of an instrument in the form of Exhibit A in accordance
with Section 5.11(a) of the Credit Agreement, such Restricted Subsidiary shall
become a Grantor hereunder with the same force and effect
as if such Restricted Subsidiary was originally named as a Grantor herein. The execution and delivery of

 



H-20




any such instrument shall not require the consent of any other Grantor or any
other Person. The rights  and obligations of each Grantor hereunder shall remain
in full force and effect notwithstanding the addition of any new Grantor as a
party to this Security Agreement.

 

Section 7.11. Headings. The titles of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.

 

Section 7.12.  Termination or Release.  (a) This Security Agreement shall
continue in effect   until the Termination Date, and the Liens granted by each
relevant Grantor hereunder shall be automatically released and each relevant
Grantor shall automatically be released from its obligations hereunder in the
circumstances described in Article 8 and Section 9.21 of the Credit Agreement at
that time. Prior to the Termination Date, a Grantor shall only be released from
its obligations hereunder to the extent such release is permitted by Article 8
and Section 9.21 of the Credit Agreement; provided that, upon the request of the
Agent, the Borrower delivers to the Agent a certificate of a Responsible Officer
certifying that such release is permitted pursuant to Article 8 and Section 9.21
of the Credit Agreement (it being understood that the Agent shall be entitled to
rely on such certificate in releasing such Grantor).

 

(b) In connection with any termination or release pursuant to paragraph (a)
above, the Agent shall promptly execute (if applicable) and deliver to any
Grantor, at such Grantor’s expense, (i) all UCC termination statements and
similar documents that such Grantor shall reasonably request to evidence and/or
effectuate such termination or release and (ii) all Pledged Collateral. Any
execution and delivery  of documents pursuant to this Section 7.12 shall be
without recourse to or representation or warranty by the Agent or any Secured
Party. The Borrower shall reimburse the Agent for all reasonable and documented
out-of-pocket costs and expenses, including any fees and expenses of counsel,
incurred by it in connection with any action contemplated by this Section 7.12
pursuant to and to the extent required by Section 9.03(a) of the
Credit Agreement.

 

(c) The Agent shall have no liability whatsoever to any other Secured Party as
the result of any release of Collateral by it in accordance with (or which the
Agent in good faith believes to be in accordance with) the terms of this
Section 7.12.

 

Section 7.13. Entire Agreement. This Security Agreement, together with the other
Loan Documents and any Acceptable Intercreditor Agreement then in effect,
embodies the entire agreement and understanding between each Grantor and the
Agent relating to the Collateral and supersedes all prior agreements and
understandings between any Grantor and the Agent relating to the Collateral.

 

Section 7.14. CHOICE OF LAW.  THIS SECURITY AGREEMENT AND ANY CLAIM, CONTROVERSY
OR DISPUTE ARISING UNDER OR RELATED TO THIS SECURITY AGREEMENT, WHETHER IN TORT,
CONTRACT (AT LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Section 7.15.CONSENT TO JURISDICTION; CONSENT TO SERVICE OF PROCESS.

 

(a) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY

U.S. FEDERAL OR NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, IN THE
CITY OF NEW YORK (OR ANY APPELLATE COURT THEREFROM) OVER ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY
AGREEMENT AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR

 



H-21




PROCEEDING SHALL (EXCEPT AS PERMITTED BELOW) BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE OR, TO THE EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW,
FEDERAL COURT. EACH PARTY HERETO AGREES THAT SERVICE OF ANY PROCESS, SUMMONS,
NOTICE OR DOCUMENT BY REGISTERED MAIL ADDRESSED TO SUCH PERSON SHALL BE
EFFECTIVE SERVICE OF PROCESS AGAINST SUCH PERSON FOR ANY SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT. EACH PARTY HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING MAY BE ENFORCED IN OTHER JURISDICTIONS
BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY APPLICABLE
REQUIREMENTS OF LAW. EACH PARTY HERETO AGREES THAT THE AGENT RETAINS THE RIGHT
TO BRING PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION
SOLELY TO THE EXTENT NECESSARY TO ENFORCE AGENT’S RIGHTS UNDER THIS SECURITY
AGREEMENT. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT IN ANY SUCH
COURT. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY CLAIM OR DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION, SUIT OR PROCEEDING IN ANY
SUCH COURT.

 

(b) TO THE EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND
AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL) DIRECTED TO IT AT ITS ADDRESS FOR NOTICES AS
PROVIDED FOR IN SECTION 9.01 OF THE CREDIT AGREEMENT. EACH PARTY HERETO HEREBY
WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT THAT SERVICE OF PROCESS WAS INVALID AND
INEFFECTIVE. NOTHING IN THIS SECURITY AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY TO THIS SECURITY AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED
BY APPLICABLE REQUIREMENTS OF LAW.

 

Section 7.16. WAIVER OF JURY TRIAL. EACH PARTY  HERETO  HEREBY  IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO  THIS SECURITY AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS SECURITY
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.

 

Section 7.17. Indemnity.  Each Grantor hereby agrees to indemnify the
Indemnitees, as, and to  the extent, set forth in Section 9.03(b) of the
Credit Agreement.

 



H-22




Section 7.18. Counterparts. This Security Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Security Agreement by facsimile or by email as a “.pdf”
or “.tif” attachment or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Security Agreement.

 

Section 7.19. EFFECT OF INTERCREDITOR AGREEMENT. NOTWITHSTANDING ANYTHING HEREIN
TO THE CONTRARY, THE LIENS AND SECURITY INTERESTS GRANTED TO THE AGENT FOR THE
BENEFIT OF THE SECURED PARTIES PURSUANT TO THIS SECURITY AGREEMENT AND THE
EXERCISE OF ANY RIGHT OR REMEDY BY THE AGENT WITH RESPECT TO ANY COLLATERAL
HEREUNDER ARE SUBJECT TO THE PROVISIONS OF ANY ACCEPTABLE INTERCREDITOR
AGREEMENT IN EFFECT. IN THE EVENT OF ANY CONFLICT BETWEEN THE PROVISIONS OF ANY
ACCEPTABLE INTERCREDITOR AGREEMENT IN EFFECT AND THIS SECURITY AGREEMENT, THE
PROVISIONS OF SUCH INTERCREDITOR AGREEMENT IN EFFECT SHALL GOVERN AND CONTROL.

 

Section 7.20. Waiver of Consequential Damages, Etc.  To the extent permitted
by  applicable  law, none of the Grantors or Secured Parties shall assert, and
each hereby waives, any claim against each other or any Related Party thereof,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Security Agreement or any agreement or instrument
contemplated hereby, except, in the case of any claim by any Indemnitee against
any of the Grantors, to the extent such damages would otherwise be subject to
indemnification pursuant to the terms of Section 7.17;  provided that nothing in
this sentence shall limit the Grantors’ indemnity or reimbursement obligations
under Section 7.17 to the extent such special, indirect, consequential or
punitive damages are included in any third party claim in connection with which
such Indemnitee is entitled to indemnification hereunder.

 

Section 7.21. Mortgages. In the case of a conflict between this Security
Agreement and any Mortgage with respect to any Material Real Estate Asset that
is also subject to a valid and enforceable Lien under the terms of such Mortgage
(including Fixtures), the terms of this Security Agreement shall govern.

 

Section 7.22.   Successors and Assigns.   Whenever in this Security Agreement
any party hereto  is referred to, such reference shall be deemed to include the
successors and permitted assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Agent in this Security
Agreement shall bind and inure to the benefit of their respective successors and
permitted assigns. Except in a transaction expressly permitted under the Credit
Agreement, no Grantor may assign any of its rights or obligations hereunder
without the written consent of the Agent and any such assignment without such
consent shall be null and void.

 

Section 7.23.  Survival of Agreement.   Without limiting any provision of the
Credit Agreement  or Section 7.17 hereof, all covenants, agreements,
indemnities, representations and warranties made by the Grantors in this
Security Agreement and the other Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Security Agreement
or any other Loan Document shall be considered to have been relied upon by the
Lenders and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and shall continue in full force and effect until the
Termination Date or, as to any Grantor, if earlier, the date such Grantor is
released from its obligations hereunder pursuant to Section 7.12 hereof.

 



H-23




ARTICLE 8

Notices

 

Section 8.01. Sending Notices. Any notice required or permitted
to  be  given  under  this  Security Agreement shall be delivered in accordance
with Section 9.01 of the Credit Agreement (it being understood and agreed that
references in such Section to “herein”, “hereunder” and other similar terms
shall be deemed to be references to this Security Agreement).

 

ARTICLE 9

The Agent

 

Barclays has been appointed Agent for the Lenders hereunder pursuant to Article
8 of the Credit Agreement. It is expressly understood and agreed by the parties
to this Security Agreement that any authority conferred upon the Agent hereunder
is subject to the terms of the delegation of authority made by the Lenders to
the Agent pursuant to the Credit Agreement, and that the Agent has agreed to act
(and any successor Agent shall act) as such hereunder only on the express
conditions contained in such Article

8. Any successor Agent appointed pursuant to Article 8 of the Credit Agreement
shall be entitled to all  the rights, interests and benefits of the
Agent hereunder.

 

By accepting the benefits of this Security Agreement and any other Loan
Document, each Secured Party expressly acknowledges and agrees that this
Security Agreement and each other Loan Document may be enforced only by the
action of the Agent, and that such Secured Party shall not have any right
individually to seek to enforce or to enforce this Security Agreement or to
realize upon the security to be granted hereby, it being understood and agreed
that such rights and remedies may be exercised by the Agent for the benefit of
the Secured Parties upon the terms of this Security Agreement and the other
Loan Documents.

 

 

[SIGNATURE PAGES FOLLOW]

 



H-24




IN WITNESS WHEREOF, each Grantor and the Agent have executed this Security
Agreement as of the date first above written.

 

VICTORY CAPITAL HOLDINGS, INC.,

as a Grantor

 

By: Name:

Title:

 

VICTORY HOLDINGS, LLC,

as a Grantor

 

By: Name:

Title:

 

VICTORY CAPITAL OPERATING, LLC,

as a Grantor

 

By: Name:

Title:

 

VICTORY CAPITAL MANAGEMENT INC.,

as a Grantor

 

By: Name:

Title:

 

USAA ASSET MANAGEMENT COMPANY,

as a Grantor

 

By: Name:

Title:

 

USAA TRANSFER AGENCY COMPANY,

as a Grantor

 

By: Name:

Title:

 

 

Signature Page to Pledge and Security Agreement

 



 




BARCLAYS BANK PLC,

as Agent

 

By: Name:

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Pledge and Security Agreement

 



 




EXHIBIT A

 

[FORM OF] SECURITY AGREEMENT JOINDER

 

A.



SUPPLEMENT NO. [•] dated as of [•] (this “Supplement”) to the Pledge and
Security Agreement dated as of July 1, 2019 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”) by and among Victory Capital Holdings, Inc., a Delaware corporation
(the “Borrower”), the other Grantors (as defined therein) from time to time
party thereto and Barclays Bank PLC, in its capacities as administrative agent
and collateral agent for the Secured Parties (as defined in the Credit Agreement
referred to below) (in such capacities as administrative agent and collateral
agent, together with its successors in such capacities, the “Agent”).

 

B.



Reference is made to the Credit Agreement dated as of July 1, 2019 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among, inter alios, the Borrower, the
lenders from time to time party thereto and the Agent.

 

C.



Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement or the Security
Agreement, as applicable.

 

D.



The Grantors have entered into the Security Agreement in order to induce the
Lenders to make Loans. Section 7.10 of the Security Agreement and Section
5.11(a) of the Credit Agreement provide that additional Restricted Subsidiaries
may become Grantors under the Security Agreement by executing and delivering an
instrument in the form of this Supplement. [The] [Each] undersigned Restricted
Subsidiary ([the] [each a] “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the Security Agreement and the Credit
Agreement to become a Grantor under the Security Agreement in order to induce
the Lenders to make additional Loans and as consideration for Loans previously
made and to secure the Secured Obligations.

 

Accordingly, the Agent and [the] [each] New Subsidiary agree as follows:

 

SECTION 1. In accordance with Section 7.10 of the Security Agreement, [the]
[each] New Subsidiary by its signature below becomes a Grantor under the
Security Agreement with the same force and effect as if originally named therein
as a Grantor, and [the] [each] New Subsidiary hereby (a) agrees to all the terms
and provisions of the Security Agreement applicable to it as a Grantor
thereunder and (b) makes the representations and warranties applicable to it as
a Grantor under the Security Agreement on and as of the date hereof; it being
understood and agreed that any representation or warranty that expressly relates
to an earlier date shall be deemed to refer to the date hereof. In furtherance
of the foregoing, [the] [each] New Subsidiary, as security for the prompt and
complete payment or performance, as the case may be, in full of the Secured
Obligations, does hereby grant and pledge to the Agent, its successors and
permitted assigns, on behalf of and for the ratable benefit of the Secured
Parties, a Lien on and security interest in all of [the] [each] New Subsidiary’s
right, title and interest in and to the Collateral, whether now owned by or
owing to, or hereafter acquired by or arising in favor of [the] [each] New
Subsidiary, and regardless of where located. Each reference to a “Grantor” in
the Security Agreement shall be deemed to include [the] [each] New Subsidiary.

 

SECTION 2. [The] [Each] New Subsidiary represents and warrants to the Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to the
Legal Reservations.

 



EXHIBIT A-1 H-27




SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Agent shall have
received a counterpart of this Supplement that bears the signature of [the]
[each] New Subsidiary and the Agent has executed a counterpart hereof. Delivery
of an executed signature page to this Supplement by facsimile transmission or by
email as a “.pdf” or “.tif” attachment shall be as effective as delivery of a
manually signed counterpart of this Supplement.

 

SECTION 4.  [The] [Each] New Subsidiary hereby  (i) authorizes the Agent at
any  time and  from time to time to file (A) all financing statements (including
fixture filings) and amendments thereof or continuation statements with respect
thereto with respect to the Collateral naming such New Subsidiary as debtor and
the Agent as secured party and (B) filings with the United States Patent and
Trademark Office and the United States Copyright Office (including any
Intellectual Property Security Agreement) for the purpose of perfecting,
enforcing, maintaining or protecting the Lien of the Agent in United States
issuances of, registrations for, or applications for registration of Patents,
Trademarks and Copyrights (in each case, to the extent constituting Collateral)
and naming such New Subsidiary as debtor and the Agent as secured party, (ii)
subject to the terms of the Loan Documents, agrees to take such other actions at
its expense as may from time to time be necessary, advisable or otherwise
reasonably requested by the Agent (and authorizes the Agent to take any such
other actions, which the Agent has no obligation to take) in order to establish
and maintain a First Priority, valid, enforceable (subject to the Legal
Reservations) and perfected security interest in and Lien on the Collateral.
[The] [Each] New Subsidiary shall pay any applicable filing fees, recordation
fees and related expenses relating to the foregoing in accordance with and
subject to the limitations under Section 9.03(a) of the Credit Agreement. Any
financing statement filed by the Agent may be filed in any filing office in any
applicable UCC jurisdiction and may (i) indicate the Collateral (A) as “all
assets”, “all assets, whether now owned or hereafter acquired and wherever
located” or words of similar effect, (B) as being equal or lesser in scope or
with greater detail or

(C) by any other description which reasonably approximates the description
contained in this Security Agreement and (ii) contain any other information
required by part 5 of Article 9 of the UCC of such jurisdiction for the
sufficiency or filing office acceptance of any financing statement, continuation
statement or amendment, including in each case to the extent applicable, whether
the New Subsidiary is an organization, the type of organization and any
organization identification number issued to the New Subsidiary.

 

SECTION 5. Attached hereto is a
duly  prepared,  completed  and  executed  Perfection Certificate Supplement
with respect to [the] [each] New Subsidiary, and [the] [each] New Subsidiary
hereby represents and warrants that the information set forth therein is correct
and complete in all material respects as of the date hereof.

 

SECTION 6.   Except as expressly supplemented hereby, the Security Agreement
shall remain   in full force and effect.

 

SECTION 7. THIS SUPPLEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER
OR RELATED TO THIS SUPPLEMENT, WHETHER IN TORT, CONTRACT (AT LAW OR IN EQUITY)
OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 8. To the extent permitted by applicable Requirements of Law, any
provision of this Supplement held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,

 



EXHIBIT A-2 H-28




legality and enforceability of the remaining provisions of this Supplement; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

SECTION 9.All communications and notices hereunder shall be in writing and given
as provided in Section 8.01 of the Security Agreement.

 

SECTION 10. Sections 7.11 and 7.13 through 7.16 of the Security Agreement are
incorporated herein by reference, mutatis mutandis.

 

SECTION 11. This Supplement shall constitute a Loan Document, under and as
defined in, the Credit Agreement.

 

[Signature pages follow]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT A-3 H-29

LEGAL_US_E # 142125118.3

 



 




IN WITNESS WHEREOF, [each] [the] New Subsidiary has duly executed this
Supplement to the Security Agreement as of the day and year first above written.

 

[NAME OF NEW SUBSIDIARY],

as a Grantor

 

 

By:      

  Name:

  Title:

 



Signature Page to Security Agreement Joinder




Acknowledged and agreed:

 

BARCLAYS BANK PLC,

as Agent

 

By: Name:

Title:

 



Signature Page to Security Agreement Joinder




EXHIBIT I

 

 

[FORM OF] LOAN GUARANTY

 

THIS LOAN GUARANTY (as it may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Loan Guaranty”) is
entered into as of July 1, 2019 by and among the Loan Guarantors (as defined
below) from time to time party hereto and Barclays Bank PLC, in its capacities
as administrative agent and collateral agent for the Secured Parties (as defined
in the Credit Agreement referred to below) (in such capacities, together with
its successors in such capacities, the “Administrative Agent”).

 

PRELIMINARY STATEMENT

 

Reference is hereby made to that certain Credit Agreement dated as of the date
hereof (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among, inter alios,
Victory Capital Holdings, Inc., a Delaware corporation (the “Borrower”), the
lenders from time to time party thereto (the “Lenders”) and the Administrative
Agent.

 

The Loan Guarantors are entering into this Loan Guaranty in order to induce the
Lenders to enter into and extend credit to the Borrower under the Credit
Agreement and to guarantee the Secured Obligations including their obligations
under the Credit Agreement, the Security Agreement, each Hedge Agreement the
obligations under which constitute Secured Hedging Obligations and each
agreement relating to Banking Services the obligations under which constitute
Banking Services Obligations.

 

Each Loan Guarantor will obtain substantial direct and indirect benefits from
the incurrence of Loans by the Borrower and the issuance of, and participation
in, Letters of Credit for the account of the Borrower and the Restricted
Subsidiaries and the incurrence by the Loan Parties of the other Secured
Obligations.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

ARTICLE 1 DEFINITIONS

 

Section 1.01. Definitions of Certain Terms Used Herein. As used in this Loan
Guaranty, in addition to the terms defined in the preamble and Preliminary
Statement above, the following terms shall have the following meanings:

 

“Accommodation Payment” has the meaning assigned to such term in Section
2.09(a).

 

“Administrative Agent” has the meaning assigned to such term in the preamble.

 

“Article” means a numbered article of this Loan Guaranty, unless another
document is specifically referenced.

 

“Borrower” has the meaning assigned to such term in the preliminary statement.

 

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement.

 



I-1




“Guaranteed Obligations” has the meaning assigned to such term in Section 2.01.

 

“Guarantor Percentage” has the meaning assigned to such term in Section 2.09(a).

 

“Guaranty Supplement” has the meaning assigned to such term in Section 3.04.

 

“Loan Guarantors” means (a) VCH Holdings, LLC, (b) Victory Capital Operating,
LLC, (c) Victory Capital Management Inc., (d) USAA Asset Management Company, (e)
USAA Transfer Agency Company, (f) each other Restricted Subsidiary that becomes
a party to this Loan Guaranty after the Closing Date, in accordance with Section
3.04 of this Loan Guaranty and Section 5.11(a) of the Credit Agreement and (g)
solely with respect to Banking Services Obligations and Secured
Hedging  Obligations, in each case, incurred by a Restricted Subsidiary, the
Borrower. For the avoidance of doubt, no Person shall be a Loan Guarantor with
respect to the Guaranteed Obligations of such Person.

 

“Loan Guaranty” has the meaning assigned to such term in the preamble.

 

“Maximum Liability” has the meaning assigned to such term in Section 2.09(a).

 

“Non-ECP Guarantor” means each Loan Guarantor other than a Qualified ECP
Guarantor.

 

“Non-Paying Guarantor” has the meaning assigned to such term in Section 2.09(a).

 

“Obligated Party” has the meaning assigned to such term in Section 2.02.

 

“Paying Guarantor” has the meaning assigned to such term in Section 2.09(a).

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Loan Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Section” means a numbered section of this Loan Guaranty, unless another
document is specifically referenced.

 

“UFCA” has the meaning assigned to such term in Section 2.09(a).

 

“UFTA” has the meaning assigned to such term in Section 2.09(a).

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. Any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns. Capitalized
terms used in this Loan Guaranty and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement.

 

ARTICLE 2 LOAN GUARANTY

 

Section 2.01. Guaranty.  Each Loan Guarantor hereby  agrees that it is
jointly  and severally  liable for, and, as primary obligor and not merely as
surety, absolutely and unconditionally and irrevocably guarantees to the
Administrative Agent (for itself and acting as agent for the Secured Parties,
pursuant to Article 8 of the Credit Agreement) for the ratable benefit of the Secured Parties and each of

 



I-2




their respective successors, transferees and assigns, the full and prompt
payment, when and as the same become due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of the Secured
Obligations, including amounts that would become due but for the automatic stay
under Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a) (excluding, for
the avoidance of doubt, any Excluded Swap Obligation), together with any and all
expenses which may be incurred by the Administrative Agent and the other Secured
Parties in collecting any of the Secured Obligations that are reimbursable in
accordance with Section 9.03 of the Credit Agreement (collectively the
“Guaranteed Obligations”). Each Loan Guarantor further agrees that the
Guaranteed Obligations may be increased, extended, renewed, amended or modified,
in whole or in part without notice to or further assent from it, and that it
remains bound upon its guarantee notwithstanding any such increase, extension,
renewal, amendment or modification. In addition, if any or all of the Guaranteed
Obligations become due and payable hereunder, each Loan Guarantor,
unconditionally and irrevocably, promises to promptly pay the full amount of
such Guaranteed Obligations to the Administrative Agent for the benefit of the
Secured Parties, on demand. Each Loan Guarantor unconditionally and irrevocably
guarantees the full payment of any and all of the Guaranteed Obligations to the
Secured Parties whether or not due or payable by the Borrower upon the
occurrence of any of the Events of Default specified in Sections 7.01(f) or
7.01(g) of the Credit Agreement. This Loan Guaranty is a continuing one and
shall remain in full force and effect until the Termination Date. All
liabilities to which this Loan Guaranty applies or may apply under the
terms  hereof shall be conclusively presumed to have been created in
reliance hereon.

 

Section 2.02. Guaranty of Payment. This Loan Guaranty is a guaranty of payment
(whether or  not any proceeding under any Debtor Relief Law shall have stayed
the accrual of collection of any of the Guaranteed Obligations or operated as a
discharge thereof) and not of collection. Each Loan Guarantor waives any right
to require the Administrative Agent or any other Secured Party to sue the
Borrower, any Loan Guarantor, any other guarantor, or any other Person obligated
for all or any part of the Guaranteed Obligations (the Borrower, each Loan
Guarantor, each other guarantor or such other Person, an “Obligated Party”), or
otherwise to enforce its rights in respect of any Collateral securing all or any
part of the Guaranteed Obligations. The Administrative Agent may enforce this
Loan Guaranty at any time and from time to time when an Event of Default exists.

 

Section 2.03.No Discharge or Diminishment of Loan Guaranty.

 

(a) Except for the termination or release of a Loan Guarantor’s obligations
hereunder as expressly permitted by Section 3.14, the obligations of each Loan
Guarantor hereunder are unconditional, irrevocable and absolute and not subject
to any reduction, limitation, impairment or termination for any reason,
including, without limitation: (i) any claim of waiver, release, extension,
renewal, settlement, surrender, alteration, or compromise of any of the
Guaranteed Obligations, by operation of law or otherwise; (ii) any change in the
corporate or other organizational existence, structure or ownership of any
Obligated Party or the lack of legal existence of the Borrower or any other
Obligated Party; (iii) any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any other Obligated Party, or its assets or any
resulting release or discharge of any obligation of any Obligated Party; (iv)
the existence of any claim, setoff or other right which any Loan Guarantor may
have at any time against any  Obligated Party, the Administrative Agent, any
other Secured Party or any other Person, whether in connection herewith or in
any unrelated transactions; (v) any direction as to application of payments by
the Borrower or by any other party; (vi) any other continuing or other guaranty,
undertaking or maximum liability of a guarantor or of any other party as to the
Guaranteed Obligations; (vii) any payment on or in reduction of any such other
guaranty or undertaking; (viii) any dissolution, termination or increase,
decrease or change in personnel by the Borrower; (ix) any payment made to any
Secured Party on the Guaranteed Obligations which any such Secured
Party repays to the Borrower pursuant to court order in any bankruptcy, reorganization,

 

I-3

 



 




arrangement, moratorium or other debtor relief proceeding, and each Loan
Guarantor waives any right to the deferral or modification of its obligations
hereunder by reason of any such proceeding; (x) any increase at any time or from
time to time of the Guaranteed Obligations that exceeds the Maximum Liability of
any Loan Guarantor hereunder (provided that nothing in this clause shall be
construed to increase any Loan Guarantor’s obligations hereunder beyond its
Maximum Liability); (xi) the release under Section 3.14 or joinder under Section
3.04 of any other Loan Guarantor; (xii) any action or failure to act by the
Borrower, any other Loan Guarantor or any other Person which may adversely
affect such Loan Guarantor’s rights of contribution or subrogation (if any)
against the Borrower to recover payments made under this Loan Guaranty, or this
Loan Guaranty or the Credit Agreement having been determined (on whatsoever
grounds) to be invalid, non-binding or unenforceable against any Loan Guarantor
ab initio or at any time after the Closing Date; or (xiii) any other
circumstance (including statute of limitations), act or omission whatsoever
which constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower or any other Loan Guarantor for the Guaranteed
Obligations, or of such Loan Guarantor under the guarantee contained in this
Article 2 (other than the payment in full in cash of all the Guaranteed
Obligations). Each Loan Guarantor expressly authorizes the applicable Secured
Parties, as set forth in the Loan Documents, to take and hold security for the
payment and performance of the Guaranteed Obligations, to exchange, waive or
release any or all such security (with or without consideration), to enforce or
apply such security and direct the order and manner of any sale thereof in their
sole discretion or to release or substitute any one or more other guarantors or
obligors upon or in respect of the Guaranteed Obligations all without affecting
the obligations of any Loan Guarantor hereunder.

 

(b) Except for termination of a Loan Guarantor’s obligations hereunder as
expressly permitted by Section 3.14, the obligations of each Loan Guarantor
hereunder are not subject to (i) any defense or setoff, counterclaim,
recoupment, or termination whatsoever by reason of the invalidity, illegality,
or unenforceability of any of the Guaranteed Obligations or otherwise or (ii)
any Requirements of Law purporting to prohibit payment by any Obligated Party of
the Guaranteed Obligations or any part thereof.

 

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the election not to or failure of the
Administrative Agent or any Secured Party to assert any claim or demand or to
enforce any remedy with respect to all or any part of the Guaranteed
Obligations; (ii) any waiver or modification of or supplement to any provision
of any agreement relating to the Guaranteed Obligations; (iii) any release, non-
perfection, or invalidity of any indirect or direct security for the obligations
of the Borrower for all or any part of the Guaranteed Obligations or any
obligations of any other guarantor of or other Person liable for any of the
Guaranteed Obligations; (iv) any action or failure to act by the Administrative
Agent or any Secured Party with respect to any Collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity, in each case
other than as set forth in Section 3.14.

 

Section 2.04. Defenses Waived. To the fullest extent permitted by applicable
Requirements of Law, and except for termination of a Loan Guarantor’s
obligations hereunder as expressly permitted by Section 3.14, each Loan
Guarantor hereby waives any defense based on or arising out of any defense of
the Borrower or any other Loan Guarantor or arising out of the disability of the
Borrower or any other Loan Guarantor or any other party or the unenforceability
of all or any part of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower or any

 



I-4




other Loan Guarantor. Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, diligence, presentment,
demand, protest, marshaling and, to the fullest extent permitted by applicable
Requirements of Law, any notice not provided for herein or in any other Loan
Document, including any notice of non-payment, nonperformance, or default,
notice of protest, notice of dishonor, notice of acceptance of this Loan
Guaranty, and any notice of the existence, creation, amendment of, or incurring
of new or additional Guaranteed Obligations, as well as any requirement that at
any time any action be taken by any Person against any Obligated Party, or any
other Person, including any right (except as may be required by applicable
Requirements of Law and to the extent the relevant requirement cannot be waived)
to require the Administrative Agent or any other Secured Party to (i) proceed
against the Borrower, any other guarantor or any other party, (ii) proceed
against or exhaust any Collateral held from the Borrower, any other Loan
Guarantor or any other Person or (iii) pursue any other remedy in the
Administrative Agent’s or any other Secured Party’s power whatsoever. The
Administrative Agent may, at its election and in accordance with the terms of
the applicable Loan Documents, foreclose on any Collateral held by it by one or
more judicial or nonjudicial sales, accept an assignment of any such Collateral
in lieu of foreclosure or otherwise act or fail to act with respect to any
Collateral securing all or a part of the Guaranteed Obligations, and the
Administrative Agent may, at its election, compromise or adjust any part of the
Guaranteed Obligations, make any other accommodation with any Obligated Party or
exercise any other right or remedy available to it against any Obligated Party,
or any security, without affecting or impairing in any way the liability of such
Loan Guarantor under this Loan Guaranty, except to the extent a Loan Guarantor
is released as expressly provided in Section 3.14. To the fullest extent
permitted by applicable Requirements of Law, each Loan Guarantor waives any
defense arising out of any such election even though such election may operate,
pursuant to applicable Requirements of Law, to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Loan Guarantor
against any Obligated Party or any security.

 

Section 2.05. Authorization. The Loan Guarantors authorize the Administrative
Agent without notice or demand (except as may be required by applicable
Requirements of Law and to the extent the applicable requirement cannot be
waived), and without affecting or impairing its liability hereunder, from time
to time, subject to any Acceptable Intercreditor Agreement then in effect and
the terms of any applicable Loan Documents, to:

 

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Guaranteed
Obligations (including any increase or decrease in the principal amount thereof
or the rate of interest or fees thereon), any security therefor, or any
liability incurred directly or indirectly in respect thereof, and this Loan
Guaranty shall apply to the Guaranteed Obligations as so changed, extended,
renewed or altered;

 

(b) take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, impair, surrender, realize upon or otherwise deal with
in any manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder)  incurred directly or indirectly
in respect thereof or hereof, and/or any offset there against;

 

(c) exercise or refrain from exercising any rights against the Borrower, any
other Loan Party or others or otherwise act or refrain from acting with respect
to the Guaranteed Obligations;

 

(d) release or substitute any endorser, any guarantor, the Borrower, any other
Loan Party or any other obligor with respect to the Guaranteed Obligations;

 



I-5




(e) settle, compromise or discharge any of the Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and subordinate the payment
of all or any part thereof to the payment of any liability (whether due or not)
of the Borrower to its creditors other than the Secured Parties;

 

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of the Borrower to the Secured Parties regardless of what liability
or liabilities of any Borrower remain unpaid;

 

(g) consent to or waive any breach of, or any act, omission or default under,
this Loan Guaranty, the Credit Agreement, any other Loan Document, any Hedge
Agreement with respect to any Secured Hedging Obligations, any instrument or
agreement relating to Banking Services Obligations or any of the instruments or
agreements referred to herein or therein, or otherwise amend, modify or
supplement this Loan Guaranty, the Credit Agreement, any other Loan Document,
any Hedge Agreement with respect to any Secured Hedging Obligations, any
instrument or agreement relating to Banking Services Obligations or any of such
other instruments or agreements; and/or

 

(h) take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of the Loan Guarantors
from their respective liabilities under this Loan Guaranty.

 

Section 2.06.  Rights of Subrogation.   No Loan Guarantor will assert any right,
claim or cause   of action, including any claim of subrogation, contribution or
indemnification that it has against any Loan Party in respect of this Loan
Guaranty until the occurrence of the Termination Date; provided that if any
amount is paid to such Loan Guarantor on account of such subrogation rights at
any time prior to the Termination Date, then unless such Loan Guarantor has
already satisfied its liabilities by indefeasible payment in full in immediately
available funds under this Loan Guaranty in an amount equal to such Loan
Guarantor’s Maximum Liability as of such date, such amount shall be held by the
recipient Loan Guarantor, segregated from the other funds of such recipient Loan
Guarantor, in trust for the benefit of  the Secured Parties and shall forthwith
be paid by the recipient Loan Guarantor to the Administrative Agent (for the
benefit of the Secured Parties) to be credited and applied to the Guaranteed
Obligations, whether matured or unmatured, in accordance with Section 2.18(b) of
the Credit Agreement.

 

Section 2.07.  Reinstatement.   Notwithstanding anything to the contrary in this
Loan Guaranty, if, at any time any payment of any portion of the Guaranteed
Obligations is rescinded or must otherwise be restored or returned, upon the
insolvency, bankruptcy, or reorganization (or any analogous proceeding in any
jurisdiction) of the Borrower or any other Loan Guarantor, or otherwise, each
Loan Guarantor’s obligations under this Loan Guaranty with respect to such
payment shall be reinstated at such time as though the payment had not been
made. The provisions of this Section 2.07 shall survive the termination of this
Loan Guaranty.

 

Section 2.08. Guarantors Familiar with the Borrower’s Affairs, etc. Each Loan
Guarantor assumes all responsibility for being and keeping itself informed of
the Borrower’s and each other Loan Guarantor’s financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations and the nature, scope and extent of the risks that such
Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that none
of the Administrative Agent or any other Secured Party shall have any duty to
advise on an initial or continuing basis any Loan Guarantor of information known
to it regarding those circumstances or risks.

 



I-6




Section 2.09.Contribution; Subordination; Maximum Liability.

 

(a) In the event that any Loan Guarantor (a “Paying Guarantor”) makes any
payment or payments under this Loan Guaranty or suffers any loss as a result of
any realization upon any Collateral granted by it to secure its obligations
under this Loan Guaranty (each such payment or loss, an “Accommodation
Payment”), each other Loan Guarantor (each a “Non-Paying Guarantor”) shall
contribute to such Paying Guarantor an amount equal to such Non-Paying
Guarantor’s “Guarantor Percentage” of such Accommodation Payment by such Paying
Guarantor, which amount shall be determined as of the date on which such
Accommodation Payment was made. As of any date of determination, each Non-Paying
Guarantor’s “Guarantor Percentage” shall be equal to the ratio of (a) such
Non-Paying Guarantor’s Maximum Liability (as defined below) as of such date to
(b) the aggregate Maximum Liability of all Loan Guarantors hereunder (including
such Paying Guarantor) as of such date. As of any date of determination,  the
“Maximum Liability” of each Loan Guarantor shall be equal to the maximum amount
of liability which could be asserted against such Loan Guarantor hereunder and
under the Credit Agreement without (i) rendering such Loan Guarantor “insolvent”
within the meaning  of  Section 101(32) of the Bankruptcy Code, Section 2 of the
Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraud
Conveyance Act (“UFCA”), (ii) leaving such Loan Guarantor with unreasonably
small capital or assets, within the meaning of Section 548 of the Bankruptcy
Code, Section 4 of the UFTA or Section 5 of the UFCA, or (iii) leaving such Loan
Guarantor unable to pay its debts as they become due within the meaning of
Section 548 of the Bankruptcy Code, Section 4 of the UFTA or Section 5 of the
UFCA. Nothing in this provision shall affect any Loan Guarantor’s several
liability for the entire amount of the Guaranteed Obligations (up to such Loan
Guarantor’s Maximum Liability). Each of the Loan Guarantors covenants and agrees
that its right to receive any contribution under this Loan Guaranty from a
Non-Paying Guarantor shall be subordinate and junior in right of payment to the
Secured Obligations until the Termination Date. If, prior to the Termination
Date, any such contribution payment is received by a Paying Guarantor at any
time when an Event of Default exists, such contribution payment shall be
collected, and segregated from the funds of the Paying Guarantor, enforced and
received by such Loan Guarantor as trustee for the Secured Parties and be paid
over to the Administrative Agent on account of the Secured Obligations, but
without affecting or impairing in any manner the liability of such Loan
Guarantor under the other provisions of this Loan Guaranty. This provision is
for the benefit of the Administrative Agent and the other Secured Parties and
may, subject to any Acceptable Intercreditor Agreement and the Loan Documents,
be enforced by any one, or more, or all of them in accordance with the terms
hereof and thereof. The provisions hereof shall in no respect limit the
obligations and liabilities of any Loan Guarantor to the Administrative Agent or
any other Secured Party and each Loan Guarantor shall remain liable to the
Administrative Agent and each Secured Party for the full amount of the
Guaranteed Obligations.

 

(b) It is the desire and intent of the Loan Guarantors and the Secured Parties
that this Loan Guaranty shall be enforced against the Loan Guarantors to the
fullest extent permissible under the Requirements of Law and public policies
applied in each jurisdiction in which enforcement is sought. The provisions of
this Loan Guaranty are severable, and in any action or proceeding involving any
state corporate law, or any state, Federal or foreign bankruptcy, insolvency,
reorganization or other Requirements of Law affecting the rights of creditors
generally, if the obligations of any Loan Guarantor under this Loan Guaranty
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of such Loan Guarantor’s liability under this Loan
Guaranty, then, notwithstanding any other provision of this Loan Guaranty to the
contrary, the amount of such liability shall, without any further action by the
Loan Guarantors or the Secured Parties, be automatically limited and reduced to
such Loan

 



I-7




Guarantor’s Maximum Liability. Each Loan Guarantor agrees that the Guaranteed
Obligations may at any time and from time to time exceed the Maximum Liability
of such Loan Guarantor without impairing this Loan Guaranty or affecting the
rights and remedies of the Administrative Agent or any Secured Party hereunder;
provided that nothing in this sentence shall be construed to increase any Loan
Guarantor’s obligations hereunder beyond its Maximum Liability.

 

Section 2.10. Information.  Each Loan Guarantor hereby acknowledges and agrees
that such  Loan Guarantor has, independently and without reliance upon the
Administrative Agent or any other Secured Party and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Loan Guaranty and each other Loan Document to which
it is or is to be a party, and such Loan Guarantor has established adequate
means of obtaining from each other Loan Guarantor on a continuing basis
information pertaining to the business, condition (financial or otherwise),
operations, performance, properties and prospects of each other Loan Guarantor.

 

Section 2.11. Representations and Warranties.

 

(a) As, when (including the Closing Date) and to the extent (taking into account
all materiality and other qualifiers) representations and warranties are
required to be made in accordance with the terms of Article 3 of the Credit
Agreement, each Loan Guarantor represents and warrants to the Secured Parties
that the representations and warranties set forth in Article 3 of the Credit
Agreement as they relate to such Loan Guarantor, each of which is incorporated
herein by reference, are true and correct, and the Administrative Agent and the
other Secured Parties shall be entitled to rely on each of such representations
and warranties as if they were fully set forth herein; provided that each such
reference in each such representation and warranty to the Borrower’s knowledge
shall, for the purposes of this Section 2.11, be deemed to be a reference to
such Loan Guarantor’s knowledge.

 

(b) Each Loan Guarantor hereby represents and warrants that (i) it has obtained
adequate information pertaining to the business, condition (financial or
otherwise), operations, performance, properties and prospects of each other Loan
Guarantor to evaluate its decision to enter into this Loan Guaranty, (ii)
neither the Administrative Agent nor any other Secured Party has any fiduciary
relationship with or duty to any Loan Guarantor arising out of or in connection
with this Loan Guaranty or any other Loan Document and the relationship between
the Loan Guarantors, on the one hand, and the Administrative Agent or any other
Secured Party, on the other hand, in connection herewith is solely that of
debtor and creditor and (iii) no joint venture is created by this Loan Guaranty
or any other Loan Document or exists by virtue of the transactions contemplated
hereby or thereby.

 

Section 2.12.  Covenants.  Each Loan Guarantor covenants and agrees that until
the occurrence  of the Termination Date (subject to the reinstatement of any
Guaranteed Obligations in accordance with Section 2.07), such Loan Guarantor
will perform and observe, and cause each of its Subsidiaries that is a
Restricted Subsidiary to perform and observe, all of the terms, covenants and
agreements set forth in the Loan Documents that the Borrower has agreed to cause
such Loan Guarantor or such Subsidiaries to perform or observe, in each case
except where such terms, covenants or agreements do not include the relevant
Loan Guarantor or are otherwise not applicable to such Loan Guarantor.

 

ARTICLE 3 GENERAL PROVISIONS

 

Section 3.01. Liability Cumulative. The liability of each Loan Guarantor under
this Loan Guaranty is in addition to and shall be cumulative with any and all
liabilities of such Loan Guarantor to

 

I-8

 



 




the Administrative Agent and the other Secured Parties under the Credit
Agreement and the other Loan Documents to which such Loan Guarantor is a party
or in respect of any obligations or liabilities of the other Loan Guarantors,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.

 

Section 3.02. No Waiver; Amendments.  No delay or omission of the Administrative
Agent or any other Secured Party (subject to the provisions of Article 8 of the
Credit Agreement) in exercising any right, remedy, power or privilege granted
under this Loan Guaranty or any other Loan Document shall impair such right,
remedy, power or privilege or preclude any further exercise thereof or be
construed to be a waiver of any Default or Event of Default or an acquiescence
therein, and any single or partial exercise of any such right, remedy, power or
privilege shall not preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights and remedies
provided herein are cumulative, may be exercised singly or concurrently and are
not exclusive of any other rights or remedies provided by law. Without limiting
the generality of the foregoing, the making of a Loan shall not be construed as
a waiver of any Default or Event of Default, regardless of whether any Secured
Party, any Loan Party or any other Person may have had notice or knowledge of
such Default or Event of Default at the time. Except as set forth in Section
3.04, no waiver, amendment or other variation of the terms, conditions or
provisions of this Loan Guaranty whatsoever shall be valid unless in writing
signed by the Loan Guarantors and the Administrative Agent in accordance with
Section 9.02 of the Credit Agreement and then only to the extent specifically
set forth in such writing.

 

Section 3.03.  Severability of Provisions.   To the extent permitted by
applicable Requirements   of Law, any provision of this Loan Guaranty that is
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions of this Loan Guaranty; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

Section 3.04. Additional Subsidiaries.
Certain  Restricted  Subsidiaries  shall  be  required  to enter into this Loan
Guaranty as Loan Guarantors pursuant to and in accordance with Section 5.11 of
the Credit Agreement. Upon execution and delivery by any such Restricted
Subsidiary of a supplement to  this Loan Guaranty in substantially the form of
Exhibit A hereto (each, a “Guaranty Supplement”), such Restricted Subsidiary
shall become a Loan Guarantor hereunder with the same force and effect as if
originally named as a Loan Guarantor herein. The execution and delivery of any
such Guaranty Supplement shall not require the notice to or consent of any other
Loan Guarantor hereunder or any other Person. The rights and obligations of each
Loan Guarantor hereunder shall remain in full force and effect notwithstanding
the addition of any new Loan Guarantor as a party to this Loan Guaranty.

 

Section 3.05. Headings. The titles of and section headings in this Loan Guaranty
are for convenience of reference only, and shall not govern the interpretation
of any of the terms and provisions of this Loan Guaranty.

 

Section 3.06. Entire Agreement. This Loan Guaranty and the other Loan Documents
constitute the entire agreement among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.

 

Section 3.07. CHOICE OF LAW. THIS LOAN GUARANTY AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS LOAN GUARANTY, WHETHER IN TORT,
CONTRACT (AT LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

I-9

 



 




Section 3.08.CONSENT TO JURISDICTION; CONSENT TO SERVICE OF PROCESS.

 

(a) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK
STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, IN THE CITY OF NEW YORK (OR ANY
APPELLATE COURT THEREFROM) OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS LOAN GUARANTY AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING SHALL (EXCEPT AS PERMITTED BELOW) BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF
LAW, FEDERAL COURT. EACH PARTY HERETO AGREES THAT SERVICE OF ANY PROCESS,
SUMMONS, NOTICE OR DOCUMENT BY REGISTERED MAIL ADDRESSED TO SUCH PERSON SHALL BE
EFFECTIVE SERVICE OF PROCESS AGAINST SUCH PERSON FOR ANY SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT. EACH PARTY HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING MAY BE ENFORCED IN OTHER JURISDICTIONS
BY SUIT ON SUCH JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY APPLICABLE
REQUIREMENTS OF LAW. EACH PARTY HERETO AGREES THAT THE ADMINISTRATIVE AGENT
RETAINS THE RIGHT TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF
ANY OTHER JURISDICTION SOLELY TO THE EXTENT NECESSARY TO EXERCISE THE
ADMINISTRATIVE AGENT’S RIGHTS UNDER THIS LOAN GUARANTY.

 

(b) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS LOAN GUARANTY AND BROUGHT IN ANY COURT
REFERRED TO IN PARAGRAPH (a) OF THIS SECTION. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS
OF LAW, ANY CLAIM OR DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION, SUIT OR PROCEEDING IN ANY SUCH COURT.

 

(c) TO THE EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND
AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL) DIRECTED TO IT AT ITS ADDRESS FOR NOTICES AS
PROVIDED FOR IN SECTION 9.01 OF THE CREDIT AGREEMENT. EACH PARTY HERETO HEREBY
WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER
THAT SERVICE OF PROCESS WAS INVALID AND INEFFECTIVE. NOTHING IN THIS LOAN
GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY TO THIS LOAN GUARANTY TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE REQUIREMENTS OF LAW.

 

Section 3.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY SUIT,

 

I-10

 



 




ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY) DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO  THIS LOAN GUARANTY
OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS LOAN GUARANTY
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 3.10. Indemnity. Each Loan Guarantor hereby agrees to indemnify the
Administrative Agent and the other Indemnitees, as set forth in Section 9.03(b)
of the Credit Agreement, subject to the limitations set forth therein.

 

Section 3.11. Counterparts. This Loan Guaranty may be executed in counterparts
(and by the different parties hereto on different counterparts), each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. Delivery of an executed counterpart of a signature
page to this Loan Guaranty by facsimile or by email as a “.pdf” or “.tif”
attachment shall be effective as delivery of a manually executed counterpart of
this Loan Guaranty.

 

Section 3.12. Successors and Assigns. Whenever in this Loan Guaranty any party
hereto is referred to, such reference shall be deemed to include the successors
and permitted assigns of such party; and all covenants, promises and agreements
by or on behalf of any Loan Guarantor or the Administrative Agent that are
contained in this Loan Guaranty shall bind and inure to the benefit of their
respective successors and permitted assigns. Except in a transaction permitted
under the Credit Agreement, no Loan Guarantor may assign any of its rights or
obligations hereunder without the written consent of the Administrative Agent in
accordance with the Credit Agreement (and any such attempted assignment without
such consent shall be null and void). Except in a transaction permitted (or not
restricted) under the Credit Agreement, no Loan Guarantor may assign any of its
rights or obligations hereunder without the written consent of the
Administrative Agent.

 

Section 3.13. Survival of Agreement. Without limitation of any provision of the
Credit Agreement, all covenants, agreements, indemnities, representations and
warranties made by the Loan Guarantors in this Loan Guaranty and the other Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Loan Guaranty or any other Loan Document shall be
considered to have been relied upon by the Secured Parties and shall survive the
execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by any such Secured Party or on its behalf
and notwithstanding that the Administrative Agent or any Secured Party may have
had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect until the Termination
Date, or with respect to any individual Loan Guarantor until such Loan Guarantor
is otherwise released from its obligations under this Loan Guaranty
in  accordance  with Section 3.14.

 

Section 3.14.  Release of Loan Guarantors.   This Loan Guaranty shall continue
in effect until   the Termination Date, and this Loan Guaranty shall be
automatically terminated and each relevant Loan Guarantor hereunder shall be
automatically released from its obligations hereunder in the circumstances
described in Article 8 and Section 9.21 of the Credit Agreement at that time.
Prior to the Termination Date, a Loan Guarantor shall only be released from its
obligations hereunder to the extent such release is permitted by Article 8 and
Section 9.21 of the Credit Agreement; provided that, upon the request of the
Administrative Agent, the Borrower delivers to the Administrative Agent a certificate of a Responsible

 



I-11




Officer certifying that such release is permitted pursuant to Article 8 and
Section 9.21 of the Credit Agreement (it being understood that the
Administrative Agent shall be entitled to rely on such certificate in releasing
such Loan Guarantor). In connection with any such termination and release, the
Administrative Agent shall promptly execute and deliver to any Loan Guarantor,
at such Loan Guarantor’s expense, all documents that such Loan Guarantor shall
reasonably request to evidence such termination and release. Any execution and
delivery of documents pursuant to the preceding sentence of this Section 3.14
shall be without recourse to or warranty by the Administrative Agent (other than
as to the Administrative Agent’s authority to execute and deliver such
documents). The Administrative Agent shall have no liability whatsoever to any
Secured Party as a result of any release of any Loan Guarantor by it as
permitted (or which the Administrative Agent in good faith believes to be
permitted; it being acknowledged and agreed that the Administrative Agent shall
be entitled to rely on a certificate of a Responsible Officer of the Borrower or
any other Loan Guarantor in making such determination) by this Section 3.14.

 

Section 3.15. Payments. All payments made by any Loan Guarantor hereunder will
be made without setoff, counterclaim or other defense and on the same basis as
payments are made by the Borrower under Sections 2.17 and 2.18 of the Credit
Agreement.

 

Section 3.16.  Notice, etc.  All notices and other communications provided for
hereunder shall   be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile or
email, as follows:

 

(a) if to any Loan Guarantor, addressed to it in care of the Borrower at its
address specified in Section 9.01 of the Credit Agreement;

 

(b)



if to the Administrative Agent or any Lender, at its address specified in Section

9.01 of the Credit Agreement;

 

(c) if to any other Secured Party in respect of any Secured Hedging Obligations,
at its address specified in the Hedge Agreement to which it is a party; or

 

(d) if to any other Secured Party in respect of any Banking Services
Obligations, at its address specified in the relevant documentation to which it
is a party.

 

Section 3.17. Set Off. In addition to any rights now or hereafter granted under
applicable Requirements of Law and not by way of limitation of any such rights,
while an Event of Default exists, the Administrative Agent, each Lender and each
Issuing Bank shall be entitled to rights of setoff to the extent provided in
Section 9.09 of the Credit Agreement.

 

Section 3.18. Waiver of Consequential Damages, Etc. To the extent permitted by
applicable Requirements of Law, none of the Loan Guarantors nor the Secured
Parties shall assert, and each hereby waives, any claim against each other or
any Related Party thereof, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Loan Guaranty or any
agreement or instrument contemplated hereby, except, in the case of any claim by
any Indemnitee against any of the Loan Guarantors, to the extent such damages
would otherwise be subject to indemnification pursuant to the terms of Section
3.10; provided that nothing in this sentence shall limit the Loan Guarantors’
indemnity or reimbursement obligations under Section 3.10 to the extent such
special, indirect, consequential or punitive damages are included in any third
party claim in connection with which such Indemnitee is entitled to
indemnification hereunder.

 



I-12




Section 3.19. Keepwell. Each Qualified ECP Guarantor
hereby  jointly  and  severally,  absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each Non-ECP Guarantor to honor all of its obligations under this Loan
Guaranty in respect of Swap Obligations that would otherwise be Excluded Swap
Obligations (provided,  however, that each Qualified ECP Guarantor shall only be
liable under this Section 3.19 for the maximum amount of such liability that can
be hereby incurred, and otherwise subject to the limitations on the obligations
of Loan Guarantors contained in this Loan Guaranty, without rendering its
obligations under this Section 3.19, or otherwise under this Loan Guaranty,
voidable under applicable Requirements of Law
relating to fraudulent conveyance or fraudulent transfer, and not for any greater amount). This Section

4.19



shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each Non- ECP Guarantor for all purposes of Section 1a(18)(A)(v)(II)
of the Commodity Exchange Act.

 

Section 3.20. EFFECT OF INTERCREDITOR AGREEMENT. NOTWITHSTANDING ANYTHING HEREIN
TO THE CONTRARY, THE GUARANTEE OF THE GUARANTEED OBLIGATIONS GRANTED TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS
LOAN GUARANTY AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE ADMINISTRATIVE
AGENT ARE SUBJECT TO THE PROVISIONS OF ANY ACCEPTABLE INTERCREDITOR AGREEMENT IN
EFFECT. IN THE EVENT OF ANY CONFLICT BETWEEN THE PROVISIONS OF ANY APPLICABLE
INTERCREDITOR AGREEMENT IN EFFECT AND THIS LOAN GUARANTY, THE PROVISIONS OF SUCH
INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.

 

[SIGNATURE PAGES FOLLOW]

 



I-13




IN WITNESS WHEREOF, each Loan Guarantor and the Administrative Agent have
executed this Loan Guaranty as of the date first above written.

 

VICTORY CAPITAL HOLDINGS, INC.,

as a Loan Guarantor

 

By: Name:

Title:

 

VICTORY HOLDINGS, LLC,

as a Loan Guarantor

 

By: Name:

Title:

 

VICTORY CAPITAL OPERATING, LLC,

as a Loan Guarantor

 

By: Name:

Title:

 

VICTORY CAPITAL MANAGEMENT INC.,

as a Loan Guarantor

 

By: Name:

Title:

 

USAA ASSET MANAGEMENT COMPANY,

as a Loan Guarantor

 

By: Name:

Title:

 

USAA TRANSFER AGENCY COMPANY,

as a Loan Guarantor

 

By: Name:

Title:

 

 

 

 

Signature Page to Loan Guaranty

 



 




BARCLAYS BANK PLC,

as Administrative Agent

 

By: Name:

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Loan Guaranty

 



 




EXHIBIT A

 

[FORM OF] Joinder Agreement

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of [•] [•], 20[•], is
entered into by [•], a [•] ([each, a] [the] “New Subsidiary”), in favor of
Barclays Bank PLC, as administrative agent and collateral agent for the Secured
Parties (as defined in the Credit Agreement referred to below) (in such
capacities, together with its successors in such capacities, the “Administrative
Agent”) pursuant to that certain Loan Guaranty, dated as of July 1, 2019 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Loan Guaranty”), by and among the Loan Guarantors from time
to time party thereto and the Administrative Agent.

 

Reference is made to the Credit Agreement dated as of July 1, 2019 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among, inter alios, Victory Capital
Holdings, Inc., a Delaware corporation (the “Borrower”), the lenders from time
to time party thereto and the Administrative Agent.

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement or the Loan Guaranty, as
applicable.

 

The Loan Guarantors have entered into the Loan Guaranty in order to induce the
Lenders to make Loans. Section 3.04 of the Loan Guaranty and Section 5.11(a) of
the Credit Agreement provide that additional Restricted Subsidiaries may become
Loan Guarantors under the Loan Guaranty by executing and delivering an
instrument in the form of this Agreement. [The] [Each] New Subsidiary is
executing this Agreement in accordance with the requirements of the Loan
Guaranty and the Credit Agreement to become a Loan Guarantor under the Loan
Guaranty in order to induce the Lenders to make additional Loans and as
consideration for Loans previously made and to secure the Secured Obligations.

 

Accordingly, [each] [the] New Subsidiary, for the benefit of the Secured
Parties, hereby agrees as follows:

 

1. In accordance with Section 3.04 of the Loan Guaranty, [each] [the] New
Subsidiary hereby acknowledges, agrees and confirms that, by its execution of
this Agreement, [each] [the] New Subsidiary will be a Loan Guarantor under the
Loan Guaranty and a Loan Guarantor for all purposes of the Credit Agreement with
the same force and effect as if originally named therein as a Loan Guarantor,
and the New Subsidiary shall have all of the rights, benefits, duties and
obligations of a Loan Guarantor thereunder as if it had executed the Loan
Guaranty. [Each] [The] New Subsidiary hereby ratifies, as of  the date hereof,
and agrees to be bound by, all of the terms, provisions, covenants and
conditions contained in the Loan Guaranty. Without limiting the generality of
the foregoing terms of this paragraph 1, [each] [the] New Subsidiary hereby
irrevocably, absolutely and unconditionally guarantees, jointly and severally
with the other Loan Guarantors and as primary obligor and not merely as surety,
to the Administrative Agent and the Secured Parties, the prompt payment of the
Guaranteed Obligations in full when due (whether at stated maturity, upon
acceleration or otherwise) to the extent of and in accordance with the
Loan Guaranty.

 

2. [Each] [The] New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Agreement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to the Legal Reservations.

 

 

EXHIBIT A-1 I-16

 



 




3. [Each] [The] New Subsidiary hereby waives notice to and acceptance by the
Administrative Agent and the Secured Parties of the guaranty by the New
Subsidiary upon the execution of this Agreement by [each] [the] New Subsidiary.

 

4. [Each] [The] New Subsidiary hereby makes, as of the date hereof, the
representations and warranties set forth in Section 2.11 of the Loan Guaranty.

 

5. From and after the execution and delivery hereof by the parties hereto, this
Agreement shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

 

6. Except as expressly supplemented hereby, the Loan Guaranty shall remain in
full force and effect in accordance with its terms.

 

7. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or by email as a “.pdf” or “.tif”
attachment shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

8. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED
TO THIS AGREEMENT, WHETHER IN TORT, CONTRACT (AT LAW OR IN EQUITY) OR OTHERWISE,
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

9. [EACH] [THE] NEW SUBSIDIARY HEREBY DESIGNATES THE BORROWER AS AGENT FOR
SERVICE OF PROCESS FOR [EACH] [THE] NEW SUBSIDIARY AND THE BORROWER HEREBY
CONSENTS TO SUCH APPOINTMENT.

 

10.



Sections 3.05 through 3.09 of the Loan Guaranty are hereby incorporated by reference,

mutatis mutandis.

 

11. All communications and notices hereunder shall be in writing and given as
provided in Section 3.16 of the Loan Guaranty.

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT A-2 I-17

 



 




IN WITNESS WHEREOF, [each] [the] New Subsidiary has caused this Agreement to be
duly executed by its authorized officer, as of the day and year first above
written.

 

[NEW SUBSIDIARY],

as a Loan Guarantor

 

By: Name:

Title:

 



Signature Page to Joinder Agreement




Acknowledged and agreed:

 

BARCLAYS BANK PLC,

as Administrative Agent

 

 

By: Name:

Title:

 



Signature Page to Joinder Agreement




EXHIBIT J-1

 

 

[FORM OF]

PATENT SECURITY AGREEMENT

 

This PATENT SECURITY AGREEMENT is entered into as of [●] (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, this
“Agreement”), by [●], a [●] [corporation/limited liability company] (the
“Grantor”) in favor of Barclays Bank PLC (“Barclays”), as administrative agent
and collateral agent (in such capacity, the “Agent”) for the Secured Parties.

 

Reference is made to that certain Pledge and Security Agreement, dated as of
July 1, 2019 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time and in effect on the Closing Date, the
“Security Agreement”), among the Loan Parties party thereto and the Agent,
pursuant to which the Grantors have granted a security interest to the Agent in
the Collateral (as defined below) and are required to execute and deliver this
Agreement. The Lenders have extended credit to the Borrower (as defined in the
Credit Agreement (as defined below)) subject to the terms and conditions set
forth in that certain Credit Agreement, dated as of July 1, 2019 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time and in effect on the Closing Date, the “Credit Agreement”), by and among,
inter alios, the Borrower from time to time party thereto, the Lenders from time
to time party thereto, Barclays, in its capacities as administrative agent and
collateral agent for the Secured Parties.
 Consistent with the requirements set forth in Sections 4.01 and

4.11



of the Credit Agreement and Section 4.03(c) of the Security Agreement, the
parties hereto agree as follows:

 

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement or the
Credit Agreement, as applicable.

 

SECTION 2. Grant of Security Interest. As security for the prompt and complete
payment or performance when due (whether at stated maturity, by acceleration or
otherwise), as the case may be, in full of the Secured Obligations, each Grantor
jointly and severally hereby pledges, collaterally assigns, mortgages, transfers
and grants to the Agent, its successors and permitted assigns, on behalf of and
for the ratable benefit of the Secured Parties, a Lien on and security interest
in all of its right and title to and interest in all of the following property,
whether now owned by or owing to, or hereafter acquired by or arising in favor
of such Grantor, and regardless of where located (all of which are collectively
referred to as the “Collateral”):

 

(a) any and all (i) Patents, including, without limitation, all patents and
patent applications, all inventions described therein and all reissues,
divisions, continuations, renewals, extensions and continuations in part
thereof; (ii) income, royalties, damages, and payments now or hereafter due or
payable under any of the foregoing, including damages, claims and payments for
past, present and future infringements for any of the foregoing; (iii) rights to
sue for past, present, and future infringements of any of the foregoing; and
(iv) rights corresponding to any of the foregoing, including, without
limitation, all issued Patents and pending Patent applications listed on
Schedule I hereto (all of the foregoing, collectively, “Patent Collateral”); and

 

(b)



all Proceeds of the foregoing;

 

in each case to the extent the foregoing items constitute Collateral, it being
expressly understood and agreed that the term “Collateral” (and any component
definition thereof) shall not include any Excluded Asset. Notwithstanding
anything to the contrary contained herein, immediately upon any  property
ceasing to be an Excluded Asset (including, without limitation, as a result of
the ineffectiveness, lapse or termination of any restriction or condition on
such property being pledged to secure the Secured
Obligations), the Collateral shall include, and the relevant Grantor shall be deemed to have automatically

 



J-1-1




granted a Lien on and security interest to the Agent for the benefit of the
Secured Parties, all relevant previously restricted or conditioned rights,
interests or other assets, as the case may be.

 

SECTION 3. Security Agreement. The security interests granted to the Agent
herein are granted in furtherance, and not in limitation of, the security
interests granted to the Agent pursuant to the Security Agreement. Each Grantor
hereby acknowledges and affirms that the rights and remedies of the Agent with
respect to the Collateral are more fully set forth in the Security Agreement,
the terms and provisions of which are hereby incorporated by reference herein as
if fully set forth herein. In the event of any conflict between the terms of
this Agreement and the Security Agreement, the terms of the Security Agreement
shall govern.

 

SECTION 4. Governing Law. This Agreement and any claim, controversy or dispute
arising under or related to this Agreement, whether in tort, contract (at law or
in equity) or otherwise, shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.

 

SECTION 5. Termination or Release. This Agreement shall continue in effect until
the Termination Date, and this Agreement shall be automatically terminated and
each relevant Grantor hereunder shall be automatically released from its
obligations hereunder in the circumstances described in Article 8 and Section
9.21 of the Credit Agreement at that time. Prior to the Termination Date, a
Grantor shall only be released from its obligations hereunder to the extent such
release is permitted by Article 8 and Section 9.21 of the Credit Agreement;
provided that, upon the request of the Administrative Agent, the Borrower
delivers to the Administrative Agent a certificate of a Responsible Officer
certifying that such release is permitted pursuant to Article 8 and Section 9.21
of the Credit Agreement (it being understood that the Administrative Agent shall
be entitled to rely on such certificate in releasing such Grantor). In
connection with any such termination and release, the Administrative Agent shall
promptly execute and deliver to any Grantor, at such Grantor’s expense, all
documents that such Grantor shall reasonably request to evidence such
termination and release.

 

SECTION 6. Counterparts. This Agreement may be executed in one or more
counterparts and  by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts when taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or by email as a “.pdf” or “.tif” attachment or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

SECTION 7. EFFECT OF INTERCREDITOR AGREEMENT. NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY, THE LIENS AND SECURITY INTERESTS GRANTED TO THE ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS AGREEMENT AND
THE EXERCISE OF ANY RIGHT OR REMEDY BY THE ADMINISTRATIVE AGENT ARE SUBJECT TO
THE PROVISIONS OF ANY ACCEPTABLE INTERCREDITOR AGREEMENT IN EFFECT. IN THE EVENT
OF ANY CONFLICT BETWEEN THE PROVISIONS OF ANY APPLICABLE INTERCREDITOR AGREEMENT
IN EFFECT AND THIS AGREEMENT, THE PROVISIONS OF SUCH INTERCREDITOR AGREEMENT
SHALL GOVERN AND CONTROL.

 

[Signature Pages Follow]

 



J-1-2




IN WITNESS WHEREOF, each Grantor and the Agent have executed this Agreement as
of the date first above written.

 

[●],

as Grantor

 

 

By: Name:

Title:

 



Signature Page to Patent Security Agreement




ACCEPTED AND AGREED

as of the date first above written:

 

BARCLAYS BANK PLC,

as Agent

 

 

By: Name:

 



Signature Page to Patent Security Agreement




EXHIBIT J-1

 

 

SCHEDULE I

 

U.S. PATENTS AND PATENT APPLICATIONS

 



J-1-5




EXHIBIT J-2

 

 

[FORM OF] TRADEMARK SECURITY AGREEMENT

 

This TRADEMARK SECURITY AGREEMENT is entered into as of [●] (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”), by [●], a [●] [corporation/limited liability company]
(the “Grantor”) in favor of Barclays Bank PLC (“Barclays”), as administrative
agent and collateral agent (in such capacity, the “Agent”) for the Secured
Parties.

Reference is made to that certain Pledge and Security Agreement, dated as of
July 1, 2019 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time and in effect on the Closing Date, the
“Security Agreement”), among the Loan Parties party thereto and the Agent,
pursuant to which the Grantors have granted a security interest to the Agent in
the Collateral (as defined below) and are required to execute and deliver this
Agreement. The Lenders have extended credit to the Borrower (as defined in the
Credit Agreement (as defined below)) subject to the terms and conditions set
forth in that certain Credit Agreement, dated as of July 1, 2019 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time and in effect on the Closing Date, the “Credit Agreement”), by and among,
inter alios, the Borrower from time to time party thereto, the Lenders from time
to time party thereto, Barclays, in its capacities as administrative agent and
collateral agent for the Secured Parties.
 Consistent with the requirements set forth in Sections 4.01 and

4.11



of the Credit Agreement and Section 4.03(c) of the Security Agreement, the
parties hereto agree as follows:

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement or the
Credit Agreement, as applicable.

SECTION 2. Grant of Security Interest. As security for the prompt and complete
payment or performance when due (whether at stated maturity, by acceleration or
otherwise), as the case may be, in full of the Secured Obligations, each Grantor
jointly and severally hereby pledges, collaterally assigns, mortgages, transfers
and grants to the Agent, its successors and permitted assigns, on behalf of and
for the ratable benefit of the Secured Parties, a Lien on and security interest
in all of its right and title to and interest in all of the following property,
whether now owned by or owing to, or hereafter acquired by or arising in favor
of such Grantor, and regardless of where located (all of which are collectively
referred to as the “Collateral”):

(a) any and all (i) Trademarks, including, without limitation, the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing and all renewals of the foregoing; (ii) income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including damages, claims, and payments for past, present and future
infringements thereof; (iii) rights to sue for past, present, and future
infringements of the foregoing, including the right to settle suits involving
claims and demands for royalties  owing; and (iv) rights corresponding to any of
the foregoing, and including, without limitation, all registered or applied-for
Trademarks and the registrations and applications for registration thereof
listed on Schedule I hereto (all of the foregoing, collectively, the “Trademark
Collateral”); provided,  that,  the Trademark
Collateral  shall  not  include   any   United   States   intent-to-  use
Trademark applications or similar application prior to the filing and acceptance
by the USPTO, of a “Statement of Use,” “Amendment to Allege Use” or similar
filing with respect thereto. or circumstances otherwise change so that the
interests of such Grantor in such Trademark application(s) is no longer on an
“intent-to-use” basis, at which time such Trademark application(s) shall
automatically and without further action by the parties be considered Trademark
Collateral and subject to the security interest granted by such Grantor
hereunder; and

(b)



all Proceeds of the foregoing;

 



J-2-1




in each case to the extent the foregoing items constitute Collateral, it being
expressly understood and agreed that the term “Collateral” (and any component
definition thereof) shall not include any Excluded Asset. Notwithstanding
anything to the contrary contained herein, immediately upon any  property
ceasing to be an Excluded Asset (including, without limitation, as a result of
the ineffectiveness, lapse or termination of any restriction or condition on
such property being pledged to secure the Secured Obligations), the Collateral
shall include, and the relevant Grantor shall be deemed to have automatically
granted a Lien on and security interest to the Agent for the benefit of the
Secured Parties, all relevant previously restricted or conditioned rights,
interests or other assets, as the case may be.

SECTION 3. Security Agreement. The security interests granted to the Agent
herein are granted in furtherance, and not in limitation of, the security
interests granted to the Agent pursuant to the Security Agreement. Each Grantor
hereby acknowledges and affirms that the rights and remedies of the Agent with
respect to the Collateral are more fully set forth in the Security Agreement,
the terms and provisions of which are hereby incorporated by reference herein as
if fully set forth herein. In the event of any conflict between the terms of
this Agreement and the Security Agreement, the terms of the Security Agreement
shall govern.

SECTION 4. Governing Law. This Agreement and any claim, controversy or dispute
arising under or related to this Agreement, whether in tort, contract (at law or
in equity) or otherwise, shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.

SECTION 5. Termination or Release. This Agreement shall continue in effect until
the Termination Date, and this Agreement shall be automatically terminated and
each relevant Grantor hereunder shall be automatically released from its
obligations hereunder in the circumstances described in Article 8 and Section
9.21 of the Credit Agreement at that time. Prior to the Termination Date, a
Grantor shall only be released from its obligations hereunder to the extent such
release is permitted by Article 8 and Section 9.21 of the Credit Agreement;
provided that, upon the request of the Administrative Agent, the Borrower
delivers to the Administrative Agent a certificate of a Responsible Officer
certifying that such release is permitted pursuant to Article 8 and Section 9.21
of the Credit Agreement (it being understood that the Administrative Agent shall
be entitled to rely on such certificate in releasing such Grantor). In
connection with any such termination and release, the Administrative Agent shall
promptly execute and deliver to any Grantor, at such Grantor’s expense, all
documents that such Grantor shall reasonably request to evidence such
termination and release.

SECTION 6. Counterparts. This Agreement may be executed in one or more
counterparts and  by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts when taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or by email as a “.pdf” or “.tif” attachment or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 7. EFFECT OF INTERCREDITOR AGREEMENT. NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY, THE LIENS AND SECURITY INTERESTS GRANTED TO THE ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS AGREEMENT AND
THE EXERCISE OF ANY RIGHT OR REMEDY BY THE ADMINISTRATIVE AGENT ARE SUBJECT TO
THE PROVISIONS OF ANY ACCEPTABLE INTERCREDITOR AGREEMENT IN EFFECT. IN THE EVENT
OF ANY CONFLICT BETWEEN THE PROVISIONS OF ANY APPLICABLE INTERCREDITOR AGREEMENT
IN EFFECT AND THIS AGREEMENT, THE PROVISIONS OF SUCH INTERCREDITOR AGREEMENT
SHALL GOVERN AND CONTROL.

[Signature Pages Follow]

 



J-2-2




IN WITNESS WHEREOF, each Grantor and the Agent have executed this Agreement as
of the date first above written.

 

[●],

as Grantor

 

 

By: Name:

Title:

 



Signature Page to Trademark Security Agreement




ACCEPTED AND AGREED

as of the date first above written:

 

BARCLAYS BANK PLC,

as Agent

 

 

By: Name:

Title:

 



Signature Page to Trademark Security Agreement




EXHIBIT J-2

 

 

SCHEDULE I

 

U.S. TRADEMARK REGISTRATIONS AND APPLICATIONS FOR TRADEMARK REGISTRATION

 



J-2-5




EXHIBIT J-3

 

 

[FORM OF]

COPYRIGHT SECURITY AGREEMENT

 

This COPYRIGHT SECURITY AGREEMENT is entered into as of [●], (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”), by [●], a [●] [corporation/limited liability company]
(the “Grantor”), in favor of Barclays Bank PLC (“Barclays”), as administrative
agent and collateral agent (in such capacity, the “Agent”) for the Secured
Parties.

 

 

Reference is made to that certain Pledge and Security Agreement, dated as of
July 1, 2019, (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time and in effect on the Closing Date, the
“Security Agreement”), among the Loan Parties party thereto and the Agent,
pursuant to which the Grantors have granted a security interest to the Agent in
the Collateral (as defined below) and are required to execute and deliver this
Agreement. The Lenders have extended credit to the Borrower (as defined in the
Credit Agreement (as defined below)) subject to the terms and conditions set
forth in that certain Credit Agreement, dated as of July 1, 2019, (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time and in effect on the Closing Date, the “Credit Agreement”), by and among,
inter alios, the Borrower from time to time party thereto, the Lenders from time
to time party thereto, Barclays, in its capacities as administrative agent and
collateral agent for the Secured Parties.
 Consistent with the requirements set forth in Sections 4.01 and

4.11



of the Credit Agreement and Section 4.03(c) of the Security Agreement, the
parties hereto agree as follows:

 

SECTION 8. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement or the
Credit Agreement, as applicable.

 

SECTION 9. Grant of Security Interest. As security for the prompt and complete
payment or performance when due (whether at stated maturity, by acceleration or
otherwise), as the case may be, in full of the Secured Obligations, each Grantor
jointly and severally hereby pledges, collaterally assigns, mortgages, transfers
and grants to the Agent, its successors and permitted assigns, on behalf of and
for the ratable benefit of the Secured Parties, a Lien on and security interest
in all of its right and title to and interest in all of the following property,
whether now owned by or owing to, or hereafter acquired by or arising in favor
of such Grantor, and regardless of where located (all of which are collectively
referred to as the “Collateral”):

 

(a) any and all (i) Copyrights, including, without limitation, all rights and
interests in copyrights, works protectable by copyright whether published or
unpublished, copyright registrations and copyright applications and all renewals
of any of the foregoing; (ii) income, royalties, damages, and payments now or
hereafter due or payable under any of the foregoing, including damages, claims
and payments for past, present and future infringements for any of the
foregoing; (iii) rights to sue for past, present, and future infringements of
any of the foregoing; and (iv) rights corresponding to any of the foregoing,
including, without limitation, all Copyright registrations and pending
applications for Copyright registration in the United States Copyright Office
listed on Schedule I hereto (all of the foregoing, collectively, “Copyright
Collateral”); and

 

(b)



all Proceeds of the foregoing;

 

in each case to the extent the foregoing items constitute Collateral, it being
expressly understood and agreed that the term “Collateral” (and any component
definition thereof) shall not include any Excluded Asset. Notwithstanding
anything to the contrary contained herein, immediately upon any  property
ceasing to be an Excluded Asset (including, without limitation, as a result of the ineffectiveness, lapse or

 



J-3-1




termination of any restriction or condition on such property being pledged to
secure the Secured Obligations), the Collateral shall include, and the relevant
Grantor shall be deemed to have automatically granted a Lien on and security
interest to the Agent for the benefit of the Secured Parties, all relevant
previously restricted or conditioned rights, interests or other assets, as the
case may be.

 

SECTION 10. Security Agreement. The security interests granted to the Agent
herein  are granted in furtherance, and not in limitation of, the security
interests granted to the Agent pursuant to the Security Agreement. Each Grantor
hereby acknowledges and affirms that the rights and remedies of the Agent with
respect to the Collateral are more fully set forth in the Security Agreement,
the terms and provisions of which are hereby incorporated by reference herein as
if fully set forth herein. In the event  of any conflict between the terms of
this Agreement and the Security Agreement, the terms of the Security Agreement
shall govern.

 

SECTION 11. Governing Law. This Agreement and any claim, controversy or dispute
arising under or related to this Agreement, whether in tort, contract (at law or
in equity) or otherwise, shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.

 

SECTION 12. Termination or Release. This Agreement shall continue in effect
until the Termination Date, and this Agreement shall be automatically terminated
and each relevant Grantor hereunder shall be automatically released from its
obligations hereunder in the circumstances described in Article 8 and Section
9.21 of the Credit Agreement at that time. Prior to the Termination Date, a
Grantor shall only be released from its obligations hereunder to the extent such
release is permitted by Article 8 and Section 9.21 of the Credit Agreement;
provided that, upon the request of the Administrative Agent, the Borrower
delivers to the Administrative Agent a certificate of a Responsible Officer
certifying that such release is permitted pursuant to Article 8 and Section 9.21
of the Credit Agreement (it being understood that the Administrative Agent shall
be entitled to rely on such certificate in releasing such Grantor). In
connection with any such termination and release, the Administrative Agent shall
promptly execute and deliver to any Grantor, at such Grantor’s expense, all
documents that such Grantor shall reasonably request to evidence such
termination and release.

 

SECTION 13. Counterparts. This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts when taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or by email as a “.pdf” or “.tif” attachment or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

SECTION 14. EFFECT OF INTERCREDITOR AGREEMENT. NOTWITHSTANDING ANYTHING HEREIN
TO THE CONTRARY, THE LIENS AND SECURITY INTERESTS GRANTED TO THE ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS AGREEMENT AND
THE EXERCISE OF ANY RIGHT OR REMEDY BY THE ADMINISTRATIVE AGENT ARE SUBJECT TO
THE PROVISIONS OF ANY ACCEPTABLE INTERCREDITOR AGREEMENT IN EFFECT. IN THE EVENT
OF ANY CONFLICT BETWEEN THE PROVISIONS OF ANY APPLICABLE INTERCREDITOR AGREEMENT
IN EFFECT AND THIS AGREEMENT, THE PROVISIONS OF SUCH INTERCREDITOR AGREEMENT
SHALL GOVERN AND CONTROL.

 

[Signature Pages Follow]

 



J-3-2




IN WITNESS WHEREOF, each Grantor and the Agent have executed this Agreement as
of the date first above written.

 

[●],

as Grantor

 

 

By: Name:

Title:

 



Signature Page to Copyright Security Agreement




ACCEPTED AND AGREED

as of the date first above written:

 

BARCLAYS BANK PLC,

as Agent

 

 

By: Name:

Title:

 



Signature Page to Copyright Security Agreement




EXHIBIT J-3

 

 

SCHEDULE I

 

U.S. COPYRIGHT REGISTRATIONS AND APPLICATIONS FOR COPYRIGHT REGISTRATION

 



J-3-5




EXHIBIT K

 

 

[FORM OF]

LETTER OF CREDIT REQUEST

 

Barclays Bank PLC, as Issuing Bank 745 Seventh Avenue

New York, New York 10019

Attention: Nnamdi Otudoh and Letter of Credit Department

Email: nnamdi.otudoh@barclays.com and XraLetterofCredit@barclays.com

 

 

[•] [•] 20[•]31

 

Ladies and Gentlemen:

 

We hereby request that [•]32,  as an Issuing Bank, in its individual capacity,
[issue, amend, renew, extend][a/an] [existing] [Standby] [Commercial]33 Letter
of Credit on [•] [•] 20[•]34 (the “Date of Issuance”), which Letter of Credit
shall be in the aggregate amount of $[•]35 and shall be for the account of
[•]36. The beneficiary of the requested Letter of Credit is [•]37, and such
Letter of Credit will have a stated expiration date of [•]38. For the purposes
of this Letter of Credit Request, unless otherwise defined herein, all
capitalized terms used herein shall have the respective meanings given to them
in the Credit Agreement dated as of July 1, 2019 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time and in effect
on the date hereof, the “Credit Agreement”) by and among, inter alios, Victory
Capital Holdings, Inc., a Delaware corporation (the “Borrower”), the lenders
from time to time party thereto and Barclays Bank PLC, in its capacities as
administrative agent and collateral agent for the Secured Parties (in its
capacities as administrative agent and collateral agent, together with its
successors in such capacities, the “Administrative Agent”).

 

[We hereby certify that:

 

 



31 Must be delivered to the applicable Issuing Bank and the Administrative
Agent, at least three Business Days in advance of the requested date of
issuance, amendment, extension or renewal (or such shorter period as is
acceptable to the applicable Issuing Bank).

32 Insert name of the applicable Issuing Bank.

33 No Issuing Bank shall be required to issue Commercial Letters of Credit
without its consent.

34 Insert date of issuance, which must be a Business Day.

35 Insert aggregate initial amount of Letter of Credit. After giving effect to
such amount, (i) the LC Exposure shall not exceed the Letter of Credit Sublimit
and (ii) the aggregate Stated Amount of all Letters of Credit issued by an
Issuing Bank does not exceed such Issuing Bank’s LC Commitment and (iii) (A) the
aggregate amount of the Initial Revolving Credit Exposure shall not exceed the
aggregate amount of the Initial Revolving Credit Commitments then in effect and
(B) the aggregate amount of the Additional Revolving Credit Exposure
attributable to any Class of Additional Revolving Credit Commitments shall not
exceed the aggregate amount of the Additional Revolving Credit Commitments of
such Class then in effect.

36 Insert name of account party.

37 Insert name and address of beneficiary.

38 Date may not be later than the date referred to in Section 2.05(c) and
Section 2.05(b)(ii)(C) of the Credit Agreement.

 



K-1




(A)



The representations and warranties of the Loan Parties set forth in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the Date of Issuance with the same effect as though such
representations and warranties had been made on and as of the Date of Issuance;
provided that to the extent that a representation and warranty specifically
refers to an earlier date, it is true and correct in all material respects as of
such earlier date; provided,  further, that representations that are qualified
by “material”, “material adverse effect” or a similar term are true and correct
in all respects.

 

(B)



As of the Date of Issuance and immediately after giving effect to the requested
Letter of Credit, no Default or Event of Default has occurred and
is continuing.]39

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



39 Include bracketed language only for issuances, amendments, extensions and
renewals, of Letters of Credit after Closing Date.

 



K-2




VICTORY CAPITAL HOLDINGS, INC.,

as Borrower

 

 

By: Name:

Title:

 



K-3




EXHIBIT L-1

 

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Credit Agreement dated as of July 1,
2019 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time and in effect on the date hereof, the “Credit
Agreement”; capitalized terms used but not defined herein shall have the
respective meanings given to them in the Credit Agreement) by and among, inter
alios, Victory Capital Holdings, Inc., a Delaware corporation (the “Borrower”),
the lenders from time to time party thereto and Barclays Bank PLC, in its
capacities as administrative agent and collateral agent for the Secured Parties
(in its capacities as administrative agent and collateral agent, together with
its successors in such capacities, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17(f)(ii)(B)(3) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Promissory Notes evidencing such Loan(s))
in respect of which it is providing this certificate, (ii) it is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code and (iv) it is not a “controlled foreign corporation” related,
directly or indirectly, to the Borrower as described in Section 881(c)(3)(C) of
the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
duly executed certificate of its non-U.S. Person status on IRS Form W-8BEN or
W-8BEN-E, as applicable (or successor forms). By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, or if a or change in circumstances renders the information on this
certificate obsolete, expired or inaccurate in any material respect, the
undersigned shall promptly so inform each of the Borrower and the Administrative
Agent and deliver promptly to the Borrower and the Administrative Agent an
updated certificate or other appropriate documentation (including any new
documentation reasonably requested by the Borrower or the Administrative Agent)
or promptly notify the Borrower and the Administrative Agent in writing of its
inability to do so, and (2) the undersigned shall have at all times furnished
each of the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 



L-1-1




[NAME OF LENDER]

 

 

By: Name:

Title:

 

Date: [•] [•], 20[•]

 



L-1-2




EXHIBIT L-2

 

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Credit Agreement dated as of July 1,
2019 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time and in effect on the date hereof, the “Credit
Agreement”; capitalized terms used but not defined herein shall have the
respective meanings given to them in the Credit Agreement) by and among, inter
alios, Victory Capital Holdings, Inc., a Delaware corporation (the “Borrower”),
the lenders from time to time party thereto and Barclays Bank PLC, in its
capacities as administrative agent and collateral agent for the Secured Parties
(in its capacities as administrative agent and collateral agent, together with
its successors in such capacities, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17(f)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,

(iii)



it is not a “10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a “controlled foreign
corporation” related to the Borrower, directly or indirectly, as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a duly executed
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable (or successor forms). By executing  this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, or if a
change in circumstances renders the information on this certificate obsolete,
expired or inaccurate in any material respect, the undersigned shall promptly so
inform such Lender and deliver promptly to such Lender an updated certificate or
other appropriate documentation (including any new documentation reasonably
requested by such Lender) or promptly notify such Lender in writing of its
inability to do so, and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

[Signature Page Follows]

 



L-2-1




[NAME OF PARTICIPANT]

 

 

By: Name:

Title:

 

Date: [•] [•], 20[•]

 



L-2-2




EXHIBIT L-3

 

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to that certain Credit Agreement dated as of July 1,
2019 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time and in effect on the date hereof, the “Credit
Agreement”; capitalized terms used but not defined herein shall have the
respective meanings given to them in the Credit Agreement) by and among, inter
alios, Victory Capital Holdings, Inc., a Delaware corporation (the “Borrower”),
the lenders from time to time party thereto and Barclays Bank PLC, in its
capacities as administrative agent and collateral agent for the Secured Parties
(in its capacities as administrative agent and collateral agent, together with
its successors in such capacities, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17(f)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Promissory Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Promissory Note(s) evidencing such Loan(s)), (iii) with respect to the extension
of credit pursuant to this Credit Agreement or any other Loan Document, neither
the undersigned nor any of its direct or indirect partners/members that is
claiming the portfolio interest exemption is a “bank” extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members that is claiming the portfolio interest exemption
is a “10 percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code and (v) none of its direct or indirect partners/members
that is claiming the portfolio interest exemption is a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of
the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
duly executed IRS Form W-8IMY accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or W-8BEN-E, as applicable (or successor forms), or (ii)
an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E,  as applicable
(or successor forms), from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, or if change in circumstances renders the information on
this certificate obsolete, expired or inaccurate in any material respect, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
and deliver promptly to the Borrower and the Administrative Agent an updated
certificate or other appropriate documentation (including any new documentation
reasonably requested by the Borrower or the Administrative Agent) or promptly
notify the Borrower and the Administrative Agent in writing of its inability to
do so, and (2) the undersigned shall have at all times furnished the Borrower
and the Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[Signature Page Follows]

 



L-3-1




 

[NAME OF LENDER]

 

 

By: Name:

Title:

 

Date: [•] [•], 20[•]

 



L-3-2




EXHIBIT L-4

 

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Credit Agreement dated as of July 1,
2019 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time and in effect on the date hereof, the “Credit
Agreement”; capitalized terms used but not defined herein shall have the
respective meanings given to them in the Credit Agreement) by and among, inter
alios, Victory Capital Holdings, Inc., a Delaware corporation (the “Borrower”),
the lenders from time to time party thereto and Barclays Bank PLC, in its
capacities as administrative agent and collateral agent for the Secured Parties
(in its capacities as administrative agent and collateral agent, together with
its successors in such capacities, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17(f)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members that is claiming the
portfolio interest exemption is a “bank” extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members that is claiming the portfolio interest exemption is a
“10 percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code and (v) none of its direct or indirect partners/members
that is claiming the portfolio interest exemption is a “controlled foreign
corporation” related to the Borrower, as described in Section 881(c)(3)(C) of
the Code.

 

The undersigned has furnished its participating Lender with a duly executed IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable (or successor forms), or (ii) an IRS Form
W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E, as applicable (or
successor forms), from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, or if a change in circumstances renders the information on this
certificate obsolete, expired or inaccurate in any material respect, the
undersigned shall promptly so inform such Lender in writing and deliver promptly
to such Lender an updated certificate or other appropriate documentation
(including any new documentation reasonably requested by such Lender) or
promptly notify such Lender of its inability to do so, and (2) the undersigned
shall have at all times furnished such Lender with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

[Signature Page Follows]

 



L-4-1




[NAME OF PARTICIPANT]

 

 

By: Name:

Title:

 

Date: [•] [•], 20[•]

 



L-4-2




EXHIBIT M

 

 

[FORM OF] SOLVENCY CERTIFICATE

 

Date: [•] [•], 20[•]

 

This Solvency Certificate is being executed and delivered pursuant to Section
4.01(e) of the Credit Agreement, dated as of the date hereof (as it may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement), by and among Victory Capital Holdings, Inc., a Delaware corporation
(the “Borrower”), the Lenders (as defined in the Credit Agreement) from time to
time party thereto and Barclays Bank PLC, in its capacities as administrative
agent and collateral agent for the Secured Parties, Swingline Lender and an
Issuing Bank. The undersigned, solely in the undersigned’s capacity as chief
financial officer of the Borrower, hereby certifies, on behalf of the Borrower
and not in the undersigned’s individual or personal capacity and without
personal liability, that, to his knowledge, as of the Closing Date, after giving
effect to the Transactions:

 

(a)



the fair value of the assets of the Borrower and its Subsidiaries, on a
consolidated basis, exceeds their debts and liabilities, subordinated,
contingent or otherwise, on a consolidated basis;

 

(b)



the present fair saleable value of the property of the Borrower and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, on a consolidated
basis, as such debts and other liabilities become absolute and matured in the
ordinary course;

 

(c)



the Borrower and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, on a
consolidated basis, as such liabilities become absolute and matured in the
ordinary course; and

 

(d)



the Borrower and its Subsidiaries, on a consolidated basis, are not engaged in,
and are not about to engage in, business for which they have unreasonably
small capital.

 

For purposes of this Solvency Certificate, (i) the amount of any contingent
liability at any time shall be computed as the amount that would reasonably be
expected to become an actual and matured liability and (ii) it is assumed that
the indebtedness and other obligations incurred on the date hereof under the
Eagle Credit Facilities will come due on their respective maturities.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

 

The undersigned is familiar with the business and financial position of the
Borrower and its Subsidiaries. In reaching the conclusions set forth in this
Solvency Certificate, the undersigned has made such investigations and inquiries
as the undersigned has deemed appropriate, having taken into account the nature
of the business proposed to be conducted by the Borrower and its Subsidiaries
after consummation of the Transactions.

 

* * *

 



M-1




IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate,
solely in the undersigned’s capacity as chief financial officer of the Borrower,
on behalf of the Borrower and not in the undersigned’s individual or personal
capacity and without personal liability, as of the date first stated above.

 

 

VICTORY CAPITAL HOLDINGS, INC.

 

By: Name:

Title:

 



M-2




EXHIBIT N

 

 

[FORM OF] PREPAYMENT NOTICE

 

To:Barclays Bank PLC,

as Administrative Agent Barclays Debt Management 400 Jefferson Park Whippany,
New Jersey 07981 Attention: Kevin Leamy

Email: Kevin.leamy@barclays.com, with a copy to 12145455230@tls.ldsprod.com

 

Ladies and Gentlemen:



 

 

 

 

 

 

[Date]1

 

 

Reference is hereby made to that certain Credit Agreement dated as of July 1,
2019 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time and in effect on the date hereof, the “Credit
Agreement”; capitalized terms used but not defined herein shall have the
respective meanings given to them in the Credit Agreement) by and among, inter
alios, Victory Capital Holdings, Inc., a Delaware corporation (the “Borrower”),
the lenders from time to time party thereto and Barclays Bank PLC, in its
capacities as administrative agent and collateral agent for the Secured Parties
(in its capacities as administrative agent and collateral agent, together with
its successors in such capacities, the “Administrative Agent”). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement.

 

The Borrower hereby gives you notice pursuant to Section 2.11(a)(iii) of the
Credit Agreement that:

 

1.



The Borrower will make a prepayment of the principal of [Term Loans] [Revolving
Loans] to be prepaid in the amount of US$ [ ] on [ ].

 

2.



The Term Loans to be prepaid are of the following Type: [LIBO Rate Loans]
[ABR Loans]

 

3.



If the Term Loans are to be prepaid, prepayment shall be made to the following
Class of Term Loans:  [ ].

 

[The Borrower hereby further notifies you that the proposed prepayment set forth
herein is contingent upon the effectiveness of other transactions. Pursuant to
Section 2.11(a)(iii) of the Credit Agreement, the Borrower hereby retains the
right to revoke this Prepayment Notice if the other transactions are not
consummated or otherwise delayed.]2

 

[Signature Page Follows]

 

 

 

 



1  The Administrative Agent to be notified in writing not later than (A) in the
case of prepayment of a LIBO Rate Borrowing, not later than 12:00 p.m., three
(3) Business Days prior to the date of prepayment or (B) in the case of
prepayment of an ABR Borrowing, not later than 12:00 p.m., on the date of
prepayment.

2  To be included if applicable.

 



N-1




 

VICTORY CAPITAL HOLDINGS, INC.

 

 

By: Name:

Title:

N-2

